Exhibit 10.2
 
EXECUTION VERSION
TERM LOAN 1 CREDIT AGREEMENT
dated as of
March 17, 2010
among
INTERNATIONAL LEASE FINANCE CORPORATION, as Borrower,
ILFC IRELAND LIMITED and ILFC (BERMUDA) III, LTD., as Intermediate Lessees,
the lenders identified herein, as Lenders,
BANK OF AMERICA, N.A., as Administrative Agent,
BANK OF AMERICA, N.A., as Collateral Agent,
and
GOLDMAN SACHS LENDING PARTNERS LLC, as Syndication Agent
 
BANC OF AMERICA SECURITIES LLC
and
GOLDMAN SACHS LENDING PARTNERS LLC
as Joint Lead Arrangers
 
CUSIP No. 45974TAE3

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS


              Page
ARTICLE 1
Definitions
       
 
       
Section 1.01 . Defined Terms
    1  
Section 1.02 . Terms Generally
    23  
Section 1.03 . Accounting Terms; Changes in GAAP
    24  
Section 1.04 . Times
    24  
 
       
ARTICLE 2
The Credits
       
 
       
Section 2.01 . Commitment
    24  
Section 2.02 . Request to Borrow Loans
    24  
Section 2.03 . Funding of Loan
    24  
Section 2.04 . Interest
    25  
Section 2.05 . Payment at Maturity; Evidence of Debt
    25  
Section 2.06 . Optional and Mandatory Prepayments
    26  
Section 2.07 . Fees
    26  
Section 2.08 . Taxes
    26  
Section 2.09 . Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    32  
Section 2.10 . Changes to the Designated Pool; Intermediate Lessees; Owner
Trusts
    34  
Section 2.11 . Defaulting Lenders
    39  
 
       
ARTICLE 3
Representations and Warranties
       
 
       
Section 3.01 . Organization, etc
    40  
Section 3.02 . Authorization; Consents; No Conflict
    40  
Section 3.03 . Validity and Binding Nature
    41  
Section 3.04 . Financial Statements
    41  
Section 3.05 . Litigation and Contingent Liabilities
    41  
Section 3.06 . Security Interest
    41  
Section 3.07 . Employee Benefit Plans
    42  
Section 3.08 . Investment Company Act
    42  
Section 3.09 . Regulation U
    42  
Section 3.10 . Information
    43  
Section 3.11 . Compliance with Applicable Laws, etc
    43  
Section 3.12 . Insurance
    43  
Section 3.13 . Taxes
    43  
Section 3.14 . Borrower Information
    44  

ii



--------------------------------------------------------------------------------



 



              Page
Section 3.15 . Solvency
    44  
Section 3.16 . Sanctions
    44  
Section 3.17 . Description of Aircraft and Leases
    44  
Section 3.18 . Ownership
    44  
Section 3.19 . Use of Proceeds
    44  
 
       
ARTICLE 4
Conditions
       
 
       
Section 4.01 . Effective Date
    45  
Section 4.02 . Quiet Enjoyment Letters
    48  
 
       
ARTICLE 5
Covenants
       
 
       
Section 5.01 . Legal Existence and Good Standing
    48  
Section 5.02 . Protection of Security Interest of the Lenders
    48  
Section 5.03 . Ownership, Operation and Leasing of Pool Aircraft
    49  
Section 5.04 . Limitation on Disposition of Aircraft
    49  
Section 5.05 . Payment of Taxes or Other Claims
    50  
Section 5.06 . Representations Regarding Operation
    50  
Section 5.07 . Compliance with Laws, Etc
    50  
Section 5.08 . Notice of Adverse Claim or Loss
    50  
Section 5.09 . Reporting Requirements
    51  
Section 5.10 . Limitation on Transactions with Affiliates
    53  
Section 5.11 . Inspections
    54  
Section 5.12 . Use of Proceeds; Margin Regulations
    54  
Section 5.13 . Insurance
    54  
Section 5.14 . UNSC, EU and United States Sanctions and Export Restrictions
    54  
Section 5.15 . Sanctions
    55  
Section 5.16 . Loan-to-Value Ratio; Average Age
    55  
Section 5.17 . Mergers, Consolidations and Sales of Assets
    56  
Section 5.18 . Requirements Following Additions to Designated Pool
    57  
 
       
ARTICLE 6
Events of Default

       
 
       
ARTICLE 7
Guaranty
       
 
       
Section 7.01 . Guaranty
    59  
Section 7.02 . Contribution
    60  
Section 7.03 . Guaranty Absolute
    60  
Section 7.04 . Waiver and Acknowledgments
    63  
Section 7.05 . Subrogation
    64  
Section 7.06 . Payment Free and Clear of Taxes
    64  
Section 7.07 . No Waiver; Remedies
    65  

iii



--------------------------------------------------------------------------------



 



              Page
Section 7.08 . Continuing Guaranty
    65  
Section 7.09 . Subordination of Certain Intercompany Indebtedness
    65  
Section 7.10 . Limit of Liability
    65  
 
       
ARTICLE 8
Agents
       
 
       
Section 8.01 . Appointment and Authority
    65  
Section 8.02 . Rights as a Lender
    66  
Section 8.03 . Exculpatory Provisions
    67  
Section 8.04 . Reliance by each Agent
    67  
Section 8.05 . Delegation of Duties
    68  
Section 8.06 . Resignation of Administrative Agent
    68  
Section 8.07 . Non-Reliance on Agents and Other Lenders
    68  
Section 8.08 . No Other Duties, etc
    69  
Section 8.09 . Administrative Agent May File Proofs of Claim
    69  
Section 8.10 . Collateral and Guaranty Matters
    69  
 
       
ARTICLE 9
Miscellaneous
       
 
       
Section 9.01 . Notices Generally
    70  
Section 9.02 . Waivers; Amendments
    72  
Section 9.03 . Expenses; Indemnity; Damage Waiver
    73  
Section 9.04 . Successors and Assigns
    75  
Section 9.05 . Assignments by Lenders
    75  
Section 9.06 . Replacement of Lenders
    79  
Section 9.07 . Survival
    79  
Section 9.08 . Counterparts; Integration; Effectiveness
    79  
Section 9.09 . Severability
    80  
Section 9.10 . Applicable Law
    80  
Section 9.11 . Jurisdiction; Consent to Service of Process
    80  
Section 9.12 . WAIVER OF JURY TRIAL
    81  
Section 9.13 . Headings
    81  
Section 9.14 . Confidentiality
    81  
Section 9.15 . Right of Setoff
    82  
Section 9.16 . No Advisory or Fiduciary Responsibility
    83  
Section 9.17 . Interest Rate Limitation
    85  
Section 9.18 . USA Patriot Act
    85  

iv



--------------------------------------------------------------------------------



 



SCHEDULES:
Schedule 1.01(a) – Material Agreements
Schedule 3.06 – Permitted Liens
Schedule 3.14 – Borrower Party Information
Schedule 3.17(a) – Pool Aircraft
Schedule 3.17(b) – Leases
Schedule 9.01 – Notices
EXHIBITS:
Exhibit A – Commitments and Applicable Percentages
Exhibit B – Form of Mortgage
Exhibit C – Form of Assignment and Assumption
Exhibit D – Form of Borrower Party Request and Assumption Agreement
Exhibit E-1A – Form of Opinion of Clifford Chance US LLP
Exhibit E-1B – Form of Opinion of In-House Counsel to the Borrower
Exhibit E-1C – Form of Opinion of A&L Goodbody
Exhibit E-2 – Form of Opinion of Daugherty, Fowler, Peregrin & Haught
Exhibit F – Form of Note
Exhibit G –Form of Administrative Questionnaire
Exhibit H – Form of Intercreditor Agreement
Exhibit I – Form of LTV Certificate
ANNEXES:
Annex 1 – Prohibited Countries

v



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT (this “Agreement”) dated as of March 17, 2010 among
International Lease Finance Corporation, a California corporation (the
“Borrower”), ILFC Ireland Limited, a private limited liability company
incorporated under the laws of Ireland, and ILFC (Bermuda) III, Ltd., a Bermuda
company (collectively, the “Initial Intermediate Lessees”), certain Intermediate
Lessees party hereto pursuant to Section 2.10(c), the lenders from time to time
party to this Agreement (collectively, the “Lenders”), Bank of America, N.A.
(“Bank of America”), as Administrative Agent, Bank of America as the Collateral
Agent and Goldman Sachs Lending Partners LLC (“Goldman Sachs”), as syndication
agent (in such capacity, the “Syndication Agent”).
     WHEREAS, the Borrower desires to borrow funds under this Agreement subject
to the terms and conditions set forth herein;
     WHEREAS, the Borrower is willing to secure its obligations under this
Agreement and the other Loan Documents, by granting Liens on certain of its
assets to the Collateral Agent, for the benefit of the Secured Parties, as
provided in the Security Documents;
     WHEREAS, each of the Initial Intermediate Lessees is a wholly-owned
subsidiary of the Borrower, and each of the Initial Intermediate Lessees is
willing to guarantee on a limited basis the Obligations of the Borrower and to
secure its Guaranteed Obligations by granting Liens on the Aircraft Assets held
by such Initial Intermediate Lessee to the Collateral Agent, for the benefit of
the Secured Parties, as provided in the Security Documents;
     WHEREAS, the Lenders are willing to make loans to the Borrower if the
foregoing Obligations of the Borrower are guaranteed and secured as described
above and subject to the other terms and conditions set forth herein;
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE 1
Definitions
     Section 1.01 . Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
     “Administrative Agent” means the Person appointed at any time as
administrative agent hereunder. The initial Administrative Agent is Bank of
America.
     “Administrative Agent’s Account” means:
Bank of America, NA
ABA 026009593
Account 1292000883
Attn: Corporate Loans
Ref: Customer

 



--------------------------------------------------------------------------------



 



     or such other account as the Administrative Agent notifies the Borrower and
the Lenders in writing from time to time.
     “Administrative Agent’s Office” means Bank of America, N.A., 1455 Market
Street, 5th Floor, CA5-701-05-19, San Francisco, CA 94103, Attention: Robert
Rittelmeyer, or such other address as the Administrative Agent notifies the
Borrower and the Lenders in writing from time to time.
     “Administrative Questionnaire” means an administrative questionnaire in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
     “Adverse Claim” means any Lien or any claim of ownership or other property
right, other than Permitted Liens (it being agreed for purposes of clarification
that a transfer of an ownership interest or other right in a Pool Aircraft and
any related Lease to a Person that is not a Borrower Party is not an Adverse
Claim, subject to the Borrower Parties’ maintaining compliance with
Sections 2.10, 5.04 and 5.16).
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with such specified Person.
     “Agent” means each of the Administrative Agent, the Collateral Agent and
the Syndication Agent.
     “Aggregate Commitments” means the aggregate Commitments of all the Lenders.
     “Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
     “Aircraft” means the Pool Aircraft and the Non-Pool Aircraft.
     “Aircraft Assets” means the Aircraft Collateral and any related Security
Deposits or Maintenance Rent.
     “Aircraft Collateral” means all Collateral of the type described in clauses
(a), (b) and (f) of Section 2.01 of the Mortgage.
     “Applicable Foreign Aviation Law” means, with respect to any Aircraft, any
applicable law, rule or regulation (other than the FAA Act) of any Government
Authority of any jurisdiction not included in the United States or in any state,
territory or possession of the United States governing the registration,
ownership, operation, or leasing of all or any part of such Aircraft, or the
creation, recordation, maintenance, perfection or priority of Liens on all or
any part of such Aircraft.
     “Applicable Margin” means 4.75% per annum; provided that for any period in
which the Base Rate applies to the Loans, the Applicable Margin shall be 3.75%
per annum.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such

2



--------------------------------------------------------------------------------



 



Lender’s Commitment at such time. If the commitment of each Lender to make Loans
has been terminated pursuant to Article 6 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Exhibit A or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
     “Appraisal” means with respect to any Pool Aircraft, a “desk top” appraisal
of such Pool Aircraft by a Qualified Appraiser, which appraisal opines as to the
Base Value of such Pool Aircraft, assuming that if such Pool Aircraft is
(i) less than one year since its date of manufacture, it has 100% remaining
maintenance condition life, (ii) between one and three years since its date of
manufacture, it has 75% remaining maintenance condition life and (iii) greater
than three years since its date of manufacture, it is in “half-time” remaining
maintenance condition life.
     “Appraisal Date” means each sixth-month anniversary of the Effective Date.
     “Appraised Value” means, with respect to any Pool Aircraft as of any LTV
Determination Date, the value of such Pool Aircraft as of such date, calculated
by taking the lesser of the average and the median of the most recent Appraisals
conducted with respect to such Pool Aircraft pursuant to Section 5.09(a)(viii);
provided that notwithstanding any Appraisal to the contrary:
     (a) if, as of any date, (i) any Pool Aircraft (A) is leased to a lessee
that is organized under the laws of or domiciled in a Prohibited Country (and,
if the country in which a lessee is organized under the laws of or domiciled in
becomes a Prohibited Country as a result of the jurisdiction in which such
lessee is organized under or domiciled becoming a Prohibited Country after the
date the applicable Aircraft and Lease with such lessee were included in the
Designated Pool, the leasing of such Pool Aircraft to such lessee continues for
the later of (x) more than 120 days and (y) the period the applicable Borrower
Party is mandatorily prevented by operation of law from repossessing such Pool
Aircraft, but in no event longer than 180 days) or (B) is leased by a Borrower
Party that is subject to a Specified Representation Deficiency pursuant to
Section 2.10(g) that is continuing as of such date; (ii) the Express Perfection
Requirements are not satisfied as to any Pool Aircraft; (iii) any Lien as to any
Pool Aircraft (or as to any Lease or other Collateral, in each case related to
such Pool Aircraft) is purported to be created under any Security Document shall
not be or shall cease to be a valid and perfected Lien on such Pool Aircraft
and/or related Collateral with the same priority as and to the extent provided
for under the applicable Security Documents except as a result of a sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents (it being understood and agreed that, with respect to each
Aircraft Asset, only the Express Perfection Requirements shall be required to be
satisfied); and (iv) any Pool Aircraft shall be of a type other than a Preferred
Aircraft Type or an Other Aircraft Type; in each case such Pool Aircraft shall
be deemed to have an Appraised Value of $0.00 as of such date;

3



--------------------------------------------------------------------------------



 



     (b) any Pool Aircraft which, as of any date, is (i) not subject to an
Eligible Lease or a letter of intent to enter into an Eligible Lease for a
period of more than 90 consecutive days or (ii) subject to a Lease with respect
to which a Lessee Default has occurred and is continuing, shall be deemed to
have an Appraised Value equal to 50% of the Appraised Value such Pool Aircraft
would have if an Eligible Lease or a letter of intent to enter into an Eligible
Lease had been in place or absent such Lessee Default, as the case may be;
     (c) any Pool Aircraft which, as of any date, otherwise causes the
Designated Pool to fail to meet the Pool Specifications, shall be deemed to have
an Appraised Value not greater than the greatest value that would permit such
Aircraft to not cause the Designated Pool to fail to satisfy the Pool
Specifications; and
     (d) any Pool Aircraft which, as of any date, is subject to a contract
providing for the consummation of a sale of such Pool Aircraft within six months
of such date, shall be valued as of such date at the purchase price to be paid
to the applicable Borrower pursuant to such contract.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger Entity” means Banc of America Securities LLC, Goldman Sachs
Lending Partners LLC and each of their respective Affiliates.
     “Assigned Leases” has the meaning set forth in the Mortgage.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.05), in substantially the form of Exhibit C or
any other form approved by the Administrative Agent.
     “Average Age” means, at any time, the average age of all of the Pool
Aircraft at such time, weighted by Base Values, as established in the then most
recent Appraisals delivered pursuant to Section 5.09(a)(viii).
     “Bank of America” has the meaning set forth in the introductory paragraph
of this Agreement.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) 3.00% per annum. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such

4



--------------------------------------------------------------------------------



 



announced rate. Any change in such rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Value” means, with respect to a Pool Aircraft, the value, expressed
in dollars, of such Aircraft, determined on the basis of an open, unrestricted,
stable market environment with a reasonable balance of supply and demand and
with full consideration of such Aircraft’s “highest and best use”, presuming an
arm’s length, cash transaction between willing, able and knowledgeable parties,
acting prudently, with an absence of duress and with a reasonable period of time
available for remarketing, adjusted to account for the assumed maintenance
status of such Aircraft as set forth in the definition of Appraisal in this
Section 1.01.
     “Board of Directors” means either the board of directors of the Borrower or
any committee of that board duly authorized to act hereunder.
     “Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.
     “Borrower Materials” has the meaning set forth in Section 5.09(c).
     “Borrower Parties” means the Borrower, each Intermediate Lessee and each
Owner Trust.
     “Borrower Party Request and Assumption Agreement” means the Borrower Party
Request and Assumption Agreement in substantially the form of Exhibit D.
     “Borrowing” means a borrowing of the Loans under Section 2.01.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Los Angeles are authorized or
required by law to remain closed; provided that, when used in connection with
the determination of a LIBO Rate, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in dollar deposits in the London
interbank market.
     “Cape Town Convention” means, collectively, the Convention and the
Protocol, together with all regulations and procedures issued in connection
therewith, and all other rules, amendments, supplements, modifications, and
revisions thereto (in each case using the English language version).
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority.
     “Charges” has the meaning set forth in Section 9.17.

5



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral” has the meaning set forth in the Mortgage.
     “Collateral Agent” has the meaning set forth in the Mortgage.
     “Collateral Supplement” has the meaning set forth in the Mortgage.
     “Commitment” means, as to each Lender, its obligation to make the Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Exhibit A or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
     “Control” means possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Convention” means the Convention on International Interests in Mobile
Equipment signed in Cape Town, South Africa on November 16, 2001.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means, subject to Section 2.11(b), any Lender that, as
determined by the Administrative Agent, has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority
     “Designated Pool” means the pool of aircraft Owned by the Borrower and
listed on Schedule 3.17(a) attached hereto, as amended, restated or supplemented
from time to time pursuant to Section 2.10 and Section 5.09(a)(vii).
     “dollars”, “Dollars” or “$” refers to lawful money of the United States.

6



--------------------------------------------------------------------------------



 



     “Effective Date” means the date on which each of the conditions specified
in Section 4.01 is satisfied (or waived in accordance with Section 9.02).
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.05.
     “Eligible Lease” means a lease containing terms and conditions and
otherwise in a form consistent with Leasing Company Practice with respect to
similar aircraft under lease, taking into consideration, among other things, the
identity of the relevant lessee (including operating experience), the age and
condition of the applicable Pool Aircraft and the jurisdiction in which such
Pool Aircraft will be operated or registered. In addition, if any Lessee of a
Pool Aircraft under a Lease otherwise constituting an Eligible Lease shall cause
the Borrower or any Borrower Party to be in violation of Section 5.14 or
Section 5.15, such Lease shall cease to be an Eligible Lease until such
violation is cured or the relevant Lease is otherwise terminated.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Borrower Party directly or indirectly resulting from or
based on (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (c) exposure to any Hazardous Material, (d) the release or threatened
release of any Hazardous Material into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
     “Equity Interests” means shares of capital stock, issued share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any corporation, trade or business that is, along
with the Borrower or any of its Subsidiaries, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
sections 414(b) and 414(c), respectively, of the Code or Section 4001 of ERISA;
provided, however, as used herein at any time, “ERISA Affiliate” excludes the
Parent and any of its subsidiaries that are not Subsidiaries of the Borrower at
such time.
     “ERISA Event” shall mean (a) any Reportable Event, (b) the failure to
satisfy the minimum funding standard with respect to a Plan within the meaning
of Section 412 of the Code

7



--------------------------------------------------------------------------------



 



or Section 302 of ERISA), whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302 of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan, (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (f) a determination that any Plan is in “at risk” status (as defined
in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code; (g) the filing
pursuant to Sections 431 or 430 or Sections 304 of ERISA of an application for
the extension of any amortization period; (h) the failure to timely make a
contribution required to be made with respect to any Plan or Multiemployer Plan
that would result in the imposition of an encumbrance under Sections 412 or 430
of the Code or Sections 302 or 303 of ERISA; (i) the receipt by the Borrower or
any of its ERISA Affiliates of any notice, or the receipt by any Multiemployer
Plan from the Borrower or any of its ERISA Affiliates of any notice or a
determination that a Multiemployer Plan is, or is expected to be, in
“endangered” or “critical” status within the meaning of Section 305 of ERISA;
(j) the occurrence of a non-exempt “prohibited transaction” with respect to
which the Borrower or any of its Subsidiaries is a “disqualified person” (within
the meaning of Section 4975 of the Code) or “party in interest” (within the
meaning of Section 3(14) of ERISA) or with respect to which the Borrower or any
such Subsidiary could otherwise be liable; (k) any Foreign Benefit Event; or (l)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
pursuant to Section 4063 or 4064 of ERISA.
     “EU” has the meaning set forth in Section 3.16.
     “Event of Loss” means with respect to any Pool Aircraft (a) if the same is
subject to a Lease, a “Total Loss,” “Casualty Occurrence” or “Event of Loss” or
the like (however so defined in the applicable Lease); or (b) if the same is not
subject to a Lease, (i) its actual, constructive, compromised, arranged or
agreed total loss, (ii) its destruction, damage beyond repair or being rendered
permanently unfit for normal use for any reason whatsoever, (iii) requisition
for title, confiscation, forfeiture or any compulsory acquisition or seizure or
requisition for hire (other than a confiscation, compulsory acquisition or
seizure or requisition for hire for a consecutive period not exceeding 180 days)
by or under the order of any government (whether civil, military or de facto) or
public or local authority in each case other than by the United States or
(iv) its hijacking, theft or disappearance, resulting in loss of possession by
the owner or operator thereof for a period of 180 consecutive days or longer. An
Event of Loss with respect to any Pool Aircraft shall be deemed to occur on the
date on which such Event of Loss is deemed pursuant to the relevant Lease to
have occurred or, if such Lease does not so deem or if the relevant Aircraft is
not subject to a Lease, (A) in the case of an actual total loss or destruction,
damage beyond repair or being rendered permanently unfit, the date on which such
loss, destruction, damage or rendering occurs (or, if the date of loss or
destruction is not known, the date on which the relevant Aircraft was last heard
of); (B) in the case of a constructive, compromised, arranged or agreed total
loss, the earlier of (1) the date 30 days after the date on which notice
claiming such total loss is issued to the insurers or brokers and (2) the date
on which such loss is agreed or compromised by the insurers; (C) in the case of
requisition of title, confiscation, restraint, detention, forfeiture, compulsory
acquisition or seizure, the date on which the same takes effect;

8



--------------------------------------------------------------------------------



 



(D) in the case of a requisition for hire, the expiration of a period of
180 days from the date on which such requisition commenced (or, if earlier, the
date upon which insurers make payment on the basis of such requisition); or
(E) in the case of clause (iv) above, the final day of the period of 180
consecutive days referred to therein.
     “Events of Default” has the meaning set forth in Article 6.
     “Excluded Taxes” means, with respect to any Lender Party or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction under the Laws of which such recipient is organized
(or a country that includes such jurisdiction) or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (a) above,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender, (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 9.06), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 2.08(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.08(a)(ii), and (e) any withholding tax that is
attributable to a Lender’s failure to comply with Section 2.08(e)(i) or (iii)
(unless, in the case of clause (A) of Section 2.08(e)(iii), as a result of a
change in applicable Law), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of such Lender’s designation of a
new Lending Office (or assignment to such Lender), to receive additional amounts
from the Borrower with respect to such withholding tax pursuant to
Section 2.08(a)(ii).
     “Express Perfection Requirements” means (a) with respect to each Pool
Aircraft and the related Assigned Leases, the Required Cape Town Registrations
pursuant to Section 2.08(e) of the Mortgage, UCC Financing Statement filings,
the execution and delivery to each Lessee of a Lessee Notice and (as promptly as
practicable but in any event within 120 days of becoming a Pool Aircraft)
procurement of a Lessee Acknowledgment; (b) with respect to each Pool Aircraft
whose country of registration is the United States and the related Assigned
Leases, the applicable FAA filings pursuant to Section 2.08(f) of the Mortgage;
and (c) with respect to each Pool Aircraft registered in any country that has
not Ratified the Cape Town Convention, the Borrower has delivered a certificate
of an officer of the Borrower to the Collateral Agent and the Administrative
Agent, in which the Borrower certifies and represents that all actions have been
taken (including, without limitation, the execution, delivery, registration
and/or filing of any Security Documents and related documents governed by the
laws of the jurisdiction of registration of such Pool Aircraft and all other
appropriate filings and/or recordings on the local aviation or other applicable
register or other actions in the jurisdiction of registration of the applicable
Pool Aircraft) that are necessary for the security interests under the Mortgage
in favor of the Collateral Agent (for the benefit of the Secured Parties) in the
applicable Aircraft Assets as

9



--------------------------------------------------------------------------------



 



security for the Secured Obligations, to be recognized under the laws of such
jurisdiction of registration, subject in priority to no other Liens (other than
Permitted Liens), and enforceable in such jurisdiction against the applicable
Borrower Parties and creditors of and purchasers from such Borrower Parties, and
all such actions have been taken; provided that any applicable Lessee
Acknowledgment shall be delivered in accordance with Section 5.18.
     “FAA” means the Federal Aviation Administration of the United States of
America and any successor thereto.
     “FAA Act” means 49 U.S.C. Subtitle VII, §§ 40101 et seq; as amended from
time to time, any regulations promulgated thereunder and any successor
provisions.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.
     “Fee Letter” means the amended and restated letter dated as of March 9,
2010, between, among others, the Borrower and the Administrative Agent.
     “Financial Officer” means, with respect to each Borrower Party, the chief
financial officer, principal accounting officer, treasurer or controller of such
Borrower Party.
     “Fiscal Year” means a fiscal year of the Borrower.
     “Foreign Benefit Event” shall mean, with respect to any Foreign Pension
Plan, (a) the existence of unfunded liabilities in excess of the amount
permitted under any applicable law or in excess of the amount that would be
permitted absent a waiver from a Governmental Authority, (b) the failure to make
the required contributions or payments, under any applicable law, on or before
the due date for such contributions or payments, (c) the receipt of a notice
from a Governmental Authority relating to the intention to terminate any such
Foreign Pension Plan or to appoint a trustee or similar official to administer
any such Foreign Pension Plan, or alleging the insolvency of any such Foreign
Pension Plan, (d) the incurrence of any liability by the Borrower or any of its
Subsidiaries under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein or (e) the occurrence of any transaction
that is prohibited under any applicable law and that could reasonably be
expected to result in the incurrence of any liability by the Borrower or any of
its Subsidiaries, or the imposition on the Borrower or any of

10



--------------------------------------------------------------------------------



 



its Subsidiaries of any fine, excise tax or penalty resulting from any
noncompliance with any applicable law.
     “Foreign Lender” means any Lender that is not a United States person with
the meaning of Section 7701(a)(30) of the Code.
     “Foreign Pension Plan” shall mean any benefit plan that under applicable
law is required to be funded through a trust or other funding vehicle other than
a trust or funding vehicle maintained exclusively by a Governmental Authority.
     “FRBNY” means the Federal Reserve Bank of New York, or any successor
thereto.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Future Lease” means, with respect to each Pool Aircraft, any Eligible
Lease as may be entered into at any time after the Effective Date between a
Borrower Party (as lessor) or an Intermediate Lessee and a lessee.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States, applied on a basis consistent (except for
changes concurred in by the Borrower’s independent public accountants) with the
most recent audited consolidated financial statements of the Borrower and its
consolidated Subsidiaries delivered to the Lender.
     “Goldman Sachs” has the meaning set forth in the introductory paragraph of
this Agreement.
     “Governmental Authority” means the government of the United States, any
other nation or any state, locality or political subdivision of the United
States or any other nation, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
     “Grantor Supplement” has the meaning set forth in the Mortgage.
     “Guaranteed Obligations” means in respect of the guarantee by each Borrower
Party set forth in Article 7 of this Agreement, all Obligations of each other
Borrower Party, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising.
     “Guarantor Party” has the meaning set forth in Section 7.01.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

11



--------------------------------------------------------------------------------



 



     “Indemnified Taxes” means all Taxes (except Excluded Taxes) that are
suffered or incurred by or imposed on any Lender Party, any Borrower Party, any
Guarantor Party, any Lessee, any Collateral, any Loan Document or any payment
pursuant to any Loan Document in each case relating to or, arising directly or
indirectly, as a result of the transactions described in or contemplated by the
Loan Documents.
     “Indemnitee” has the meaning set forth in Section 9.03(b).
     “Initial Intermediate Lessees” has the meaning set forth in the
introductory paragraph.
     “Intercreditor Agreement” means the Intercreditor Agreement among the
Borrower Parties, the Collateral Agent and each Junior Lien Representative that
becomes a party thereto pursuant to the terms thereof, in substantially the form
of Exhibit H hereto (in each case as amended, restated, amended and restated,
supplemented or otherwise modified from time to time).
     “Intercreditor Confirmation” means, as to any Series of Junior Lien Debt,
the written agreement of the holders of such Series of Junior Lien Debt, as set
forth in the indenture, credit agreement or other agreement governing such
Series of Junior Lien Debt, for the benefit of all holders of Secured Debt and
each Secured Debt Representative:
     (a) that all Junior Lien Obligations will be and are secured equally and
ratably with other Junior Lien Obligations by the Collateral, and subordinated
to the Secured Obligations; and
     (b) that the holders of Junior Lien Obligations in respect of such Series
of Junior Lien Debt are bound by and consent to the provisions of the
Intercreditor Agreement, including the provisions of Section 2 of the
Intercreditor Agreement setting forth the priority of payments and the
provisions of Sections 4, 5 and 7 of the Intercreditor Agreement setting forth
the subordination of the Junior Secured Obligations (as defined in the
Intercreditor Agreement) to the Secured Obligations.
     “Interest Period” means (i) with respect to the initial Interest Period,
the period commencing on the Effective Date and ending on the next Payment Date;
(ii) with respect to each subsequent Interest Period other than the last
Interest Period prior to the Maturity Date, the period commencing on the last
day of the preceding Interest Period and ending on the next Payment Date; and
(iii) with respect to the last Interest Period prior to the Maturity Date, the
period commencing on the last day of the preceding Interest Period and ending on
the Maturity Date.
     “Intermediate Lease” means, in respect of any Pool Aircraft, the lease to
be entered into between the Borrower (as lessor) and an Intermediate Lessee (as
lessee).
     “Intermediate Lessee” means, in respect of any Lease of Pool Aircraft, a
Person (other than the Borrower) which, subject to the Local Requirements
Exception, is wholly owned by the Borrower and which the Borrower may determine
in accordance with the provisions of Section 2.10 shall enter into a Lease as
lessor with the applicable Lessee. Each of the Initial Intermediate Lessees is
an Intermediate Lessee.

12



--------------------------------------------------------------------------------



 



     “International Registry” has the meaning given to it in the Cape Town
Convention.
     “Ireland” means the Republic of Ireland.
     “Junior Lien” means a Lien granted by the Borrower or any Subsidiary
thereof, at any time, upon any property of the Borrower or such Subsidiary that
includes all or any portion of the Collateral, to secure Junior Lien
Obligations.
     “Junior Lien Debt” means any indebtedness (including letters of credit and
reimbursement obligations with respect thereto) of the Borrower that is secured
on a junior basis to the Obligations by any Junior Lien that was permitted to be
incurred and so secured under each applicable Loan Document; provided that:
     (1) on or before the date on which such indebtedness is incurred by the
Borrower, such indebtedness is designated by the Borrower, in an officers’
certificate (in the form of Exhibit B to the Intercreditor Agreement) delivered
to each Junior Lien Representative, the Lenders, and each Agent, as “Junior Lien
Debt” for the purposes of the Loan Documents, which officer’s certificate shall
confirm that the requirements in this definition of “Junior Lien Debt” have been
satisfied; provided that the none of the Obligations may be designated as Junior
Lien Debt;
     (2) such indebtedness is governed by an indenture, credit agreement or
other agreement that includes an Intercreditor Confirmation and does not include
any covenants of the Borrower that are more restrictive than the covenants of
the Borrower set forth in the Loan Documents;
     (3) the Junior Lien Representative for such indebtedness has executed and
delivered to the Collateral Agent an accession agreement to the Intercreditor
Agreement (in the form of Exhibit A to the Intercreditor Agreement);
     (4) all requirements set forth in the Intercreditor Agreement as to the
confirmation, grant or perfection of the Junior Lien to secure such indebtedness
or Junior Lien Obligations in respect thereof are satisfied; and
     (5) the maturity date of such indebtedness is later than the Maturity Date
and the weighted average maturity of all Junior Lien Debt is later than the
Maturity Date.
     “Junior Lien Documents” means, collectively any indenture, credit agreement
or other agreement governing each Series of Junior Lien Debt and the security
documents related thereto.
     “Junior Lien Obligations” means Junior Lien Debt and all other
“Obligations” in respect thereof (as defined in the indenture, credit agreement
or other agreement governing such Series of Junior Lien Debt).
     “Junior Lien Representative” means the trustee, agent or representative of
the holder of any Series of Junior Lien Debt who maintains the transfer register
for such Series of Junior Lien Debt and is appointed as a Junior Lien
Representative (for purposes related to the administration of the security
documents) pursuant to the indenture, credit agreement or other agreement

13



--------------------------------------------------------------------------------



 



governing such Series of Junior Lien Debt, together with its successors in such
capacity.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lease” means a lease agreement relating to any Pool Aircraft, which is
listed on Schedule 3.17(b) hereto, as such schedule is supplemented (or, if not
so supplemented, required to be supplemented) pursuant to the terms hereof from
time to time, between a Borrower Party (as lessor), and a lessee, in each case
together with all schedules, supplements and amendments thereto and each other
document, agreement and instrument related thereto.
     “Leasing Company Practice” means, in relation to an Aircraft and any
particular issue or matter, the customary commercial practice of ILFC, having
regard to the customary commercial practice that ILFC applies under similar
circumstances in respect of other aircraft owned by it or its Affiliates and not
subject to the Mortgage, as such practice may be required to be adjusted by the
requirements of this Agreement and the other Loan Documents, including the
requirements in respect of Collateral.
     “Lenders” has the meaning set forth in the introductory paragraph of this
Agreement.
     “Lender Parties” means each Lender, the Administrative Agent, the
Syndication Agent and the Collateral Agent.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Lessee” means any lessee party to a Lease.
     “Lessee Default” means any default by the applicable Lessee in payment of a
total of three months of rent pursuant to such Lease, and such default remains
uncured for more than 120 days from the original due date of the latest payment
resulting in a total of three months of rent remaining unpaid.
     “Lessee Notice” has the meaning set forth in the Mortgage.
     “LIBO Rate” means, with respect to any Borrowing for any Interest Period,
the greater of (a) 2.0% per annum and (b) the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent (and agreed to by the Borrower, such
consent of the Borrower not to be unreasonably withheld or delayed) from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the

14



--------------------------------------------------------------------------------



 



commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Borrowing for such Interest Period shall be the
greater of (a) 2.0% per annum and (b) the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Loans and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Litigation Actions” means all litigation, claims and arbitration
proceedings, proceedings before any Governmental Authority or investigations
which are pending or, to the knowledge of a responsible officer of any Borrower
Party, threatened against, any Borrower Party.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Loan Documents” means this Agreement, the Security Documents, the
Intercreditor Agreement, the Notes and each Borrower Party Request and
Assumption Agreement.
     “Loan-to-Value Ratio” means, as of any LTV Determination Date, the ratio of
(i) the aggregate outstanding principal amount of the Loans as of such LTV
Determination Date, divided by (ii) the aggregate Appraised Value of all Pool
Aircraft included in the Designated Pool as of such LTV Determination Date. For
the avoidance of doubt, any payment or prepayment of the aggregate outstanding
principal amount of the Loans on or before the applicable LTV Determination Date
shall be taken into account in the calculation of the Loan-to-Value Ratio as of
such LTV Determination Date.
     “Local Requirements Exception” means an exception for Equity Interests or
title to a Pool Aircraft held by directors, trustees, nominees, conditional
vendors or similar persons under similar arrangements in order to meet local
nationality or other local requirements regarding registration or ownership of
aircraft or to minimize the impact of any Taxes on the Borrower or Lessee and
which do not, or could not reasonably be expected to, have a Material Adverse
Effect on the Collateral or any part thereof or the security interest of the
Collateral Agent.
     “LTV Certificate” has the meaning set forth in Section 5.09(a)(vii).
     “LTV Cure” has the meaning set forth in Section 5.16(c).
     “LTV Determination Date” has the meaning set forth in Section 5.16(b).

15



--------------------------------------------------------------------------------



 



     “Maintenance Rent” means, with respect to any Pool Aircraft, maintenance
reserves, maintenance rent or other supplemental rent payments based on usage in
respect of such Pool Aircraft (or its engines or other parts) payable by the
Lessee under the Lease for such Pool Aircraft for the purpose of paying,
contributing to, reserving or calculating potential liability in respect of
payments for future maintenance and repair of such Pool Aircraft, indemnity
payments and any other payments other than scheduled rent payments.
     “Material Adverse Effect” means (a) a material adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise) or
operating results of the Borrower Parties and their Subsidiaries taken as a
whole, the result of which is a material impairment of the ability of the
Borrower Parties taken as a whole to perform any of their respective obligations
under any Loan Document, (b) a material impairment of the totality of the rights
and remedies of, or benefits available to, any Lender Party under the Loan
Documents or (c) a material adverse effect on the value of the Collateral taken
as a whole.
     “Material Agreement” means each agreement set forth on Schedule 1.01(a)
hereto.
     “Material Indebtedness” means any indebtedness of a Borrower Party for
borrowed money (other than the Loans) in an aggregate principal amount exceeding
$50,000,000. For purposes hereof, any obligations of the Borrower in respect of
the Material Agreements shall constitute “Material Indebtedness”.
     “Maturity Date” means March 17, 2015.
     “Maximum Rate” has the meaning set forth in Section 9.17.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgage” means the Aircraft Mortgage and Security Agreement by the
Borrower Parties party thereto in favor of the Collateral Agent, in
substantially the form of Exhibit B hereto, together with any mortgage
supplements delivered pursuant to Section 2.10(b) or Section 5.02(a) hereof (in
each case as amended, restated, amended and restated, supplemented or otherwise
modified from time to time).
     “Multiemployer Plan” has the meaning set forth in Section 3(37) of ERISA.
     “Non-Pool Aircraft” means, as of any date, any aircraft Owned by the
Borrower or any of its Subsidiaries that is not included in the Designated Pool
as of such date.
     “Notes” has the meaning set forth in Section 2.05(d).
     “Obligations” means all principal of the Loans outstanding from time to
time hereunder, all interest (including Post-Petition Interest) on the Loans,
all other amounts now or hereafter payable by any Borrower Party under any Loan
Document and any fees or other amounts now or hereafter payable by any Borrower
Party to the Administrative Agent or the Collateral Agent for acting in its
capacity as such pursuant to a separate agreement among such parties, in each
case, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising.

16



--------------------------------------------------------------------------------



 



     “OFAC” has the meaning set forth in Section 3.16.
     “Operating Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership, trust or other legally authorized incorporated or unincorporated
entity, the bylaws, memorandum and articles of association, operating agreement,
partnership agreement, limited partnership agreement, trust agreement or other
applicable documents relating to the operation, governance or management of such
entity.
     “Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership, trust or other legally authorized incorporated or unincorporated
entity, the articles of incorporation, certificate of incorporation, memorandum
of association, articles of organization, certificate of limited partnership,
certificate of trust or other applicable organizational or charter documents
relating to the creation of such entity.
     “Other Aircraft Types” means Aircraft of each of the following types:
(a) Airbus A321-100, (b) Airbus A340, (c) Boeing 757, (d) Boeing 737-300,
(e) Boeing 737-400, (f) Boeing 737-500, (g) Boeing 747, (h) Boeing 767,
(i) Boeing 777-300 (non-ER) and (j) McDonnell Douglas MD-11.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Own” means, with respect to any Aircraft, to hold legal and sole ownership
of such Aircraft directly or to hold 100% of the beneficial ownership of such
Aircraft through a trust, conditional sale or similar arrangement holding title
to such Aircraft. The terms “Ownership” and “Owned by” have a correlative
meaning.
     “Owner Trust” means any trust holding title to any Pool Aircraft, 100% of
the beneficial ownership of which trust is held by the Borrower, and which has
delivered a Borrower Party Request and Assumption Agreement, a grantor
supplement to the Mortgage and such documents as may be required to become a
party to any other applicable Security Document.
     “Parent” means American International Group, Inc.
     “Participant” has the meaning set forth in Section 9.05(i).
     “Patriot Act” has the meaning set forth in 5.18(b).
     “Payment Date” means the last Business Day of each March, June, September
and December, commencing on the last Business Day of June 2010.

17



--------------------------------------------------------------------------------



 



     “Permitted Liens” means:
     (a) any Lien for Taxes if (i) such Taxes shall not be due and payable, or
(ii) such Taxes are being disputed in good faith or contested in good faith by
appropriate proceedings and reserves required by GAAP have been made therefor;
     (b) any Lien in respect of any Pool Aircraft for any fees or charges of any
airport or air navigation authority arising by statute or operation of law if
(i) the payments for such fees or charges are not yet due or payable or
(ii) such fees or charges are being disputed in good faith or contested in good
faith by appropriate proceedings and reserves required by GAAP have been made
therefor;
     (c) in respect of any Pool Aircraft, any repairer’s, carrier’s or hangar
keeper’s, warehousemen’s, mechanic’s or materialmen’s Lien or employee and other
like Liens arising in the ordinary course of business by operation of law or
under customary terms of repair or modification agreements or any engine or
parts-pooling arrangements or other similar Liens if the payment for such Liens
(i) is not due and payable or (ii) is not overdue for payment having regard to
the relevant trade, in circumstances where no enforcement action against the
Aircraft has yet been taken by the relevant holder of the Lien or (iii) is
disputed in good faith or contested in good faith by appropriate proceedings and
reserves in accordance with GAAP have been made therefor;
     (d) any Lien created in favor of the Collateral Agent, for the benefit of
the Secured Parties (as defined in the Mortgage) or the Lenders pursuant to the
Loan Documents;
     (e) any Lien affecting any Pool Aircraft (other than a Lien for Taxes)
arising out of judgments or awards against any of the Borrower Parties with
respect to which at the time the period to file an appeal has not expired or an
appeal is being presented in good faith and with respect to which within sixty
(60) days thereafter there shall have been secured a stay of execution pending
such appeal, and then only for the period of such stay, and reserves required in
accordance with GAAP have been made therefor; provided that, in any case, no
Event of Default has occurred and is continuing;
     (f) any permitted lien or encumbrance, as defined under any lease of an
Aircraft (other than Liens or encumbrances created by a Borrower Party except as
described in this definition);
     (g) the respective rights of a Borrower Party and the lessee or any third
party that owns or leases equipment installed on an Aircraft under any lease
relating to a Pool Aircraft, including any assignment of the relevant warranties
relating to a Pool Aircraft (including restrictions on the Borrower Party’s
right to grant a lien on or to transfer the applicable Lease or Pool Aircraft)
(and the rights of any sublessee under any permitted sublease relating to such
lease) and the documents related thereto;
     (h) the rights of insurers meeting the requirements of Section 2.17 of the
Mortgage in respect of a Pool Aircraft, subject to insurance policies having
been entered into in the ordinary course of business and according to
commercially reasonable terms;

18



--------------------------------------------------------------------------------



 



     (i) the interests of a voting or owner trustee, as applicable, or of an
Intermediate Lessee in connection with the relevant Intermediate Lessee;
     (j) any Lien bonded against by any Borrower Party, any Lessee, or other
similar third party security (which does not itself result in a Lien on a Pool
Aircraft or any part thereof), provided that, any such bonding or other similar
third party security as against any Lessee is first approved by the
Administrative Agent, acting reasonably;
     (k) pledges of non-Aircraft Assets or deposits required under a Lease to
secure payment obligations of the applicable Borrower Party under that Lease;
     (l) any Lease entered into prior to the Effective Date;
     (m) any Eligible Lease;
     (n) any Lien resulting directly from any Third Party Event, but only for so
long as the Borrower and the applicable Borrower Party are complying with the
requirements of the proviso to the last paragraph of Section 2.18(c) of the
Mortgage;
     (o) any head lease, lease, conditional sale agreement or purchase option
granted by a lessor or owner as to the purchase of the related Pool Aircraft
under or in respect of any Lease (including to an Affiliate of the Lessee)
existing on the date of acquisition of such Pool Aircraft by the Borrower or
thereafter granted in accordance with Leasing Company Practice;
     (p) any Junior Lien securing Junior Lien Obligations; and
     (q) any other Lien with the consent of all of the Lenders.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “PGBC” means the Pension Guaranty Benefit Corporation.
     “Plan” means, at any date, any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which is subject to Title IV of ERISA or Section 412 of
the Code (other than a Multiemployer Plan) and to which the Borrower Party or
any of its ERISA Affiliates may have any liability, including any liability by
reason of having be a substantial employer within the meaning of section 4063 of
ERISA at any time during the preceding five years, or by reason of being deemed
to be a contributing sponsor under section 4069 of ERISA.
     “Platform” has the meaning set forth in Section 5.09(c).
     “Pool Aircraft” means, as of any date, any aircraft Owned by the Borrower
or any Owner Trust and included in the Designated Pool.
     “Pool Specifications” is a collective reference to each of the following
requirements with respect to the Designated Pool at any time:

19



--------------------------------------------------------------------------------



 



     (a) the aggregate Appraised Value of a single type of Widebody Aircraft at
such time shall not exceed 50% of the aggregate Appraised Value of all Pool
Aircraft at such time;
     (b) the aggregate Appraised Value of all Widebody Aircraft at such time
shall not exceed 65% of the aggregate Appraised Value of all Pool Aircraft at
such time;
     (c) the aggregate Appraised Value of all Preferred Aircraft Types at such
time shall be at least 50% of the aggregate Appraised Value of all Pool Aircraft
at such time;
     (d) the aggregate Appraised Value of all Pool Aircraft that are a single
Other Aircraft Type at such time shall not exceed 20% of the aggregate Appraised
Value of all Pool Aircraft at such time;
     (e) the aggregate Appraised Value of all Pool Aircraft leased to a single
Lessee at such time shall not exceed 30% of the aggregate Appraised Value of all
Pool Aircraft at such time (excluding any Pool Aircraft leased to a Lessee that
results from the merger of two or more Lessees based in China, if the affected
Lease of such Pool Aircraft was included in the Collateral prior to such
merger); and
     (f) the aggregate Appraised Value of all Pool Aircraft leased to Lessees
based or domiciled in any single country at such time shall not exceed 50% of
the aggregate Appraised Value of all Pool Aircraft at such time.
     “Post-Petition Interest” means any interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of any one or more of the Borrower Parties (or
would accrue but for the operation of applicable Debtor Relief Laws), whether or
not such interest is allowed or allowable as a claim in any such proceeding.
     “Preferred Aircraft Types” means Aircraft of each of the following types:
(a) Airbus A319, (b) Airbus A320, (c) Airbus A321-200, (d) Airbus A330,
(e) Boeing 737-600, (f) Boeing 737-700, (g) Boeing 737-800, (h) Boeing
777-200ER, (i) Boeing 777-300ER and (j) Boeing 787.
     “Premium Amount” means, with respect to any principal amount being prepaid,
an amount equal to (a) except as provided in clause (b) below, 1% of such
principal amount being prepaid or (b) $0.00 if (i) the date of such prepayment
is on or after the first anniversary of the Effective Date, (ii) such prepayment
is made in connection with an LTV Cure other than an LTV Cure to the extent
attributable to the sale, substitution or removal of any Pool Aircraft (other
than substitution or removal of an Aircraft that has suffered an Event of Loss)
or (iii) such prepayment is made as a result of an Event of Loss of a Pool
Aircraft, provided that such prepaid amount does not exceed an amount equal to
the Appraised Value of such Pool Aircraft.
     “Prohibited Countries” has the meaning set forth in Section 3.16.
     “Protocol” means the Protocol to the Convention on Matters Specific to
Aircraft Equipment, as in effect in any applicable jurisdiction from time to
time.

20



--------------------------------------------------------------------------------



 



     “Public Lender” has the meaning set forth in Section 5.09(c).
     “Qualified Appraiser” means, with respect to Appraisals used to calculate
the LTV Ratio as of the Effective Date, each of AVITAS, Inc., Aircraft
Information Services, Inc. and Aviation Specialist Group, and with respect to
Appraisals used to calculate the LTV Ratio as of each subsequent LTV
Determination Date, such appraisal firms and any other appraisal firms selected
and retained by the Borrower and approved by the Administrative Agent.
     “Ratify” means, in relation to ratification by any jurisdiction of the Cape
Town Convention, that any reservations made by such jurisdiction in ratifying
the Cape Town Convention are reasonably acceptable to the Required Lenders,
except that the Required Lenders consent to the reservations to the Cape Town
Convention made by the countries of registration of the Pool Aircraft set forth
on Schedule 3.17(a) as of the Effective Date and corresponding reservations made
by other countries that ratify the Cape Town Convention after the Effective
Date. The term “Ratified” has a correlative meaning.
     “Records” means all Leases and other documents, books, records and other
information (including, without limitation, computer programs, tapes, disks,
data processing software (to the extent permitted by any applicable licenses)
and related property rights) directly related to the Leases and the Aircraft
Assets related to the Pool Aircraft and the servicing thereof.
     “Reportable Event” means an event described in Section 4043(c) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under subsection .22, .23,         .25, .27 or .28 of PBGC
Regulation Section 4043.
     “Representatives” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Required Cape Town Registrations” has the meaning set forth in the
Mortgage.
     “Required Lenders” means Lenders holding greater than 50% of (a) prior to
the Loans being made on the Effective Date, the Aggregate Commitments and
(b) thereafter, the aggregate outstanding principal amount of the Loans;
provided that the Commitments of, or outstanding principal amount held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
     “Requirement of Law” means, as to any Person, any Law applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject, including, without limitation, each Applicable
Foreign Aviation Law applicable to such Person or the aircraft Owned or operated
by it or as to which it has a contractual responsibility.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
     “Sanctions” has the meaning set forth in Section 3.16.
     “Secured Debt” means the Loans and the Junior Lien Debt.

21



--------------------------------------------------------------------------------



 



     “Secured Debt Representatives” means the Administrative Agent and each
Junior Lien Representative.
     “Secured Obligations” has the meaning set forth in the Mortgage.
     “Secured Parties” has the meaning set forth in the Mortgage.
     “Security Deposit” means any security deposits and any payments made to
reinstate security deposits payable by any Lessee under a Lease.
     “Security Documents” means the Mortgage and each other agreement,
supplement, instrument or document executed and delivered pursuant to
Section 2.10 or Section 5.02 to secure any of the Obligations.
     “Series of Junior Lien Debt” means, severally, each issue or series of
Junior Lien Debt for which a single transfer register is maintained and any
other indebtedness under any other indenture or credit facility that constitutes
Junior Lien Obligations.
     “Specified Representation Deficiency” has the meaning set forth in
Section 2.10(g).
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is otherwise Controlled as of such date, by the parent and/or one
or more of its subsidiaries.
     “Subsidiary” means any direct or indirect subsidiary of a Borrower Party.
     “Syndication Agent” has the meaning set forth in the introductory
paragraph.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Third Party Event” has the meaning set forth in the Mortgage.
     “Title 49” means Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto or any subsequent legislation
that amends, supplements or supersedes such provisions.
     “UCC” means the Uniform Commercial Code in effect from time to time in the
State of New York; provided, however, that if by reason of mandatory provisions
of law, the perfection or the effect of perfection or non-perfection of the
security interest in any item or portion of the

22



--------------------------------------------------------------------------------



 



Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.
     “UCC Financing Statement” means any financing statement to be filed in any
appropriate filing office in any UCC Jurisdiction and that (i) indicates the
applicable Collateral by any description which reasonably approximates the
description contained in this Agreement and in the Mortgage as all applicable
assets of the applicable Borrower Party or words of similar effect, regardless
of whether any particular asset comprised in such Collateral falls within the
scope of Article 9 of the UCC or other similar provisions of the UCC
Jurisdiction, and (ii) contains any other information required by part 5 of
Article 9 of the UCC, or by any other applicable provision under the laws of the
UCC Jurisdiction, for the sufficiency or filing office acceptance of any
financing statement or amendment; provided, however, that in addition to any
financing statement to be filed in any appropriate filing office in any UCC
Jurisdiction, UCC Financing Statements shall include at all times financing
statements to be filed in the State of California and the District of Columbia.
     “UCC Jurisdiction” means any Uniform Commercial Code jurisdiction in which
the filing of a UCC Financing Statement is effective to perfect a security
interest in the Collateral under this Agreement, the Mortgage, or any other Loan
Document.
     “United States” means the United States of America.
     “UNSC” has the meaning set forth in Section 3.16.
     “Widebody Aircraft” shall mean Aircraft of each of the following types:
(a) Airbus A340, (b) Boeing 767, (c) Boeing 747, (d) McDonnell Douglas MD-11,
(e) Airbus A330, (f) Boeing 777 and (g) Boeing 787.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.02 . Terms Generally. The definitions of terms herein (including
those incorporated by reference to another document) apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (a)any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein

23



--------------------------------------------------------------------------------



 



to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the word “property” shall be construed to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
     Section 1.03 . Accounting Terms; Changes in GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP as in effect from time to time.
     Section 1.04 . Times. Except as otherwise expressly provided herein, all
references to times are to such time in New York, New York.
ARTICLE 2
The Credits
     Section 2.01 . Commitment. (a) On the Effective Date, in each case subject
to the terms and conditions and relying on the representations and warranties
set forth herein, each Lender agrees to make a Loan to the Borrower in a
principal amount equal to its Commitment. The Loans and the Commitments
hereunder are not revolving and amounts repaid or prepaid may not be reborrowed.
     (b) Any undrawn portion of the Commitments shall automatically terminate
immediately after the Borrowing on the Effective Date.
     Section 2.02 . Request to Borrow Loans. The Borrower shall request that the
Lenders make the Loans by delivering to the Administrative Agent a notice in
writing (a “Borrowing Request”) no later than 12:00 p.m., New York City time, at
least three (3) Business Days before the Effective Date. Such Borrowing Request
shall be irrevocable and shall specify the aggregate amount of the Loans to be
made on the Effective Date (which aggregate amount shall equal the amount of the
Aggregate Commitments). Following the receipt of a Borrowing Request, the
Administrative Agent shall promptly notify each Lender thereof.
     Section 2.03 . Funding of Loan. (a) Each Lender shall wire the principal
amount of its Loan in immediately available funds, by 12:00 noon, New York City
time, on the Effective Date, to the Administrative Agent’s Account.
     (b) Upon satisfaction or waiver of the applicable conditions set forth in
Article 4, the Administrative Agent shall make all funds so received available
to the Borrower in like funds as received by the Administrative Agent by wire
transfer of such funds to the following account:
International Lease Finance Corp
JPMorgan Chase Bank
ABA: 021000021
SWIFT: CHASUS33
Account: 910-274-9067

24



--------------------------------------------------------------------------------



 



or such other account in accordance with instructions provided by the Borrower
in writing prior to the Effective Date to (and reasonably acceptable to) the
Administrative Agent.
     Section 2.04 . Interest. (a) Subject to the provisions of this
Section 2.04, the Loans shall bear interest at a rate per annum equal to the
LIBO Rate for the Interest Period in effect plus the Applicable Margin. Interest
shall be computed on the basis of a year of 360 days and actual days elapsed,
except that interest computed by reference to the Base Rate at any time which
the Base Rate is based on the “prime rate” (as described in the definition of
Base Rate) shall be computed on the basis of a year of 365 days (or 366 days in
a leap year) and actual days elapsed. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.
     (b) If the Borrower shall default in the payment of any principal of or
interest on the Loans or any other amount due hereunder, by acceleration or
otherwise, then, until such defaulted amount shall have been paid in full, to
the extent permitted by law, all such overdue amounts due from the Borrower
under this Agreement and the other Loan Documents shall bear interest (after as
well as before judgment), payable on demand, at a rate equal to (i) the interest
rate otherwise applicable to the Loans pursuant to this Section 2.04 plus
(ii) 2.00% per annum.
     (c) Interest accrued on the Loans shall be payable in arrears on each
Payment Date, shall be calculated to include the first day of each Interest
Period and to, but excluding, the last day of each Interest Period and shall be
paid into the Administrative Agent’s Account; provided that (i) interest accrued
pursuant to Section 2.04(b) shall be payable on demand and (ii) upon any
repayment of the Loans, interest accrued on the principal amount repaid shall be
payable on the date of such repayment.
     (d) The Administrative Agent shall determine, in accordance with the terms
of this Agreement, each interest rate applicable to the Loans hereunder. The
Administrative Agent shall promptly notify the Borrower and the Lenders of each
rate of interest so determined, and its determination thereof shall be prima
facie evidence thereof.
     Section 2.05 . Payment at Maturity; Evidence of Debt. (a) The Borrower
agrees to pay to the Lenders on the Maturity Date the then unpaid principal
amount of the Loans by deposit into the Administrative Agent’s Account. The
unpaid principal amount of the Loans outstanding at any time shall be deemed
reduced by any amounts paid by any Borrower Party pursuant to Article 7 on a
dollar-for-dollar basis.
     (b) The Administrative Agent shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
each Lender resulting from the Loans, including the amounts of principal and
interest payable and paid to the Lenders from time to time.
     (c) The entries made in the accounts maintained pursuant to subsection
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded

25



--------------------------------------------------------------------------------



 



therein; provided that any failure by the Administrative Agent to maintain such
accounts or any error therein shall not affect the Borrower’s obligation to
repay the Loans in accordance with the terms of this Agreement.
     (d) Upon request by any Lender, the Borrower shall provide such Lender with
a promissory note, substantially in the form of Exhibit F hereto, evidencing the
Loan made by the Lender on the Effective Date (each, a “Note”).
     Section 2.06. Optional and Mandatory Prepayments. (a) Optional Prepayments.
The Borrower will have the right at any time to prepay the aggregate outstanding
principal amount of the Loans in whole or in part in amounts not less than
$5,000,000 or increments of $500,000 in excess thereof and otherwise in
accordance with the provisions of this Section by deposit into the
Administrative Agent’s Account.
     (b) Mandatory Prepayments. The Borrower shall prepay the aggregate
outstanding principal amount of the Loans to the extent required pursuant to
Section 5.16. For the avoidance of doubt, payments made in order to comply with
Section 5.16 may be in any amounts necessary for such compliance.
     (c) Accrued Interest; Premium. Each prepayment of any principal amount of
the Loans shall be accompanied by (a) accrued interest on the amount being
prepaid to the date of such prepayment and (b) the applicable Premium Amount, if
any.
     (d) Notice of Prepayments. The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment of the principal
amount of the Loans hereunder not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment in the case of a prepayment
under Section 2.06(a), and one Business Day before the date of prepayment in the
case of a prepayment under Section 2.06(b). Each such notice shall be
irrevocable and shall specify the prepayment date, the aggregate principal
amount of the Loans to be prepaid.
     Section 2.07 . Fees. The Borrower shall pay to the Administrative Agent for
its own account fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
     Section 2.08 . Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes. (i) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require the
Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
     (ii) If the Borrower or the Administrative Agent shall be required to
withhold or deduct any Taxes from any payment, then (A) the Borrower or the
Administrative Agent shall withhold or make such deductions as are required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) the Borrower or

26



--------------------------------------------------------------------------------



 



the Administrative Agent, as the case may be, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable Law, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any such required withholding or
the making of all such required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or the
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent from payments
made under this Agreement (to the extent no increased payment has been made in
accordance with Section 2.08(a)(ii)(C) on account of such withholding or
deduction) or paid by the Administrative Agent or such Lender, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
     (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 2.08, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of payments to be
made to such Lender by the Borrower pursuant to

27



--------------------------------------------------------------------------------



 



this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.
          (ii) Without limiting the generality of the foregoing;
               (A) any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable United States federal Laws or reasonably requested by the Borrower
or the Administrative Agent as will enable the Borrower or the Administrative
Agent, as the case may be, to determine whether or not such Lender is subject to
backup withholding or information reporting requirements; and
               (B) each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of United States federal
withholding tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:
               (1) executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
               (2) executed originals of Internal Revenue Service Form W-8ECI,
               (3) executed originals of Internal Revenue Service Form W-8IMY
and all required supporting documentation,
               (4) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or
               (5) executed originals of any other form prescribed by applicable
Laws as a basis for claiming exemption from or a reduction in United States
Federal withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

28



--------------------------------------------------------------------------------



 



          (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) at the request and expense
of the Borrower, take such steps as shall not be materially disadvantageous to
it as determined in the sole good faith discretion of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for Indemnified
Taxes from amounts payable to such Lender.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender, as the case may be. If the
Administrative Agent or any Lender determines, in its sole discretion, that it
has received a refund (or credit or offset against an Excluded Tax in lieu of a
cash refund of a Tax or Other Tax) of any Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section, it shall, unless an Event of
Default has occurred and is continuing, pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund (or credit or offset)), net of all Taxes
resulting from such refund and out-of-pocket expenses incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund (or credit or offset)), provided that the Borrower, upon
the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential in its sole good faith discretion) to the Borrower or any other
Person.
     (g) Illegality; Impracticality; Increased Costs. (i) If any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Loans, or to determine or charge interest rates
based upon the LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, or the making, maintaining
or continuation of its Loans has become impracticable, as a result of
contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), (A) in the case of illegality,
only if it is possible to eliminate such illegality by converting the Loans to
Loans bearing interest based on the Base Rate, and in the case of impracticality
or other circumstance described above not constituting illegality, all Loans of
such Lender shall thereafter be converted

29



--------------------------------------------------------------------------------



 



to Loans that bear interest at a rate equal to the Base Rate plus the Applicable
Margin either on the last day of the Interest Period therefore, if such Lender
may lawfully continue to maintain such Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Loans or (B) otherwise,
solely in the case of illegality, prepay all Loans of such Lender either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans. Upon any such prepayment, the Borrower
shall also pay accrued interest on the amount so prepaid.
     (h) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement);
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.08 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement made by such Lender or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan), or to reduce the amount of any sum received or receivable by
such Lender under or in respect of the Loan Documents then, within 10 Business
Days after demand by such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
     (i) If any Lender determines that any Change in Law affecting such Lender
or any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
     (j) A certificate of a Lender setting forth in reasonable detail the amount
or amounts necessary to compensate such Lender or its holding company, as the
case may be, as specified in subsection (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent

30



--------------------------------------------------------------------------------



 



manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.
     (k) Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
     (l) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least
10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.
     (m) Upon demand of any Lender (with a copy to the Administrative Agent)
from time to time, the Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
     (i) any conversion, payment or prepayment of any Loans on a day other than
the last day of the Interest Period (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
     (ii) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay or borrow any Loans on the date or in the
amount notified by the Borrower; or
     (iii) any assignment of a Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 9.06;
(for the avoidance of doubt, such loss, cost or expense shall exclude any loss
of anticipated profits and shall include any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loans). For
purposes of calculating amounts payable by the Borrower to the Lenders under
this clause (m), each Lender shall be deemed to have funded each Loan made by it
at the LIBO Rate by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Loan was in fact so funded, with the result that the
Borrower’s obligation to compensate each Lender for its loss, profit and expense
as provided in this clause (m) shall be deemed to be

31



--------------------------------------------------------------------------------



 



in the amount of the excess, if any, of the interest at such LIBO Rate on the
applicable amount for the remainder of such Interest Period over interest at the
LIBO Rate as it would be in effect if quoted on the applicable date on the
applicable amount for the remainder of the Interest Period.
     (n) If any Lender requests compensation, the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender or if any Lender gives a notice under this Section 2.08,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to this Section 2.08 in the future,
or eliminate the need for the notice pursuant to this Section 2.08, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     (o) All of the Borrower’s obligations under this Section 2.08 shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.
     Section 2.09. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Loans (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
     (b) If at any time insufficient funds are received by the Administrative
Agent to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties and (ii) second, to pay
principal then due hereunder ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.
     (c) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in this Article II, and such funds
are not made available to the Borrower by the Administrative Agent because the
conditions to such Loan are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest

32



--------------------------------------------------------------------------------



 



     (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the Effective Date that such Lender will not make available to
the Administrative Agent such Lender’s share of such Loans, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the Loans available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the Base
Rate plus the Applicable Margin. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Loans to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (d) shall be conclusive,
absent manifest error.
     (e) If the Required Lenders determine that for any reason (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period, (b) adequate and
reasonable means do not exist for determining the LIBO Rate for any Interest
Period, or (c) the LIBO Rate for any requested Interest Period with respect to a
proposed Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, the interest rate applicable to the Loans shall be
a rate equal to the Base Rate plus the Applicable Margin until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a borrowing of the Loans.

33



--------------------------------------------------------------------------------



 



     (f) The obligations of the Lenders hereunder are several and not joint. The
failure of any Lender to make any Loan on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan.
     (g) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this subsection (g) shall not be construed to apply
to any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), other than an
assignment to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions this subsection (g) shall apply).
Each Borrower Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
Party in the amount of such participation.
     Section 2.10. Changes to the Designated Pool; Intermediate Lessees; Owner
Trusts. (a) Removal of Pool Aircraft from the Designated Pool. The Borrower may
remove any Pool Aircraft from the Designated Pool if (i) the Borrower shall have
provided at least twenty (20) days’ revocable prior written notice to the Lender
Parties prior to any such removal, (ii) after giving pro forma effect to such
removal, the Borrower shall be in compliance with Section 5.16(a). Upon
satisfaction of the conditions set forth in the preceding sentence with respect
to any Pool Aircraft, the Collateral Agent’s security interest in, and Lien on,
such Pool Aircraft (and any other Aircraft Assets directly related to such Pool
Aircraft) shall be automatically released, and Schedule 3.17(a) shall be amended
to reflect the removal of such Pool Aircraft from the Designated Pool. The
Collateral Agent shall promptly execute and deliver to the Borrower, at the
Borrower’s expense, all documents that the Borrower shall reasonably request to
evidence its release of the security interests in, and Liens on, the applicable
Pool Aircraft (and any other Aircraft Assets directly related to such Pool
Aircraft).

34



--------------------------------------------------------------------------------



 



     (b) Addition of Non-Pool Aircraft to the Designated Pool. The Borrower may
add any Aircraft to the Designated Pool at any time; provided that:
          (i) such Aircraft is Owned by the Borrower or an Owner Trust at the
time such Aircraft becomes a Pool Aircraft;
          (ii) the Borrower shall have provided three Appraisals of such
Aircraft from Qualified Appraisers, each as of a date no later than the most
recent Appraisals of the other Aircraft in the Designated Pool and, after giving
pro forma effect to such addition, the Borrower shall be in compliance with
Section 5.16(a);
          (iii) the Borrower shall have executed and delivered to the
Administrative Agent and the Collateral Agent a Collateral Supplement and such
certificates, opinions and documents (including UCC Financing Statements, charge
documents and registrations and recordings with the FAA (if applicable) and the
International Registry) as are required to grant to the Collateral Agent, for
the benefit of the Secured Parties, a perfected security interest in, and Lien
on, such Aircraft (it being understood and agreed that, with respect to each
Aircraft Asset, only the Express Perfection Requirements shall be required to be
satisfied);
          (iv) the Borrower shall have delivered a Notice of Assignment to such
Lessee in substantially the form of Exhibit F-1 to the Mortgage (or such other
form as has been agreed with the Collateral Agent prior to the Effective Date),
and, as promptly as practicable after the date the Aircraft is added to the
Designated Pool and in any event no later than 120 days after such date, shall
procure a Lessee Acknowledgement in substantially the form of Exhibit F-2 to the
Mortgage (or such other form as has been agreed with the Collateral Agent prior
to the Effective Date) signed by the applicable Lessee; and
          (v) no Default or Event of Default shall result from or remain in
existence after such addition.
     (c) Intermediate Lessees. In connection with (i) the replacement of any
Lease of any Pool Aircraft, (ii) the addition of Non-Pool Aircraft to the
Designated Pool, or (iii) any Requirement of Law, the Borrower shall be
entitled, by giving notice (an “Intermediate Lease Notice”) to the
Administrative Agent, to enter into an Intermediate Lease with an Intermediate
Lessee with respect to such Aircraft; provided that:
     (A) if such Intermediate Lessee is not an Initial Intermediate Lessee, such
Intermediate Lessee shall have executed and delivered to the Administrative
Agent and the Collateral Agent (1) at least twenty (20) days prior to entering
into an Intermediate Lease, a Borrower Party Request and Assumption Agreement,
(2) a Grantor Supplement and (3) such certificates, opinions and documents
(including UCC Financing Statements, charge documents and registrations and
recordings with the FAA (if applicable) and the International Registry) as are
required to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected security interest in, and Lien on, the Collateral held by
such Intermediate Lessee (it being understood and agreed that, with respect to
each

35



--------------------------------------------------------------------------------



 



Aircraft Asset, only the Express Perfection Requirements shall be required to be
satisfied);
     (B) such Intermediate Lessee shall have delivered a Notice of Assignment to
such Lessee in substantially the form of Exhibit F-1 to the Mortgage (or such
other form as has been agreed with the Collateral Agent prior to the Effective
Date), and shall procure a Lessee Acknowledgement in substantially the form of
Exhibit F-2 to the Mortgage (or such other form as has been agreed with the
Collateral Agent prior to the Effective Date) signed by the applicable Lessee as
promptly as practicable after the date the Aircraft is added to the Designated
Pool and in any event no later than 120 days after such date;
     (C) the Administrative Agent shall have received with respect to such
Intermediate Lessee such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to them, as may be required by it in its sole
discretion;
     (D) if such Intermediate Lessee is incorporated under the laws of Ireland,
within 21 days following the execution of the Security Documents referred to at
(B) and (E) above, the relevant Intermediate Lessee and/or the relevant Borrower
Party, as applicable, shall cause each such Security Document to be filed with
the Irish Companies Registration Office and the Irish Revenue Commissioners and
in each case shall provide evidence of such filings reasonably satisfactory to
the Administrative Agent.
     (d) Termination of Intermediate Lessee’s Status. The Borrower may from time
to time, upon not less than twenty (20) days’ revocable prior written notice
from the Borrower to the Administrative Agent, at any time and from time to time
assign the Equity Interests in an Intermediate Lessee to any Person that is not
a Subsidiary of the Borrower or otherwise terminate an Intermediate Lessee’s
status as such, provided that such Intermediate Lessee is not party to an
Intermediate Lease or a Lease or will not be at the time such transfer or other
termination of such Intermediate Lessee’s status as such takes effect. If an
Intermediate Lessee’s status is terminated as such, the Collateral Agent’s
security interests in, and Liens on, the assets of such Intermediate Lessee
shall be automatically released. The Collateral Agent shall promptly execute and
deliver to the Borrower, at the Borrower’s expense, all documents that the
Borrower shall reasonably request to evidence its release of the security
interests in and Liens on, the applicable assets released in accordance with the
previous sentence.
     (e) Owner Trusts. The Borrower shall be entitled, by giving notice (an
“Owner Trust Notice”) to the Administrative Agent, to permit a Pool Aircraft to
be Owned by an Owner Trust (including by transferring such Ownership from the
Borrower to an Owner Trust or from one Owner Trust to another); provided that:
     (A) such Owner Trust shall have executed and delivered to the
Administrative Agent and the Collateral Agent (1) at least twenty (20) days
prior to Owning a Pool Aircraft, a Borrower Party Request and Assumption

36



--------------------------------------------------------------------------------



 



Agreement, (2) a Grantor Supplement and (3) such certificates, opinions and
documents (including UCC Financing Statements, charge documents and
registrations and recordings with the FAA (if applicable) and the International
Registry) as are required to grant to the Collateral Agent, for the benefit of
the Secured Parties, a perfected security interest in, and Lien on, the
Collateral held by such Owner Trust (it being understood and agreed that, with
respect to each Aircraft Asset, only the Express Perfection Requirements shall
be required to be satisfied);
     (B) the Borrower shall hold all of the Equity Interest in such Owner Trust
and shall have executed and delivered to the Administrative Agent and the
Collateral Agent (1) a Collateral Supplement, (2) the original beneficial
interest certificate evidencing the Borrower’s beneficial interest in the Owner
Trust and (3) such certificates, opinions and documents (including UCC Financing
Statements and charge documents) as are required to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected security interest in,
and Lien on, the Equity Interests held by the Borrower in such Owner Trust;
     (C) such Owner Trust (or other relevant Borrower Party) shall have
delivered a Notice of Assignment to the applicable Lessee in substantially the
form of Exhibit F-1 to the Mortgage (or such other form as has been agreed with
the Collateral Agent prior to the Effective Date), and shall procure a Lessee
Acknowledgement in substantially the form of Exhibit F-2 to the Mortgage (or
such other form as has been agreed with the Collateral Agent prior to the
Effective Date) signed by the applicable Lessee as promptly as practicable after
the date the Aircraft is added to the Designated Pool and in any event no later
than 120 days after such date;
     (D) the Administrative Agent shall have received with respect to such Owner
Trust such supporting incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
them, as may be reasonably required by it;
     (f) Termination of Owner Trust’s Status. The Borrower may from time to
time, upon not less than twenty (20) days’ revocable prior written notice from
the Borrower to the Administrative Agent, at any time and from time to time
assign the Equity Interests in an Owner Trust to any Person that is not a
Subsidiary of the Borrower or otherwise terminate an Owner Trust’s status as
such, provided that such Owner Trustee (i) does not Own any Pool Aircraft or
will not at the time such transfer or other termination of such Owner Trust’s
status as such takes effect and (ii) is not party to any Lease or Intermediate
Lease or will not be at the time such transfer or other termination of such
Intermediate Lessee’s status as such takes effect. If an Owner Trust’s status is
terminated as such, the Collateral Agent’s security interests in, and Liens on,
the assets of and the Equity Interest in such Owner Trust shall be automatically
released. The Collateral Agent shall promptly execute and deliver to the
Borrower, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence its release of the security interests in and
Liens on, the applicable assets released in accordance with the previous
sentence.

37



--------------------------------------------------------------------------------



 



     (g) Specified Representation Deficiency. Notwithstanding anything to the
contrary herein, the status of any Subsidiary of the Borrower as an Intermediate
Lessee or Owner Trust shall terminate, for purposes of the calculation of the
Loan-to-Value Ratio only (until the Specified Representation Deficiency with
respect to such Subsidiary no longer exists or the status of such Subsidiary as
an Intermediate Lessee or Owner Trust, as applicable, is terminated as such for
all purposes in accordance with this Agreement), immediately if, at any time,
the Borrower and such Subsidiary are not able to make any of the representations
set forth below with respect to such Subsidiary at such time and any Pool
Aircraft leased by it shall immediately be deemed to have an Appraised Value of
$0.00 (the occurrence of such situation with respect to such Subsidiary, a
“Specified Representation Deficiency”):
     (i) Such Subsidiary is subject to civil and commercial laws with respect to
its Obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Subsidiary, the “Applicable Subsidiary
Documents”), and the execution, delivery and performance by such Subsidiary of
the Applicable Subsidiary Documents constitute and will constitute private and
commercial acts and not public or governmental acts. Neither such Subsidiary nor
any of its property has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Subsidiary is organized and existing in respect of
its obligations under the Applicable Subsidiary Documents.
     (ii) The Applicable Subsidiary Documents are in proper legal form under the
laws of the jurisdiction in which such Intermediate Lessee or Owner Trust, as
applicable, is organized and existing for the enforcement thereof against such
Intermediate Lessee or Owner Trust, as applicable, under the laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Subsidiary Documents.
     (iii) It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Subsidiary Documents
that the Applicable Subsidiary Documents be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which such Subsidiary is organized and existing or that any
registration charge or stamp or similar tax be paid at such time on or in
respect of the Applicable Subsidiary Documents or any other document, except for
(A) any such filing, registration, recording, execution or notarization as has
been made and (B) any charge or tax as has been timely paid.
     (iv) There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the Subsidiary’s jurisdiction of organization or
Tax residence or in which the Subsidiary has an office either (A) on or by
virtue of the execution or delivery of the Applicable Subsidiary Documents or
(B) on any payment to be made at such time by such Subsidiary pursuant to the
Applicable Subsidiary Documents, except (i) for Excluded Taxes described in
clause (c) or (d) of the definition of such term or (ii) as has been disclosed
to the Administrative Agent and is not material (as determined by the

38



--------------------------------------------------------------------------------



 



Administrative Agent acting reasonably) or (iii) in the case of clause (A), as
have been paid.
     (v) The execution, delivery and performance of the Applicable Subsidiary
Documents executed by such Subsidiary are, under applicable foreign exchange
control regulations of the jurisdiction in which such Subsidiary is organized
and existing, not subject to any notification or authorization at such time
except (A) such as have been made or obtained or (B) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (B) shall be made or obtained as soon as is reasonably
practicable).
     The Borrower agrees to give prompt notice (not to exceed five (5) Business
Days) to the Administrative Agent after it obtains knowledge of any Specified
Representation Deficiency and, upon such notice, will provide a LTV Certificate
as of the date of such notice giving pro forma effect to removal of such
Subsidiary as a Borrower Party.
     Section 2.11. Defaulting Lenders. (a) Adjustments. Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:
     (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.15), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as not Default or Event of Default exists), to the funding of
the Loans in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreements, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund its Loans;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its

39



--------------------------------------------------------------------------------



 



appropriate share and (y) such Loans were made at a time when the conditions set
forth in Article 4 were satisfied or waived, such payment shall be applied
solely to pay the Loans of all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
     (b) Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should not
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, take such actions as the Administrative Agent may determine
to be necessary to cause the Loans to be held on a pro rata basis by the Lenders
in accordance with their Applicable Percentages, whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided further
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
ARTICLE 3
Representations and Warranties
     The Borrower and each other Borrower Party represents to the Lender Parties
on the Effective Date that:
     Section 3.01. Organization, etc. Each Borrower Party is a Person duly
organized, validly existing and, if applicable, in good standing under the laws
of the jurisdiction of its organization; and each Borrower Party has the power
and authority to own its property and to carry on its business as now being
conducted and is duly qualified and, if applicable, in good standing as a
foreign corporation or other entity authorized to do business in each
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, except where the failure to be so qualified or in
good standing could not reasonably be expected to have a Material Adverse
Effect.
     Section 3.02. Authorization; Consents; No Conflict. The execution and
delivery by such Borrower Party of any Loan Document to which it is a party and
the performance of its obligations thereunder and the consummation of the
transactions contemplated thereby (a) are within its organizational powers,
(b) have been duly authorized by all necessary corporate action, (c) have
received all necessary approvals, authorizations, consents, registrations,
notices, exemptions and licenses (if any shall be required) from (i) the FRBNY
and (ii) all other Governmental Authorities and other Persons, except in the
case of (ii) such approvals, authorizations, consents, registrations, notices,
exemptions or licenses non-receipt of which

40



--------------------------------------------------------------------------------



 



could not reasonably be expected to have a Material Adverse Effect, (d) do not
and will not contravene, constitute a default under or conflict with any
provision of (i) Law, (ii) any judgment, decree or order to which such Borrower
Party is a party or by which it is bound, (iii) its Operating Documents or
Organizational Documents or (iv) any provision of any agreement or instrument
binding on such Borrower Party, or any agreement or instrument of which such
Borrower Party is aware affecting the properties of such Borrower Party, except
with respect to (i), (ii) and (iv) above, for any such contravention or conflict
which could not reasonably be expected to have a Material Adverse Effect and
(e) do not and will not result in or require the creation or imposition of any
Adverse Claim on any of such Borrower Party’s properties, other than the
Security Documents. Each of the Loan Documents to which such Borrower Party is a
party has been duly authorized, executed and delivered by such Borrower Party.
     Section 3.03. Validity and Binding Nature. This Agreement and the other
Loan Documents to which such Borrower Party is a party constitute (or will
constitute when duly executed and delivered) legal, valid and binding
obligations of such Borrower Party, enforceable against such Borrower Party in
accordance with their respective terms, subject to bankruptcy, insolvency,
examinership, fraudulent transfer, reorganization, moratorium and similar laws
of general applicability relating to or affecting creditors’ rights and to
general equity principles.
     Section 3.04. Financial Statements. The Borrower’s audited consolidated
financial statements as at December 31, 2009, a copy of which has been furnished
to each Lender, has been prepared in accordance with GAAP and fairly presents
the financial condition of the Borrower and its Subsidiaries as at such date and
the results of their operations for the period then ended.
     Section 3.05. Litigation and Contingent Liabilities. All Litigation
Actions, taken as a whole, could not reasonably be expected to have a Material
Adverse Effect. Other than any liability incident to such Litigation Actions or
provided for or disclosed in the financial statements referred to in
Section 3.04, and other than as set forth in the Borrower’s filings with the
Securities and Exchange Commission, no Borrower Party has any contingent
liabilities which are material to its business, credit, operations or financial
condition of the Borrower Parties taken as a whole.
     Section 3.06. Security Interest.
     (a) The Mortgage creates a valid and (upon the taking of the actions
required hereby or thereby) perfected security interest in favor of the
Collateral Agent in the Collateral as security for the Secured Obligations,
subject in priority to no other Liens (other than Permitted Liens), and all
filings and other actions necessary to perfect and protect such security
interest under the laws of the United States have been (or in the case of future
Collateral will be) duly taken (it being understood and agreed that, with
respect to each applicable Aircraft Asset, only the Express Perfection
Requirements shall apply), enforceable against the applicable Borrower Parties
and creditors of and purchasers from such Borrower Parties. Schedule 3.06 hereto
lists, (i) to the knowledge of the Borrower after due inquiry, all Permitted
Liens described in clause (e) or (j) of the definition of Permitted Liens on the
Collateral existing as of the Effective Date and (ii) all Permitted Liens
described in clause (n) of the definition of Permitted Liens on the

41



--------------------------------------------------------------------------------



 



Collateral existing as of the Effective Date of which a responsible officer of
the Borrower has received written notice.
     (b) None of the Collateral has been pledged, assigned, sold or otherwise
encumbered other than pursuant to the terms hereof or of the Security Documents
and except for Permitted Liens, and no Collateral is described in (i) any UCC
financing statements filed against any Borrower Party other than UCC financing
statements which have been terminated and the UCC financing statements filed in
connection with Permitted Liens or (ii) any other mortgage registries, including
the International Registry, or filing records that may be applicable to the
Collateral in any other relevant jurisdiction, other than such filings or
registrations that have been terminated or that have been made in connection
with Permitted Liens, the Mortgage or any other security document in favor of
the Collateral Agent, for the benefit of the Secured Parties, or, with respect
to the Leases, in favor of the Borrower Parties or the Lessee thereunder.
     (c) The rights and obligations of each Borrower Party (as lessor) under the
Leases to which it is a party with respect to the Pool Aircraft are held free
and clear of any Adverse Claim other than Permitted Liens, and such Borrower
Party has the full right, corporate power and lawful authority to assign,
transfer and pledge the same and interests therein as provided in the Mortgage
and the other Security Documents.
     Section 3.07. Employee Benefit Plans. Each employee benefit plan (as
defined in Section 3(3) of ERISA) maintained or sponsored by the Borrower or any
Subsidiary complies in all material respects with all applicable requirements of
law and regulations. During the 12-consecutive-month period prior to the
execution and delivery of this Agreement, no ERISA Event has occurred, except in
any such case for events which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any ERISA Affiliate is a member of, or contributes to, any Multiemployer
Plan as to which the potential Withdrawal Liability based upon the most recent
actuarial report could reasonably be expected to have a Material Adverse Effect.
Neither the Borrower nor any Subsidiary has any material contingent liability
with respect to any post retirement benefit under an employee welfare benefit
plan (as defined in section 3(i) of ERISA), other than liability for
continuation coverage described in Part 6 of Title I of ERISA.
     Section 3.08. Investment Company Act. No Borrower Party is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No
Borrower Party is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.
     Section 3.09. Regulation U. No Borrower Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Federal Reserve Board). No proceeds of the Loan will be sued
to purchase or carry any margin stock or to extent credit to others for the
purpose of purchasing or carrying any margin stock.

42



--------------------------------------------------------------------------------



 



     Section 3.10. Information. (a) All written information furnished by or on
behalf of any Borrower Party to any Lender Party in connection with this
Agreement, any other Loan Document or the transactions contemplated hereby or
thereby, on the date furnished (and when taken in connection with previous
information so furnished, and the information contained in the Borrower’s
filings with the Securities and Exchange Commission, for the purpose of
completeness) shall have been, to the best of each Borrower Party’s knowledge
after due inquiry, true and accurate in every material respect as of the date of
such information, and none of such information contains any material
misstatement of fact or omits to state any material fact necessary to make such
information, in light of the circumstances under which it was made or provided,
not misleading, provided that to the extent any such information, report,
financial statement, exhibit or schedule was based upon or constitutes an
opinion or forecast, each Borrower Party represents only that it acted in good
faith and utilized assumptions reasonable at the time made (based upon
accounting principles consistent with the historical audited financial
statements of the Borrower) and exercised due care in the preparation of such
information, report, financial statement, exhibit or schedule.
     (b) All information furnished by the Borrower to any Lender Party on and
after the date hereof shall be, to the best of the Borrower’s knowledge after
due inquiry, true and accurate in every material respect as of the date of such
information, and none of such information shall contain any material
misstatement of fact or shall omit to state any material fact necessary to make
such information, in light of the circumstances under which it was made or
provided, not misleading, provided that to the extent any such information,
report, financial statement, exhibit or schedule was based upon or constitutes
an opinion or forecast, each Borrower Party represents only that it acted in
good faith and utilized assumptions reasonable at the time made (based upon
accounting principles consistent with the historical audited financial
statements of the Borrower) and exercised due care in the preparation of such
information, report, financial statement, exhibit or schedule.
     Section 3.11. Compliance with Applicable Laws, etc. Each Borrower Party is
in compliance with the requirements of all applicable laws, rules, regulations
and orders of all Governmental Authorities (including ERISA) applicable to it,
except for noncompliance that could not reasonably be expected to have a
Material Adverse Effect. No Borrower Party is in default under any agreement or
instrument to which such Borrower Party is a party or by which it or any of its
properties or assets is bound, which default could reasonably be expected to
have a Material Adverse Effect. No Event of Default or Default has occurred and
is continuing.
     Section 3.12. Insurance. Each Borrower Party maintains, or has caused to be
maintained, insurance as required by the Mortgage.
     Section 3.13. Taxes. Each Borrower Party has filed all Tax returns which
are required to have been filed and has paid, or made adequate provisions for
the payment of, all of its Taxes which are due and payable, except such Taxes,
if any, as are being contested in good faith and by appropriate proceedings and
as to which such reserves or other appropriate provisions as may be required by
GAAP have been established, and except where failure to files such returns or
pay such Taxes, individually or in the aggregate, cannot reasonably be expected
to have a Material Adverse Effect.

43



--------------------------------------------------------------------------------



 



     Section 3.14. Borrower Information. Schedule 3.14, as updated from time to
time in writing to the Lender Parties, accurately sets forth with respect to
each Borrower Party (i) the location of its chief executive office, (ii) its
jurisdiction of incorporation, (iii) its entity type and (iv) its employer or
taxpayer identification number (if any) issued by its jurisdiction of
incorporation. Each Borrower Party only has one jurisdiction of incorporation.
     Section 3.15. Solvency. As of the Effective Date (and as also reflected on
the Borrower’s consolidated balance sheet dated as of December 31, 2009, and
confirmed by the Appraisals dated as of February 8, 2010 (in the case of
Aircraft Information Services, Inc. and Aviation Specialist Group), and
February 12, 2010 (in the case of AVITAS, Inc.), delivered to the Administrative
Agent as a condition to the occurrence of the Effective Date), the fair value of
the assets of each of (x) the Borrower and (y) the Borrower Parties taken as a
whole, exceed their respective liabilities. As of the Effective Date, neither
the Borrower Parties taken as a whole nor the Borrower is or will be rendered
insolvent as a result of the transactions contemplated by this Agreement and the
other Loan Documents.
     Section 3.16. Sanctions. None of the Borrower Parties, any of their
Subsidiaries or any director, officer, employee, agent, affiliate or
representative of any Borrower Party or any of its Subsidiaries is a Person that
is, or is owned or controlled by a Person that is, (i) the subject of any
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control (“OFAC”), the United Nations Security Council
(“UNSC”), the European Union (“EU”), the Government of Ireland or other
sanctions authority relevant in the United States, Ireland or any other
jurisdiction of incorporation or formation of any Borrower Party (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is the subject of Sanctions (each, a “Prohibited Country”). For purposes of
this Agreement, the Prohibited Countries shall be those countries reasonably
determined by the Administrative Agent as subject to Sanctions from time to time
and notified to the Borrower Parties. The Prohibited Countries as of the date
hereof are listed on Annex 1.
     Section 3.17. Description of Aircraft and Leases.
     (a) Schedule 3.17(a) attached hereto, as amended from time to time pursuant
to Section 2.10 and Section 5.09(a)(vii) hereof is a true and correct list of
all Pool Aircraft and the country of registration of such Pool Aircraft.
     (b) Schedule 3.17(b) attached hereto, as supplemented from time to time
pursuant to Section 2.18(f) of the Mortgage, is a true and correct list of all
Leases (including, without limitation, any head leases) in effect with respect
to the Pool Aircraft and the name and jurisdiction of organization or
incorporation of the applicable Lessees.
     Section 3.18. Ownership. The Borrower Owns each Pool Aircraft, and the
Borrower holds 100% of the Equity Interest in each Intermediate Lessee and each
Owner Trust.
     Section 3.19. Use of Proceeds. The proceeds of the Loans will be used by
the Borrower (a) to pay indebtedness of the Borrower outstanding as of the
Effective Date, (b) to pay interest, fees and expenses payable on such
indebtedness or payable hereunder and (c) for general corporate purposes.

44



--------------------------------------------------------------------------------



 



ARTICLE 4
Conditions
     Section 4.01. Effective Date. The obligations of each Lender to make its
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
Borrower Party and the Collateral Agent executed counterparts of this Agreement,
including sufficient original executed counterparts for each Lender.
     (b) The Collateral Agent shall have received from each party thereto
executed counterparts of the Mortgage and all supplements thereto in a form
sufficient to file with the FAA, the International Registry and any other
Governmental Authority where filing or registration of the Mortgage and any
supplements thereto is required under Requirements of Law of the United States
to perfect the Collateral Agent’s security interest in, and Lien on, the Pool
Aircraft and all other Aircraft Assets.
     (c) The Administrative Agent shall have received a favorable written
opinion (addressed to each Lender Party and dated the Effective Date) of each of
(i) Clifford Chance US LLP with respect to New York law, in-house counsel to the
Borrower with respect to California law and other matters, and A&L Goodbody with
respect to Irish law, each counsel for the Borrower Parties, substantially in
the form of Exhibit E-1A, E-1B and E-1C (as applicable) hereto as to such
matters as any Lender Party may reasonably request, including non-contravention
of any indenture, agreement, mortgage, deed of trust or other instrument to
which any Borrower Party is a party or by which it is bound or any of its
properties are subject (including, but not limited to, any Lease), and
(ii) Daugherty, Fowler, Peregrin & Haught, A Professional Corporation, special
FAA counsel to the Borrower Parties, substantially in the form of Exhibit E-2,
and, in the case of each opinion required by this subsection, covering such
other matters relating to the Borrower Parties, the Loan Documents, the
Collateral or the transactions contemplated thereby as any Lender Party shall
reasonably request. The Borrower Parties request such counsel to deliver such
opinions.
     (d) The Collateral Agent shall have received UCC Financing Statements from
each Borrower Party, naming such Borrower Party as debtor, naming the Collateral
Agent (for the benefit of the Secured Parties) as secured party and describing
the applicable Collateral (such UCC Financing Statements to be satisfactory to
the Collateral Agent).
     (e) The Administrative Agent shall have received such documents and
certificates as the Lender Parties or their respective counsel may reasonably
request relating to the organization, existence and, if applicable, good
standing of the Borrower Parties, the authorization of the transactions
contemplated by the Loan Documents and any other legal matters relating to the
Borrower Parties, the Loan Documents, the Collateral or the transactions
contemplated hereby or thereby, all in form and substance satisfactory to the
Lender Parties and their counsel.

45



--------------------------------------------------------------------------------



 



     (f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
clauses (k) and (l) of this Section 4.01.
     (g) The Borrower shall have paid all fees and other amounts due and payable
to the Lender Parties or other Person in connection with the transactions
contemplated under the Loan Documents on or before the Effective Date, including
(i) an upfront fee to each Lender on the Effective Date in an amount equal to
2.00% of the amount of such Lender’s Commitment; (ii) any amounts due under the
Fee Letter to any Person; and (iii) all other fees and other amounts due and
payable to any other Person pursuant to any other agreement related to the
transactions contemplated in the Loan Documents to the extent invoiced in
reasonable detail.
     (h) The Administrative Agent and the Collateral Agent shall have received
the results of a recent Lien, tax and judgment search in each relevant
jurisdiction, including without limitation each jurisdiction in which each
Borrower Party is organized, each jurisdiction in which each Pool Aircraft is
registered, the FAA registry and the International Registry with respect to each
Borrower Party and the Collateral, revealing no Liens on any of the assets of
any Borrower Party or the Collateral, other than Permitted Liens.
     (i) All consents and approvals required to be obtained by the Borrower
Parties from any Governmental Authority or other Person in connection with the
transactions contemplated by the Loan Documents shall have been obtained, and
all applicable waiting periods and appeal periods shall have expired, in each
case without the imposition of any burdensome condition.
     (j) The Administrative Agent shall have received a certificate from the
Chief Financial Officer of the Borrower, in form and substance reasonably
satisfactory to it, with respect to the Borrower Parties, taken as a whole,
corresponding to the representations in Article 3.
     (k) The representations and warranties of the Borrower Parties contained in
Article 3 of this Agreement and contained in each other Loan Document shall be
true and correct on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.
     (l) Immediately after giving effect to the Loan, no Default or Event of
Default shall have occurred and be continuing.
     (m) The Administrative Agent shall have received three Appraisals of each
Pool Aircraft in form and substance satisfactory to it. Such Appraisals shall
(i) have been conducted by a Qualified Appraiser prior to the Effective Date and
(ii) show that the aggregate Appraised Value of all Pool Aircraft as of the
Effective Date is sufficient to cause the Loan-to-Value Ratio to be less than or
equal to 63%, after giving pro forma effect to the Loans to be made on the
Effective Date.
     (n) The Administrative Agent shall have received evidence satisfactory to
it that each of the Pool Aircraft are Owned by the Borrower as of the Effective
Date.
     (o) The Administrative Agent shall have received evidence satisfactory to
it that the Borrower has received all waivers and/or amendments to its existing
indentures, agreements,

46



--------------------------------------------------------------------------------



 



mortgage, deeds of trust and other instruments to which it is a party, and any
waiver or approval required from the FRBNY, necessary to allow it to undertake
the transactions contemplated by the Loan Documents.
     (p) The Administrative Agent shall have received from each Borrower Party
such supplements to the Mortgage, charges, consents, UCC Financing Statements
and amendments and other similar instruments, agreements, certificates,
documents and opinions of counsel as the Lender Parties may reasonably request,
together with evidence to their satisfaction that all necessary actions have
been taken, in order to grant the Collateral Agent, for the benefit of the
Secured Parties, a first-priority security interest in, and Lien on, the
Collateral, provided that, with respect to each applicable Aircraft Asset, only
the Express Perfection Requirements shall apply.
     (q) The Borrower shall have delivered to each Lessee, and the
Administrative Agent shall have received copies of, a Lessee Notice (as defined
in the Mortgage), executed by the applicable Borrower Party, relating to each
lease of each Pool Aircraft.
     (r) The Collateral Agent, for the benefit of the Secured Parties, shall
have a first priority perfected security interest in the Collateral (subject
only to Permitted Liens) (it being understood and agreed that, with respect to
each Aircraft Asset, only the Express Perfection Requirements shall be required
to be satisfied).
     (s) Each Lender who requests a Note (or the Administrative Agent, on behalf
of each such Lender) shall have received a signed original of a Note with
respect to its Loan, duly executed by the Borrower.
     (t) The Administrative Agent shall have received insurance certificates and
broker’s letters or other evidence reasonably satisfactory to the Administrative
Agent confirming that each Borrower Party maintains, or has caused to be
maintained, insurance as required by the Mortgage.
     (u) At least 10 days prior to the Effective Date, the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act.
Promptly after the Effective Date occurs, the Administrative Agent shall notify
each other Lender Party and each Borrower Party thereof, and such notice shall
be conclusive and binding.
     Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

47



--------------------------------------------------------------------------------



 



     Section 4.02. Quiet Enjoyment Letters. Prior to the Effective Date, the
Collateral Agent shall have provided a quiet enjoyment letter (in the form
provided to the Collateral Agent by the Borrower) relating to each Lease of each
Aircraft that will be a Pool Aircraft as of the Effective Date.
ARTICLE 5
Covenants
     Until all the principal of and interest on the Loans and all fees payable
hereunder have been paid in full, each Borrower Party covenants and agrees with
each Lender Party that:
     Section 5.01. Legal Existence and Good Standing. Except as permitted under
Section 2.10 or Section 5.17, such Borrower Party shall do or cause to be done
all things necessary to preserve and keep in full force and effect its corporate
existence and the rights (charter and statutory) and franchises of the Borrower
Parties; provided, however, that no Borrower Party will be required to preserve
any such right or franchise if it shall determine that the preservation thereof
is no longer desirable in the conduct of the business of such Borrower Party and
that the loss thereof is not disadvantageous in any material respect to the
Lenders or the Administrative Agent.
     Section 5.02. Protection of Security Interest of the Lenders.
     (a) Such Borrower Party shall deliver to the Collateral Agent such
additional supplements to the Mortgage, charges, consents and other similar
instruments, agreements, certificates, opinions and documents (including UCC
Financing Statements and charge documents) as the Collateral Agent or the
Administrative Agent may reasonably request to effectuate the terms hereof and
under and in accordance with the Security Documents and thereby to:
     (i) (A) grant, maintain, protect and evidence security interests in favor
of the Collateral Agent, for the benefit of the Secured Parties, (B) take all
actions necessary to perfect security interests in favor of the Collateral Agent
in accordance with (1) the laws of the United States (or any instrumentality
thereof) (including but not limited to the filing of UCC Financing Statements in
the appropriate locations, including the State of California and the District of
Columbia, and appropriate offices and registrations and recordings with the FAA
and the International Registry), (2) the Cape Town Convention, (3) the laws of
the jurisdiction of registration of each Pool Aircraft and (4) the laws of any
other jurisdiction applicable to the Borrower Party (in the reasonable judgment
of the Collateral Agent), in any or all present and future property of such
Borrower Party which would constitute Collateral under and in accordance with
the terms of the Security Documents prior to the Liens or other interests of any
Person, except to the extent Permitted Liens may have priority; and
     (ii) otherwise establish, maintain, protect and evidence the rights
provided to the Collateral Agent, for the benefit of the Secured Parties, under
and in accordance with the terms hereof and of the Security Documents including
anything that may be necessary

48



--------------------------------------------------------------------------------



 



or advisable under (A) the laws of the United States (or any instrumentality
thereof), (B) the Cape Town Convention, (C) the laws of the jurisdiction of
registration of each Pool Aircraft and (D) the laws of any other jurisdiction
applicable to the Borrower Party (in the judgment of the Collateral Agent);
provided, however, that, with respect to the security interest in any Aircraft
Asset, only the Express Perfection Requirements shall be required to be
satisfied.
     (b) No Borrower Party shall change its name, identity or corporate
structure (within the meaning of Article 9 of the UCC) unless such Borrower
Party shall have given the Collateral Agent at least thirty (30) days’ prior
written notice thereof; provided that, upon the Collateral Agent’s request in
any case in which, in the Collateral Agent’s reasonable opinion, such change of
name, identity or corporate structure would or could make the Mortgage, the
other Security Documents, any filings or registrations or any financing
statement or continuation statement filed pursuant to the terms hereof or any
other Loan Documents misleading within the meaning of Section 9-402(7) of the
UCC or any other applicable law, such Borrower Party shall promptly file
appropriate amendments to all previously made filings or registrations and all
previously filed financing statements and continuation statements.
     (c) Each Borrower Party shall give the Collateral Agent at least thirty
(30) days’ prior written notice of any change of such Borrower Party’s
jurisdiction of incorporation.
     (d) The Borrower shall furnish to the Collateral Agent from time to time
such statements and schedules further identifying and describing the Collateral
as the Collateral Agent may reasonably request, all in reasonable detail.
     Section 5.03. Ownership, Operation and Leasing of Pool Aircraft. No
Borrower Party shall:
     (a) other than in connection with a sale, transfer or other disposition
permitted under Section 5.04, permit any Person other than the Borrower (except
to the extent of the Local Requirements Exception) to own beneficially any Pool
Aircraft, nor permit any Person other than the Borrower or an Owner Trust
(except to the extent of the Local Requirements Exception) to hold title to any
Pool Aircraft;
     (b) other than in connection with a sale, transfer or other disposition
permitted under Section 5.04, permit any Person other than the Borrower (except
to the extent of the Local Requirements Exception) to hold any portion of the
Equity Interest in any Intermediate Lessee;
     (c) enforce or amend, replace or waive any term of, or otherwise modify,
any Lease with respect to any Pool Aircraft in a manner other than in a manner
consistent with Leasing Company Practice;
     Section 5.04. Limitation on Disposition of Aircraft. Except as expressly
provided in Section 2.10 or Section 5.17, the Borrower shall not sell, transfer
or otherwise dispose of any Pool Aircraft unless the requirements in
Section 5.16(a) shall be satisfied after giving pro forma effect to such sale,
transfer or other disposition.

49



--------------------------------------------------------------------------------



 



     Section 5.05. Payment of Taxes or Other Claims. The Borrower will pay or
discharge or cause to be paid or discharged, before the same shall become
delinquent, (1) all taxes, assessments and governmental charges levied or
imposed upon the Borrower or any of its Subsidiaries, and (2) all lawful claims
for labor, materials and supplies which, if unpaid, might by law become a lien
upon the property of the Borrower or any of its Subsidiaries; provided, however,
that the Borrower shall not be required to pay or discharge or cause to be paid
or discharged any such tax, assessment, charge or claim whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings.
     Section 5.06. Representations Regarding Operation. No Borrower Party shall
represent or hold out, or consent to any Lessee to represent or hold out, any
Lender Party as (i) the owner or lessor of any Pool Aircraft, (ii) carrying
goods or passengers on any Pool Aircraft or (iii) being in any way responsible
for any operation of carriage (whether for hire or reward or gratuitously) with
respect to any Pool Aircraft.
     Section 5.07. Compliance with Laws, Etc. Each Borrower Party shall comply
in all material respects with all Requirements of Law (including ERISA or any
laws applicable to any Foreign Pension Plan), rules, regulations and orders and
preserve and maintain its corporate existence, rights, franchises,
qualifications, and privileges except to the extent that the failure so to
comply with such laws, rules and regulations or the failure so to preserve and
maintain such existence, rights, franchises, qualifications, and privileges is
caused by a Third Party Event (and only for so long as the Borrower and the
applicable Borrower Party are complying with the requirements of the proviso to
the last paragraph of Section 2.16(a) of the Mortgage) or would not materially
adversely affect the Collateral, the collectability of monies owed under the
Leases or the ability of such Borrower Party to perform its obligations under
the Loan Documents.
     Without limiting the foregoing, each Borrower Party shall obtain all
governmental (including regulatory) registrations, certificates, licenses,
permits and authorizations required to be obtained by it in connection with the
Loan Documents and for the Pool Aircraft Owned or leased by it, including a
current certificate of airworthiness for each Pool Aircraft (issued by the
applicable aviation authority and in the appropriate category for the nature of
operations of such Pool Aircraft) unless such Pool Aircraft is not subject to a
Lease or is undergoing maintenance or modification or would not materially
adversely affect the Collateral, the collectability of monies owed under the
Leases or the ability of such Borrower Party to perform its obligations under
the Loan Documents, in which case all appropriate governmental (including
regulatory) registrations, certificates, licenses, permits and authorizations
shall be maintained.
     Section 5.08. Notice of Adverse Claim or Loss. Each Borrower Party shall
notify the Lender Parties promptly after a responsible officer of the Borrower
obtaining knowledge thereof, in writing and in reasonable detail, (i) of any
Adverse Claim known to it made or asserted against any of the Collateral (other
than Permitted Liens), (ii) of the occurrence of any event which would have a
material adverse effect on the assignments and security interests granted by the
Borrower Parties under any Loan Document, (iii) of any loss, theft, damage, or
destruction to any Pool Aircraft if the potential cost of repair or replacement
of such asset (without regard to any insurance claim related thereto) may exceed
the greater of the damage notification threshold under the relevant Lease and
$2,000,000; and (iv) as soon as such Borrower Party becomes

50



--------------------------------------------------------------------------------



 



aware of any settlement offer received by such Borrower Party with respect to
any claim of damage or loss in excess of $10,000,000 with respect to a Pool
Aircraft.
     Section 5.09. Reporting Requirements.
     (a) The Borrower shall furnish, or cause to be furnished, to the
Administrative Agent:
     (i) as soon as available and in any event within 95 days after the end of
each Fiscal Year, a copy of the audited consolidated financial statements,
prepared in accordance with GAAP, for such year of the Borrower and its
consolidated Subsidiaries, certified by any firm of nationally recognized
independent certified public accountants;
     (ii) as soon as available and in any event within 50 days after the end of
each of the first three quarters of each Fiscal Year, with respect to the
Borrower and its consolidated Subsidiaries, unaudited consolidated balance
sheets as of the end of such quarter and as at the end of the previous Fiscal
Year, and consolidated statements of income for such quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such quarter prepared in accordance with GAAP, certified by the officer in
charge of financial matters of the Borrower identifying such balance sheets or
statements as being the balance sheets or statements of the Borrower described
in this paragraph (ii) and stating that the information set forth therein fairly
presents the financial condition of the Borrower and its consolidated
Subsidiaries as of the last day of such quarter of such Fiscal Year in
conformity with GAAP, subject to year-end adjustments and omissions of footnotes
and subject to the auditors’ year end report;
     (iii) concurrently with each delivery of financial statements under clause
(i) or (ii) above, a certificate of a Financial Officer of the Borrower
(A) certifying as to whether to his or her knowledge an Event of Default has
occurred and is continuing and, if an Event of Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (B) stating whether any change in GAAP or in
the application thereof has occurred since the date of the Borrower’s most
recent audited financial statements referred to in Section 3.04 or delivered
pursuant to this Section and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;
     (iv) as soon as possible and in any event within two Business Days after he
or she obtains knowledge of the occurrence and continuance of a Default or an
Event of Default (including, for the avoidance of doubt, by receipt of a notice
of any default under any Material Indebtedness which with the passing of time or
giving of notice or otherwise could reasonably be expected to lead to an Event
of Default under Article 6(f)), a written statement of a Financial Officer of
the Borrower setting forth complete details of such Default or Event of Default,
and the action, if any, which the Borrower Parties have taken or propose to take
with respect thereto;
     (v) promptly, from time to time, subject to applicable confidentiality
restrictions such other information, documents, Records or reports respecting
the Pool

51



--------------------------------------------------------------------------------



 



Aircraft, the Leases, the Aircraft Assets or the condition or operations,
financial or otherwise, of the Borrower Parties or any of their Subsidiaries
which are reasonably available to it and which the Administrative Agent may,
from time to time, reasonably request;
     (vi) prompt written notice of the issuance by any court or governmental
agency or authority of any injunction, order, decision or other restraint
prohibiting, or having the effect of prohibiting, the performance of any
Borrower Party’s obligations hereunder or under any other Loan Document, or
invalidating, or having the effect of invalidating, any provision of this
Agreement, or any other Loan Document, or the initiation of any litigation or
similar proceeding seeking any such injunction, order, decision or other
restraint, in each case, of which a responsible officer has knowledge;
     (vii) on or prior to each LTV Determination Date, a certificate of a
Financial Officer in substantially the form of Exhibit I (an “LTV Certificate”)
setting forth in detail reasonably satisfactory to the Administrative Agent
(i) computations of the Loan-to-Value Ratio as of such LTV Determination Date,
(ii) if applicable, the LTV Cure that was or will be, as applicable, undertaken
by the Borrower pursuant to Section 5.16 (including, if applicable, the Non-Pool
Aircraft that the Borrower has added or will add to the Designated Pool to
effectuate such LTV Cure) and (iii) a complete list of all Pool Aircraft
comprising the Designated Pool as of such LTV Determination Date (which list
shall replace Schedule 3.17(a) hereto upon delivery of such LTV Certificate),
together with three Appraisals, each conducted by a Qualified Appraiser, in
substance reasonably satisfactory to the Administrative Agent, of any Aircraft
added (or being proposed to be added pursuant to an LTV Cure) to the Designated
Pool since the immediately preceding LTV Determination Date; provided, however,
no Aircraft may be removed from Schedule 3.17(a) (and any such removal shall be
ineffective) unless the Borrower shall be in compliance with Section 5.16.
     (viii) as soon as is available and in any case within ten Business Days
after the Appraisal Date, three Appraisals of each Pool Aircraft from Qualified
Appraisers and, at any time during the continuance of an Event of Default, at
the request of the Administrative Agent, Appraisals of the Pool Aircraft
specified in such request from Qualified Appraisers. Each Appraisal shall be
conducted (i) by a Qualified Appraiser, (ii) at the sole cost and expense of the
Borrower and (iii) no more than thirty (30) days prior to the date such
Appraisal is furnished.
     (b) The Lender Parties are hereby authorized to deliver a copy of any such
financial or other information delivered hereunder to any other Lender Party, to
any Government Authority having jurisdiction over any such Person or any
Borrower Party pursuant to any written request therefor or in the ordinary
course of examination of loan files, to any rating agency in connection with
their respective ratings of commercial paper issued by the Lenders or to any
other Person who shall acquire or consider the assignment of, or acquisition of
any interest in, any Obligation permitted by this Agreement; provided that such
Person (not including any Government Authority or any rating agency) agrees in
writing to the confidentiality provisions set forth in Section 9.14.

52



--------------------------------------------------------------------------------



 



     (c) Documents required to be delivered pursuant to this Section 5.09 (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at a
website address provided to the Administrative Agent; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies and (ii) the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificates required by Section
5.09(a)(iv) to the Administrative Agent. Except for the items in subsections
(iv) and (viii) of 5.09(a), the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
an Arranger Entity will make available to the Lenders information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Borrower shall be deemed to have authorized the Administrative
Agent, any Arranger Entity and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and an Arranger
Entity shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.
     Section 5.10. Limitation on Transactions with Affiliates. No Borrower Party
shall enter into, renew or extend any transaction after the date hereof
(including the purchase, sale, lease or exchange of property or assets, or the
rendering of any service) with any Affiliate of the Borrower (other than any of
its Subsidiaries), except upon terms no less favorable to such

53



--------------------------------------------------------------------------------



 



Borrower Party than could be obtained, at the time of such transaction or at the
time of the execution of the agreement providing therefor, in a comparable
arm’s-length transaction with a Person that is not such an Affiliate and
pursuant to enforceable agreements. Notwithstanding the foregoing, nothing in
this Section shall have the effect of prohibiting any transaction authorized by
Section 2.10 or any insurance transaction that is entered into in the ordinary
course of business and not for speculative purposes between Borrower and Parent
or any Affiliate of Parent.
     Section 5.11. Inspections. Not more frequently than one time per calendar
year (unless an Event of Default shall have occurred and be continuing), the
Administrative Agent, or its agents or representatives, may, upon reasonable
notice and during regular business hours, at the Borrower Party’s expense, which
notice shall in no event be less than five Business Days (except if an Event of
Default shall have occurred and be continuing), as requested by the
Administrative Agent, (i) examine and make copies of and abstracts from all
books, records and documents (including computer tapes and disks) in the
possession or under the control of any Borrower Party and (ii) visit the offices
and properties of any Borrower Party, for the purpose of examining such
materials described in clause (i) above, and discussing matters relating to the
Aircraft Collateral or any Borrower Party’s performance under the Loan Documents
or under the Leases with any appropriate officers or employees of any Borrower
Party, having knowledge of such matters.
     Section 5.12. Use of Proceeds; Margin Regulations. The proceeds of the
Loans will be used solely to (a) pay indebtedness of the Borrower outstanding as
of the Effective Date, (b) pay interest, fees and expenses payable on such
indebtedness or payable hereunder and (c) general corporate purposes. No part of
the proceeds of the Loans will be used, directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Federal Reserve Board,
including Regulations T, U and X.
     Section 5.13. Insurance. Each Borrower Party shall maintain or cause to be
maintained insurance covering such risks, and in such amounts as specified in
Section 2.17 and Schedule V of the Mortgage.
     Section 5.14. UNSC, EU and United States Sanctions and Export Restrictions.
No Borrower Party shall, nor shall it permit or cause any of its Subsidiaries
to, directly or through a Subsidiary, lease, sell, purchase or own an aircraft,
to any Person to which the export and/or use of such aircraft or engine is not
permitted (including by reason of such Person’s location), or would not be
permitted if the Borrower Party’s transaction were governed by the laws of the
United States, under (A) any UNSC sanctions or export restrictions, (B) any EU
sanctions or export restrictions, (C) any sanctions administered or enforced by
OFAC, (D) the Export Administration Regulations administered by the Bureau of
Industry and Security of the U.S. Commerce Department, (E) the International
Traffic in Arms Regulations administered by the Directorate of Defense Trade
Controls of the U.S. Department of State, or (F) any subsequent sanctions,
regulations or orders, the effect of which prohibits or restricts the export
and/or use of aircraft to such country or such Person, after giving effect in
each case to applicable licenses and other exemptions. Each Borrower Party
shall, and shall cause any of its Subsidiaries to, deliver to the Lenders any
certification or other evidence reasonably requested from time to time by the
Lenders, confirming its compliance with this Section.

54



--------------------------------------------------------------------------------



 



     Section 5.15. Sanctions. (a) No Borrower Party shall, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available any funds to any subsidiary, joint venture partner or other Person
(i) to fund any activities or business of or with any Person or in any country
or territory that, at the time of such funding or facilitation, is the subject
of any Sanctions; or (ii) in any other manner that will result in a violation of
Sanctions by any Lender Party participating in the Loans, whether as lender,
borrower, advisor or otherwise.
     (b) No Borrower Party shall permit any Pool Aircraft (i) to be registered
in, or operated by any Lessee domiciled in, or organized under the laws of, a
Prohibited Country or (ii) to be operated by any Lessee under a Lease if the
existence of such Lease would cause any Borrower Party to be in violation of
Section 5.14 or this Section 5.15, otherwise in violation of any Sanctions, or
in violation of any Requirement of Law relating to money laundering, including
the Bank Secrecy Act, as amended by the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (the “Patriot Act”), or any implementing regulations
thereunder.
     Section 5.16. Loan-to-Value Ratio; Average Age.
     (a) The Borrower will not permit (i) the Loan-to-Value Ratio on any LTV
Determination Date to exceed 63% and (ii) the Average Age on any LTV
Determination Date to exceed the age that is equal to the sum of (x) the Average
Age on the Effective Date, plus (y) the amount of time elapsed since the
Effective Date, plus (z) 6 months; provided that the Average Age may exceed such
age for up to 120 consecutive days if such excess results solely from an Event
of Loss or Specified Representation Deficiency.
     (b) The Loan-to-Value Ratio shall be tested on the Effective Date, each
Payment Date beginning on the second Payment Date, upon the sale or removal of
any Pool Aircraft from the Designated Pool in accordance with Section 2.10, upon
the substitution of a Non-Pool Aircraft for a Pool Aircraft or prepayment under
Section 2.06, upon an Event of Loss and upon a Specified Representation
Deficiency in accordance with Section 2.10(g) (each such date, a “LTV
Determination Date”).
     (c) In the event that the Loan-to-Value Ratio as of any LTV Determination
Date is or will be (as applicable in accordance with Section 5.16(d)), after
giving effect to any sale, removal or substitution of any Pool Aircraft, greater
than that permitted pursuant to Section 5.16(a) above, the Borrower shall be
required, in any combination, to (i) prepay all or a portion of the principal
amount of the Loans by deposit into the Administrative Agent’s Account and/or
(ii) add Non-Pool Aircraft, in each case such that the Designated Pool shall be
in compliance with Section 5.16(a) after giving pro forma effect to such
addition (each of (i) and (ii), an “LTV Cure”), in an aggregate amount
sufficient to cause the Loan-to-Value Ratio, after giving pro forma effect to
any LTV Cure, to satisfy the requirements of Section 5.16(a) as of such LTV
Determination Date.
     (d) The Borrower shall complete the applicable LTV Cure(s) (i) in
connection with any LTV Determination Date relating to the sale, substitution or
removal of any Pool Aircraft, or that is the Effective Date, on or prior to the
LTV Determination Date, and (ii) after any other LTV Determination Date,
(A) with respect to any LTV Cure consisting of prepayment of the

55



--------------------------------------------------------------------------------



 



Loans, within three Business Days following the delivery of such LTV Certificate
and (B) with respect to any other LTV Cure, within 45 days (or within 120 days
in the case of an LTV Cure resulting from an Event of Loss or Specified
Representation Deficiency) following the delivery of such LTV Certificate.
     Section 5.17. Mergers, Consolidations and Sales of Assets. (a) The Borrower
shall not consolidate with or merge into any other Person or convey, transfer or
lease its properties and assets substantially as an entirety to any Person, and
the Borrower shall not permit any Person to consolidate with or merge into the
Borrower or convey, transfer or lease its properties and assets substantially as
an entirety to the Borrower, unless:
     (i) in case the Borrower shall consolidate with or merge into another
Person or convey, transfer or lease its properties and assets substantially as
an entirety to any Person, the Person formed by such consolidation or into which
the Borrower is merged or the Person which acquires by conveyance or transfer,
or which leases, the properties and assets of the Borrower substantially as an
entirety shall be a corporation, partnership or trust, shall be organized and
validly existing under the laws of the United States of America, any State
thereof or the District of Columbia and shall expressly assume, by an amendment
hereto, executed and delivered to the Administrative Agent, in form and
substance satisfactory to the Administrative Agent, the due and punctual payment
of the principal of (and premium, if any) and interest on all the Loans and the
performance of every covenant of this Credit Agreement and the other Loan
Documents on the part of the Borrower to be performed or observed;
     (ii) immediately after giving effect to such transaction no Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, shall have occurred and be continuing;
     (iii) if, as a result of any such consolidation or merger or such
conveyance, transfer or lease, any properties or assets of the Borrower would
become subject to a mortgage, pledge, lien, security interest or other
encumbrance which would not be permitted under Sections 5.02 and 5.03, the
Borrower or such successor Person shall take such steps as shall be necessary
effectively to (A) restore (if adversely affected) a first priority perfected
security interest in the Collateral for the benefit of the Collateral Agent (on
behalf of the Secured Parties) in accordance with the requirements of the Loan
Documents and (B) otherwise secure the Obligations equally and ratable with (or,
at the option of the Borrower, prior to) all indebtedness secured thereby; and
     (iv) the Borrower has delivered to the Administrative Agent an officers’
certificate and an opinion of counsel, each stating that such consolidation,
merger, conveyance, transfer or lease and, if any amendment is required in
connection with such transaction, such amendment comply with this Section 5.17
and that all conditions precedent herein provided for relating to such
transaction have been complied with.
     (b) Upon any consolidation by the Borrower with or merger by the Borrower
into any other Person or any conveyance, transfer or lease of the properties and
assets of the Borrower substantially as an entirety in accordance with clause
(a), the successor Person formed by such

56



--------------------------------------------------------------------------------



 



consolidation or into which the Borrower is merged or to which such conveyance,
transfer or lease is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under the Loan Documents with
the same effect as if such successor Person had been named as the Borrower
herein, and thereafter, except in the case of a lease, the predecessor Person
shall be relieved of all obligations and covenants under the Loan Documents.
     Section 5.18. Requirements Following Additions to Designated Pool. (a) The
Borrower shall deliver to the Collateral Agent a Lessee Acknowledgement (as
defined in the Mortgage) executed by the lessee of each Pool Aircraft as
promptly as practicable after such Aircraft is included in the Designated Pool,
but in any event no later than 120 days after such date, including with respect
to Aircraft included in the Designated Pool on the Effective Date.
     (b) Required Cape Town Registrations with respect to International
Interests in Leases that are not registered on the International Registry as of
the date an Aircraft is added to the Designated Pool shall be made as promptly
as practicable, but in any event no later than 120 days after such date.
ARTICLE 6
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due;
     (b) the Borrower shall fail to pay when due any interest on the Loans and
such failure shall continue unremedied for a period of three Business Days, or
the Borrower shall fail to pay when due any fee or other amount (except an
amount referred to in clause (a) above) payable under any Loan Document, and
such failure shall continue unremedied for a period of seven Business Days after
demand upon or other notice to such Borrower;
     (c) any representation, warranty or certification made or deemed made by or
on behalf of any Borrower Party in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made and the adverse effect thereof, if capable of being
remedied, shall continue unremedied for a period of 30 days after the date on
which the applicable Borrower Party shall have received written notice thereof
from any Lender Party;
     (d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.01, 5.04, 5.13, 5.16(a)(ii), 5.16(d) or 5.17;
     (e) any Borrower Party shall fail to observe or perform any covenant or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) above), and such failure shall continue unremedied for a period
of 60 days (or, if the Borrower failed to give

57



--------------------------------------------------------------------------------



 



notice of such noncompliance or nonperformance pursuant to Section 5.09(a)(iv)
within two Business Days after obtaining knowledge thereof, 60 days minus the
number of days elapsed between the date the Borrower obtained such knowledge and
the date the Borrower gives the notice pursuant to Section 5.09(a)(iv), but in
no event less than two Business Days) after notice thereof from any Lender Party
to the Borrower (which notice will be given by the Administrative Agent at the
request of the Required Lenders);
     (f) default under any mortgage, indenture or instrument under which there
is issued, or which secures or evidences, any Material Indebtedness of the
Borrower or any Borrower Party now existing or hereinafter created, which
default shall constitute a failure to pay any amount of principal of or interest
on such Material Indebtedness when due and payable (other than as a result of
acceleration), after expiration of any applicable grace period with respect
thereto, or shall have resulted in an aggregate principal amount of any Material
Indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise have become due and payable, without such indebtedness
having been discharged or such acceleration having been rescinded or annulled
within a period of 30 days after there has been given a written notice to the
Borrower by the Administrative Agent or to the Borrower and the Administrative
Agent by the Lenders of at least 25% in outstanding principal amount of the
Loans, specifying such default with respect to the other indebtedness and
requiring the Borrower to cause such indebtedness to be discharged or cause such
acceleration to be rescinded or annulled and stating that such notice is a
notice of an Event of Default hereunder;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership, examinership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, examiner, trustee, custodian, sequestrator,
conservator or similar official for any Borrower Party or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
     (h) any Borrower Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization, examination or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership,
examinership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) above, (iii) apply for or consent
to the appointment of a receiver, examiner, trustee, custodian, sequestrator,
conservator or similar official for any Borrower Party or for a substantial part
of its respective assets, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) have its board of directors vote
to approve any action for the purpose of effecting any of the foregoing;
     (i) any Borrower Party shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due;
     (j) one or more judgments for the payment of money in an aggregate amount
exceeding $50,000,000 shall be rendered against the Borrower Parties taken as a
whole and shall

58



--------------------------------------------------------------------------------



 



remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any asset of any Borrower Party to
enforce any such judgment; or
     (k) any Lien purported to be created under any Security Document shall be
asserted by any Borrower Party not to be, a valid and perfected Lien on any
Collateral with the same priority as and to the extent provided for under the
applicable Security Documents except as a result of a sale or other disposition
of the applicable Collateral in a transaction permitted under the Loan
Documents;
     (l) an ERISA Event shall have occurred that when taken either alone or
together with all other such ERISA Events, could reasonably be expected to
result in a Material Adverse Effect;
then, and in every such event (except an event with respect to the Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, (i) if such notice shall
have been delivered prior to the making of the Loans, declare the Commitments to
be terminated or (ii) if such notice shall have been delivered after the making
of the Loans, declare the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are waived by the Borrower; and in the
case of any event with respect to any Borrower Party described in clause (g) or
(h) above, (1) if such event shall have occurred prior to the making of the
Loans, the Commitments shall automatically be terminated and (2) if such event
shall have occurred after the making of the Loans, the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, in each case without presentment, demand, protest or other notice
of any kind, all of which are waived by the Borrower Parties.
ARTICLE 7
Guaranty
     Section 7.01. Guaranty. Each Borrower Party hereby guarantees the punctual
payment upon the expiration of any applicable remedial period, whether at
scheduled maturity or by acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), of all of its Guaranteed
Obligations (each Borrower Party in its capacity as guarantor under this
Article 7, a “Guarantor Party”). Without limiting the generality of the
foregoing, the liability of each Guarantor Party shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by any
other Borrower Party to any Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not

59



--------------------------------------------------------------------------------



 



allowable due to the existence of a bankruptcy, reorganization, examination or
similar proceeding involving such other Borrower Party.
     Section 7.02. Contribution. Subject to Section 7.03, each Guarantor Party
hereby unconditionally agrees that in the event any payment shall be required to
be made to any Secured Party under this Article 7, such Guarantor Party in its
capacity as such will contribute, to the maximum extent permitted by law, such
amounts to each other Guarantor Party so as to maximize the aggregate amount
paid to the Secured Parties under or in respect of the Loan Documents.
     Section 7.03. Guaranty Absolute. Each Guarantor Party guarantees that its
Guaranteed Obligations will be paid in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor Party under or in
respect of this Article 7 are independent of the Guaranteed Obligations or any
other Obligations of any other Borrower Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor Party to enforce this Article 7, irrespective of whether
any action is brought against any other Borrower Party or whether any other
Borrower Party is joined in any such action or actions. The liability of each
Guarantor Party under this Article 7 shall be irrevocable, absolute and
unconditional, and each Guarantor Party hereby irrevocably waives any defenses
(other than payment in full of the Guaranteed Obligations) it may now have or
hereafter acquire in any way relating to, any or all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of its Guaranteed Obligations or any other Obligations of
any other Borrower Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in its Guaranteed Obligations
resulting from the extension of additional credit to any Borrower Party or any
of its Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of security interest in
or Lien on any Collateral or any other collateral, or any taking, release or
amendment or waiver of, or consent to departure from, any other guaranty, for
all or any of its Guaranteed Obligations;
     (d) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of its Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of its Guaranteed Obligations or any other Secured Obligations of any
Borrower Party under the Loan Documents or any other assets of any Borrower
Party or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Borrower Party or any of its Subsidiaries;

60



--------------------------------------------------------------------------------



 



     (f) any failure of any Secured Party to disclose to any Borrower Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Borrower Party now
or hereafter known to such Secured Party (each Guarantor Party waiving any duty
on the part of the Secured Parties to disclose such information);
     (g) the failure of any other Person to execute or deliver any other
guaranty or agreement or the release or reduction of liability of any other
guarantor or surety with respect to its Guaranteed Obligations; or
     (h) any other circumstance or any existence of or reliance on any
representation by any Secured Party that might otherwise constitute a defense
available to, or a discharge of, any Borrower Party or any other guarantor or
surety other than satisfaction in full of the Obligations.
This Article 7 shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of such Guarantor Party’s Guaranteed
Obligations is rescinded or must otherwise be returned by any Secured Party or
any other Person upon the insolvency, bankruptcy or reorganization of any
Borrower Party or otherwise, all as though such payment had not been made.
     In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor Party agrees as follows:
          (a) the obligation pursuant to this Article 7 is a guaranty of payment
when due and not of collectability, and is a primary obligation of each
Guarantor Party and not merely a contract of surety;
          (b) the Administrative Agent may enforce the Guaranteed Obligations
upon the occurrence of an Event of Default notwithstanding the existence of any
dispute between the Borrower and any Secured Party with respect to the existence
of such Event of Default;
          (c) the obligations of each Guarantor Party hereunder are independent
of the obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor Party) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
Party whether or not any action is brought against the Borrower or any of such
other guarantors and whether or not the Borrower is joined in any such action or
actions;
          (d) payment by any Guarantor Party of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor Party’s liability for any portion of the Guaranteed Obligations which
has not been paid. Without limiting the generality of the foregoing, if the
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor Party’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor Party from its covenant
to pay the portion of the Guaranteed Obligations that is not the subject of such
suit, and such judgment shall not, except to the extent satisfied by such
Guarantor Party, limit, affect, modify or abridge any other Guarantor Party’s
liability hereunder in respect of the Guaranteed Obligations;

61



--------------------------------------------------------------------------------



 



          (e) any Secured Party, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor Party’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor Party) with respect to
the Guaranteed Obligations; (v) enforce and apply any security now or hereafter
held by or for the benefit of such Secured Party in respect hereof or the
Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such Secured Party may have against any
such security, in each case as such Secured Party in its discretion may
determine consistent herewith and any Security Document including foreclosure on
any such security pursuant to one or more judicial or nonjudicial sales, whether
or not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor Party against any other
creditor or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Loan Documents; and
          (f) this Article 7 and the obligations of Guarantor Parties hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Guarantor Party shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Loan Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Loan Documents or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Secured Party might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Secured Party’s consent to the change,
reorganization or termination of the corporate

62



--------------------------------------------------------------------------------



 



structure or existence of the Borrower and any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which the Borrower may allege or assert against any Secured Party
in respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor Party as an obligor in respect of the
Guaranteed Obligations.
     Section 7.04. Waiver and Acknowledgments. (i) Each Guarantor Party hereby
waives promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of its Guaranteed Obligations
and this Article 7 and any requirement that any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Borrower Party or any other Person or any
Collateral.
     (a) Each Guarantor Party hereby unconditionally and irrevocably waives any
right to revoke this Article 7 and acknowledges that this Article 7 is
continuing in nature and applies to all of its Guaranteed Obligations, whether
existing now or in the future.
     (b) Each Guarantor Party hereby unconditionally and irrevocably waives any
defense (i) arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor Party or other rights
of such Guarantor Party to proceed against any of the other Borrower Parties,
any other guarantor or any other Person or any Collateral; (ii) any defense
based on any right of set-off or counterclaim against or in respect of the
Obligations of such Guarantor Party under this Article 7; (iii) arising by
reason of the incapacity, lack of authority or any disability or other defense
of the Borrower or any other Guarantor Party including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Borrower or any other Guarantor Party from any
cause other than payment in full of the Guaranteed Obligations; (iv) based upon
any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in other respects more burdensome than that of
the principal; (v) based upon any Secured Party’s errors or omissions in the
administration of the Guaranteed Obligations, except behavior which amounts to
bad faith; (vi) based on any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder; (vii) based on
the benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof; (viii) promptness, diligence and any
requirement that any Secured Party protect, secure, perfect or insure any
security interest or lien or any property subject thereto; and (ix) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

63



--------------------------------------------------------------------------------



 



     (c) Each Guarantor Party hereby unconditionally and irrevocably waives any
duty on the part of any Secured Party to disclose to such Guarantor Party any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Borrower Party or any of its Subsidiaries now or hereafter known by such Secured
Party.
     (d) Each Guarantor Party acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in this Article 7 are knowingly
made in contemplation of such benefits.
     Section 7.05. Subrogation. Each Guarantor Party hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any other Borrower Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such Guarantor
Party’s Guaranteed Obligations under or in respect of any Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against any other Borrower Party or any
other insider guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any other Borrower Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of such Guarantor Party’s
Guaranteed Obligations and all other amounts payable under this Article 7 shall
have been paid in full in cash, it being understood that payments in respect of
inter-company advances exclusively among the Borrower Parties in the ordinary
course of business are not prohibited under this Section 7.05 unless an Event of
Default has occurred and is continuing. If any amount shall be paid to any
Guarantor Party in violation of the immediately preceding sentence at any time
prior to the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Article 7, such amount shall be received and held in
trust for the benefit of the Secured Parties, shall be segregated from other
property and funds of such Guarantor Party and shall forthwith be paid or
delivered to the Lender in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to such Guarantor Party’s
Guaranteed Obligations and all other amounts payable by it under this Article 7,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any of such Guarantor Party’s
Guaranteed Obligations or other amounts payable by it under this Article 7
thereafter arising. If all of the Guaranteed Obligations and all other amounts
payable under this Article 7 shall have been paid in full in cash, the Secured
Parties will, at any Guarantor Party’s request and expense, execute and deliver
to such Guarantor Party appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor Party of an interest in the Guaranteed Obligations resulting from
such payment made by such Guarantor Party pursuant to this Article 7.
     Section 7.06. Payment Free and Clear of Taxes. Any and all payments by any
Guarantor Party under this Article 7 shall be made in accordance with the
provisions of this Agreement, including the provisions of Section 2.08 (and such
Guarantor Party shall make such payments of Taxes or Other Taxes to the extent
described in Section 2.08), as though such payments were made by the Borrower.

64



--------------------------------------------------------------------------------



 



     Section 7.07. No Waiver; Remedies. No failure on the part of any Secured
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
     Section 7.08. Continuing Guaranty. This Article 7 is a continuing guaranty
and shall (a) remain in full force and effect until the payment in full in cash
of the Guaranteed Obligations and all other amounts payable under this
Article 7, and (b) inure to the benefit of and be enforceable by the Secured
Parties and their permitted successors, transferees and assigns. No Guarantor
Party shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Administrative Agent.
     Section 7.09. Subordination of Certain Intercompany Indebtedness. Each
Guarantor Party hereby agrees that any obligations owed by it to another
Borrower Party shall be subordinated to the Obligations of such Guarantor Party
and that any indebtedness owed to it by another Borrower Party shall be
subordinated to the Obligations of such other Borrower Party, it being
understood that such Guarantor Party or such other Borrower Party, as the case
may be, may make payments on such intercompany indebtedness unless an Event of
Default has occurred and is continuing.
     Section 7.10. Limit of Liability. (a) Each Guarantor Party shall be liable
only for Guaranteed Obligations aggregating up to the largest amount that would
not render its Guaranteed Obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provision of
any other applicable law.
     (b) In the event that the direct or indirect assets of any Borrower Party
organized under the laws of Ireland are insufficient to pay in full all claims
made by the Secured Parties in respect of Guaranteed Obligations of such
Borrower Party, then the Secured Parties shall have no further claim against
such Borrower Party with respect to its Guaranteed Obligations for amounts that
exceed its direct or indirect assets at such time.
     (c) The guarantees, obligations, liabilities and undertakings granted by
any Grantor organized under the laws of France under this Agreement and the
other Loan Documents shall, for each relevant financial year, be, in any and all
cases, strictly limited to 90% of the annual net margin generated by such
Grantor or Grantors in connection with back-to-back leasing activities between
it and the Borrower with respect to the lease of Pool Aircraft.
ARTICLE 8
Agents
     Section 8.01. Appointment and Authority. (a) Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

65



--------------------------------------------------------------------------------



 



Except as expressly provided herein, the provisions of this Article are solely
for the benefit of the Agents and the Lenders, and neither the Borrower nor any
other Borrower Party shall have rights as a third party beneficiary of any of
such provisions.
     (b) Goldman Sachs is hereby appointed Syndication Agent hereunder, and each
Lender hereby authorizes Goldman Sachs to act as Syndication Agent in accordance
with the terms hereof and the other Loan Documents. The Syndication Agent hereby
agrees to act in its capacity as such upon the express conditions contained
herein and the other Loan Documents, as applicable.
     (c) In performing its functions and duties hereunder, each Agent shall act
solely as an agent of Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for any Borrower Party. The Syndication Agent, without consent of or notice to
any party hereto, may assign any and all of its rights or obligations hereunder
to any of its Affiliates. As of the Effective Date, Goldman Sachs, in its
capacity as the Syndication Agent, shall not have any obligations but shall be
entitled to all benefits of this Article 8. The Syndication Agent may resign
from such role at any time, with immediate effect, by giving prior written
notice thereof to the Administrative Agent and the Borrower.
     (c) Each Lender irrevocably authorizes the Syndication Agent to take such
action on such Lender’s behalf and to exercise such powers, rights and remedies
hereunder and under the other Loan Documents as are specifically delegated or
granted to the Syndication Agent by the terms hereof and thereof, together with
such powers, rights and remedies as are reasonably incidental thereto. The
Syndication Agent may exercise such powers, rights and remedies and perform such
duties by or through its agents or employees. Nothing herein or any of the other
Loan Documents, expressed or implied, is intended to or shall be so construed as
to impose upon the Syndication Agent any obligations in respect hereof or any of
the other Loan Documents except as expressly set forth herein or therein.
     (d) The Administrative Agent hereby agrees that it shall (i) furnish to
Goldman Sachs, in its capacity as a lead arranger, upon Goldman Sachs’ request,
a copy of the Register, (ii) cooperate with Goldman Sachs in granting access to
any Lenders (or potential lenders) who Goldman Sachs identifies to the Platform
and (iii) maintain Goldman Sachs’ access to the Platform.
     Section 8.02. Rights as a Lender. Each Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as an Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

66



--------------------------------------------------------------------------------



 



     Section 8.03. Exculpatory Provisions. Each Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, each Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, and shall not
have, by reason hereof or any of the other Loan Documents, a fiduciary
relationship in respect of any Lender;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.
     No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 8.02 and Article 5) or (ii) in the absence of its own gross negligence
or willful misconduct. Each Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Borrower or a Lender.
     No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth anywhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.
     Section 8.04. Reliance by each Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a

67



--------------------------------------------------------------------------------



 



Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     Section 8.05. Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of their duties and
exercise their rights and powers by or through their respective Representatives.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Representatives of any Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
     Section 8.06. Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Representatives in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     Section 8.07. Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any Lender or any of their Representatives and based on such documents and
information as it has deemed appropriate,

68



--------------------------------------------------------------------------------



 



made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
any Agent or any Lender or any of their Representatives and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
     Section 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arranger Entities listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as an Agent or
a Lender hereunder,
     Section 8.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 9.03) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 9.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
     Section 8.10. Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder. Upon
request by the Administrative Agent at any time, the

69



--------------------------------------------------------------------------------



 



Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 8.10.
ARTICLE 9
Miscellaneous
Section 9.01. Notices Generally. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
     (i) if to the Borrower, the Administrative Agent, the Syndication Agent or
the Collateral Agent, to the address, telecopier number, electronic mail address
or telephone number specified for such Person on Schedule 9.01; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
     Notices and other communications sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices and other communications sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

70



--------------------------------------------------------------------------------



 



     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any Agent or any of its Affiliates and their respective partners,
directors, officers, employees, agents, trustees and advisors (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or any Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower and each Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
     (e) Reliance by Agents and Lenders. The Agents and the Lenders shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent, each Lender and the Representatives of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with

71



--------------------------------------------------------------------------------



 



each Agent may be recorded by such Agent, and each of the parties hereto hereby
consents to such recording.
     Section 9.02. Waivers; Amendments. (a) No failure or delay by any Lender
Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lender Parties under the Loan Documents are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Borrower Party
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of the Loans shall
not be construed as a waiver of any Default, regardless of whether any Lender
Party had notice or knowledge of such Default at the time.
     (b) No Loan Document or provision thereof may be waived, amended or
modified except, in the case of this Agreement, by an agreement or agreements in
writing entered into or consented to by the Borrower and the Administrative
Agent (acting at the direction of the Required Lenders) or, in the case of any
other Loan Document, by an agreement or agreements in writing entered into by
the parties thereto with the written consent of the Administrative Agent (acting
at the direction of the Required Lenders); provided that without the consent of
each affected Lender, no such agreement shall have the effect of (i) increasing
the Commitments of such affected Lender; (ii) reducing the amount of principal,
interest or fees owing to such affected Lender; and (iii) changing the times or
dates for payment of principal or interest to such affected Lender; provided
further that without the consent of all of the Lenders, no such agreement shall
have the effect of (i) changing the Loan-To-Value Ratio that is required to be
maintained, (ii) releasing all or substantially all of the Collateral prior the
repayment of the Loans in full, (iii) amending the definition of Required
Lenders and (iv) amending clause (q) of the definition of Permitted Liens;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Collateral Agent without such Person’s prior written
consent. Any purported waiver, amendment or other modification of any Loan
Document or any provision thereof that does not comply with this Section 9.02(b)
shall be null and void and of no legal effect.
     (c) Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x)
neither of the Commitment and the principal amount of the Loans of any
Defaulting Lender may be increased or extended, and the maturity of any Loans of
any Defaulting Lender may not be extended, in each case without the consent of
such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

72



--------------------------------------------------------------------------------



 



     Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower agrees
to pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and the Collateral Agent in connection with the administration of this
Agreement and the other Loan Documents, and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) including in each case the
reasonable fees, charges and disbursements of counsel engaged by the
Administrative Agent or the Collateral Agent (including the allocated fees of
in-house counsel) (except as expressly set forth in the Fee Letter), and
(ii) any out-of-pocket expenses incurred by any Lender Party in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents and expenses incurred during any workout,
restructuring or negotiations in respect of any Loans or any Loan Documents,
including in each case the fees, charges and disbursements of counsel,
accountants, financial advisers and other experts engaged by such Lender Party
(including the allocated fees of in-house counsel) (except as expressly set
forth in the Fee Letter).
     (b) The Borrower agrees to indemnify each Lender Party and each of their
respective Representatives (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements (exclusive however of Taxes, it being understood that
the sole indemnification provided by the Borrower to the Indemnitees in respect
of Taxes is set forth in Section 2.08), incurred by or asserted against any
Indemnitee arising out of, in any way connected with or as a result of any
claim, litigation, investigation or proceeding, whether or not any Indemnitee is
a party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Borrower Party or any of their respective
Affiliates) relating to: (i) the execution or delivery of this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, or any amendment, supplement or waiver thereto, the performance by the
parties thereto of their respective obligations thereunder or the consummation
of the transactions contemplated thereby, (ii) the use of the proceeds of the
Loans or (iii) any actual or alleged presence or release of Hazardous Materials
on any property currently or formerly owned, leased, operated or used by any
Borrower Party or any of its Subsidiaries, or any Environmental Liability
related in any way to any Borrower Party or any of its Subsidiaries; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. If any Indemnitee is entitled to indemnification under this
Section 9.03 with respect to any action or proceeding brought by a third party
that is also brought against any Borrower Party, the relevant Borrower Party
will be entitled to assume the defense of any such action or proceeding with
counsel reasonably satisfactory to the Indemnitee. Upon assumption by such
Borrower Party of the defense of any such action or proceeding, the Indemnitee
will have the right to participate in such action or proceeding and to retain
its own counsel but such Borrower Party will not be liable for any legal
expenses of other counsel subsequently incurred by such Indemnitee in connection
with the defense thereof unless (i) such Borrower Party has agreed to pay such
fees and expenses, (ii) such Borrower Party will have failed to employ counsel
reasonably satisfactory to the Indemnitee in a timely manner or (iii) the
Indemnitee will have been advised by counsel that there are actual or potential
conflicts of interest between any Borrower Party and the Indemnitee, including
situations in which there are one or more legal

73



--------------------------------------------------------------------------------



 



defenses available to the Indemnitee that are different from or additional to
those available to any Borrower Party, except that to the extent (x) there is
more than one claim and (y) each actual or potential conflict of interest
applies to fewer than all of such claims and can be isolated by separating into
separate lawsuits or proceedings such claims in which an actual or potential
conflict of interest arises (with respect to which lawsuits or proceedings such
Borrower Party will be responsible for legal expenses of the Indemnitee’s
counsel) from those in which no actual or potential conflict of interest arises
(with respect to which lawsuits or proceedings such Borrower Party will not be
responsible for legal expenses of the Indemnitee’s counsel). No Borrower Party
will consent to the terms of any compromise or settlement of any action defended
by any Borrower Party in accordance with the foregoing without the prior consent
of the applicable Indemnitees, provided that such consent of the applicable
Indemnitees shall not be unreasonably withheld if such compromise or settlement
(i) includes an unconditional release of such Indemnitees from all liability
arising out of such action and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of any
Indemnitee.
     (c) No Borrower Party shall assert, and it waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
by the Loan Documents, the Loans or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (d) The provisions of Section 2.08 and this Section 9.03 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement or any other Loan Document, the consummation of the
transactions contemplated hereby and thereby, the repayment of the Loan, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document or any investigation made by or on behalf of any Lender
Party. All amounts due under this Section 9.03 shall be payable on written
demand therefor.
     (e) All amounts due under this Section shall be payable not later than ten
Business Days after demand therefor.
     (f) To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under subsection (a) or (b) of this Section to be paid
by it to any Agent (or any sub-agent thereof) or any Related Party thereof, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the applicable
Agent (or any such sub-agent) in its capacity as

74



--------------------------------------------------------------------------------



 



such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.09(f).
     (g) To the extent that any payment by or on behalf of the Borrower is made
to any Lender Party, or any Lender Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Lender Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
     (h) The agreements in this Section shall survive the resignation of any
Agent, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
     Section 9.04. Successors and Assigns. The provisions of this Agreement
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) other than
as provided in Section 2.10 or Section 5.17 hereof, the Borrower may not assign,
delegate or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign, delegate or otherwise transfer its rights
or obligations hereunder except in accordance with Section 9.05. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(except the parties hereto, their respective successors and assigns permitted
hereby and, to the extent expressly provided herein, the Representatives of the
Lender Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.
     Section 9.05. Assignments by Lenders. (a) Any Lender may at any time assign
to one or more assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

75



--------------------------------------------------------------------------------



 



(B) in any case not described in clause (i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000 (or such lower amount that is the entire outstanding
amount of the Loans held by such Lender) unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (a)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment to any Person unless (1) an Event
of Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to an Arranger Entity, a Lender, an Affiliate of a Lender
or an Approved Fund; provided that such Person shall not be engaged primarily in
the aircraft leasing business or aviation advisory business or be an air
carrier; and
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is not by an Arranger
Entity or is to a Person that is not an Arranger Entity, a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder,

76



--------------------------------------------------------------------------------



 



would constitute any of the foregoing Persons described in this clause (B) or
(C) to a natural person.
(vi) Certain Additional Payments. In connection with the assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (b) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.08, 2.09 and 9.03 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (c) of this Section.
     Without limiting the foregoing, if any Lender assigns any of its rights or
obligations under this Agreement to an assignee and, as a result of
circumstances existing at the date on which such assignment occurs, the Borrower
would be obliged to make a payment to such assignee under Sections 2.08 or 2.09,
then the rights of such assignee to receive payment under such Sections by
reference to the circumstances existing as at the date of such assignment (or a
continuation of such circumstances) shall be limited to the extent of the
entitlement of such assigning Lender had such assignment not occurred.
     (b) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment

77



--------------------------------------------------------------------------------



 



and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (c) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than (a) a natural person or (b) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries (each, a "Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 9.02(b) that
affects such Participant. Subject to subsection (d) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.08 and 2.09 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to the foregoing provisions of this
Section 9.05.
     (d) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment from the Borrower under Section 2.08 or
2.09 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, and the Borrower shall have no
obligations to make greater aggregate payments under Sections 2.08 and 2.09 to
or for the account of the applicable Lender and the Participant following the
grant of such Participation unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 2.08 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.08 as though
it were a Lender.
     (e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of

78



--------------------------------------------------------------------------------



 



its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     Section 9.06. Replacement of Lenders. If (i) any Lender requests
compensation under Section 2.09, (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.08 or (iii) any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Sections 9.04 and 9.05), all of its interests,
rights and obligations in its capacity as a Lender under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 9.05;
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.09) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.09 or payments required to be made pursuant to
Section 2.08, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     Section 9.07. Survival. All covenants, agreements, representations and
warranties made by the Borrower Parties in the Loan Documents and in
certificates or other instruments delivered in connection with or pursuant to
the Loan Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of the Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Lender Party
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as any principal of or accrued interest on the
Loans or any fee or other amount payable hereunder is outstanding and unpaid.
     Section 9.08. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and the Fee Letter constitute the entire

79



--------------------------------------------------------------------------------



 



contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
(i) will become effective when the Lenders shall have signed this Agreement and
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto and (ii) thereafter will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy will be effective as delivery of a manually executed
counterpart of this Agreement.
     Section 9.09. Severability. If any provision of any Loan Document is
invalid, illegal or unenforceable in any jurisdiction then, to the fullest
extent permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 9.09, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
     Section 9.10. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     Section 9.11. Jurisdiction; Consent to Service of Process. (a) To the
extent permitted by applicable law, party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Borrower Party or its properties in the
courts of any jurisdiction.
     (b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

80



--------------------------------------------------------------------------------



 



     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     Section 9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 9.13. Headings. Article and Section headings and the Table of
Contents herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 9.14. Confidentiality. Each of the Lender Parties agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as, or more restrictive than, those of this
Section, to (i) any permitted assignee of or Participant in, or any prospective
permitted assignee of or Participant in, any of its rights or obligations under
this Agreement or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Borrower Parties received by it from any Agent or any
Lender or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender or any of their respective Affiliates on
a nonconfidential basis from a source other than the Borrower.

81



--------------------------------------------------------------------------------



 



     For purposes of this Section, “Information” means all non-public
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the applicable Person on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary, provided that, in
the case of information received from the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws. Notwithstanding anything herein
to the contrary, in no event shall any Lender Party provide information
concerning the Borrower or its Subsidiaries or any Affiliate, Lease or Lessee
that is not publicly available to any Affiliate of such Lender Party that is
engaged primarily in the aircraft leasing business or aviation advisory business
or is an air carrier (provided that the Collateral Agent may provide Banc of
America Leasing & Capital, LLC or any other Subsidiary or Affiliate of the
Collateral Agent that administers filings on the International Registry on
behalf of the Collateral Agent from time to time any information to the extent
required in connection with making the Required Cape Town Registrations).
     Section 9.15. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Borrower Party against
any and all of the obligations of such Borrower Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Borrower Party may
be contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for application in accordance with the
provisions of Section 2.11 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or such Affiliates
may have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly

82



--------------------------------------------------------------------------------



 



after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
     Section 9.16. No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated by the Loan Documents (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Borrower Party acknowledges and agrees that: (i) each
of the Arranger Entities may have economic interests that conflict with those of
the Borrower, its equity holders and/or its Affiliates; (ii) the arranging or
other services regarding this Agreement provided by each Arranger Entity or each
Agent are arm’s-length commercial transactions between the Borrower, each other
Borrower Party and their respective Affiliates, on the one hand, and such Agent
or Arranger Entity, on the other hand, and each Borrower Party is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (iii) in
connection with the transactions contemplated by the Loan Documents and the
process leading thereto, each Arranger Entity and each Agent is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Borrower Party or any Borrower Party’s management,
Affiliates, stockholders or other equity holders, creditors or employees or any
other Person; (iv) no Arranger Entity nor any Agent has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of any Borrower Party,
or any of their respective equity holders or Affiliates with respect to any of
the transactions contemplated by the Loan Documents (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Arranger Entity or any Agent has advised or is currently advising
any Borrower Party, or any of their respective equity holders or Affiliates on
other matters) and no Arranger Entity nor any Agent has any obligation to any
Borrower Party or any of their respective Affiliates with respect to the
transactions contemplated by the Loan Documents except those obligations
expressly set forth therein; (v) any Arranger Entity and any Agent may be
engaged in a broad range of transactions that involve interests that differ from
the Borrower Parties and the Borrower Parties’ respective affiliates and no
Arranger Entity nor any Agent will have any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; (vi) the
Arranger Entities and the Agents provide services to, invest in investment
vehicles that invest in, and engage in other activities and relationships with
entities and persons, including entities and persons who may be involved in
transactions arising from or relating to the transactions contemplated by the
Loan Documents, or be customers or competitors of, or have other relationships
with, the Borrower, and in the course of such other activities and relationships
the Arranger Entities and the Agents may acquire information of the transactions
contemplated by the Loan Documents or other entities and persons which may be
the subject of the transactions contemplated by the Loan Documents, none of the
Arranger Entities and the Agents shall have any obligation to disclose to any
Borrower Party any such information or the fact that any Arranger Entity or any
Agent has possession of such information, or use such information on the
Borrower’s behalf; and (vii) no Arranger Entity nor any Agent has provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and the Borrower Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent the Borrower
Parties have deemed appropriate. Each Arranger Entity and each Agent is serving
as an independent contractor under the Fee Letter or the Loan Documents, as
applicable, and in connection with the performance of its services hereunder and
nothing in the Fee Letter or the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or

83



--------------------------------------------------------------------------------



 



other implied duty between any Arranger Entity or any Agent, on the one hand,
and any Borrower Party, or its respective equity holders or Affiliates, on the
other hand. Each Borrower Party hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have that any Arranger Entity or
any Agent has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to any Borrower Party in connection with the
transactions contemplated by the Loan Documents or the process leading thereto,
or against any Arranger Entity or any Agent with respect to any breach or
alleged breach of agency or fiduciary duty.
     Each Borrower Party and its Affiliates’ rights and obligations under any
other agreement with any Arranger Entity or any Agent that currently or
hereafter may exist are, and shall be, separate and distinct from the rights and
obligations of the parties under the Loan Documents, and none of such rights and
obligations under such other agreements shall be affected by any Arranger
Entity’s or Agent’s performance or lack of performance of services under the
Loan Documents or the Fee Letter. The Borrower Parties acknowledge that one or
more Arranger Entities or Agents may currently or in the future participate in
other debt or equity transactions on behalf of or render financial advisory
services to a Borrower Party or other companies that may be involved in a
competing transaction. The Arranger Entities and the Agents are full service
financial services firms engaged, either directly or through affiliates, in
various activities, including securities trading, investment banking and
financial advisory, investment management, principal investment, hedging,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Arranger Entities and Agents may make or hold a broad array of
investments and actively trade debt and equity securities (or related derivative
securities) and/or financial instruments (including bank loans) for their own
account and for the accounts of their customers and may at any time hold long
and short positions in such securities and/or instruments. Such investment and
other activities may involve securities and instruments of any Borrower Party,
as well as of other Persons and their Affiliates which may (i) be involved in
transactions arising from or relating to the engagement contemplated by the Fee
Letter or the Loan Documents, (ii) be customers or competitors of a Borrower
Party or (iii) have other relationships with a Borrower Party. In addition, any
Arranger Entity and any Agent may provide investment banking, underwriting and
financial advisory services to such other Persons. Any Arranger Entity and any
Agent may also co-invest with, make direct investments in, and invest or
co-invest client monies in or with funds or other investment vehicles may trade
or make investments in securities of Borrower Parties or such other Persons. The
transactions contemplated by the Loan Documents may have a direct or indirect
impact on the investments, securities or instruments referred to in this
paragraph. Each Borrower Party hereby agrees that any Arranger Entity and any
Agent may render its services under the Fee Letter and the Loan Documents
notwithstanding any actual or potential conflict of interest presented by the
foregoing, and each Borrower Party hereby waives any conflict of interest claims
relating to the relationship between any Arranger Entity or Agent, and any
Borrower Party or their respective Affiliates, in connection with the engagement
contemplated by the Fee Letter or the Loan Documents, on the one hand, and the
exercise by any Arranger Entity or Agent of any of its rights and duties under
any other credit or other agreement, on the other hand. The terms of this
paragraph shall survive the expiration or termination of the Fee Letter and the
Loan Documents.

84



--------------------------------------------------------------------------------



 



     Section 9.17. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to the Loans, together
with all fees, charges and other amounts that are treated as interest on the
Loans under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged or
otherwise received by the Lenders in accordance with applicable law, the rate of
interest payable in respect of the Loans hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of the Loans but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to the Lenders in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until the Lenders shall have received such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of payment.
     Section 9.18. USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
[Signature pages follow.]

85



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  INTERNATIONAL LEASE FINANCE CORPORATION    
 
           
 
  By:   /s/ Pamela S. Hendry
 
   
 
      Name: Pamela S. Hendry    
 
      Title: Senior Vice President &
Treasurer    

86



--------------------------------------------------------------------------------



 



              SIGNED AND DELIVERED AS A DEED for and on behalf     of ILFC
IRELAND LIMITED by     its duly appointed attorney:
 
            in the presence of: /s/ Niall C. Sommerville, attorney in fact    
 
  Witness Signature:   /s/ Maeved Reilly
 
  Witness Name:   Maeved Reilly
 
  Witness Address:   30 North Wall Quay, D.1.
 
  Witness Occupation:   Administrator

87



--------------------------------------------------------------------------------



 



                  SIGNED AND DELIVERED AS A DEED by ILFC (BERMUDA) III, LTD.    
 
           
 
  By:   /s/ S. George Cubbon
 
   
 
    Name:   S. George Cubbon    
 
    Title:   President    

             
 
  In the presence of          
 
  Witness Signature:
Witness Name:   /s/ B. Lynnette Hodgson
 
B. Lynnette Hodgson    
 
  Witness Address:   c/o Chartis Bermuda Limited    
 
  Occupation:   Corporate Administrator    

88



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:   /s/ Robert Rittelmeyer
 
Name: Robert Rittelmeyer    
 
      Title: Vice President    
 
                BANK OF AMERICA, N.A., as Collateral Agent    
 
           
 
  By:   /s/ Robert Rittelmeyer
 
Name: Robert Rittelmeyer    
 
      Title: Vice President    
 
                BANK OF AMERICA, N.A., as Lender    
 
           
 
  By:   /s/ Garrett P. Carpenter
 
Name: Garrett P. Carpenter    
 
      Title: Director    

89



--------------------------------------------------------------------------------



 



                  GOLDMAN SACHS LENDING
     PARTNERS LLC, as Syndication
     Agent    
 
           
 
  By:   /s/ Alexis Maged
 
Name: Alexis Maged    
 
      Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(a)
MATERIAL AGREEMENTS
1. Restated Articles of Incorporation of the Borrower.
2. Amended and Restated By-Laws of the Borrower.
3. Indenture dated as of November 1, 1991, between the Borrower and U.S. Bank
Trust National Association (successor to Continental Bank, National
Association), as Trustee.
4. First supplemental indenture, dated as of November 1, 2000, to the Indenture
between the Borrower and U.S. Bank Trust National Association.
5. Second Supplemental Indenture, dated as of February 28, 2001, to the
Indenture between the Borrower and U.S. Bank Trust National Association.
6. Third Supplemental Indenture, dated as of September 26, 2001, to the
Indenture between the Borrower and U.S. Bank Trust National Association.
7. Indenture dated as of November 1, 2000, between the Borrower and the Bank of
New York, as Trustee.
8. First Supplemental Indenture, dated as of August 16, 2002 to the indenture
between the Borrower and the Bank of New York.
9. Fourth Supplemental Indenture, dated as of November 6, 2002, to the indenture
between the Borrower and U.S. Bank National Association.
10. Fifth Supplemental Indenture, dated as of December 27, 2002, to the
indenture between the Borrower and U.S. Bank National Association.
11. Sixth Supplemental Indenture, dated as of June 2, 2003, to the indenture
between the Borrower and U.S. Bank National Association.
12. Seventh Supplemental Indenture, dated as of October 8, 2004, to the
indenture between the Borrower and U.S. Bank National Association.
13. Eighth Supplemental Indenture, dated as of October 5, 2005, to the indenture
between the Borrower and U.S. Bank National Association.
14. Ninth Supplemental Indenture, dated as of October 5, 2006, to the indenture
between the Borrower and U.S. Bank National Association.
15. Tenth Supplemental Indenture, dated as of October 9, 2007, to the indenture
between the Borrower and U.S. Bank National Association.

 



--------------------------------------------------------------------------------



 



16. Agency Agreement (Amended and Restated), dated September 15, 2006, by and
among the Borrower, Citibank, N.A. and Dexia Banque Internationale à Luxembourg,
société anonyme.
17. Supplemental Agency Agreement, dated September 7, 2007, among the Borrower,
Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société anonyme.
18. Supplemental Agency Agreement, dated September 5, 2008, among the Borrower,
Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société anonyme.
19. Indenture, dated as of August 1, 2006, between the Borrower and Deutsche
Bank
Trust Company Americas, as Trustee.
20. Aircraft Facility Agreement, dated as of May 18, 2004, among Whitney Leasing
Limited, as borrower, the Borrower, as guarantor and the Bank of Scotland and
the other banks listed therein.
21. Extension Letter, dated May 11, 2009, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, the Company, as
guarantor, and the Bank of Scotland and other banks listed therein.
22. $2,000,000,000 Five-Year Revolving Credit Agreement, dated as of October 15,
2004, among the Borrower, CitiCorp USA, Inc., as Administrative Agent, and the
other financial institutions listed therein.
23. Amendment No. 1 to the $2,000,000,000 Five-Year Revolving Credit Agreement
dated as of October 15, 2004, among the Borrower, CitiCorp USA, Inc., as
Administrative Agent, and the other financial institutions listed therein.
24. $2,000,000,000 Five-Year Revolving Credit Agreement dated as of October 14,
2005, among the Borrower, CitiCorp USA, Inc as Administrative Agent, and the
other financial institutions listed therein.
25. Amendment No. 1 to the $2,000,000,000 Five-Year Revolving Credit Agreement
dated as of October 14, 2005, among the Borrower, CitiCorp USA, Inc., as
Administrative Agent, and the other financial institutions listed therein.
26. $2,500,000,000 Five-Year Revolving Credit Agreement, dated as of October 13,
2006, among the Borrower, CitiCorp USA, Inc., as Administrative Agent, and the
other financial institutions listed therein.
27. $2,000,000,000 Credit Agreement dated as of October 13, 2009, among
International Lease Finance Corporation, certain subsidiaries of International
Lease Finance Corporation named therein, AIG Funding, Inc., as lender, and Wells
Fargo Bank Northwest, National Association, as security trustee.

2



--------------------------------------------------------------------------------



 



28. $1,700,000,000 Amended and Restated Credit Agreement dated as of October 13,
2009, among International Lease Finance Corporation, certain subsidiaries of
International Lease Finance Corporation named therein, AIG Funding, Inc., as
lender, and Wells Fargo Bank Northwest, National Association, as security
trustee.
29. First Lien Borrower Party Guarantee Agreement dated as of October 13, 2009,
among International Lease Finance Corporation, certain subsidiaries of
International Lease Finance Corporation named therein for the benefit of the
Federal Reserve Bank of New York.
30. Third Lien Borrower Party Guarantee Agreement dated as of October 13, 2009,
among International Lease Finance Corporation, certain subsidiaries of
International Lease Finance Corporation named therein for the benefit of the
Federal Reserve Bank of New York.
31. Amendment Agreement, dated as of November 23, 2009, among International
Lease Finance Corporation named therein, AIG Funding, Inc., as lender, and Wells
Fargo Bank Northwest, National Association, as security trustee, and the Federal
Reserve Bank of New York.
32. Temporary Waiver and Amendment dated as of December 1, 2009, among
International Lease Finance Corporation, certain subsidiaries of International
Lease Finance Corporation named therein, AIG Funding Inc., as lender, and the
Federal Reserve Bank of New York.
33. Temporary Waiver and Amendment No. 2, dated as of December 4, 2009, among
International Lease Finance Corporation, certain subsidiaries of International
Lease Finance Corporation named therein, AIG Funding Inc., as lender, and the
Federal Reserve Bank of New York.
34. Amendment to Credit Agreements and First Lien Guarantee Agreement made and
entered into as of December 4, 2009, by and among International Lease Finance
Corporation, certain subsidiaries of International Lease Finance Corporation
named therein, AIG Funding Inc., as lender, and the Federal Reserve Bank of New
York.
35. Amendment to Schedules of Certain Loan Documents made and entered into as of
December 15, 2009, by and among International Lease Finance Corporation, certain
subsidiaries of International Lease Finance Corporation named therein, AIG
Funding Inc., as lender, the Federal Reserve Bank of New York and Wells Fargo
Bank Northwest, National Association, as trustee
36. Amendment No. 2 to Schedules of Certain Loan Documents made and entered into
as of January 29, 2010, by and among International Lease Finance Corporation,
certain subsidiaries of International Lease Finance Corporation named therein,
AIG Funding Inc., as lender, the Federal Reserve Bank of New York and Wells
Fargo Bank Northwest, National Association, as trustee.

3



--------------------------------------------------------------------------------



 



SCHEDULE 3.06
PERMITTED LIENS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.14
BORROWER PARTY INFORMATION

                                  Employer or         Jurisdiction      
Taxpayer Name of Borrower       of       Identification Party   Chief Executive
Office   Incorporation   Entity Type   Number
INTERNATIONAL LEASE
FINANCE CORPORATION
  10250 Constellation Blvd.,
Suite 3400
Los Angeles, CA 90067   California   Corporation   22-3059110
ILFC IRELAND LIMITED
  30 North Wall Quay
Dublin 1
Ireland   Ireland   Private Limited
Liability Company   98-0415543
ILFC (BERMUDA) III, LTD.
  The Chartis Building
29 Richmond Road
Pembroke HM 08
Bermuda   Bermuda   Limited Liability
Company   N/A

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.17(a)
POOL AIRCRAFT

                          Airframe                 Manufacturer and   Airframe  
Engine Manufacturer and         Model   MSN   Model   Engine MSNs
1
  Airbus A319-100     2203     IAE V2524-A5   V11654, V11663
2
  Airbus A319-100     2200     IAE V2524-A5   V11657, V11659
3
  Airbus A319-100     2008     IAE V2524-A5   V11505, V11506
4
  Airbus A319-100     1986     IAE V2524-A5   V11481, V11484
5
  Airbus A319-100     1971     IAE V2524-A5   V11459, V11464
6
  Airbus A319-100     1742     CFM56-5B6/P   575414, 575415
7
  Airbus A319-100     1673     CFM56-5B6/P   575344, 575345
8
  Airbus A320-200     877     IAE V2527-A5   V10312, V10380
9
  Airbus A320-200     816     IAE V2527-A5   V10313, V10342
10
  Airbus A320-200     543     IAE V2527-A5   V10222, V10223
11
  Airbus A320-200     582     IAE V2527-A5   V10156, V10187
12
  Airbus A321-200     991     CFM56-5B3/P   779489, 779495
13
  Airbus A321-200     841     CFM56-5B3/P   779386, 779387
14
  Airbus A321-200     815     CFM56-5B3/P   779367, 779368
15
  Airbus A330-200     272     CF6-80E1-A4   811152, 811153
16
  Airbus A330-200     205     CF6-80E1-A4   811141, 811148
17
  Airbus A330-300     55     CF6-80E1-A2   811110, 811111
18
  Airbus A340-600     534     Rolls-Royce TRENT 556-61   71138, 71139, 71141,
71142
19
  Airbus A340-600     475     Rolls-Royce TRENT 556-61   71033, 71047, 71070,
71073
20
  Boeing 737-300     28200     CFM56-3C1   858485, 858486
21
  Boeing 737-700     29360     CFM56-7B22   892266, 893261
22
  Boeing 737-700     30676     CFM56-7B22   892437, 893436
23
  Boeing 737-700     30674     CFM56-7B26   890849, 890850
24
  Boeing 737-700     28258     CFM56-7B22   890429, 890430
25
  Boeing 737-700     30035     CFM56-7B22   890372, 890373
26
  Boeing 737-700     28255     CFM56-7B22   890363, 890364
27
  Boeing 737-700     30634     CFM56-7B22   890249, 890251
28
  Boeing 737-800     30632     CFM56-7B26   888853, 888856
29
  Boeing 737-800     30631     CFM56-7B26   888773, 888776
30
  Boeing 737-800     28242     CFM56-7B26   888555, 889571
31
  Boeing 757-200ER     29378     Pratt & Whitney PW2037   P728749, P728750
32
  Boeing 757-200ER     29385     Pratt & Whitney PW2037   P728739, P728740
33
  Boeing 757-200ER     26249     Rolls-Royce RB211-535E4   31665, 31667

 



--------------------------------------------------------------------------------



 



                          Airframe                 Manufacturer and   Airframe  
Engine Manufacturer and         Model   MSN   Model   Engine MSNs
34
  Boeing 757-200ER     29954     Pratt & Whitney PW2037   P728713, P728714
35
  Boeing 757-200ER     26247     Rolls-Royce RB211-535E4   31635, 31636
36
  Boeing 757-200ER     26248     Rolls-Royce RB211-535E4   31637, 31642
37
  Boeing 767-300ER     27617     General Electric CF6-80C2-B6F   704759, 704760
38
  Boeing 767-300ER     25170     General Electric CF6-80C2-B6F   703176, 704859
39
  Boeing 767-300ER     26259     General Electric CF6-80C2-B6F   704127, 704858
40
  Boeing 767-300ER     26257     General Electric CF6-80C2-B7F   702871, 703149
41
  Boeing 777-200ER     35296     General Electric GE90-94B   900493, 900494
42
  Boeing 777-200ER     32703     General Electric GE90-90B   900438, 900439
43
  McDonnell Douglas MD-11F     48631     Pratt & Whitney PW4462   P733765,
P733766, P733767

2



--------------------------------------------------------------------------------



 



SCHEDULE 3.17(b)
LEASES
*
     A321-211 aircraft bearing serial number 815
Aircraft Lease Agreement, dated as of August 8, 1997, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
     A321-211 aircraft bearing serial number 841
Aircraft Lease Agreement, dated as of August 8, 1997, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
     A321-211 aircraft bearing serial number 991
Aircraft Lease Agreement, dated as of January 29, 1998, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
*
     A319-112 aircraft bearing serial number 1673
Aircraft Lease Agreement, dated as of December 14, 2000, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
     A319-112 aircraft bearing serial number 1742
Aircraft Lease Agreement, dated as of December 14, 2000, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
*
     A330-200 aircraft bearing serial number 272
Aircraft Lease Agreement, dated as of August 9, 2007, between *, as Lessor, and
* as Lessee
Aircraft Headlease Agreement, dated as of August 9, 2007, between *, as
Headlessee, and *, as Headlessor *.
Lease Assignment and Amendment Agreement, dated as of May 7, 2009, by and
between *, ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Headlease Termination Agreement, dated as of May 26, 2009, between *.
Aircraft Headlease Agreement, dated as of May 26, 2009, between ILFC Ireland
Limited (“ILFC Ireland”), as Headlessee, and International Lease Finance
Corporation (“ILFC”), as Headlessor.
Assignment, Assumption & Amendment Agreement, dated as of October 12, 2009 by
and among * and ILFC Ireland Limited.
     B767-300ER aircraft bearing serial number 25170
Aircraft Lease Agreement, dated as of July 1, 1998, between ILFC Ireland Limited
(“ILFC Ireland”), as Lessor, and * as Lessee *
Aircraft Headlease Agreement, dated as of July 1, 1998, between ILFC Ireland and
International Lease Finance Corporation (“ILFC”).
     B767-300ER aircraft bearing serial number 26259
Aircraft Lease Agreement, dated as of July 1, 1998, between ILFC Ireland Limited
(“ILFC Ireland”), as Lessor, and * as Lessee *
Aircraft Headlease Agreement, dated as of July 1, 1998, between ILFC Ireland and
International Lease Finance Corporation (“ ILFC”).
*
     B737-700 Aircraft Bearing Serial Number 28255
Aircraft Lease Agreement, dated as of December 19, 2001, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *, as Consenting
Party.
     B737-700 Aircraft Bearing Serial Number 30035
Aircraft Lease Agreement, dated as of December 19, 2001, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *, as Consenting
Party.
*
     B777-200ER Aircraft bearing serial number 32703
Amended and Restated Aircraft Lease Agreement, dated as of April 9, 2003 between
*, as Lessee and ILFC Ireland Limited (“ILFC Ireland”), as Lessor and *, as
Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



Aircraft Headlease Agreement, dated as of September 29, 2002 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
     A319-100 Aircraft bearing serial number 1971
Amended and Restated Aircraft Lease Agreement, dated as of April 9, 2003 between
* and ILFC Ireland Limited and *, as Consenting Party.
Aircraft Headlease Agreement, dated as of September 29, 2002 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
     A319-100 Aircraft bearing serial number 1986
Amended and Restated Aircraft Lease Agreement, dated as of April 9, 2003 between
* and ILFC Ireland Limited and *, as Consenting Party.
Aircraft Headlease Agreement, dated as of September 29, 2002 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
     A319-100 Aircraft bearing serial number 2008
Amended and Restated Aircraft Lease Agreement, dated as of April 9, 2003 between
* and ILFC Ireland Limited and *, as Consenting Party.
Aircraft Headlease Agreement, dated as of September 29, 2002 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
*
     A319-100 aircraft bearing serial number 2200
Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
Aircraft Lease Novation and Amendment Agreement, dated as of December 31, 2004,
among ILFC Ireland, *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



     A319-100 aircraft bearing serial number 2203
Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
Aircraft Lease Novation and Amendment Agreement, dated as of December 31, 2004,
among ILFC Ireland, *.
*
     B737-700 aircraft bearing serial number 29360
Aircraft Lease Agreement, dated as of March 4, 2004, between International Lease
Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
     B737-700 aircraft bearing serial number 30676
Aircraft Lease Agreement, dated as of November 30, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
*
     B757-200ER aircraft bearing serial number 29378
Aircraft Lease Agreement, dated as of December 19, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
     B757-200ER aircraft bearing serial number 29385
Aircraft Lease Agreement, dated as of December 19, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
     B757-200ER aircraft bearing serial number 29954
Aircraft Lease Agreement, dated as of October 24, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
*
     A340-600 aircraft bearing serial number 475
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of September 28, 2007, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of September 28, 2007, ILFC Ireland, as
Headlessee, and International Lease Finance Corporation (“ILFC”), as Headlessor.
*
     A320-200 aircraft bearing serial number 55
Aircraft Lease Agreement, dated as of August 2, 2009, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of August 2, 2009, between International
Lease Finance Corporation (“ILFC”), as Lessor, and ILFC (Bermuda) III, Ltd.
(“ILFC Bermuda”), as Lessee.
Aircraft Intermediate Lease Agreement, dated as of August 2, 2009, between ILFC
Bermuda, as Intermediate Lessor, and ILFC Ireland, as Intermediate Lessee.
*
     A320-232 aircraft bearing serial number 543
Aircraft Lease Agreement, dated as of March 26, 2009, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of March 26, 2009, between ILFC Ireland
and International Lease Finance Corporation (“ILFC”).
*
     B737-700 aircraft bearing serial number 30674
Aircraft Lease Agreement, dated as of June 30, 2008, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, each as Lessee.
Aircraft Headlease Agreement, dated as of June 30, 2008, between ILFC Ireland,
as Headlessee, and International Lease Finance Corporation (“ILFC”), as
Headlessor.
*
     B767-300ER aircraft bearing serial number 26257
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of January 20, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
*
     B757-200ER aircraft bearing serial number 26247
Aircraft Lease Agreement, dated as of June 9, 2009, between ILFC Ireland Limited
(“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of June 9, 2009, between International
Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC Ireland, as
Headlessee.
     B757-200ER aircraft bearing serial number 26248
Aircraft Lease Agreement, dated as of June 9, 2009, between ILFC Ireland Limited
(“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of June 9, 2009, between International
Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC Ireland, as
Headlessee.
     B757-200ER aircraft bearing serial number 26249
Aircraft Lease Agreement, dated as of June 9, 2009, between ILFC Ireland Limited
(“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of June 9, 2009, between International
Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC Ireland, as
Headlessee.
*
     B737-3Q8 aircraft bearing serial number 28200
Aircraft Lease Agreement, dated as of December 15, 2008, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
*
     B777-200ER aircraft bearing serial number 35296
Aircraft Lease Agreement, dated as of December 20, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



*
     A330-200 aircraft bearing serial number 205
Aircraft Lease Agreement, dated as of December 20, 2009, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
*
     B737-800 aircraft bearing serial number 28242
Aircraft Lease Agreement, dated as of July 2, 1999, among International Lease
Finance Corporation, as Lessor, *, as Lessee, and *, as Consenting Party.
     B737-800 aircraft bearing serial number 30631
Aircraft Lease Agreement, dated as of July 2, 1999, among International Lease
Finance Corporation, as Lessor, *, as Lessee, and *, as Consenting Party.
     B737-800 aircraft bearing serial number 30632
Aircraft Lease Agreement, dated as of July 2, 1999, among International Lease
Finance Corporation, as Lessor, *, as Lessee, and *, as Consenting Party.
*
     A320-200 aircraft bearing serial number 582
Aircraft Lease Agreement, dated as of March 10, 2003, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of March 10, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland, as Lessee.
*
     A340-600 aircraft bearing serial number 534
Aircraft Lease Agreement, dated as of July 31, 2002, between *, as Lessee, and
International Lease Finance Corporation (“ILFC”), as Lessor.
*
     B767-300ER aircraft bearing serial number 27617
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

7



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of December 13, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of December 13, 2006, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
*
     A320-200 aircraft bearing serial number 816
Aircraft Lease Agreement, dated as of December 23, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of December 23, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
     A320-200 aircraft bearing serial number 877
Aircraft Lease Agreement, dated as of December 10, 2009, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of December 10, 2009, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
*
     MD-11F aircraft bearing serial number 48631
Aircraft Lease Agreement, dated as of September 30, 1992, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
*
     B737-700 aircraft bearing serial number 28258
Aircraft Lease Agreement, dated as of April 18, 2003, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor and *, as Lessee
Aircraft Headlease Agreement, dated as of April 18, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor and ILFC Ireland Limited (“ILFC
Ireland”), as Lessee
     B737-700 aircraft bearing serial number 30634
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of October 18, 2002, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor and *, as Lessee
Aircraft Headlease Agreement, dated as of October 18, 2002, between
International Lease Finance Corporation (“ILFC”), as Lessor and ILFC Ireland
Limited (“ILFC Ireland”), as Lessee
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

9



--------------------------------------------------------------------------------



 



SCHEDULE 9.01
NOTICES
If to any Borrower Party, to:
International Lease Finance Corporation
10250 Constellation Blvd., Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to the General Counsel
Telecopy No. (310 788-1990)
If to the Administrative Agent, to:
Bank of America, N.A.
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer;
Facsimile No. (415) 503-5099
If to the Collateral Agent, to:
Bank of America, N.A.
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer
Facsimile No. (415) 503-5099
If to the Syndication Agent, to:
Goldman Sachs Lending Partners LLC
200 West Street
New York, New York 10282
Attention: Elizabeth Fischer
Facsimile No. (646) 769-7984

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMITMENTS
AND APPLICABLE PERCENTAGES

                              Applicable   Lender   Commitment     Percentage  
Bank of America, N.A.
  $ 750,000,000       100.000000000 %
Total
  $ 750,000,000       100.000000000 %

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF MORTGAGE
EXECUTION VERSION
FORM OF AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
Dated as of October 13, 2009
among
INTERNATIONAL LEASE FINANCE CORPORATION
TOP AIRCRAFT, INC.
SHREWSBURY AIRCRAFT LEASING LIMITED
STATES AIRCRAFT, INC.
ILFC IRELAND LIMITED
ILFC FRANCE S.A.R.L.
ILFC LABUAN LTD.
and
THE ADDITIONAL GRANTORS REFERRED TO HEREIN
as the Grantors
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
as the First Lien Security Trustee,
the Second Lien Security Trustee,
the Third Lien Security Trustee
and
the Fourth Lien Security Trustee
and
THE FEDERAL RESERVE BANK OF NEW YORK

 



--------------------------------------------------------------------------------



 



T A B L E   O F   C O N T E N T S

              PAGE
ARTICLE I DEFINITIONS
    2  
 
       
Section 1.01 Definitions
    2  
Section 1.02 Construction and Usage
    13  
 
       
ARTICLE II SECURITY
    14  
 
       
Section 2.01 Grant of Security
    14  
Section 2.02 Security for Obligations
    17  
Section 2.03 Representations and Warranties of the Grantors
    17  
Section 2.04 Grantors Remain Liable
    19  
Section 2.05 Delivery of Collateral
    20  
Section 2.06 As to the Assigned Documents
    20  
Section 2.07 As to Security Collateral, Beneficial Interest Collateral,
Membership Interest Collateral and Investment Collateral
    22  
Section 2.08 Further Assurances
    23  
Section 2.09 Place of Perfection; Records
    25  
Section 2.10 Voting Rights; Dividends; Etc
    25  
Section 2.11 Transfers and Other Liens; Additional Shares or Interests
    26  
Section 2.12 Security Trustees Appointed Attorney-in-Fact
    26  
Section 2.13 Security Trustees May Perform
    27  
Section 2.14 Covenant to Pay
    27  
Section 2.15 Delivery of Collateral Supplements
    27  
Section 2.16 Covenant Regarding Control
    27  
Section 2.17 Covenant Regarding Blocked Accounts
    28  
Section 2.18 Operational Covenants
    28  
Section 2.19 Insurance
    30  
 
       
ARTICLE III REMEDIES
    30  
 
       
Section 3.01 Remedies
    30  
Section 3.02 Priority of Payments
    31  
 
       
ARTICLE IV SECURITY INTEREST ABSOLUTE
    32  
 
       
Section 4.01 Security Interest Absolute
    32  
 
       
ARTICLE V THE SECURITY TRUSTEES
    33  
 
       
Section 5.01 Authorization and Action
    33  
Section 5.02 Absence of Duties
    34  

i



--------------------------------------------------------------------------------



 



             
Section 5.03 Representations or Warranties
    34  
Section 5.04 Reliance; Agents; Advice of Counsel
    35  
Section 5.05 Cape Town Convention
    36  
Section 5.06 No Individual Liability
    36  
 
       
ARTICLE VI SUCCESSOR SECURITY TRUSTEE
    36  
 
       
Section 6.01 Resignation and Removal of a Security Trustee
    36  
Section 6.02 Appointment of Successor
    37  
 
       
ARTICLE VII AGREEMENT BETWEEN SECURED PARTIES
    38  
 
       
Section 7.01 Subordination and Priority
    38  
Section 7.02 Exercise of Remedies
    38  
Section 7.03 Further Agreements of Subordination
    39  
Section 7.04 Rights of Subrogation
    40  
Section 7.05 Further Assurances of Subordinated Security Trustees
    41  
Section 7.06 No Change in Rights in Collateral
    41  
Section 7.07 Waiver of Marshalling and Similar Rights
    41  
Section 7.08 Enforcement
    41  
Section 7.09 Obligations Not Affected
    41  
Section 7.10 Waiver
    42  
Section 7.11 Secured Obligations Unimpaired
    42  
Section 7.12 Upon Discharge of Obligations
    42  
 
       
ARTICLE VIII INDEMNITY AND EXPENSES
    42  
 
       
Section 8.01 Indemnity
    43  
Section 8.02 Secured Parties’ Indemnity
    43  
Section 8.03 No Compensation from Secured Parties
    44  
Section 8.04 Security Trustee Fees
    44  
 
       
ARTICLE IX MISCELLANEOUS
    45  
 
       
Section 9.01 Amendments; Waivers; Etc
    45  
Section 9.02 Addresses for Notices
    45  
Section 9.03 No Waiver; Remedies
    47  
Section 9.04 Severability
    47  
Section 9.05 Continuing Security Interest; Assignments
    47  
Section 9.06 Release and Termination
    47  
Section 9.07 Currency Conversion
    50  
Section 9.08 Governing Law
    50  
Section 9.09 Jurisdiction; Consent to Service of Process
    50  
Section 9.10 Counterparts
    51  
Section 9.11 Table of Contents, Headings, Etc
    51  
Section 9.12 Non-Invasive Provisions
    51  
Section 9.13 Limited Recourse
    52  

ii



--------------------------------------------------------------------------------



 



              PAGE
SCHEDULES
       
 
       
Schedule I Aircraft, Airframes and Engines
       
Schedule II Pledged Stock, Pledged Beneficial Interest and Pledged Membership
Interests
       
Schedule III Trade Names
       
Schedule IV Chief Place of Business and Chief Executive or Registered Office
       
Schedule V Insurance
       
 
       
EXHIBITS
       
 
       
Exhibit A-1 Form of Collateral Supplement
       
Exhibit A-2 Form of Grantor Supplement
       
Exhibit B Form of Consent and Agreement
       
Exhibit C-1 Form of FAA Aircraft Mortgage – First Lien
       
Exhibit C-2 Form of FAA Aircraft Mortgage – Second Lien
       
Exhibit C-3 Form of FAA Aircraft Mortgage – Third Lien
       
Exhibit C-4 Form of FAA Aircraft Mortgage – Fourth Lien
       
Exhibit D-1 Form of FAA Aircraft Mortgage and Security Agreement – First Lien
       
Exhibit D-2 Form of FAA Aircraft Mortgage and Security Agreement – Second Lien
       
Exhibit D-3 Form of FAA Aircraft Mortgage and Security Agreement – Third Lien
       
Exhibit D-4 Form of FAA Aircraft Mortgage and Security Agreement – Fourth Lien
       
Exhibit E-1 Form of FAA Lease Security Assignment – First Lien
       
Exhibit E-2 Form of FAA Lease Security Assignment – Second Lien
       
Exhibit E-3 Form of FAA Lease Security Assignment – Third Lien
       
Exhibit E-4 Form of FAA Lease Security Assignment – Fourth Lien
       
Exhibit F-1 Form of Notice of Assignment
       
Exhibit F-2 Form of Acknowledgment
       

iii



--------------------------------------------------------------------------------



 



AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
     This AIRCRAFT MORTGAGE AND SECURITY AGREEMENT (this “Agreement”), dated as
of October 13, 2009, is made among INTERNATIONAL LEASE FINANCE CORPORATION, a
California corporation (“ILFC”), TOP AIRCRAFT, INC., a California corporation
(“Holdings”), SHREWSBURY AIRCRAFT LEASING LIMITED, a private limited liability
company incorporated under the laws of Ireland (the “Irish SPC”), STATES
AIRCRAFT INC., a California corporation (the “California SPC”), ILFC IRELAND
LIMITED, a private limited liability company incorporated under the laws of
Ireland (the “Irish Initial Intermediate Lessee”), ILFC FRANCE S.A.R.L., a
société à responsabilité limitée organized under the laws of France (the “French
Initial Intermediate Lessee”), ILFC LABUAN LTD., a Labuan private limited
liability company incorporated under the Offshore Companies Act 1990 of Malaysia
(the “Labuan Initial Intermediate Lessee”) and the ADDITIONAL GRANTORS who from
time to time become grantors under this Agreement (together with ILFC, Holdings,
the Irish SPC, the California SPC, the Irish Initial Intermediate Lessee, the
French Initial Intermediate Lessee and the Labuan Initial Intermediate Lessee,
the “Grantors”), WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), as the First Lien Security Trustee, the
Second Lien Security Trustee, the Third Lien Security Trustee and the Fourth
Lien Security Trustee, and the FEDERAL RESERVE BANK OF NEW YORK (the “FRBNY”).
PRELIMINARY STATEMENTS:
     (1) The Grantors have entered into the First Lien Borrower Party Guarantee
Agreement (the “First Lien Guarantee Agreement”), pursuant to which the Grantors
have agreed to guarantee certain of the payment obligations of American
International Group, Inc. (“AIG”) under the Credit Agreement dated as of
September 22, 2008 between AIG, as borrower, and the FRBNY, as lender (as
amended, restated, amended and restated or otherwise modified from time to time,
the “Parent Credit Agreement”).
     (2) ILFC, the Irish SPC and the California SPC, and certain other borrowers
party thereto, as co-borrowers (the “Borrowers”), the Irish Initial Intermediate
Lessee, the French Initial Intermediate Lessee, the Labuan Initial Intermediate
Lessee, Holdings, AIG Funding, Inc. (“AIG Funding”), as lender (the “Lender”),
and the Second Lien Security Trustee have entered into the Credit Agreement,
dated as of the date hereof (the “Credit Agreement”), pursuant to which the
Lender has made the Loan to the Borrowers.
     (3) The Grantors have entered into the Third Lien Borrower Party Guarantee
Agreement (the “Third Lien Guarantee Agreement”), pursuant to which the Grantors
have agreed to guarantee certain of the payment obligations of AIG under the
Parent Credit Agreement.
     (4) ILFC and AIG Funding have entered into the Demand Note Agreement, dated
as of March 9, 2009, and the Demand Note Agreement, dated as of March 26, 2009
(collectively, the “Demand Note Agreements”), pursuant to which AIG Funding has
made certain Advances to ILFC.

 



--------------------------------------------------------------------------------



 



     (5) The Demand Note Agreements have been amended and restated as of the
date hereof pursuant to an Amended and Restated Credit Agreement (the “Amended
and Restated Credit Agreement”) among ILFC, the Irish SPC and the California
SPC, as co-borrowers, the Irish Initial Intermediate Lessee, the French Initial
Intermediate Lessee, the Labuan Initial Intermediate Lessee, AIG Funding and the
Fourth Lien Security Trustee and new value is being given to the Grantors
(including for the purposes of Section 547(c)(1) and (c)(4) of the United States
Bankruptcy Code) in the form of, among other things, an extension of the
maturity of the Demand Note Agreements.
     (6) The Grantors are the owners of certain Pool Aircraft and are parties to
lease and sub-lease contracts with respect to such Pool Aircraft.
     (7) ILFC and the other Grantors may from time to time grant additional
security for the benefit of the Secured Parties.
     (8) The Grantors in each case party thereto have agreed, pursuant to the
First Lien Guarantee Agreement, the Third Lien Guarantee Agreement, and the
Amended and Restated Credit Agreement, and it is a condition precedent to the
making of the Loan by the Lender to the Borrowers under the Credit Agreement,
that the Grantors grant the security interests required by this Agreement.
     (9) Each Grantor will derive substantial direct and indirect benefit from
the transactions described above.
     (10) Wells Fargo is willing to act as the First Lien Security Trustee, the
Second Lien Security Trustee, the Third Lien Security Trustee and the Fourth
Lien Security Trustee under this Agreement.
     NOW, THEREFORE, in consideration of the premises, each Grantor hereby
agrees with each Security Trustee for its respective benefit and the benefit of
the other Secured Parties as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. (a) Certain Defined Terms. For the purposes of
this Agreement, the following terms have the meanings indicated below:
     “Account Collateral” has the meaning specified in Section 2.01.
     “Acquisition Agreement” means any agreement to provide warranties in
connection with any agreement pursuant to which a Pool Aircraft has been or will
be acquired by ILFC or any of its Subsidiaries to the extent permitted to be
assigned without third party consent.
     “Additional Grantor” has the meaning specified in Section 9.01.
     “Advances” means, collectively, the advances made by AIG Funding to ILFC
pursuant to the Demand Note Agreements.

2



--------------------------------------------------------------------------------



 



     “Agreed Currency” has the meaning specified in Section 9.07.
     “Agreement” has the meaning specified in the recital of parties to this
Agreement.
     “Agreement Collateral” means, collectively, the Assigned Agreement
Collateral and the Lease Collateral.
     “AIG” has the meaning specified in preliminary statements of this
Agreement.
     “AIG Funding” has the meaning specified in preliminary statements of this
Agreement.
     “AIG Funding Pledge Supplement” means the Pledge Agreement Supplement dated
as of October 10, 2008 between AIG Funding and the FRBNY.
     “Aircraft Documents” means all technical data, manuals and log books, and
all inspection, modification and overhaul records and other service, repair,
maintenance and technical records that are required pursuant to applicable law
to be maintained with respect to the relevant Pool Aircraft, and such term shall
include all additions, renewals, revisions and replacements of any such
materials from time to time made, or required to be made, pursuant to applicable
law, and in each case in whatever form and by whatever means or medium
(including, without limitation, microfiche, microfilm, paper or computer disk)
such materials may be maintained or retained by the relevant Lessee.
     “Aircraft Objects” means, collectively, the Aircraft Objects (as defined in
the Protocol) described on Schedule I hereto and in any Collateral Supplement or
Grantor Supplement.
     “Aircraft Purchase Collateral” has the meaning specified in Section 2.01.
     “Airframe” means, individually, each of the airframes described on
Schedule I hereto and in any Collateral Supplement or Grantor Supplement.
     “Amended and Restated Credit Agreement” has the meaning specified in
preliminary statements of this Agreement.
     “Assigned Agreement Collateral” has the meaning specified in Section 2.01.
     “Assigned Agreements” has the meaning specified in Section 2.01.
     “Assigned Documents” means, collectively, the Assigned Agreements, the
Assigned Leases and the Acquisition Agreements included in the Aircraft Purchase
Collateral.
     “Assigned Leases” has the meaning specified in Section 2.01.

3



--------------------------------------------------------------------------------



 



     “Beneficial Interest Collateral” has the meaning specified in Section 2.01.
     “Borrowers” has the meaning specified in the preliminary statements of this
Agreement.
     “California SPC” has the meaning specified in the recital of parties to
this Agreement.
     “Cape Town Convention” means, collectively, the Convention and the
Protocol, together with all regulations and procedures issued in connection
therewith, and all other rules, amendments, supplements, modifications, and
revisions thereto (in each case using the English language version).
     “Cape Town Lease” means any Lease (including any Lease between Grantors)
that has been entered into, extended, assigned or novated after March 1, 2006
(or such later date as the Cape Town Convention may be given effect under the
law of any applicable jurisdiction) (A) with a Cape Town Lessee or (B) where the
related Aircraft Object is registered in a Contracting State.
     “Cape Town Lessee” means a lessee under a Lease that is “situated in” a
“Contracting State”.
     “Certificated Security” means a certificated security (as defined in
Section 8-102(a)(4) of the UCC) other than a Government Security.
     “Chattel Paper Original” has the meaning specified in Section 2.05.
     “Collateral” has the meaning specified in Section 2.01.
     “Collateral Supplement” means a supplement to this Agreement in
substantially the form attached as Exhibit A-1 executed and delivered by a
Grantor.
     “Convention” means the Convention on International Interests in Mobile
Equipment, signed in Cape Town, South Africa on November 16, 2001.
     “Credit Agreement” has the meaning specified in the preliminary statements
to this Agreement.
     “Demand Note Agreements” has the meaning specified in the preliminary
statements to this Agreement.
     “Eligible Institution” means (a) Wells Fargo in its capacity as First Lien
Security Trustee under this Agreement; (b) Wells Fargo in its capacity as Second
Lien Security Trustee under this Agreement; (c) Wells Fargo in its capacity as
Third Lien Security Trustee under this Agreement; (d) Wells Fargo in its
capacity as Fourth Lien Security Trustee under this Agreement; (e) any bank not
organized under the laws of the United States of America so long as

4



--------------------------------------------------------------------------------



 



it has either (i) a long-term unsecured debt rating of A or better by Standard &
Poor’s and A2 or better by Moody’s or (ii) a short-term unsecured debt rating of
A-1+ by Standard & Poor’s and P-1 or better by Moody’s; and (f) any bank
organized under the laws of the United States of America or any state thereof,
or the District of Columbia (or any branch of a foreign bank licensed under any
such laws), so long as it (i) has either (A) a long-term unsecured debt rating
of AA (or the equivalent) or better by each of Standard & Poor’s and Moody’s or
(B) a short-term unsecured debt rating of A-l+ by Standard & Poor’s and P-1 by
Moody’s and (ii) can act as a securities intermediary under the New York Uniform
Commercial Code.
     “Engine” means, individually, each of the aircraft engines described on
Schedule I hereto or in any Collateral Supplement or Grantor Supplement.
     “Event of Default” means any Event of Default (as defined in the Credit
Agreement).
     “Excluded Property” shall mean (a) proceeds of public liability insurance
(or government or other Person (including the Manufacturer, the Lessee and any
sublessee of the Lessee) indemnities in lieu thereof) paid or payable as a
result of insurance claims made, or losses suffered, by any Grantor or their
Affiliates, (b) proceeds of insurance maintained by any Grantor or their
Affiliates for its or their own account or benefit (whether directly or through
a Grantor) and not required by the Loan Documents, (c) the proceeds of any
requisition for hire not required to be paid to a Security Trustee, (d) any
general, Tax or other indemnity payments, expenses, reimbursements and similar
payments and interest in respect thereof paid or payable in favor of any Grantor
or their Affiliates or their respective successors or assigns, officers,
directors, employees, agents, managers and servants, including any such payments
pursuant to any Lease, except to the extent such Grantor or Affiliate owes such
amounts in respect of the same claim to a Secured Party, (e) any security
interest held by a Grantor or any of its Affiliates in any assets of a Lessee or
any sublessee thereof or of any of their Affiliates, other than the Security
Deposit under a Lease, or a letter of credit in lieu thereof, which secure
obligations owed by such Lessee, sublessee or Affiliate pursuant to a grant of
collateral not under the applicable Lease, (f) any interest that pursuant to a
Lease may from time to time accrue in respect of any of the amounts described in
clauses (a) through (d) above, (g) the proceeds from the enforcement of any
right to enforce the payment of any amount described in clauses (a) to
(f) above, and (h) any right to exercise any election or option or make any
decision or determination, or to give or receive any notice, consent, waiver or
approval, or to take any other action in respect of, but in each case, only to
the extent relating to, any Excluded Property.
     “FAA” means the Federal Aviation Administration of the United States of
America.
     “First Lien FAA Aircraft Mortgage” means an FAA Mortgage and Security
Agreement substantially in the form attached as Exhibit C-1.
     “First Lien FAA Aircraft Mortgage and Lease Assignment” means an FAA
Mortgage and Security Agreement substantially in the form attached as
Exhibit D-1.

5



--------------------------------------------------------------------------------



 



     “First Lien FAA Lease Security Assignment” means the Lease Security
Assignment in substantially the form attached as Exhibit E-1 hereto.
     “First Lien Guarantee Agreement” has the meaning specified in the
preliminary statements to this Agreement.
     “First Lien Secured Obligations” means the “Guaranteed Obligations” as
defined in the First Lien Guarantee Agreement.
     “First Lien Secured Party” means any of or, in the plural form, all of the
First Lien Security Trustee and the FRBNY.
     “First Lien Security Trustee” means the Person appointed, at the time of
determination, as the First Lien Security Trustee under this Agreement. The
initial First Lien Security Trustee is Wells Fargo.
     “Fourth Lien FAA Aircraft Mortgage” means an FAA Mortgage and Security
Agreement substantially in the form attached as Exhibit C-4.
     “Fourth Lien FAA Aircraft Mortgage and Lease Assignment” means an FAA
Mortgage and Security Agreement substantially in the form attached as
Exhibit D-4.
     “Fourth Lien FAA Lease Security Assignment” means the Lease Security
Assignment in substantially the form attached as Exhibit E-4 hereto.
     “Fourth Lien Secured Obligations” means the “Obligations” as defined in the
Amended and Restated Credit Agreement.
     “Fourth Lien Secured Party” means any of or, in the plural form, all of the
Fourth Lien Security Trustee, AIG Funding and the FRBNY as assignee of AIG
Funding under the Parent Credit Agreement, the Pledge Agreement, the AIG Funding
Pledge Supplement and related agreements.
     “Fourth Lien Security Trustee” means the Person appointed, at the time of
determination, as the Fourth Lien Security Trustee under this Agreement. The
initial Fourth Lien Security Trustee is Wells Fargo.
     “FRBNY” means the Federal Reserve Bank of New York or any other
Governmental Authority of the United States, any trust held for the benefit of
the Federal Reserve Bank of New York or such other Governmental Authority or any
limited liability company of which the Federal Reserve Bank of New York or such
other Governmental Authority is the sole member, in each case as may be
designated in writing by the Federal Reserve Bank of New York from time to time.
     “French Initial Intermediate Lessee” has the meaning specified in the
recital of parties to this Agreement.

6



--------------------------------------------------------------------------------



 



     “Government Security” means any security issued or guaranteed by the United
States of America or an agency or instrumentality thereof that is maintained in
book-entry on the records of the FRBNY and is subject to Revised Book-Entry
Rules.
     “Grantor Supplement” means a supplement to this Agreement in substantially
the form attached as Exhibit A-2 executed and delivered by a Grantor.
     “Grantors” has the meaning specified in the recital of parties to this
Agreement.
     “Holdings” has the meaning specified in the recital of parties to this
Agreement.
     “ILFC” has the meaning specified in the recital of parties in to Agreement.
     “Initial Intermediate Lessees” means the Irish Initial Intermediate Lessee,
the French Initial Intermediate Lessee and the Labuan Initial Intermediate
Lessee, in each case until such time (if any) as ILFC transfers the Equity
Interest in such company to Holdings.
     “Instrument” means any “instrument” as defined in Section 9-102(a)(47) of
the UCC.
     “Insurances” means, in relation to each Pool Aircraft, any and all
contracts or policies of insurance and reinsurance complying with the provisions
of Schedule V hereto or an indemnity from a Governmental Authority as
indemnitor, as appropriate, and required to be effected and maintained in
accordance with this Agreement.
     “International Registry” means the International Registry under the Cape
Town Convention.
     “Investment Collateral” has the meaning specified in Section 2.01.
     “Irish SPC” has the meaning specified in the recital of parties to this
Agreement.
     “Irish Initial Intermediate Lessee” has the meaning specified in the
recital of parties to this Agreement.
     “Labuan Initial Intermediate Lessee” has the meaning specified in the
recital of parties to this Agreement.
     “Lease Assignment Documents” means, in respect of any Assigned Lease,
(a) any agreement providing for the novation thereof to substitute, or the
assignment thereof to, a Grantor as the lessor, (b) any agreement or instrument
supplemental to this Agreement for the purpose of effecting and/or perfecting
the assignment of, and the grant of a lien upon, such Assigned Lease in favor of
any Security Trustees under any applicable law (other than the law of the State
of New York), (c) any notice provided to the applicable Lessee of the assignment
thereof pursuant to this Agreement and/or such supplement, (d) any
acknowledgment of such

7



--------------------------------------------------------------------------------



 



assignment by such Lessee and (e) any undertaking of quiet enjoyment given by
any Security Trustee in respect thereof.
     “Lease Collateral” has the meaning specified in Section 2.01.
     “Lender” has the meaning specified in the preliminary statements to this
Agreement.
     “Lessee Acknowledgment” has the meaning set forth in Section 2.18.
     “Lessee Notice” has the meaning set forth in Section 2.18.
     “Membership Interest Collateral” has the meaning specified in Section 2.01.
     “Parent Credit Agreement” has the meaning specified in the preliminary
statements to this Agreement.
     “Parts” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) Engines or engines, and (b) any appliance, part,
component, instrument, appurtenance, accessory, furnishing, seat or other
equipment that would qualify as a removable part and is leased by a Lessee from
a third party or is subject to a security interest granted to a third party),
that may from time to time be installed or incorporated in or attached or
appurtenant to any Airframe or any Engine or removed therefrom.
     “Pledge Agreement” means the Guarantee and Pledge Agreement dated as of
September 22, 2008, among AIG, the guarantors party thereto and the FRBNY.
     “Pledged Beneficial Interest” means all of the beneficial interest in
certain Grantors described in the attached Schedule II or in any Collateral
Supplement or Grantor Supplement.
     “Pledged Membership Interests” means all of the membership interests in
certain Grantors described in the attached Schedule II or in any Collateral
Supplement or Grantor Supplement.
     “Pledged Stock” means the outstanding shares of capital stock and/or issued
share capital of the Irish SPC, the California SPC and certain Grantors
described in the attached Schedule II or in any Collateral Supplement or Grantor
Supplement.
     “Protocol” means the Protocol to the Convention on Matters Specific to
Aircraft Equipment, as in effect in any applicable jurisdiction from time to
time.
     “Received Currency” has the meaning specified in Section 9.07.

8



--------------------------------------------------------------------------------



 



     “Related Collateral Documents” means a letter of credit, third-party or
bank guarantee or cash collateral provided by or on behalf of a Lessee to secure
such Lessee’s obligations under a Lease, in each case to the extent assignable
without the consent of a third party.
     “Relevant Collateral” has the meaning specified in Section 2.07(a).
     “Relevant FAA Aircraft Mortgages” means (a) from the date hereof until
payment in full in cash of the First Lien Secured Obligations then outstanding,
collectively, the First Lien FAA Aircraft Mortgage, the Second Lien FAA Aircraft
Mortgage, the Third Lien FAA Aircraft Mortgage and the Fourth Lien FAA Aircraft
Mortgage, (b) after such payment in full in cash of the First Lien Secured
Obligations and until payment in full in cash of the Second Lien Secured
Obligations then outstanding, collectively, the Second Lien FAA Aircraft
Mortgage, the Third Lien FAA Aircraft Mortgage and the Fourth Lien FAA Aircraft
Mortgage, (c) after such payment in full in cash of the First Lien Secured
Obligations and the Second Lien Secured Obligations and until payment in full in
cash of the Third Lien Secured Obligations then outstanding, collectively, the
Third Lien FAA Aircraft Mortgage and the Fourth Lien FAA Aircraft Mortgage and
(d) after such payment in full in cash of the First Lien Secured Obligations,
the Second Lien Secured Obligations and the Third Lien Secured Obligations, the
Fourth Lien FAA Aircraft Mortgage.
     “Relevant FAA Aircraft Mortgages and Lease Assignments” means (a) from the
date hereof until payment in full in cash of the First Lien Secured Obligations
then outstanding, collectively, the First Lien FAA Aircraft Mortgage and Lease
Assignment, the Second Lien FAA Aircraft Mortgage and Lease Assignment, the
Third Lien FAA Aircraft Mortgage and Lease Assignment and the Fourth Lien FAA
Aircraft Mortgage and Lease Assignment, (b) after such payment in full in cash
of the First Lien Secured Obligations and until payment in full in cash of the
Second Lien Secured Obligations then outstanding, collectively, the Second Lien
FAA Aircraft Mortgage and Lease Assignment, the Third Lien FAA Aircraft Mortgage
and Lease Assignment and the Fourth Lien FAA Aircraft Mortgage and Lease
Assignment, (c) after such payment in full in cash of the First Lien Secured
Obligations and the Second Lien Secured Obligations and until payment in full in
cash of the Third Lien Secured Obligations then outstanding, collectively, the
Third Lien FAA Aircraft Mortgage and Lease Assignment and the Fourth Lien FAA
Aircraft Mortgage and Lease Assignment and (d) after such payment in full in
cash of the First Lien Secured Obligations, the Second Lien Secured Obligations
and the Third Lien Secured Obligations, the Fourth Lien FAA Aircraft Mortgage
and Lease Assignment.
     “Relevant FAA Lease Security Assignments” means (a) from the date hereof
until payment in full in cash of the First Lien Secured Obligations then
outstanding, collectively, the First Lien FAA Lease Security Assignment, the
Second Lien FAA Lease Security Assignment, the Third Lien FAA Lease Security
Assignment and the Fourth Lien FAA Lease Security Assignment, (b) after such
payment in full in cash of the First Lien Secured Obligations and until payment
in full in cash of the Second Lien Secured Obligations then outstanding,
collectively, the Second Lien FAA Lease Security Assignment, the Third Lien FAA
Lease Security Assignment and the Fourth Lien FAA Lease Security Assignment,
(c) after such payment in full in cash of the First Lien Secured Obligations and
the Second Lien Secured Obligations and until

9



--------------------------------------------------------------------------------



 



payment in full in cash of the Third Lien Secured Obligations then outstanding,
collectively, the Third Lien FAA Lease Security Assignment and the Fourth Lien
FAA Lease Security Assignment and (d) after such payment in full in cash of the
First Lien Secured Obligations, the Second Lien Secured Obligations and the
Third Lien Secured Obligations, the Fourth Lien FAA Lease Security Assignment.
     “Required Cape Town Registrations” has the meaning set forth in
Section 2.08(e).
     “Revised Book-Entry Rules” means 31 C.F.R. § 357 (Treasury bills, notes and
bonds); 12 C.F.R. § 615 (book-entry securities of the Farm Credit
Administration); 12 C.F.R. §§ 910 and 912 (book-entry securities of the Federal
Home Loan Banks); 24 C.F.R. § 81 (book-entry securities of the Federal National
Mortgage Association and the Federal Home Loan Mortgage Corporation); 12 C.F.R.
§ 1511 (book-entry securities of the Resolution Funding Corporation); 31 C.F.R.
§ 354 (book-entry securities of the Student Loan Marketing Association); and any
substantially comparable book-entry rules of any other Federal agency or
instrumentality.
     “Second Lien FAA Aircraft Mortgage” means an FAA Mortgage and Security
Agreement substantially in the form attached as Exhibit C-2.
     “Second Lien FAA Aircraft Mortgage and Lease Assignment” means an FAA
Mortgage and Security Agreement substantially in the form attached as
Exhibit D-2.
     “Second Lien FAA Lease Security Assignment” means the Lease Security
Assignment in substantially the form attached as Exhibit E-2 hereto.
     “Second Lien Secured Obligations” has the meaning assigned to the term
“Obligations” in the Credit Agreement.
     “Second Lien Secured Party” means any of or, in the plural form, all of the
Second Lien Security Trustee, the Lender and the FRBNY as assignee of AIG
Funding under the Parent Credit Agreement, the Pledge Agreement, the AIG Funding
Pledge Supplement and related agreements.
     “Second Lien Security Trustee” means the Person appointed, at the time of
determination, as the Second Lien Security Trustee under this Agreement. The
initial Second Lien Security Trustee is Wells Fargo.
     “Secured Obligations” means, collectively, the First Lien Secured
Obligations, the Second Lien Secured Obligations, the Third Lien Secured
Obligations and the Fourth Lien Secured Obligations.
     “Secured Parties” means, collectively, the First Lien Secured Parties, the
Second Lien Secured Parties, the Third Lien Secured Parties and the Fourth Lien
Secured Party.

10



--------------------------------------------------------------------------------



 



     “Securities Account” means a securities account as defined in
Section 8-501(a) of the UCC maintained in the name of the Security Trustee as
“entitlement holder” (as defined in Section 8-102(a)(7) of the UCC) on the books
and records of a Securities Intermediary in the State of New York.
     “Securities Intermediary” means any “securities intermediary” of the
Security Trustee as defined in 31 C.F.R. Section 357.2 or Section 8-102(a)(14)
of the UCC.
     “Security Collateral” has the meaning specified in Section 2.01(c).
     “Security Trustees” means, collectively, the First Lien Security Trustee,
the Second Lien Security Trustee, the Third Lien Security Trustee and the Fourth
Lien Security Trustee, and “Security Trustee” means any one of them.
     “Senior Secured Parties” means (a) from the date hereof until payment in
full in cash of the First Lien Secured Obligations, the First Lien Secured
Parties, (b) after such payment in full in cash of the First Lien Secured
Obligations and until payment in full in cash of the Second Lien Secured
Obligations then outstanding, the Second Lien Secured Parties, (c) after such
payment in full in cash of the First Lien Secured Obligations and the Second
Lien Secured Obligations and until payment in full in cash of the Third Lien
Secured Obligations then outstanding, the Third Lien Secured Parties and
(d) after such payment in full in cash of the First Lien Secured Obligations,
the Second Lien Secured Obligations and the Third Lien Secured Obligations then
outstanding, the Fourth Lien Secured Party.
     “Senior Security Trustee” means (a) from the date hereof until payment in
full in cash of the First Lien Secured Obligations, the First Lien Security
Trustee, (b) after such payment in full in cash of the First Lien Secured
Obligations and until payment in full in cash of the Second Lien Secured
Obligations then outstanding, the Second Lien Security Trustee, (c) after such
payment in full in cash of the First Lien Secured Obligations and the Second
Lien Secured Obligations and until payment in full in cash of the Third Lien
Secured Obligations then outstanding, the Third Lien Security Trustee and
(d) after such payment in full in cash of the First Lien Secured Obligations,
the Second Lien Secured Obligations and the Third Lien Secured Obligations then
outstanding, the Fourth Lien Security Trustee.
     “Subordinated Secured Parties” means (a) from the date hereof until payment
in full in cash of the First Lien Secured Obligations, collectively, the Second
Lien Secured Parties, the Third Lien Secured Parties and the Fourth Lien Secured
Party, (b) after such payment in full in cash of the First Lien Secured
Obligations and until payment in full in cash of the Second Lien Secured
Obligations then outstanding, collectively, the Third Lien Secured Parties and
the Fourth Lien Secured Party and (c) after such payment in full in cash of the
First Lien Secured Obligations and the Second Lien Secured Obligations and until
payment in full in cash of the Third Lien Secured Obligations then outstanding,
the Fourth Lien Secured Party.
     “Subordinated Security Trustees” means (a) from the date hereof until
payment in full in cash of the First Lien Secured Obligations, collectively, the
Second Lien Security Trustee, the Third Lien Security Trustee and the Fourth
Lien Security Trustee, (b) after such payment in

11



--------------------------------------------------------------------------------



 



full in cash of the First Lien Secured Obligations and until payment in full in
cash of the Second Lien Secured Obligations then outstanding, collectively, the
Third Lien Security Trustee and the Fourth Lien Security Trustee and (c) after
such payment in full in cash of the First Lien Secured Obligations and the
Second Lien Secured Obligations and until payment in full in cash of the Third
Lien Secured Obligations then outstanding, the Fourth Lien Security Trustee.
     “Third Lien FAA Aircraft Mortgage” means an FAA Mortgage and Security
Agreement substantially in the form attached as Exhibit C-3.
     “Third Lien FAA Aircraft Mortgage and Lease Assignment” means an FAA
Mortgage and Security Agreement substantially in the form attached as
Exhibit D-3.
     “Third Lien FAA Lease Security Assignment” means the Lease Security
Assignment in substantially the form attached as Exhibit E-3 hereto.
     “Third Lien Guarantee Agreement” has the meaning specified in the
preliminary statements to this Agreement.
     “Third Lien Secured Obligations” means the “Guaranteed Obligations” as
defined in the Third Lien Guarantee Agreement.
     “Third Lien Secured Party” means any of or, in the plural form, all of the
Third Lien Security Trustee and the FRBNY.
     “Third Lien Security Trustee” means the Person appointed, at the time of
determination, as the Third Lien Security Trustee under this Agreement. The
initial Third Lien Security Trustee is Wells Fargo.
     “Third Party Event” has the meaning specified in Section 2.18(c).
     “Transaction Documents” means, collectively, the Loan Documents and the
“Loan Documents” as defined in the Amended and Restated Credit Agreement.
     “UCC” means the Uniform Commercial Code as in effect on the date of
determination in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions of this Agreement relating to such perfection or effect of perfection
or non-perfection.
     “Uncertificated Security” means an uncertificated security (as defined in
Section 8-102(a)(18) of the UCC) other than a Government Security.
     “Wells Fargo” has the meaning specified in the recital of parties to this
Agreement.

12



--------------------------------------------------------------------------------



 



     (b) Terms Defined in the Cape Town Convention. The following terms shall
have the respective meanings ascribed thereto in the Cape Town Convention:
“Administrator”, “Contracting State”, “Contract of Sale”, “International
Interest”, “Professional User Entity”, “Prospective International Interest”,
“situated in” and “Transacting User Entity”.
     (c) Terms Defined in the Credit Agreement. For all purposes of this
Agreement, all capitalized terms used but not defined in this Agreement shall
have the respective meanings assigned to such terms in the Credit Agreement.
     Section 1.02 Construction and Usage. Unless the context otherwise requires:
     (a) A term has the meaning assigned to it and an accounting term not
otherwise defined has the meaning assigned to it in accordance with U.S. GAAP.
     (b) The terms “herein”, “hereof” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section or other
subdivision.
     (c) Unless otherwise indicated in context, all references to Articles,
Sections, Schedules or Exhibits refer to an Article or Section of, or a Schedule
or Exhibit to, this Agreement.
     (d) Words of the masculine, feminine or neuter gender shall mean and
include the correlative words of other genders, and words in the singular shall
include the plural, and vice versa.
     (e) The terms “include”, “including” and similar terms shall be construed
as if followed by the phrase “without limitation”.
     (f) References in this Agreement to an agreement or other document
(including this Agreement) include references to such agreement or document as
amended, replaced or otherwise modified (without, however, limiting the effect
of the provisions of this Agreement with regard to any such amendment,
replacement or modification), and the provisions of this Agreement apply to
successive events and transactions. References to any Person shall include such
Person’s successors in interest and permitted assigns.
     (g) References in this Agreement to any statute or other legislative
provision shall include any statutory or legislative modification or
re-enactment thereof, or any substitution therefor, and references to any
governmental Person shall include reference to any governmental Person
succeeding to the relevant functions of such Person.
     (h) References in this Agreement to the Loan include the conditions
applicable to the Loan and any reference to any amount of money due or payable
by reference to the First Lien Guarantee Agreement, the Loan, the Third Lien
Guarantee Agreement or the Advances shall include any sum covenanted to be paid
by any Grantor under this Agreement in respect thereof.

13



--------------------------------------------------------------------------------



 



     (i) References in this Agreement to any action, remedy or method of
judicial proceeding for the enforcement of the rights of creditors or of
security shall be deemed to include, in respect of any jurisdiction other than
the State of New York, references to such action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security
available or appropriate in such jurisdiction as shall most nearly approximate
such action, remedy or method of judicial proceeding described or referred to in
this Agreement.
     (j) Where any payment is to be made, funds applied or any calculation is to
be made hereunder on a day which is not a Business Day, unless any Transaction
Document otherwise provides, such payment shall be made, funds applied and
calculation made on the next succeeding Business Day, and payments shall be
adjusted accordingly; provided, however, that no additional interest shall be
due in respect of such delay.
ARTICLE II
SECURITY
     Section 2.01 Grant of Security.
     (A) Grant of Security Interest — First Lien. To secure the First Lien
Secured Obligations, each Grantor hereby assigns and pledges to the First Lien
Security Trustee, for its benefit and the benefit of the other First Lien
Secured Parties, and hereby grants to the First Lien Security Trustee for its
benefit and the benefit of the other First Lien Secured Parties a first priority
security interest in, all of such Grantor’s right, title and interest in and to
the following (collectively, the “Collateral”):
     (a) with respect to each Grantor, all of such Grantor’s right, title and
interest in and to (i) each Pool Aircraft, including the Airframe and Engines as
the same is now and will hereafter be constituted, and in the case of such
Engines, whether or not any such Engine shall be installed in or attached to the
Airframe or any other airframe, together with (ii) all Parts of whatever nature,
which are from time to time included within the definitions of “Airframe” or
“Engines”, including all substitutions, renewals and replacements of and
additions, improvements, accessions and accumulations to the Airframe and
Engines (other than additions, improvements, accessions and accumulations which
constitute appliances, parts, instruments, appurtenances, accessories,
furnishings or other equipment excluded from the definition of Parts), (iii) all
Aircraft Documents and (iv) any money or non-money proceeds of an Airframe or
Engine arising from the total or partial loss or destruction of such Airframe or
its Engine or its total or partial confiscation, condemnation or requisition;
     (b) with respect to each Grantor, all of such Grantor’s right, title and
interest in and to all Leases to which such Grantor is or may from time to time
be party with respect to the Pool Aircraft and any leasing arrangements among
Grantors with respect to such Leases together with all Related Collateral
Documents (all such Leases and Related Collateral Documents, the “Assigned
Leases”), including, without limitation, (i) all rights of such Grantor to
receive moneys due and to become due under or pursuant to such Assigned Leases,
(ii) all rights of such Grantor to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect to such Assigned Leases, (iii) claims of such
Grantor for damages arising out of or for breach or default under such Assigned
Leases, (iv) all rights under any such Assigned Lease with respect

14



--------------------------------------------------------------------------------



 



to any subleases of the Pool Aircraft subject to such Assigned Lease and (v) the
right of such Grantor to terminate such Assigned Leases and to compel
performance of, and otherwise to exercise all remedies under, any Assigned
Lease, whether arising under such Assigned Leases or by statute or at law or in
equity (the “Lease Collateral”);
     (c) with respect to each Grantor, all of the following (the “Security
Collateral”):
     (i) the Pledged Stock and the certificates representing such Pledged Stock,
and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Stock;
     (ii) all additional shares of the capital stock of any other Grantor other
than ILFC or an Initial Intermediate Lessee from time to time acquired by such
Grantor in any manner, including the capital stock of any other Grantor that may
be formed from time to time, and all certificates, if any, representing such
additional shares of the capital stock and all dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all such additional shares; and
     (d) with respect to each Grantor, all of the following (the “Beneficial
Interest Collateral”):
     (i) the Pledged Beneficial Interest, all certificates, if any, from time to
time representing all of such Grantor’s right, title and interest in the Pledged
Beneficial Interest, any contracts and instruments pursuant to which any such
Pledged Beneficial Interest are created or issued and all distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Beneficial Interest; and
     (ii) all of such Grantor’s right, title and interest in all additional
beneficial interests in any other Grantor other than an Initial Intermediate
Lessee from time to time acquired by such Grantor in any manner, including the
beneficial interests in any other Grantor that may be formed from time to time,
and all certificates, if any, from time to time representing such additional
beneficial interests and all distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all such additional beneficial interests;
     (e) with respect to each Grantor, all of the following (the “Membership
Interest Collateral”):
     (i) the Pledged Membership Interests, all certificates, if any, from time
to time representing all of such Grantor’s right, title and interest in the
Pledged Membership Interests, any contracts and instruments pursuant to which
any such Pledged Membership Interests are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Membership Interests; and

15



--------------------------------------------------------------------------------



 



     (ii) all of such Grantor’s right, title and interest in all additional
membership interests in any other Grantor other than an Initial Intermediate
Lessee from time to time acquired by such Grantor in any manner, including the
membership interests in any other Grantor that may be formed from time to time,
and all certificates, if any, from time to time representing such additional
membership interests and all distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all such additional membership interests;
     (f) (i) with respect to each Grantor, all right of such Grantor in and to
each Blocked Account and all funds or other property at any time or from time to
time credited to any Blocked Account and (ii) with respect to each Grantor other
than ILFC or an Initial Intermediate Lessee (provided, however, that such
Initial Intermediate Lessee shall comply with Section 2.11(a) of the Credit
Agreement), all right of such Grantor in and to each account at any time or from
time to time established in its name and, in the case of clause (i) and
(ii) above, all cash, investment property, investments, securities, instruments
or other property (including all “financial assets” within the meaning of
Section 8-102(a)(9) of the UCC) at any time or from time to time credited to any
such account (collectively, the “Account Collateral”);
     (g) all other “investment property” (as defined in Section 9-102(a)(49) of
the UCC) of such Grantor other than ILFC or any Initial Intermediate Lessee (the
“Investment Collateral”) including written notification of all interest,
dividends, instruments and other property from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of the then
existing Investment Collateral, but excluding any loans or advances made, or
dividends or other amounts paid, by any Grantor to any other Grantor;
     (h) with respect to each Grantor, all of the following (the “Assigned
Agreement Collateral”):
     (i) all of such Grantor’s right, title and interest in and to all security
assignments, cash deposit agreements and other security agreements executed in
its favor by any other Grantor, other than between ILFC and any Initial
Intermediate Lessee, in each case as such agreements may be amended or otherwise
modified from time to time (collectively, the “Assigned Agreements”); and
     (ii) all of such Grantor’s right, title and interest in and to all deposit
accounts, all funds or other property held in such deposit accounts, all
certificates and instruments, if any, from time to time representing or
evidencing such deposit accounts and all other property of whatever nature, in
each case pledged, assigned or transferred to it or mortgaged or charged in its
favor pursuant to any Assigned Agreement;
     (i) with respect to each Grantor, all of such Grantor’s right, title and
interest in and to the Acquisition Agreements (the “Aircraft Purchase
Collateral”);
     (j) with respect to each Grantor, all of such Grantor’s right, title and
interest in and to the personal property identified in a Grantor Supplement or a
Collateral Supplement executed and delivered by such Grantor to any Security
Trustee; and

16



--------------------------------------------------------------------------------



 



     (k) all proceeds of any and all of the foregoing Collateral (including
proceeds that constitute property of the types described in subsections (a),
(b), (c), (d), (e), (f), (g), (h), (i) and (j) of this Section 2.01);
provided that the Collateral shall not include any Excluded Property.
     (B) Grant of Security Interest – Second Lien. To secure the Second Lien
Secured Obligations, each Grantor hereby assigns and pledges to the Second Lien
Security Trustee, for its benefit and the benefit of the other Second Lien
Secured Parties, and hereby grants to the Second Lien Security Trustee for its
benefit and the benefit of the other Second Lien Secured Parties, a subordinated
security interest in (subject and subordinate in all respects to the Lien of the
First Lien Secured Parties), all of such Grantor’s right, title and interest in
and to the Collateral.
     (C) Grant of Security Interest — Third Lien. To secure the Third Lien
Secured Obligations, each Grantor hereby assigns and pledges to the Third Lien
Security Trustee, for its benefit and the benefit of the other Third Lien
Secured Parties, and hereby grants to the Third Lien Security Trustee for its
benefit and the benefit of the other Third Lien Secured Parties, a subordinated
security interest in (subject and subordinate in all respects to the Lien of the
First Lien Secured Parties and the Lien of the Second Lien Secured Parties), all
of such Grantor’s right, title and interest in and to the Collateral.
     (D) Grant of Security Interest — Fourth Lien. To secure the Fourth Lien
Secured Obligations, each Grantor hereby assigns and pledges to the Fourth Lien
Security Trustee, for its benefit and the benefit of the other Fourth Lien
Secured Parties, and hereby grants to the Fourth Lien Security Trustee for its
benefit and the benefit of the other Fourth Lien Secured Parties, a subordinated
security interest in (subject and subordinate in all respects to the Lien of the
First Lien Secured Parties, the Lien of the Second Lien Secured Parties and the
Lien of the Third Lien Secured Parties), all of such Grantor’s right, title and
interest in and to the Collateral.
     Section 2.02 Security for Obligations. This Agreement secures the payment
and performance of all Secured Obligations of the Grantors to each Secured Party
(subject to the subordination provisions of this Agreement) and shall be held by
the Security Trustees in trust for the Secured Parties. Without limiting the
generality of the foregoing, this Agreement secures the payment of all amounts
that constitute part of the Secured Obligations and would be owed by any Grantor
to any Secured Party but for the fact that Secured Obligations are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Grantor.
     Section 2.03 Representations and Warranties of the Grantors. Each Grantor
represents and warrants as of the date of this Agreement, and as of each date on
which such Grantor subjects a new Pool Aircraft to this Mortgage solely with
respect to such Pool Aircraft and such Grantor, as follows:

17



--------------------------------------------------------------------------------



 



     (a) The Grantors are the legal and beneficial owners of the Collateral,
including each applicable Pool Aircraft (except for Holdings, the Intermediate
Lessees, and any other Grantor that does not hold title to a Pool Aircraft but
is the sole beneficial owner thereof under a trust, conditional sale or similar
arrangement). None of the Collateral has been pledged, assigned, sold or
otherwise encumbered other than pursuant to the terms of the Transaction
Documents and except for Permitted Liens, and no Collateral is described in
(i) any UCC financing statements filed against any Borrower Party other than UCC
financing statements which have been terminated and the UCC financing statements
filed in connection with Permitted Liens or (ii) any other mortgage registries,
including the International Registry (which for the avoidance of doubt, shall
not include any Contract of Sale in favor of any Grantor), or filing records
that may be applicable to the Collateral in any other relevant jurisdiction,
other than such filings or registrations that have been terminated or that have
been made in connection with Permitted Liens, the Mortgage or any other security
document in favor of any Security Trustee for the benefit of the Secured
Parties, or, with respect to the Leases, in favor of the Borrower Parties or the
Lessee thereunder.
     (b) This Agreement creates a valid and (upon the taking of the actions
required hereby) perfected security interest in favor of the Security Trustees
in the Collateral (other than, as of the Effective Date until (i) with respect
to the Required Pool Aircraft and any Aircraft Assets related thereto, the
Required Perfection Date and (ii) with respect to the Supplemental Pool Aircraft
and any Aircraft Assets related thereto, the applicable date set forth in
Section 5.02(a) of the Credit Agreement) as security for the Secured
Obligations, subject in priority to no other Liens (other than Permitted Liens),
and all filings and other actions necessary to perfect and protect such security
interest have been (or in the case of future Collateral will be) duly taken
(except that only the Express Perfection Requirements shall be required to be
satisfied), enforceable against the applicable Borrower Parties and creditors of
and purchasers from such Borrower Parties.
     (c) No Grantor has any trade names except as set forth on Schedule III
hereto.
     (d) No consent of any other Person and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other third party (including, for the avoidance of doubt, the
International Registry) is required under the laws of the United States or
Ireland either (i) for the grant by such Grantor of the assignment and security
interest granted hereby, (ii) for the execution, delivery or performance of this
Agreement by such Grantor or (iii) for the perfection or maintenance of the
pledge, assignment and security interest created hereby, except for (A) with
respect to each Pool Aircraft whose country of registration is the United States
of America, the filing with the FAA, in due form, for recordation where
applicable, pursuant to Section 40102 and Section 44101 through Section 44112 of
Title 49, United States Code, “Transportation,” of any and all title,
registration and financing documentation necessary to accomplish the purposes of
this Agreement, including, without limitation, each of the Relevant FAA Aircraft
Mortgages, each of the Relevant FAA Aircraft Mortgages and Lease Assignments
and/or each of the Relevant FAA Lease Security Assignments, as applicable, with
respect to such Pool Aircraft and/or the related Assigned Lease, (B) the
Required Cape Town Registrations, (C) the filing of financing and continuation
statements under the UCC, (D) the applicable Irish filings pursuant to
Section 2.08(f) and (E)

18



--------------------------------------------------------------------------------



 



such other filings as are required under relevant local law in the case of
Grantors that are not domiciled in the United States or a state thereof.
     (e) The chief place of business, organizational identification number (if
applicable) and chief executive or registered office of such Grantor and the
office where such Grantor keeps records of the Collateral are located at the
address specified opposite the name of such Grantor on the attached Schedule IV.
If such Grantor is the lessor under a Cape Town Lease, it has the right to
assign the International Interest provided for in such Cape Town Lease and all
associated rights in respect of such Cape Town Lease that form part of the
Collateral.
     (f) The Pledged Stock constitutes the percentage of the issued and
outstanding shares of capital stock of the issuers thereof indicated on the
attached Schedule II. The Pledged Beneficial Interest constitutes the percentage
of the beneficial interest of the issuer thereof indicated on Schedule II
hereto. The Pledged Membership Interest constitutes the percentage of the
membership interest of the issuer thereof, as indicated on Schedule II hereto.
     (g) The Pledged Stock, the Pledged Beneficial Interest and the Pledged
Membership Interests have been duly authorized and validly issued and are fully
paid up and nonassessable.
     (h) The Pledged Stock, the Pledged Beneficial Interests and the Pledged
Membership Interest constitute “certificated securities” within the meaning of
Section 8-102(4) of the UCC. The terms of any Pledged Membership Interest
expressly provide that such Pledged Membership Interest shall be governed by
Article 8 of the Uniform Commercial Code as in effect in the jurisdiction of the
issuer of such Pledged Membership Interest. The Pledged Stock, the Pledged
Beneficial Interests and the Pledged Membership Interest have been delivered to
the Security Trustee. The Pledged Stock, the Pledged Beneficial Interests and
the Pledged Membership Interest either (i) are in bearer form, (ii) have been
indorsed, by an effective indorsement, to the Security Trustee or in blank or
(iii) have been registered in the name of the Security Trustee. None of the
Pledged Stock, the Pledged Beneficial Interests and the Pledged Membership
Interest that constitute or evidence the Collateral have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
person other than the Security Trustee.
     (i) A true and complete copy of each Assigned Agreement in effect on the
date hereof has been delivered to each Security Trustee. Each Assigned Document
upon its inclusion in the Collateral will have been duly authorized, executed
and delivered by the relevant Grantors, will be in full force and effect and
will be binding upon and enforceable against all parties thereto in accordance
with their terms
     Section 2.04 Grantors Remain Liable. Anything contained herein to the
contrary notwithstanding, (a) each Grantor shall remain liable under the
contracts and agreements included in the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by any
Security Trustee of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral and

19



--------------------------------------------------------------------------------



 



(c) in each case, unless any Security Trustee or Secured Party, expressly in
writing or by operation of law, assumes or succeeds to the interests of any
Grantor hereunder, no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement, nor shall any Secured Party be obligated to perform any of the
obligations or duties of any Grantor under the contracts and agreements included
in the Collateral or to take any action to collect or enforce any claim for
payment assigned under this Agreement.
     Section 2.05 Delivery of Collateral. All certificates or instruments
representing or evidencing any Collateral (other than Account Collateral), if
deliverable, shall be delivered to and held by or on behalf of the Senior
Security Trustee in New York and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to evidence the
security interests granted thereby. The Senior Security Trustee shall have the
right, upon the occurrence and during the continuance of an Event of Default, to
transfer to or to register in the name of the Senior Security Trustee or any of
its nominees any or all of the Pledged Stock, the Pledged Beneficial Interest
and the Pledged Membership Interests, subject only to the revocable rights
specified in Section 2.10(a). In addition, the Senior Security Trustee shall
have the right at any time, upon the occurrence and during the continuance of an
Event of Default, to exchange certificates or instruments representing or
evidencing any Collateral (other than Account Collateral) for certificates or
instruments of smaller or larger denominations. To the extent that any Assigned
Lease constitutes “tangible chattel paper” (as defined in Section 9-102(a)(78)
of the UCC), the Grantors shall, if it has an original of such Assigned Lease in
its possession, cause the original of such Assigned Lease (the “Chattel Paper
Original”) to be delivered to the Senior Security Trustee promptly (and in any
case no later than ten days) after the execution and delivery of such Assigned
Lease by all its parties. Notwithstanding anything else to the contrary in any
Transaction Document, no Grantor shall be required to deliver to the Senior
Security Trustee any letter of credit issued pursuant to an Assigned Lease.
     Section 2.06 As to the Assigned Documents. (a) Upon the inclusion of any
Assigned Document (other than an Assigned Lease) in the Collateral, the relevant
Grantor will deliver to each Security Trustee a consent, in substantially the
form of Exhibit B and executed by each party to such Assigned Document (other
than any Grantor) or (where the terms of such Assigned Document expressly
provide for a consent to its assignment for security purposes to substantially
the same effect as Exhibit B) will give due notice to each such other party to
such Assigned Document of its assignment pursuant to this Agreement. Upon the
inclusion of any Assigned Lease in the Collateral, promptly after its receipt
thereof from the relevant Lessee party thereto, the relevant Grantor will
deliver to each Security Trustee (i) such consents, acknowledgments and/or
notices as are provided for in the related Lease Assignment Documents and;
(ii) such consents, acknowledgments and/or notices as are necessary or customary
under the terms of such Assigned Lease and under the applicable law of the
jurisdiction governing such Assigned Lease and the jurisdiction in which the
relevant lessee is principally located or the applicable Pool Aircraft is
registered in order to effect and perfect the assignment of, and grant of a lien
upon, such Assigned Lease pursuant to this Agreement (including, with respect to
each Assigned Lease which constitutes an International Interest (A) where the
applicable Lessee is situated for purposes of the Cape Town Convention in a
jurisdiction that is a Contracting State or

20



--------------------------------------------------------------------------------



 



(B) the related Aircraft Object is registered in a Contracting State,
registration of such International Interest and the assignment thereof at the
International Registry) and/or to assure the payment of all amounts under such
Assigned Lease to the appropriate Blocked Account in accordance with the terms
of the Credit Agreement. Upon the written request of any Grantor, each Security
Trustee (solely in its capacity as such) will execute such undertakings of quiet
enjoyment in favor of the Lessee under any Assigned Lease as are provided for in
the Lease Assignment Documents or as are substantially to the same effect as the
undertakings of quiet enjoyment provided for in such Assigned Lease.
     (b) Upon (i) the inclusion of any Assigned Document in the Collateral or
(ii) the amendment or replacement of any Assigned Document or the entering into
of any new Assigned Document, the relevant Grantor will deliver a copy thereof
to each Security Trustee and will take such other action as may be necessary to
perfect the lien of this Agreement as to such Assigned Document or as reasonably
requested by the Security Trustee (provided that only the Express Perfection
Requirements shall be required to be satisfied).
     (c) Each Grantor shall, at its expense:
     (i) use reasonable commercial efforts, in accordance with Leasing Company
Practice to (A) perform and observe all the terms and provisions of the Assigned
Documents to be performed or observed by it, (B) enforce the Assigned Documents
in accordance with their terms and (C) after an Event of Default has occurred
and is continuing take all such action to such end as may be from time to time
reasonably requested by any Security Trustee; and
     (ii) furnish to each Security Trustee promptly upon receipt copies of each
amendment, supplement or waiver to a Lease received by such Grantor under or
pursuant to the Assigned Documents, and from time to time, subject to the
provisions of the applicable Assigned Document, relating to the Lessee’s
obligation to furnish such information and subject to any confidentiality
provisions therein, (A) furnish to each Security Trustee such information and
reports regarding the Collateral as such Security Trustee may reasonably request
and (B) upon reasonable request of any Security Trustee make to each other party
to any Assigned Document such demands and requests for information and reports
or for action as such Grantor is entitled to make thereunder.
     (d) So long as no Event of Default shall have occurred and be continuing,
and notwithstanding any provision to the contrary in this Agreement, each
Grantor shall be entitled, to the exclusion of the Security Trustees but subject
always to the terms of the Transaction Documents (x) to exercise and receive,
directly or indirectly through one or more agents, any of the claims, rights,
powers, privileges, remedies and other benefits under, pursuant to, with respect
to or arising out of the Assigned Documents and (y) to take any action or to not
take any action, directly or indirectly through one or more agents, related to
the Assigned Documents and the lessees or counterparties thereunder, including
entering into, amending, supplementing, terminating, performing, enforcing,
compelling performance of, exercising all remedies (whether arising under any
Assigned Document or by statute or at law or in equity or otherwise) under,
exercising rights, elections or options or taking any other action under or in
respect of, granting or withholding notices, waivers, approvals and consents in
respect of, receiving all payments

21



--------------------------------------------------------------------------------



 



under, dealing with any credit support or collateral security in respect of, or
taking any other action in respect of, the Assigned Documents and contacting or
otherwise having any dealings with any lessee or counterparty thereunder;
provided, however, (i) whether or not an Event of Default has occurred, all
amounts payable under each Assigned Document (including all Collections under
each Assigned Lease) shall be paid directly to the appropriate Blocked Account
in accordance with the terms of the Credit Agreement, (ii) so long as any
Assigned Lease remains in effect, no Grantor will abrogate any right, power or
privilege granted expressly in favor of any Security Trustee or any Secured
Party under any Lease Assignment Document and (ii) during the continuance of an
Event of Default, all such rights of each Grantor shall cease, and all such
rights shall become vested in the Senior Security Trustee, which shall thereupon
have the sole right to exercise or refrain from exercising such rights.
     Section 2.07 As to Security Collateral, Beneficial Interest Collateral,
Membership Interest Collateral and Investment Collateral. (a) All Security
Collateral, Beneficial Interest Collateral, Membership Interest Collateral and
Investment Collateral (the “Relevant Collateral”) shall be delivered to the
Senior Security Trustee as follows:
     (i) in the case of each Certificated Security or Instrument, by (A) causing
the delivery of such Certificated Security or Instrument to the Senior Security
Trustee in the State of New York, registered in the name of the Senior Security
Trustee or duly endorsed by an appropriate person to the Senior Security Trustee
or in blank and, in each case, held by the Senior Security Trustee in the State
of New York, or (B) if such Certificated Security or Instrument is registered in
the name of any Securities Intermediary on the books of the issuer thereof or on
the books of any Securities Intermediary, by causing such Securities
Intermediary to continuously credit by book entry such Certificated Security or
Instrument to a Securities Account maintained by such Securities Intermediary in
the name of the Senior Security Trustee and confirming in writing to the Senior
Security Trustee that it has been so credited;
     (ii) in the case of each Uncertificated Security, by (A) causing such
Uncertificated Security to be continuously registered on the books of the issuer
thereof in the name of the Senior Security Trustee or (B) if such Uncertificated
Security is registered in the name of a Securities Intermediary on the books of
the issuer thereof or on the books of any securities intermediary of a
Securities Intermediary, by causing such Securities Intermediary to continuously
credit by book entry such Uncertificated Security to a Securities Account
maintained by such Securities Intermediary in the name of the Senior Security
Trustee and confirming in writing to the Senior Security Trustee that it has
been so credited; and
     (iii) in the case of each Government Security registered in the name of any
Securities Intermediary on the books of the FRBNY or on the books of any
securities intermediary of such Securities Intermediary, by causing such
Securities Intermediary to continuously credit by book entry such security to
the Securities Account maintained by such Securities Intermediary in the name of
the Senior Security Trustee and confirming in writing to the Senior Security
Trustee that it has been so credited.
     (b) Each Grantor and each Security Trustee hereby represents, with respect
to the Relevant Collateral, that it has not entered into, and hereby agrees that
it will not enter into, any

22



--------------------------------------------------------------------------------



 



agreement (i) with any of the other parties hereto or any Securities
Intermediary specifying any jurisdiction other than the State of New York as any
Securities Intermediary’s jurisdiction in connection with any Securities Account
with any Securities Intermediary referred to in Section 2.07(a) for purposes of
31 C.F.R. Section 357.11(b), Section 8-110(e) of the UCC or any similar state or
Federal law, or (ii) with any other person relating to such account pursuant to
which it has agreed that any Securities Intermediary may comply with entitlement
orders made by such person. The Senior Security Trustee represents that it will,
by express agreement with each Securities Intermediary, provide for each item of
property constituting Relevant Collateral held in and credited to the Securities
Account, including cash, to be treated as a “financial asset” within the meaning
of Section 8-102(a)(9)(iii) of the UCC for the purposes of Article 8 of the UCC.
     (c) Without limiting the foregoing, each Grantor and the Senior Security
Trustee agree, and the Senior Security Trustee shall cause each Securities
Intermediary, to take such different or additional action as may be required in
order to maintain the perfection and priority of the security interest of each
Security Trustee in the Relevant Collateral in the event of any change in
applicable law or regulation, including Articles 8 and 9 of the UCC and
regulations of the U.S. Department of the Treasury governing transfers of
interests in Government Securities.
     Section 2.08 Further Assurances. (a) Each Grantor agrees that from time to
time, at the expense of such Grantor, such Grantor shall promptly execute and
deliver all further instruments and documents, and take all further action
(including under the laws of any foreign jurisdiction), that may be necessary,
or that any Security Trustee may reasonably request, in order to perfect and
protect any pledge, assignment or security interest granted or purported to be
granted hereby or to enable any Security Trustee to exercise and enforce its
rights and remedies hereunder with respect to any Collateral (except that only
the Express Perfection Requirements shall be required to be satisfied). Without
limiting the generality of the foregoing, each Grantor shall: (i) mark
conspicuously its applicable records pertaining to the Collateral with a legend,
indicating that such Collateral is subject to the security interest granted
hereby; (ii) if any Collateral shall be evidenced by an instrument or “tangible
chattel paper” (as defined in Section 9-102(a)(78) of the UCC) (other than a
promissory note, unless an Event of Default shall have occurred and be
continuing), deliver and pledge to the Senior Security Trustee hereunder such
note or instrument or tangible chattel paper duly indorsed and accompanied by
duly executed instruments of transfer or assignment in blank; (iii) execute and
file such financing or continuation statements, or amendments thereto, and such
other instruments or notices, that may be necessary, or as any Security Trustee
may reasonably request, in order to perfect and preserve the pledge, assignment
and security interest granted or purported to be granted hereby and
(iv) execute, file, record, or register such additional documents and
supplements to this Agreement, including any further assignments, security
agreements, pledges, grants and transfers, as may be required under the laws of
any foreign jurisdiction or as any Security Trustee may reasonably request, to
create, attach, perfect, validate, render enforceable, protect or establish the
priority of the security interest and lien of this Agreement (except that only
the Express Perfection Requirements shall be required to be satisfied).
     (b) Each Grantor hereby authorizes each Security Trustee to file one or
more financing or continuation statements, and amendments thereto, relating to
all or any part of the

23



--------------------------------------------------------------------------------



 



Collateral without the signature of such Grantor where permitted by law. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.
     (c) Each Grantor shall furnish or cause to be furnished to each Security
Trustee from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as any Security Trustee may reasonably request, all in reasonable
detail.
     (d) Each Grantor shall, immediately upon the organization or acquisition by
such Grantor of any Person (in the case of ILFC or any Initial Intermediate
Lessee only, provided that such Person Owns or leases a Pool Aircraft), cause
such Person to enter into a Grantor Supplement.
     (e) Each Grantor shall ensure that at all times an individual shall be
appointed as administrator with respect to such Grantor for purposes of the
International Registry and shall (with respect to the Required Pool Aircraft and
the Supplemental Pool Aircraft, by the dates set forth in Section 5.02(a) of the
Credit Agreement) register or cause to be registered (or if any Security Trustee
is making such registration, without relieving each Grantor of such obligation,
consent to such registration) with the International Registry (collectively, the
“Required Cape Town Registrations”): (i) the International Interest provided for
hereunder with respect to each Aircraft Object in respect of Pool Aircraft where
the relevant Grantor is situated in a Contracting State or if such Aircraft
Object is registered in a Contracting State; (ii) the International Interest
provided for in any Cape Town Lease to which such Grantor is a lessor or lessee;
(iii) the assignment to each Security Trustee of each International Interest
described in clause (ii) and assigned to each Security Trustee hereunder; and
(iv) the Contract of Sale with respect to any Pool Aircraft by which title to
such Pool Aircraft is conveyed by or to such Grantor, but only if the seller
under such Contract of Sale is situated in a Contracting State or if such
Aircraft Object is registered in a Contracting State and if such seller agrees
to such registration. To the extent that (A) any Security Trustee’s consent is
required for any such registration, or (B) any Security Trustee is required to
initiate any such registration, the relevant Security Trustee shall ensure that
such consent or such initiation of such registration is effected, and no Grantor
shall be in breach of this Section should the relevant Security Trustee fail to
do so in a proper fashion (it being understood and agreed that in no event shall
any Security Trustee be liable for any failure to so register as a result of
such Grantor’s failure to provide any necessary information required for such
registration in a timely manner or if such information is inaccurate or
incomplete). It is understood and agreed that International Interests provided
for hereunder shall be registered in the name of each Security Trustee in the
order of priority provided for in clauses (a) through (d) of Section 3.02. The
parties hereto agree that for the purposes of the definition of Prospective
International Interest in the Cape Town Convention, the making of the Loan by
the Lender shall constitute the stated event upon which the Borrower has created
or provided for an International Interest in the Aircraft Objects and Assigned
Leases.
     (f) With respect to each Pool Aircraft that is registered in the United
States of America, each Grantor shall, so long as such Pool Aircraft is so
registered, and (i) in the case of a Pool Aircraft that is not subject to an
Assigned Lease, register and record with the FAA the

24



--------------------------------------------------------------------------------



 



Relevant FAA Aircraft Mortgages with respect to such Pool Aircraft and (ii) in
the case of a Pool Aircraft that is subject to an Assigned Lease, register and
record with the FAA the Relevant FAA Aircraft Mortgages and Lease Assignments
with respect to such Pool Aircraft. Each Grantor shall, if at any time after the
filing with the FAA of a Relevant FAA Aircraft Mortgage with respect to a Pool
Aircraft such Pool Aircraft becomes subject to an Assigned Lease, register and
record with the FAA the Relevant FAA Lease Security Assignments with respect to
such Aircraft. With respect to each Grantor incorporated under the laws of
Ireland, such Grantor shall (i) cause each Security Document executed by it and
any related Charge Over Shares or, in each case, its relevant particulars to be
filed in the Irish Companies Registration Office and, where applicable, the
Irish Revenue Commissioners within 21 days of execution thereof and (ii) in
respect of each Pool Aircraft owned by such Grantor, execute an Irish Mortgage
in respect of such Pool Aircraft and make all applicable Irish Cape Town
Registrations.
     Section 2.09 Place of Perfection; Records. Each Grantor shall keep its
chief place of business and chief executive office and the office where it keeps
its records concerning the Collateral at the location therefor specified in
Schedule IV or, upon 30 days’ prior written notice to each Security Trustee, at
such other locations in a jurisdiction where all actions required by
Section 2.03(e) shall have been taken with respect to the Collateral. Subject to
applicable confidentiality restrictions, each Grantor shall hold and preserve
such records and shall permit representatives of any Security Trustee upon
reasonable prior notice at any time during normal business hours reasonably to
inspect and make abstracts from such records, all at the sole cost and expense
of such Grantor.
     Section 2.10 Voting Rights; Dividends; Etc. (a) So long as no Event of
Default shall have occurred and be continuing:
     (i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to all or any part of the Security Collateral,
Beneficial Interest Collateral and Membership Interest Collateral pledged by
such Grantor for any purpose not inconsistent with the terms of this Agreement,
the charter documents of such Grantor or the Transaction Documents; provided
that such Grantor shall not exercise or shall refrain from exercising any such
right if such action would constitute a breach of its obligations under the
Transaction Documents; and
     (ii) Each Security Trustee shall execute and deliver (or cause to be
executed and delivered) to such Grantor all such proxies and other instruments
as such Grantor may reasonably request in writing and provide for the purpose of
enabling such Grantor to exercise the voting and other rights that it is
entitled to exercise pursuant to Section 2.10(a)(i).
     (b) After an Event of Default shall have occurred and be continuing, any
and all distributions, dividends and interest paid in respect of the Security
Collateral, the Beneficial Interest Collateral and the Membership Interest
Collateral pledged by such Grantor, including any and all (i) distributions,
dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, such Security Collateral, Beneficial Interest
Collateral or Membership Interest Collateral; (ii) distributions, dividends and
other distributions paid or payable in cash in

25



--------------------------------------------------------------------------------



 



respect of such Security Collateral, Beneficial Interest Collateral or
Membership Interest Collateral in connection with a partial or total liquidation
or dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus; and (iii) cash paid, payable or otherwise distributed in
respect of principal of, or in redemption of, or in exchange for, such Security
Collateral, Beneficial Interest Collateral or Membership Interest Collateral
shall be forthwith delivered to the Senior Security Trustee and, if received by
such Grantor, shall be received in trust for the benefit of the Senior Security
Trustee, be segregated from the other property or funds of such Grantor and be
forthwith delivered to the Senior Security Trustee in the same form as so
received (with any necessary endorsement).
     (c) During the continuance of an Event of Default, all rights of each
Grantor to exercise or refrain from exercising the voting and other consensual
rights that it would otherwise be entitled to exercise pursuant to
Section 2.10(a)(i) and 2.10(a)(ii) shall cease, and all such rights shall
thereupon become vested in the Senior Security Trustee, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights.
     Section 2.11 Transfers and Other Liens; Additional Shares or Interests.
(a) No Grantor shall (i) sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, any of the Collateral
or (ii) create or suffer to exist any Lien upon or with respect to any of the
Collateral of such Grantor, in the case of clause (i) or (ii) other than the
pledge, assignment and security interest created by this Agreement and as
otherwise provided or permitted herein or in any other Transaction Document.
     (b) Except as otherwise provided pursuant to the Transaction Documents, the
Grantors (other than ILFC and the Initial Intermediate Lessees) shall not issue,
deliver or sell any shares, interests, participations or other equivalents
except those pledged hereunder. Any beneficial interest or capital stock or
other securities or interests issued in respect of or in substitution for the
Pledged Stock, the Pledged Beneficial Interest or the Pledged Membership
Interests shall be issued or delivered (with any necessary endorsement) to the
Senior Security Trustee.
     Section 2.12 Security Trustees Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints, as security for the Secured Obligations, each
Security Trustee as such Grantor’s attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time in such Security Trustee’s discretion during the occurrence
and continuance of an Event of Default, to take any action and to execute any
instrument that such Security Trustee may deem necessary or advisable to
accomplish the purposes of this Agreement, including:
     (a) to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
     (b) to receive, indorse and collect any drafts or other instruments and
documents in connection included in the Collateral;

26



--------------------------------------------------------------------------------



 



     (c) to file any claims or take any action or institute any proceedings that
such Security Trustee may deem necessary for the collection of any of the
Collateral or otherwise to enforce the rights of such Security Trustee with
respect to any of the Collateral; and
     (d) to execute and file any financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary,
in order to perfect (except in the case of the Security Collateral provided
pursuant to Section 2.01(c)) and preserve the pledge, assignment and security
interest granted hereby;
provided that such Security Trustee’s exercise of any such power shall be
subject to Section 2.06(d).
     Section 2.13 Security Trustees May Perform. If any Grantor fails to perform
any agreement contained in this Agreement, any Security Trustee may (but shall
not be obligated to) after such prior notice as may be reasonable under the
circumstances, itself perform, or cause performance of, such agreement, and the
expenses of such Security Trustee incurred in connection with doing so shall be
payable by the Grantors.
     Section 2.14 Covenant to Pay. Each Grantor covenants with each Security
Trustee (for the benefit of the Security Trustees and the Secured Parties) that
it will pay or discharge any monies and liabilities whatsoever that are now, or
at any time hereafter may be, due, owing or payable by such Grantor in any
currency, actually or contingently, solely and/or jointly, and/or severally with
another or others, as principal or surety on any account whatsoever pursuant to
the Transaction Documents in accordance with their terms. Each Grantor agrees
that no payment or distribution by such Grantor pursuant to the preceding
sentence shall entitle such Grantor to exercise any rights of subrogation in
respect thereof until the related Secured Obligations shall have been paid in
full. All such payments shall be made in accordance with Section 3.02.
     Section 2.15 Delivery of Collateral Supplements. Upon the acquisition by
any Grantor of any Pool Aircraft or Relevant Collateral, each relevant Grantor
shall concurrently execute and deliver to each Security Trustee a Collateral
Supplement duly completed with respect to such Collateral and shall take such
steps with respect to the perfection of such Collateral as are called for by
this Agreement for Collateral of the same type; provided that the foregoing
shall not be construed to impair or otherwise derogate from any restriction on
any such action in any Transaction Document; and provided further that the
failure of any Grantor to deliver any Collateral Supplement as to any such
Collateral shall not impair the lien of this Agreement as to such Collateral.
     Section 2.16 Covenant Regarding Control. No Grantor shall cause nor permit
any Person other than the Senior Security Trustee to have “control” (as defined
in Section 9-104 of the UCC) of any Blocked Account pursuant to the terms of the
Credit Agreement. No Grantor (other than ILFC) shall cause or permit any Person
other than the Senior Security Trustee to have “control” (as defined in
Section 8-106, 9-104, 9-105, 9-106, or 9-107 of the UCC) of any “deposit
account,” “electronic chattel paper,” “investment property,” “securities
account”,

27



--------------------------------------------------------------------------------



 



“supporting obligations” or “letter of credit right” (as such terms are defined
in Article 8 or 9 of the UCC) in which it has an interest.
     Section 2.17 Covenant Regarding Blocked Accounts. ILFC and any other
Grantor in whose name a Blocked Account is held shall enter into a Deposit
Account Control Agreement or a pledge agreement otherwise acceptable to the
parties thereto, providing that “control” (as defined in Section 9-104 of the
UCC) of such Blocked Account is retained with the Security Trustees; provided,
however, that the Security Trustees shall not exercise such “control” (as
defined in Section 9-104 of the UCC), block withdrawals from or give
instructions on the Blocked Accounts unless an Event of Default has occurred and
is continuing.
     Section 2.18 Operational Covenants.
     (a) Maintenance of Properties. Each Grantor shall, with respect to each
Pool Aircraft Owned by such Grantor that is not subject to a Lease, maintain
such Pool Aircraft in a state of repair and condition consistent with Leasing
Company Practice with respect to similar aircraft.
     (b) Replacement of Parts; Alterations, Modifications and Additions;
Substitutions of Engines. Each Grantor shall, with respect to each Pool Aircraft
that is not subject to an Eligible Lease, cause (i) any Parts to be replaced and
(ii) any alterations, modifications or additions to any such Airframe or Engine
to be performed, in each case, in a manner consistent with Leasing Company
Practice with respect to similar aircraft. Each Grantor shall, with respect to
each Pool Aircraft that is not subject to a Lease, not cause any Engines to be
substituted in a manner inconsistent with Leasing Company Practice.
     (c) Operation and Use. Each Grantor agrees that no Pool Aircraft will be
maintained, used or operated in violation of any law, rule or regulation
(including airworthiness directives) of any government or Governmental Authority
having jurisdiction over such Pool Aircraft or in violation of any airworthiness
certificate, license or registration relating to such Pool Aircraft issued by
any such government, except for minor violations, and except to the extent any
Grantor (or, if a Lease is then in effect with respect to such Pool Aircraft,
any Lessee of such Pool Aircraft) is contesting in good faith the validity or
application of any such law, rule or regulation in any manner that does not
involve any material risk of sale, forfeiture or loss of such Pool Aircraft or
any material risk of subjecting any Secured Party to criminal liability or
materially impair the Liens created by this Agreement; provided that the
Grantors shall only be entitled to contest mandatory grounding orders if they
(or the applicable Lessee) do not operate such Pool Aircraft during such
contest. The Grantors will not operate any Pool Aircraft, or permit any Pool
Aircraft to be operated or located, (i) in any area excluded from coverage by
any insurance required by the terms of Section 2.19 and Schedule V of this
Agreement or (ii) in any war zone or recognized or threatened areas of
hostilities unless covered by war risk insurance in accordance with Section 2.19
and Schedule V of this Agreement, in either case unless indemnified by a
government authority as provided therein or unless located there due to an
emergency or an event outside the Lessee’s control, but only for so long as such
emergency or event continues.

28



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, no breach of this Section 2.18(c) shall be
deemed to have occurred by virtue of any act or omission of a Lessee or
sub-lessee, or of any Person claiming by or through a Lessee or a sub-lessee, or
of any Person which has possession of the Pool Aircraft or any Engine for the
purpose of repairs, maintenance, modification or storage, or by virtue of any
requisition, seizure, or confiscation of the Pool Aircraft (other than seizure
or confiscation arising from a breach by the Grantors of this Section 2.18(c))
(each, a “Third Party Event”); provided that (i) neither ILFC nor any other
Grantor consents or has consented to such Third Party Event; and (ii) ILFC or
the Grantor which is the lessor or owner of such Pool Aircraft promptly and
diligently takes such commercially reasonable actions in accordance with Leasing
Company Practice in respect of such Third Party Event, including, as deemed
appropriate (taking into account, inter alia, the laws of the jurisdictions in
which the Pool Aircraft are located), seeking to compel such Lessee or other
relevant Person to remedy such Third Party Event or seeking to repossess the
relevant Pool Aircraft or Engine.
     (d) Identification of Security Trustee’s Interest. The Grantors agree to
affix as promptly as practicable after the Effective Date and thereafter to
maintain in the cockpit of each Pool Aircraft, in a clearly visible location,
and on each Engine, a nameplate bearing the inscription “MORTGAGED TO WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, AS FIRST LIEN SECURITY TRUSTEE,
SECOND LIEN SECURITY TRUSTEE, THIRD LIEN SECURITY TRUSTEE AND FOURTH LIEN
SECURITY TRUSTEE” (such nameplate to be replaced, if necessary, with a nameplate
reflecting the name of any successor Security Trustee).
     (e) Registration. Each Grantor shall cause each Pool Aircraft to remain
duly registered, under the laws of a country or jurisdiction that is not a
Prohibited Country or that is the country in which such Pool Aircraft is
registered as of the date hereof, in the name of the relevant Grantor if so
permitted under the applicable registry; provided that, unless such Grantor
provides the Security Trustee with local law mortgages and legal opinions
concerning their filing and effectiveness in form and substance reasonably
acceptable to the Security Trustee, such Grantor shall not register an Aircraft
in a jurisdiction that is a party to the Geneva Convention unless (i) such
jurisdiction has Ratified the Cape Town Convention or (ii) such Grantor is
organized under the laws of Ireland and satisfies the provisions of
Section 5.26(c) of the Credit Agreement. Each Security Trustee agrees that it
will cooperate with the relevant Grantor in changing the state of registration
of any Pool Aircraft, including the implementation of a trust to achieve FAA
registration, at the cost of the relevant Grantor and as the relevant Grantor
may request, provided that such request does not conflict with the relevant
Grantor’s obligations under the Transaction Documents.
     (f) Extension, Amendment or Replacement of Leases. Upon execution of any
renewal, extension or replacement Lease, the relevant Grantor shall comply with
the provisions of Sections 2.06 and 2.08 of this Agreement, as applicable, and
shall deliver the following:
     (i) to the Senior Security Trustee, the Chattel Paper Original, if any, of
such renewal, extension or replacement Lease;
     (ii) to each Security Trustee, AIG Funding and the FRBNY, a notice of
assignment substantially in the form attached hereto as Exhibit F-1 (a “Lessee
Notice”) and an

29



--------------------------------------------------------------------------------



 



acknowledgement from the Lessee substantially in the form attached hereto as
Exhibit F-2 (a “Lessee Acknowledgment”), or such forms of such notices as may be
pre-agreed in the relevant Lease, addressed to, or for the benefit of, each
Security Trustee with respect to such Lease;
     (iii) to each Security Trustee, AIG Funding and the FRBNY, certificates of
insurance from qualified brokers of aircraft insurance (or other evidence
satisfactory to each Security Trustee, AIG Funding and the FRBNY), evidencing
all insurance required to be maintained by the applicable Lessee, together with
the endorsements required pursuant to Section 2.19 and Schedule V of this
Agreement;
     (iv) to each Security Trustee, AIG Funding and the FRBNY, promptly and in
any case within 15 days of the effectiveness of the leasing of such Pool
Aircraft, a copy of such Lease, and an amended and restated Schedule 3.19(b) to
the Credit Agreement incorporating all information required under such schedule
with respect to such renewal, extension or replacement Lease; and
     (v) to each Security Trustee, with respect to any renewal, extension or
replacement Lease, copies of such legal opinions with regard to compliance with
the registration requirements of the relevant jurisdiction, enforceability of
such Lease and such other matters customary for such transactions, in each case
to the extent that receiving such legal opinions is consistent with Leasing
Company Practice.
     Section 2.19 Insurance. The relevant Grantor shall maintain, or procure
that the relevant Lessee maintains, hull and third party liability insurance
policies, maintained with insurers or reinsured with reinsurers of recognized
responsibility or pursuant to governmental indemnities, in respect of each Pool
Aircraft in accordance with the terms of Schedule V hereto.
ARTICLE III
REMEDIES
     Section 3.01 Remedies. Notwithstanding anything herein or in any other
Transaction Document to the contrary, if any Event of Default shall have
occurred and be continuing, and in each case subject to the quiet enjoyment
rights of the applicable Lessee of any Pool Aircraft:
     (a) The Senior Security Trustee may exercise in respect of the Collateral,
in addition to other rights and remedies provided for herein (including, for the
avoidance of doubt, the rights and remedies of the Senior Security Trustee
provided for in Section 2.10(c)), all of the rights and remedies of a secured
party upon default under the UCC (whether or not the UCC applies to the affected
Collateral) and all of the rights and remedies under applicable law and also may
(i) require any Grantor to, and such Grantor hereby agrees that it shall at its
expense and upon request of the Senior Security Trustee forthwith, assemble all
or any part of the Collateral as directed by the Senior Security Trustee and
make it available to the Senior Security Trustee at a place to be designated by
the Senior Security Trustee that is reasonably convenient to both parties and
(ii) without notice except as specified below, sell or cause the sale of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Senior Security Trustee’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such

30



--------------------------------------------------------------------------------



 



other terms as the Senior Security Trustee may deem commercially reasonable.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten days’ prior notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Senior Security Trustee shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Senior Security Trustee may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.
     (b) The Senior Security Trustee may, in addition to or in connection with
any other remedies available hereunder or under any other applicable law,
exercise any and all remedies granted under the Cape Town Convention as it shall
determine in its sole discretion. In connection therewith, the parties hereby
agree to the extent permitted by the UCC that (i) Article 9(1) and Article 9(2)
of the Convention, wherein the parties may agree or the court may order that any
Collateral shall vest in any Security Trustee in or towards satisfaction of the
applicable Secured Obligations, shall not preclude any Security Trustee from
obtaining title to any Collateral pursuant to any other remedies available under
applicable law (including but not limited to Article 9-620 of the UCC); (ii) any
surplus of cash or cash proceeds held by any Security Trustee and remaining
after payment in full of all the Secured Obligations owed to it shall be paid
over to the other Security Trustees in accordance with Section 3.02 hereof; and
(iii) the Senior Security Trustee may obtain from any applicable court, pending
final determination of any claim resulting from an Event of Default, speedy
relief in the form of any of the orders specified in Article 13 of the
Convention and Article X of the Protocol as the Senior Security Trustee shall
determine in its sole and absolute discretion, subject to any procedural
requirements prescribed by applicable laws.
     (c) All cash proceeds received by any Security Trustee in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral shall be applied in accordance with Section 3.02. Any sale or sales
conducted in accordance with the terms of this Section 3.01 shall be deemed
conclusive and binding on each Grantor and the Secured Parties.
     Section 3.02 Priority of Payments. The Security Trustees hereby agree that
all cash proceeds received by any Security Trustee in respect of any Collateral
pursuant to Section 3.01 hereof and any payments by any Grantor to any Security
Trustee following an Event of Default shall be paid by each Security Trustee to
the relevant Security Trustee in the order of priority set forth below:
     (a) first, to the First Lien Security Trustee for the benefit of the First
Lien Secured Parties, until payment in full in cash of the First Lien Secured
Obligations then outstanding;
     (b) second, to the Second Lien Security Trustee for the benefit of the
Second Lien Secured Parties (for further credit to the FRBNY Account), until
payment in full in cash of the Second Lien Secured Obligations then outstanding;
provided that, in calculating the amount of Second Lien Secured Obligations
outstanding, amounts paid under clause “first” shall be

31



--------------------------------------------------------------------------------



 



deducted therefrom so that all amounts paid in respect of First Lien Secured
Obligations shall be credited against Second Lien Secured Obligations;
     (c) third, to the Third Lien Security Trustee for the benefit of the Third
Lien Secured Parties, until payment in full in cash of the Third Lien Secured
Obligations then outstanding;
     (d) fourth, to the Fourth Lien Security Trustee for the benefit of the
Fourth Lien Secured Parties (for further credit to the FRBNY Account), until
payment in full in cash of the Fourth Lien Secured Obligations then outstanding;
provided that, in calculating the amount of the Fourth Lien Secured Obligations
outstanding, amounts paid under clause “third” shall be deducted therefrom so
that all amounts paid in respect of Third Lien Secured Obligations shall be
credited against Fourth Lien Secured Obligations; and
     (e) fifth, all remaining amounts to the relevant Grantors or whomsoever may
be lawfully entitled to receive such amounts;
provided that the Security Trustees may at the instruction of the Secured
Parties and without consent of the Grantors amend the order of clauses
(a) through (d) above, but may not amend the effect of the provisos in clauses
(b) and (d) or clause (e) above without the consent of the Grantors.
     For the avoidance of doubt, notwithstanding any other provision of the
Transaction Documents, in no event shall the Borrowers owe or be charged for or
shall Collateral secure an amount in the aggregate greater than the amount equal
to the sum of the Second Lien Secured Obligations then outstanding plus the
Fourth Lien Secured Obligations then outstanding.
ARTICLE IV
SECURITY INTEREST ABSOLUTE
     Section 4.01 Security Interest Absolute. A separate action or actions may
be brought and prosecuted against each Grantor to enforce this Agreement,
irrespective of whether any action is brought against any other Grantor or
whether any other Grantor is joined in any such action or actions. Except as
otherwise provided in the Transaction Documents, all rights of the Security
Trustees and the security interests and Liens granted under, and all obligations
of each Grantor under, until the Secured Obligations then outstanding are paid
in full, this Agreement and each other Transaction Document shall be absolute
and unconditional, irrespective of:
     (a) any lack of validity or enforceability of any Transaction Document,
Assigned Document or any other agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, the security
for, or in any other term of, all or any of the Secured Obligations, or any
other amendment or waiver of or

32



--------------------------------------------------------------------------------



 



any consent to any departure from any Transaction Document or Assigned Document
or any other agreement or instrument relating thereto;
     (c) any taking, exchange, release or non-perfection of the Collateral or
any other collateral or taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Secured Obligations;
     (d) any manner of application of Collateral, or proceeds thereof, to all or
any of the Secured Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Secured Obligations or any other assets of
the Grantors;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Grantor; or
     (f) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or a third-party grantor of a
security interest or a Person deemed to be a surety.
ARTICLE V
THE SECURITY TRUSTEES
     The Security Trustees and the Secured Parties agree among themselves as
follows:
     Section 5.01 Authorization and Action. (a) (i) Each First Lien Secured
Party by its acceptance of the benefits of this Agreement hereby appoints and
authorizes Wells Fargo as the initial First Lien Security Trustee; (ii) each
Second Lien Secured Party by its acceptance of the benefits of this Agreement
hereby appoints and authorizes Wells Fargo as the initial Second Lien Security
Trustee; (iii) each Third Lien Secured Party by its acceptance of the benefits
of this Agreement hereby appoints and authorizes Wells Fargo as the initial
Third Lien Security Trustee; and (iv) each Fourth Lien Secured Party by its
acceptance of the benefits of this Agreement hereby appoints and authorizes
Wells Fargo as the initial Fourth Lien Security Trustee, in each case to take
such action as trustee on behalf of the relevant Secured Parties and to exercise
such powers and discretion under this Agreement and the other relevant
Transaction Documents as are specifically delegated to the relevant Security
Trustee by the terms of this Agreement and of the relevant Transaction
Documents, and no implied duties and covenants shall be deemed to arise against
any Security Trustee. For the avoidance of doubt, (1) each First Lien Secured
Party by its acceptance of the benefits of this Agreement hereby requests and
instructs the First Lien Security Trustee to enter into all Assigned
Lease-related documents and instruments on this date and as may arise from time
to time for the purpose of establishing and maintaining its security interest
for itself and for the benefit of the other First Lien Secured Parties in
respect of any Assigned Lease; (2) each Second Lien Secured Party by its
acceptance of the benefits of this Agreement hereby requests and instructs the
Second Lien Security Trustee to enter into all Assigned Lease-related documents
and instruments on this date and as may arise from time to time for the purpose
of establishing and maintaining its security interest for itself and for the
benefit of the other Second Lien Secured Parties in respect of any Assigned
Lease;

33



--------------------------------------------------------------------------------



 



(3) each Third Lien Secured Party by its acceptance of the benefits of this
Agreement hereby requests and instructs the Third Lien Security Trustee to enter
into all Assigned Lease-related documents and instruments on this date and as
may arise from time to time for the purpose of establishing and maintaining its
security interest for itself and for the benefit of the other Third Lien Secured
Parties in respect of any Assigned Lease; and (4) each Fourth Lien Secured Party
by its acceptance of the benefits of this Agreement hereby requests and
instructs the Fourth Lien Security Trustee to enter into all Assigned
Lease-related documents and instruments on this date and as may arise from time
to time for the purpose of establishing and maintaining its security interest
for itself in respect of any Assigned Lease.
     (b) Each Security Trustee accepts such appointment and agrees to perform
the same but only upon the terms of this Agreement (including any quiet
enjoyment covenants given to the Lessees) and agrees to receive and disburse all
moneys received by it in accordance with the terms of this Agreement. No
Security Trustee in its individual capacity shall be answerable or accountable
under any circumstances, except for its own willful misconduct or gross
negligence (or simple negligence in the handling of funds or breach of any of
its representations or warranties set forth in this Agreement) and no Security
Trustee shall be liable for any action or inaction of any Grantor or any other
parties to any of the Transaction Documents.
     Section 5.02 Absence of Duties. The powers conferred on the Security
Trustees under this Agreement with respect to the Collateral are solely to
protect their interests in this Agreement and shall not impose any duty upon it,
except as explicitly set forth herein, to exercise any such powers. Except for
the safe custody of any Collateral in its possession and the accounting for
moneys actually received by it under this Agreement, no Security Trustee shall
have any duty as to any Collateral, as to ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not any Secured Party has or is deemed to
have knowledge of such matters, or as to the taking of any necessary steps to
preserve or perfect rights against any parties or any other rights pertaining to
any Collateral. No Security Trustee shall have any duty to ascertain or inquire
as to the performance or observance of any covenants, conditions or agreements
on the part of any Grantor or Lessee.
     Section 5.03 Representations or Warranties. None of the Security Trustees
make nor shall any be deemed to have made any representations or warranties as
to the validity, legality or enforceability of this Agreement, any other
Transaction Document or any other document or instrument or as to the
correctness of any statement contained in any thereof, or as to the validity or
sufficiency of any of the pledge and security interests granted hereby, except
that each Security Trustee in its individual capacity hereby represents and
warrants (a) that each such specified document to which it is a party has been
or will be duly executed and delivered by one of its officers who is and will at
such time be duly authorized to execute and deliver such document on its behalf,
and (b) this Agreement is or will be the legal, valid and binding obligation of
such Security Trustee in its individual capacity, enforceable against such
Security Trustee in its individual capacity in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally.

34



--------------------------------------------------------------------------------



 



     Section 5.04 Reliance; Agents; Advice of Counsel. (a) No Security Trustee
shall incur any liability to anyone as a result of acting upon any signature,
instrument, notice, resolution, request, consent, order, certificate, report,
opinion, bond or other document or paper believed by it to be genuine and
believed by it to be signed by the proper party or parties. The Security
Trustees may accept a copy of a resolution of the board or other governing body
of any party to this Agreement or any Transaction Document, certified by the
Secretary or an Assistant Secretary thereof or other duly authorized Person of
such party as duly adopted and in full force and effect, as conclusive evidence
that such resolution has been duly adopted by said board or other governing body
and that the same is in full force and effect. As to any fact or matter the
manner of ascertainment of which is not specifically described in this
Agreement, the Security Trustees shall be entitled to receive and may for all
purposes hereof conclusively rely, and shall be fully protected in acting or
refraining from acting, on a certificate, signed by an officer of any duly
authorized Person, as to such fact or matter, and such certificate shall
constitute full protection to the Security Trustees for any action taken or
omitted to be taken by them in good faith in reliance thereon. Each Security
Trustee shall assume, and shall be fully protected in assuming, that each other
party to this Agreement is authorized by its constitutional documents to enter
into this Agreement and to take all action permitted to be taken by it pursuant
to the provisions of this Agreement, and shall not inquire into the
authorization of such party with respect thereto.
     (b) Each Security Trustee may execute any of its powers hereunder or
perform any duties under this Agreement either directly or by or through agents,
including financial advisors, or attorneys or a custodian or nominee, provided,
however, that the appointment of any agent shall not relieve the Security
Trustee of its responsibilities or liabilities hereunder.
     (c) Each Security Trustee may consult with counsel and any opinion of
counsel or any advice of such counsel shall be full and complete authorization
and protection in respect of any action taken or suffered or omitted by them
under this Agreement in good faith and in accordance with such advice or opinion
of counsel.
     (d) Each Security Trustee shall be under no obligation to exercise any of
the rights or powers vested in them by this Agreement, or to institute, conduct
or defend any litigation under this Agreement or in relation hereto, at the
request, order or direction of any of the Secured Parties, pursuant to the
provisions of this Agreement, unless such Secured Party shall have offered to
the relevant Security Trustee reasonable security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which may be
incurred therein or thereby.
     (e) No Security Trustee shall be required to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or indemnity
reasonably satisfactory to it against such risk or liability is not reasonably
assured to it, and none of the provisions contained in this Agreement shall in
any event require any Security Trustee to perform, or be responsible or liable
for the manner of performance of, any obligations of any Grantor under any of
the Transaction Documents.

35



--------------------------------------------------------------------------------



 



     (f) If any Security Trustee incurs expenses or renders services in
connection with an exercise of remedies specified in Section 3.01, such expenses
(including the fees and expenses of its counsel) and the compensation for such
services are intended to constitute expenses of administration under any
bankruptcy law or law relating to creditors’ rights generally.
     (g) No Security Trustee shall be charged with knowledge of an Event of
Default unless such Security Trustee obtains actual knowledge of such event or
such Security Trustee receives written notice of such event from any of the
Secured Parties.
     (h) None of the Security Trustees shall have any duty to monitor the
performance of any Grantor or any other party to the Transaction Documents, nor
shall any Security Trustee have any liability in connection with the malfeasance
or nonfeasance by such parties. None of the Security Trustees shall have any
liability in connection with compliance by any Grantor or any Lessee under a
Lease with statutory or regulatory requirements related to the Collateral, any
Pool Aircraft or any Lease. No Security Trustee shall make or be deemed to have
made any representations or warranties with respect to the Collateral, any Pool
Aircraft or any Lease or the validity or sufficiency of any assignment or other
disposition of the Collateral, any Pool Aircraft or any Lease.
     Section 5.05 Cape Town Convention. Each Security Trustee, during the term
of this Agreement, shall establish and maintain a valid and existing account as
a Transacting User Entity with the International Registry and appoint an
Administrator and/or a Professional User Entity to make registrations in regard
to the Collateral as required by this Agreement.
     Section 5.06 No Individual Liability. No Security Trustee shall have any
individual liability in respect of all or any part of the Secured Obligations,
and all shall look, subject to the lien and priorities of payment provided
herein and in the Transaction Documents, only to the property of the Grantors
(to the extent provided in the Transaction Documents) for payment or
satisfaction of the Secured Obligations pursuant to this Agreement and the other
Transaction Documents.
ARTICLE VI
SUCCESSOR SECURITY TRUSTEE
     Section 6.01 Resignation and Removal of a Security Trustee. Any Security
Trustee may resign at any time without cause by giving at least 30 days’ prior
written notice to ILFC and, (i) in the case of the First Lien Security Trustee,
to the FRBNY, (ii) in the case of the Second Lien Security Trustee, to the
Lender, (iii) in the case of the Third Lien Security Trustee, to the FRBNY and
(iv) in the case of the Fourth Lien Security Trustee, to AIG Funding. The Lender
may at any time remove the Second Lien Security Trustee without cause by an
instrument in writing delivered to ILFC, the Second Lien Secured Parties and the
Second Lien Security Trustee. The FRBNY may at any time remove the First Lien
Security Trustee or the Third Lien Security Trustee without cause by an
instrument in writing delivered to ILFC and, as applicable, the First Lien
Secured Parties and the First Lien Security Trustee or the Third Lien Secured
Parties and the Third Lien Security Trustee. AIG Funding may at any time remove
the Fourth Lien Security Trustee without cause by an instrument in writing
delivered to ILFC, the

36



--------------------------------------------------------------------------------



 



Fourth Lien Secured Parties and the Fourth Lien Security Trustee. No resignation
by or removal of any Security Trustee pursuant to this Section 6.01 shall become
effective prior to the date of appointment by the Lender of a successor Security
Trustee and the acceptance of such appointment by such successor Security
Trustee.
     Section 6.02 Appointment of Successor. (a) In the case of the resignation
or removal of the First Lien Security Trustee, the FRBNY, on behalf of the First
Lien Secured Parties, shall promptly appoint a successor First Lien Security
Trustee. In the case of the resignation or removal of the Second Lien Security
Trustee, the Lender, on behalf of the Second Lien Secured Parties, shall
promptly appoint a successor Second Lien Security Trustee. In the case of the
resignation or removal of the Third Lien Security Trustee, the FRBNY, on behalf
of the Third Lien Secured Parties, shall promptly appoint a successor Third Lien
Security Trustee. So long as no Event of Default shall have occurred and be
continuing, any such successor Security Trustee shall as a condition to its
appointment be reasonably acceptable to ILFC. In the case of the resignation or
removal of the Fourth Lien Security Trustee, AIG Funding, Inc., on behalf of the
Fourth Lien Secured Parties, shall promptly appoint a successor Fourth Lien
Security Trustee. If a successor Security Trustee shall not have been appointed
and accepted its appointment hereunder within 60 days after the applicable
Security Trustee gives notice of resignation, the retiring Security Trustee or
the relevant Secured Parties may petition any court of competent jurisdiction
for the appointment of a successor Security Trustee. Any successor Security
Trustee so appointed by such court shall immediately and without further act be
superseded by any successor Security Trustee appointed as provided in the first
sentence of this paragraph within one year from the date of the appointment by
such court.
     (b) Any successor Security Trustee shall execute and deliver to the
relevant Secured Parties an instrument accepting such appointment. Upon the
acceptance of any appointment as Security Trustee hereunder, a successor
Security Trustee, upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to this
Agreement, and such other instruments or notices, as may be necessary, or,
(i) in the case of a successor First Lien Security Trustee, as the FRBNY may
request, (ii) in the case of a successor Second Lien Security Trustee, as the
Lender may request, (iii) in the case of a successor Third Lien Security
Trustee, as the FRBNY may request and (iv) in the case of a successor Fourth
Lien Security Trustee, as AIG Funding, Inc. may request, in each case, in order
to continue the perfection (if any) of the Liens granted or purported to be
granted hereby, shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Security Trustee, and the
retiring Security Trustee shall be discharged from its duties and obligations
under this Agreement and the other Transaction Documents. The retiring Security
Trustee shall take all steps necessary to transfer all Collateral in its
possession and all its control over the Collateral to the successor Security
Trustee. All actions under this paragraph (b) shall be at the expense of ILFC;
provided that if a successor Security Trustee has been appointed as a result of
the circumstances described in Section 6.02(d), any actions under this paragraph
(b) as relating to such appointment shall be at the expense of the successor
Security Trustee.
     (c) Each Security Trustee shall be an Eligible Institution, if there be
such an institution willing, able and legally qualified to perform the duties of
a Security Trustee

37



--------------------------------------------------------------------------------



 



hereunder and unless such institution is an Affiliate of a Secured Party or an
Event of Default has occurred and is continuing, reasonably acceptable to the
Grantors.
     (d) Any corporation into which any Security Trustee may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which such Security Trustee
shall be a party, or any corporation to which substantially all the business of
such Security Trustee may be transferred, shall be such Security Trustee under
this Agreement without further act.
ARTICLE VII
AGREEMENT BETWEEN SECURED PARTIES
     Section 7.01 Subordination and Priority. (a) Notwithstanding the date,
manner or order of attachment or perfection (if any) or the description of any
Collateral or security interests, Liens, claims or encumbrances covered or
granted by Section 2.01, each Subordinated Security Trustee agrees that the
respective rights and interest of the Subordinated Secured Parties in the
Collateral are and shall be subordinate, to the extent and in the manner
hereinafter set forth, to all rights and interest of the Senior Secured Parties
in the Collateral, and that the Senior Secured Parties shall have at all times
interests prior and senior to that of the Subordinated Secured Parties in all
Collateral until the payment in full in cash of all Secured Obligations owed to
such Senior Secured Parties.
     (b) For the purposes of this Agreement, no Secured Obligations shall be
deemed to have been paid in full until and unless the Security Trustee in
respect of such Secured Obligations shall have received payment in full in cash
of such Secured Obligations.
     Section 7.02 Exercise of Remedies. (a) Until the date on which all the
Secured Obligations owed to the Senior Secured Parties shall have been paid in
full, the Senior Security Trustee, in its sole discretion and to the exclusion
of the Subordinated Security Trustees, shall have, whether or not any Event of
Default shall have occurred and be continuing and both before and after the
commencement of any proceeding referred to in Section 7.03(a), the sole and
exclusive right (as between the Senior Security Trustee, on the one hand, and
the Subordinated Security Trustees, on the other) to take all action with
respect to the Collateral, including the right to exercise or direct voting or
other consensual rights, to foreclose or forebear from foreclosure in respect of
the Collateral and to accept the Collateral in full or partial satisfaction of
any Secured Obligation owed to the Senior Secured Parties, all in accordance
with the terms of this Agreement. The Subordinated Secured Parties agree that,
until the Secured Obligations owed to the Senior Secured Parties have been paid
in full, the only right of the Subordinated Secured Parties under this Agreement
is for the Secured Obligations owed to such Subordinated Secured Parties to be
secured by the Collateral for the period and to the extent provided for herein
and to receive a share of the proceeds of the Collateral, if any.
     (b) The Subordinated Secured Parties agree that, so long as any of the
Secured Obligations owed to the Senior Secured Parties shall remain unpaid, none
of the Subordinated Secured Parties will commence, or join with any creditor
other than the Senior Security Trustee

38



--------------------------------------------------------------------------------



 



and the Senior Secured Parties in commencing, any enforcement, collection,
execution, levy or foreclosure proceeding with respect to the Collateral or
proceeds of Collateral. Upon request by the Senior Security Trustee, the
Subordinated Secured Parties will, at the expense of the relevant Grantors, join
in enforcement, collection, execution, levy or foreclosure proceedings and
otherwise cooperate fully in the maintenance of such proceedings by the Senior
Security Trustee, including by executing and delivering all such consents,
pleadings, releases and other documents and instruments as the Senior Security
Trustee may reasonably request in connection therewith, it being understood that
the conduct of such proceedings shall at all times be under the exclusive
control of the Senior Security Trustee.
     (c) The Subordinated Secured Parties agree, upon written request by the
Senior Security Trustee, to release the Liens and security interests in favor of
the Subordinated Secured Parties in any Collateral and to execute and deliver
all such directions, consents, pleadings, releases and other documents and
instruments as the Senior Security Trustee may reasonably request in connection
therewith, upon any sale, lease, transfer or other disposition of such
Collateral or part thereof in accordance with, or for application of proceeds
pursuant to, Sections 3.02 and 7.01(a).
     (d) The Subordinated Secured Parties agree that none of the Subordinated
Secured Parties will contest, or bring (or join in) any action or proceeding for
the purpose of contesting, the validity, perfection or priority of, or seeking
to avoid, the rights of the other Secured Parties (including the Senior Secured
Parties) in or with respect to the Collateral.
     Section 7.03 Further Agreements of Subordination. The Subordinated Security
Trustees agree during the occurrence and continuance of an Event of Default as
follows:
     (a) Upon any distribution of all or any of the Collateral or proceeds of
Collateral to creditors of any Grantor upon the dissolution, winding-up,
liquidation, examinership, arrangement, reorganization, adjustment, protection,
relief, or composition of such Grantor or its debts, whether in any bankruptcy,
insolvency, arrangement, reorganization, receivership, examinership, relief or
similar proceedings or upon an assignment for the benefit of creditors or any
other marshalling of the assets and liabilities of such Grantor, or otherwise,
any distribution of any kind of Collateral or proceeds of Collateral that
otherwise would be deliverable to the Subordinated Security Trustees or the
other Subordinated Secured Parties shall be delivered directly to the Senior
Security Trustee for application (in the case of cash) to or as collateral (in
the case of non-cash property or securities) for the payment or prepayment of
the Secured Obligations owed to the Senior Secured Parties until such Secured
Obligations shall have been paid in full in accordance with Section 3.02.
     (b) If any proceeding referred to in Section 7.03(a) is commenced by or
against any Grantor,
     (i) the Senior Security Trustee is hereby irrevocably authorized and
empowered (in its own name or in the name of the Senior Secured Parties or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every distribution referred to in subsection (a) above and give
acquittance therefor and to file claims and proofs of claim and take such other

39



--------------------------------------------------------------------------------



 



action (including enforcing this Agreement) as it may deem necessary for the
exercise or enforcement of any of the rights or interests of the Senior Secured
Parties hereunder; and
     (ii) the Subordinated Security Trustees shall duly and promptly take such
action, at the expense of the relevant Grantors, as the Senior Security Trustee
may request (A) to collect Collateral and proceeds of Collateral for the account
of the Senior Secured Parties and to file appropriate claims or proofs of claim
in respect of Collateral and proceeds of Collateral, (B) to execute and deliver
to the Senior Security Trustee such powers of attorney, assignments, or other
instruments as the Senior Security Trustee may request in order to enable it to
enforce any and all claims with respect to the Collateral and proceeds of
Collateral and (C) to collect and receive any and all payments or distributions
that may be payable or deliverable upon or with respect to the Collateral or
proceeds of Collateral. Without limiting the generality of any of the foregoing,
if any proceeding referred to in Section 7.03(a) is commenced by or against any
Grantor, the Subordinated Secured Parties shall, upon written demand from the
Senior Security Trustee, file such claims in such proceeding as the Senior
Security Trustee shall request in such written demand or any subsequent written
demand provided in connection therewith; provided, however, that should one or
more Subordinated Secured Parties fail to comply fully with any such demand
within thirty (30) days of receipt by such Subordinated Secured Party of the
relevant demand, such Subordinated Secured Party Creditor shall be deemed to
have irrevocably appointed the Senior Security Trustee its attorney-in-fact to
file and prosecute any such claim and to dispose of any proceeds of such filing
or prosecution in accordance with the terms hereof and of the other Transaction
Documents.
     (c) All payments or distributions upon or with respect to the Collateral or
proceeds of Collateral that are received by the Subordinated Security Trustees
or the other Subordinated Secured Parties contrary to the provisions of this
Agreement shall be received for the benefit of the Senior Secured Parties, shall
be segregated from other funds and property held by the Subordinated Security
Trustees or the other Subordinated Secured Parties and shall be forthwith paid
over to the Senior Security Trustee in the same form as so received (with any
necessary endorsement) to be applied (in the case of cash) to or held as
collateral (in the case of non-cash property or securities) for the payment or
prepayment of the Secured Obligations owed to the Senior Secured Parties in
accordance with the terms thereof.
     (d) The Senior Security Trustee is hereby authorized to demand specific
performance of this Agreement at any time when any of the Subordinated Security
Trustees or the other Subordinated Secured Parties shall have failed to comply
with any of the provisions of this Agreement applicable to them. The
Subordinated Security Trustees hereby irrevocably waive, on their own behalf and
on behalf of the Subordinated Secured Parties, any defense based on the adequacy
of a remedy at law that might be asserted as a bar to such remedy of specific
performance.
     Section 7.04 Rights of Subrogation. The Subordinated Secured Parties agree
that no payment or distributions to the Senior Secured Parties pursuant to the
provisions of this Agreement shall entitle any Subordinated Secured Party to
exercise any rights of subrogation in respect thereof until all Secured
Obligations owed to the Senior Secured Parties shall have been paid in full.

40



--------------------------------------------------------------------------------



 



     Section 7.05 Further Assurances of Subordinated Security Trustees. Each of
the Subordinated Security Trustees shall, at the expense of the relevant
Grantors, at any time and from time to time promptly execute and deliver all
further instruments and documents, and take all further action, that the Senior
Security Trustee may reasonably request, in order to protect any right or
interest granted or purported to be granted hereby or to enable the Senior
Security Trustee to exercise and enforce its rights and remedies hereunder.
     Section 7.06 No Change in Rights in Collateral. The Subordinated Security
Trustees and the other Subordinated Secured Parties will not sell, assign,
pledge, encumber or otherwise dispose of any of their rights in the Collateral
as such or in proceeds of Collateral as such, without the prior written consent
of the Senior Security Trustee. Nothing in this Section 7.06 shall limit the
right of any Subordinated Secured Party to transfer any Secured Obligation owed
to it.
     Section 7.07 Waiver of Marshalling and Similar Rights. Each of the
Subordinated Security Trustees waives, on its own behalf and on behalf of the
Subordinated Secured Parties, to the fullest extent permitted by applicable law,
any requirement regarding, and agrees not to demand, request, plead or otherwise
claim the benefit of, any marshalling, appraisement, valuation or other similar
right with respect to the Collateral that may otherwise be available under
applicable law or any other similar rights a junior creditor or junior secured
creditor may have under applicable law.
     Section 7.08 Enforcement. Each of the Subordinated Secured Parties agrees
that this Agreement shall be enforceable against it and the Subordinated Secured
Parties under all circumstances, including in any proceeding referred to in
Section 7.03(a).
     Section 7.09 Obligations Not Affected. All rights and interests of the
Senior Security Trustee and the other Senior Secured Parties hereunder, and all
agreements and obligations of the Subordinated Security Trustees and the other
Subordinated Secured Parties under this Agreement and any other Transaction
Document, shall remain in full force and effect irrespective of:
     (a) any lack of validity or enforceability of any Transaction Document,
Assigned Document or any other agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, the security
for, or in any other term of, all or any of the Secured Obligations, or any
other amendment or waiver of or any consent to any departure from any
Transaction Document, Assigned Agreement or any other agreement or instrument
relating thereto;
     (c) any taking, exchange, release or non-perfection of the Collateral or
any other collateral, or taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Secured Obligations;

41



--------------------------------------------------------------------------------



 



          (d) any manner of application of Collateral, or proceeds thereof, to
all or any of the Secured Obligations, or any manner of sale or other
disposition of any Collateral for all or any of the Secured Obligations or any
other assets of the Grantors;
          (e) any change, restructuring or termination of the corporate
structure or existence of any Grantor; or
          (f) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Subordinated Security Trustees, the
Subordinated Secured Parties, a subordinated creditor or a secured subordinated
creditor or a Person deemed to be a surety.
This Agreement shall continue to be effective or shall be revived or reinstated,
as the case may be, if at any time any payment of any of the Secured Obligations
owed to any Senior Secured Party is rescinded or must otherwise be returned by
any Senior Secured Party upon the insolvency, bankruptcy or reorganization of
any Grantor, or otherwise, all as though such payment had not been made.
          Section 7.10 Waiver. The Subordinated Security Trustees hereby waive,
on their own behalf and on behalf of the Subordinated Secured Parties, to the
fullest extent permitted by law, any right under Section 9-615 of the N.Y.
Uniform Commercial Code to application of the proceeds of disposition (other
than as contemplated by this Agreement), any right to notice and objection under
Section 9-620 of the N.Y. Uniform Commercial Code and promptness, diligence,
notice of acceptance and any other notice with respect to any of the Secured
Obligations and this Agreement and any requirement that the Senior Security
Trustee protect, secure, perfect or insure any security interest or lien
hereunder or otherwise or any Collateral or any other property subject thereto
or exhaust any right or take any action against the Grantors or any other person
or entity or any Collateral or any other collateral.
          Section 7.11 Secured Obligations Unimpaired. Nothing in this Agreement
shall impair (a) as between the Grantors and any Secured Party, the obligations
of the Grantors to such Secured Party, including the Secured Obligations or
(b) as between the Senior Secured Parties and the Subordinated Secured Parties,
the provisions relating to the priority of payments in Section 3.02; provided
that it is understood that the enforcement of rights and remedies against the
Collateral shall be subject to the terms of this Agreement.
          Section 7.12 Upon Discharge of Obligations. Upon the payment in full
in cash of the Secured Obligations in respect of which it is acting as Security
Trustee, the Senior Security Trustee shall, without any further action on its
part, be relieved of any obligation under this Agreement with respect to such
discharged Secured Obligations and this Agreement shall continue in effect as an
agreement among the Grantors and the remaining Security Trustees. Upon the
payment in full in cash of the First Lien Secured Obligations, the Second Lien
Secured Obligations and the Third Lien Secured Obligations, this Article VII
shall cease to be of any effect except for this Section 7.12.
ARTICLE VIII
INDEMNITY AND EXPENSES

42



--------------------------------------------------------------------------------



 



          Section 8.01 Indemnity. (a) Each of the Grantors shall indemnify,
defend and hold harmless each Security Trustee (and its officers, directors,
employees, representatives and agents) from and against, any loss, liability or
expense (including reasonable legal fees and expenses) incurred by it without
negligence or bad faith on its part in connection with the acceptance or
administration of this Agreement and its duties hereunder, including the costs
and expenses of defending itself against any claim or liability and of complying
with any process served upon it or any of its officers in connection with the
exercise or performance of any of its powers or duties hereunder and hold it
harmless against, any loss, liability or reasonable expense incurred without
negligence or bad faith on its part. Each Security Trustee (i) must provide
reasonably prompt notice to the applicable Grantor of any claim for which
indemnification is sought, provided that the failure to provide notice shall
only limit the indemnification provided hereby to the extent of any incremental
expense or actual prejudice as a result of such failure; and (ii) must not make
any admissions of liability or incur any significant expenses after receiving
actual notice of the claim or agree to any settlement without the written
consent of the applicable Grantor, which consent shall not be unreasonably
withheld. No Grantor shall be required to reimburse any expense or indemnity
against any loss or liability incurred by any Security Trustee through
negligence or bad faith.
          Each Grantor, as applicable, may, in its sole discretion, and at its
expense, control the defense of the claim including, without limitation,
designating counsel for the relevant Security Trustee and controlling all
negotiations, litigation, arbitration, settlements, compromises and appeals of
any claim; provided that (i) the applicable Grantor may not agree to any
settlement involving any indemnified person that contains any element other than
the payment of money and complete indemnification of the indemnified person
without the prior written consent of the affected indemnified person, (ii) the
applicable Grantor shall engage and pay the expenses of separate counsel for the
indemnified person to the extent that the interests of the relevant Security
Trustee are in conflict with those of such Grantor and (iii) the indemnified
person shall have the right to approve the counsel designated by such Grantor
which consent shall not be unreasonably withheld.
          (b) Each Grantor shall within ten (10) Business Days after demand pay
to each Security Trustee the amount of any and all reasonable expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, that such Security Trustee may incur in connection with (i) the
administration of this Agreement (in accordance with fee arrangements agreed
between such Security Trustee and ILFC), (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Collateral, (iii) the exercise or enforcement of any of the rights of such
Security Trustee or any other Secured Party against such Grantor hereunder or
(iv) the failure by any Grantor to perform or observe any of the provisions
hereof.
          Section 8.02 Secured Parties’ Indemnity. (a) The First Lien Security
Trustee shall be entitled to be indemnified (subject to the limitations and
requirements described in Section 8.01 mutatis mutandis) by the FRBNY to the
sole satisfaction of the First Lien Security Trustee before proceeding to
exercise any right or power under this Agreement at the request or direction of
the FRBNY.

43



--------------------------------------------------------------------------------



 



          (b) The Second Lien Security Trustee shall be entitled to be
indemnified (subject to the limitations and requirements described in
Section 8.01 mutatis mutandis) by the Lender to the sole satisfaction of the
Second Lien Security Trustee before proceeding to exercise any right or power
under this Agreement at the request or direction of the Lender.
          (c) The Third Lien Security Trustee shall be entitled to be
indemnified (subject to the limitations and requirements described in
Section 8.01 mutatis mutandis) by the FRBNY to the sole satisfaction of the
Third Lien Security Trustee before proceeding to exercise any right or power
under this Agreement at the request or direction of the FRBNY.
          (d) The Fourth Lien Security Trustee shall be entitled to be
indemnified (subject to the limitations and requirements described in
Section 8.01 mutatis mutandis) by AIG Funding, Inc. to the sole satisfaction of
the Fourth Lien Security Trustee before proceeding to exercise any right or
power under this Agreement at the request or direction of AIG Funding.
          (e) In order to recover under clauses (a), (b), (c) or (d) above, the
relevant Security Trustee: (i) must provide reasonably prompt notice to the
FRBNY or AIG Funding, as applicable, of any claim for which indemnification is
sought, provided that the failure to provide notice shall only limit the
indemnification provided hereby to the extent of any incremental expense or
actual prejudice as a result of such failure; and (ii) must not make any
admissions of liability or incur any significant expenses after receiving actual
notice of the claim or agree to any settlement without the written consent of
the FRBNY or AIG Funding, as applicable, which consent shall not be unreasonably
withheld.
          The FRBNY or AIG Funding, as applicable, may, in its sole discretion,
and at its expense, control the defense of the claim including, without
limitation, designating counsel for the relevant Security Trustee and
controlling all negotiations, litigation, arbitration, settlements, compromises
and appeals of any claim; provided that (i) the FRBNY or AIG Funding, as
applicable, may not agree to any settlement involving any indemnified person
that contains any element other than the payment of money and complete
indemnification of the indemnified person without the prior written consent of
the affected indemnified person, (ii) the FRBNY or AIG Funding, as applicable,
shall engage and pay the expenses of separate counsel for the indemnified person
to the extent that the interests of the relevant Security Trustee are in
conflict with those of the FRBNY or AIG Funding, as applicable, and (iii) the
indemnified person shall have the right to approve the counsel designated by the
FRBNY or AIG Funding, as applicable, which consent shall not be unreasonably
withheld.
          (f) The provisions of Section 8.01 and this Section 8.02 shall survive
the termination of this Agreement or the earlier resignation or removal of any
Security Trustee.
          Section 8.03 No Compensation from Secured Parties. Each Security
Trustee agrees that it shall have no right against the Secured Parties for any
fee as compensation for its services in such capacity.
          Section 8.04 Security Trustee Fees. In consideration of each Security
Trustee’s performance of the services provided for under this Agreement, the
Grantors shall pay to such

44



--------------------------------------------------------------------------------



 



Security Trustee an annual fee set forth under a separate agreement between ILFC
and such Security Trustee and shall reimburse Security Trustee for expenses
incurred including those associated with the International Registry.
ARTICLE IX
MISCELLANEOUS
          Section 9.01 Amendments; Waivers; Etc. (a) No amendment or waiver of
any provision of this Agreement, and no consent to any departure by any party
from the provisions of this Agreement, shall in any event be effective unless
the same shall be in writing and signed by AIG Funding, the FRBNY and each party
hereto. No failure on the part of any Security Trustee to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. Each Security Trustee may,
but shall have no obligation to, execute and deliver any amendment or
modification which would affect its duties, powers, rights, immunities or
indemnities hereunder.
          (b) Upon the execution and delivery by any Person of a Grantor
Supplement, (i) such Person shall be referred to as an “Additional Grantor” and
shall be and become a Grantor hereunder, and each reference in this Agreement to
“Grantor” shall also mean and be a reference to such Additional Grantor,
(ii) Annexes I, II, III and IV attached to each Grantor Supplement shall be
incorporated into, become a part of and supplement Schedules I, II, III and IV,
respectively, and the Security Trustees may attach such Annexes as supplements
to such Schedules; and each reference to such Schedules shall be a reference to
such Schedules as so supplemented and (iii) such Additional Grantor shall be a
Grantor for all purposes under this Agreement and shall be bound by the
obligations of the Grantors hereunder.
          (c) Upon the execution and delivery by a Grantor of a Collateral
Supplement, Annexes I and II to each Collateral Supplement shall be incorporated
into, become a part of and supplement Schedules I and II, respectively, and the
Security Trustees may attach such Annexes as supplements to such Schedules; and
each reference to such Schedules shall be a reference to such Schedules as so
supplemented.
          Section 9.02 Addresses for Notices. All notices and other
communications provided for hereunder shall be in writing (including telecopier)
and telecopied or delivered to the intended recipient at its address specified,
as follows:
     For each Grantor:
International Lease Finance Corporation
10250 Constellation Blvd.
Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to the General Counsel
Facsimile: (310) 788-1990
Telephone: (310) 788-1999

45



--------------------------------------------------------------------------------



 



     For the First Lien Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Facsimile: (801) 246-5053
Telephone: (801) 246-5630
     For the Second Lien Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Facsimile: (801) 246-5053
Telephone: (801) 246-5630
     For the Third Lien Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Facsimile: (801) 246-5053
Telephone: (801) 246-5630
     For the Fourth Lien Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Facsimile: (801) 246-5053
Telephone: (801) 246-5630

46



--------------------------------------------------------------------------------



 



or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Section 9.02. Each such notice shall be effective (a) on the date
personally delivered to an authorized officer of the party to which sent, or
(b) on the date transmitted by legible telecopier transmission with a
confirmation of receipt.
          Section 9.03 No Waiver; Remedies. No failure on the part of any
Security Trustee to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
          Section 9.04 Severability. If any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired.
          Section 9.05 Continuing Security Interest; Assignments. Subject to
Section 9.06, this Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the earlier of
the payment in full in cash of the Secured Obligations then outstanding to the
Secured Parties, (b) be binding upon each Grantor, its successors and assigns
and (c) inure, together with the rights and remedies of each Security Trustee
hereunder, to the benefit of the Secured Parties and their respective
successors, permitted transferees and permitted assigns. Without limiting the
generality of the foregoing subsection (c), any Secured Party may assign or
otherwise transfer all or any portion of its rights and obligations under any
Transaction Document to which it is a party in accordance with the terms thereof
to any other permitted Person or entity, and such other permitted Person or
entity shall thereupon become vested with all the rights in respect thereof
granted to such Secured Party herein or otherwise.
          Section 9.06 Release and Termination. (a) Upon any sale, lease,
transfer or other disposition or removal from the Designated Pool of any item of
Collateral in accordance with the terms of the Transaction Documents, such item
of Collateral will be deemed released from the Lien hereof, and each Security
Trustee will, at such Grantor’s expense, execute and deliver to the Grantor of
such item of Collateral such documents as such Grantor shall reasonably request
and provide to such Security Trustee to evidence the release of such item of
Collateral from the assignment and security interest granted hereby, and to the
extent that (A) any Security Trustee’s consent is required for any
deregistration of the interests in such released Collateral from the
International Registry or other registry or (B) any Security Trustee is required
to initiate any such deregistration, the relevant Security Trustee shall ensure
that such consent or such initiation of such deregistration is effected.
          Any amounts withdrawn by a Grantor from a Blocked Account in
accordance with the terms of the Transaction Documents shall be deemed released
from the Lien hereof.
          (b) Upon the payment in full in cash of the First Lien Secured
Obligations then outstanding, the pledge, assignment and security interest
granted by Section 2.01(A) hereof shall

47



--------------------------------------------------------------------------------



 



terminate, the First Lien Security Trustee shall cease to be a party to this
agreement, and all provisions of this Agreement (except for this
Section 9.06(b)) relating to the First Lien Secured Obligations, the First Lien
Secured Parties or the First Lien Security Trustee shall cease to be of any
effect insofar as they relate to the First Lien Secured Obligations, the First
Lien Secured Parties or the First Lien Security Trustee. Upon any such
termination, the First Lien Security Trustee will, at the relevant Grantor’s
expense, execute and deliver to each relevant Grantor such documents as such
Grantor shall prepare and reasonably request to evidence such termination.
          (c) Upon the payment in full in cash of the Second Lien Secured
Obligations then outstanding, the pledge, assignment and security interest
granted by Section 2.01(B) hereof shall terminate, the Second Lien Security
Trustee shall cease to be a party to this agreement, and all provisions of this
Agreement (except for this Section 9.06(c)) relating to the Second Lien Secured
Obligations, the Second Lien Secured Parties or the Second Lien Security Trustee
shall cease to be of any effect insofar as they relate to the Second Lien
Secured Obligations, the Second Lien Secured Parties or the Second Lien Security
Trustee. Upon any such termination, the Second Lien Security Trustee will, at
the relevant Grantor’s expense, execute and deliver to each relevant Grantor
such documents as such Grantor shall prepare and reasonably request to evidence
such termination.
          (d) Upon the payment in full in cash of the Third Lien Secured
Obligations then outstanding, the pledge, assignment and security interest
granted by Section 2.01(C) hereof shall terminate, the Third Lien Security
Trustee shall cease to be a party to this agreement, and all provisions of this
Agreement (except for this Section 9.06(d)) relating to the Third Lien Secured
Obligations, the Third Lien Secured Parties or the Third Lien Security Trustee
shall cease to be of any effect insofar as they relate to the Third Lien Secured
Obligations, the Third Lien Secured Parties or the Third Lien Security Trustee.
Upon any such termination, the Third Lien Security Trustee will, at the relevant
Grantor’s expense, execute and deliver to each relevant Grantor such documents
as such Grantor shall prepare and reasonably request to evidence such
termination.
          (e) Upon the payment in full in cash of the Secured Obligations then
outstanding, the pledge, assignment and security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the Grantors;
provided that if a Pool Aircraft or a Grantor that holds title to a Pool
Aircraft is sold or otherwise disposed of in accordance with the terms of the
Transaction Documents and the requisite proceeds in connection with such sale or
disposition and any other Collateral held by such Grantor have been received by
the Security Trustees in accordance with the Transaction Documents, the Lien of
this Agreement over such Grantor shall be deemed released. Upon any such
termination, each Security Trustee will, at the relevant Grantor’s expense,
execute and deliver to each relevant Grantor such documents as such Grantor
shall prepare and reasonably request to evidence such termination.
          (f) With respect to Section 9.05 and clauses (b), (c), (d) and
(e) above, for the avoidance of doubt, notwithstanding any other provision of
the Transaction Documents, in no event shall the Borrowers owe or be charged
for, or shall Collateral secure an amount in the aggregate greater than, the
amount equal to the sum of the Second Lien Secured Obligations then outstanding
plus the Fourth Lien Secured Obligations then outstanding.

48



--------------------------------------------------------------------------------



 



          (g) If, prior to the termination of this Agreement, any Senior
Security Trustee ceases to be the Senior Security Trustee in accordance with the
definition of “Senior Security Trustee” in Section 1.01, all certificates,
instruments or other documents being held by such Senior Security Trustee at
such time shall, within five (5) Business Days from the date on which it ceases
to be the Senior Security Trustee, be delivered to the Security Trustee which
shall at such time be the Senior Security Trustee.
          (h) Subject to Section 2.13 of the Credit Agreement, upon the
occurrence of the Loan Restructuring Date, all pledges, assignments, security
interests and other Liens granted by ILFC under this Agreement shall terminate,
all rights of ILFC with respect to the Collateral shall revert to ILFC and ILFC
shall have no further obligations under this Agreement (except pursuant to the
guaranty contemplated by Section 2.13 of the Credit Agreement). Upon any such
termination, each Security Trustee will, at the expense of ILFC execute and
deliver to it such documents as ILFC shall prepare and reasonably request to
evidence such termination. For the avoidance of doubt, in no event shall this
Section 9.06(h) release any Grantor (other than ILFC) from its respective
pledge, assignment and security interest granted by such Grantor (other than
ILFC) under this Agreement and the rights of each of the Secured Parties in
respect of each of such Grantors (other than ILFC) and the related Collateral
shall remain in full force and effect and are hereby ratified and confirmed.
          (i) Subject to Section 2.14 of the Credit Agreement, upon the
occurrence of an Initial Intermediate Lessee Release Date, all pledges,
assignments, security interests and other Liens granted by the applicable
Initial Intermediate Lessee under this Agreement shall terminate, all rights of
such Initial Intermediate Lessee with respect to the Collateral shall revert to
such Initial Intermediate Lessee, as the case may be, and such Initial
Intermediate Lessee shall have no further obligations under this Agreement. Upon
any such termination, each Security Trustee will, at the expense of such Initial
Intermediate Lessee, execute and deliver to it such documents as such Initial
Intermediate Lessee shall prepare and reasonably request to evidence such
termination. For the avoidance of doubt, in no event shall this Section 9.06(i)
release any Grantor (other than such Initial Intermediate Lessee) from its
respective pledge, assignment and security interest granted by such Grantor
(other than such Initial Intermediate Lessee) under this Agreement and the
rights of each of the Secured Parties in respect of each of such Grantors (other
than such Initial Intermediate Lessee) and the related Collateral shall remain
in full force and effect and are hereby ratified and confirmed.
          (j) Notwithstanding anything to the contrary contained herein, on the
Required Perfection Date, all Supplemental Pool Aircraft shall cease to be Pool
Aircraft hereunder and under any other Transaction Document; provided that
Supplemental Pool Aircraft shall not cease to be Pool Aircraft to the extent
that, as of the Required Perfection Date, either before or after giving pro
forma effect to the cessation of such Supplemental Pool Aircraft as Pool
Aircraft hereunder and under the other Transaction Documents, an Event of
Default shall have occurred and be continuing. Once the Supplemental Pool
Aircraft cease to be Pool Aircraft hereunder, each Security Trustee’s security
interest in, and Lien on, the Supplemental Pool Aircraft (and any other Aircraft
Assets directly related to the Supplemental Pool Aircraft) shall be
automatically released. The Security Trustees shall promptly execute and deliver
to the Parent Borrower, at the Parent Borrower’s expense, all documents that the
Parent Borrower shall reasonably request to

49



--------------------------------------------------------------------------------



 



evidence their release of the security interests in, and Liens on, the
Supplemental Pool Aircraft (and any other Aircraft Assets directly related to
the Supplemental Pool Aircraft).
          Section 9.07 Currency Conversion. If any amount is received or
recovered by any Security Trustee in a currency (the “Received Currency”) other
than the currency in which such amount was expressed to be payable (the “Agreed
Currency”), then the amount in the Received Currency actually received or
recovered by such Security Trustee, to the extent permitted by law, shall only
constitute a discharge of the relevant Grantor to the extent of the amount of
the Agreed Currency which such Security Trustee was or would have been able in
accordance with its or his normal procedures to purchase on the date of actual
receipt or recovery (or, if that is not practicable, on the next date on which
it is so practicable), and, if the amount of the Agreed Currency which such
Security Trustee is or would have been so able to purchase is less than the
amount of the Agreed Currency which was originally payable by the relevant
Grantor, such Grantor shall pay to such Security Trustee for the benefit of the
Secured Parties such amount as it shall determine to be necessary to indemnify
such Security Trustee and the Secured Parties against any loss sustained by it
as a result (including the cost of making any such purchase and any premiums,
commissions or other charges paid or incurred in connection therewith) and so
that, to the extent permitted by law, (i) such indemnity shall constitute a
separate and independent obligation of each Grantor distinct from its obligation
to discharge the amount which was originally payable by such Grantor and
(ii) shall give rise to a separate and independent cause of action and apply
irrespective of any indulgence granted by such Security Trustee and continue in
full force and effect notwithstanding any judgment, order, claim or proof for a
liquidated amount in respect of the amount originally payable by any Grantor or
any judgment or order and no proof or evidence of any actual loss shall be
required.
          Section 9.08 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          Section 9.09 Jurisdiction; Consent to Service of Process. (a) To the
extent permitted by applicable law, each party hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender Party or the
FRBNY may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any Borrower Party or its
properties in the courts of any jurisdiction.
          (b) Each party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the

50



--------------------------------------------------------------------------------



 



laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.02. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          Section 9.10 Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement (i) will become
effective when the Lender shall received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto and
(ii) thereafter will be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy will be effective
as delivery of a manually executed counterpart of this Agreement.
          Section 9.11 Table of Contents, Headings, Etc. The Table of Contents
and headings of the Articles and Sections of this Agreement have been inserted
for convenience of reference only, are not to be considered a part hereof and
shall in no way modify or restrict any of the terms and provisions hereof.
          Section 9.12 Non-Invasive Provisions. (a) Notwithstanding any other
provision of the Transaction Documents, each Security Trustee agrees that, so
long as no Event of Default shall have occurred and be continuing, not to take
any action or cause to be taken any action, or permit any person claiming by,
through or on behalf of it to take any action or cause any action, that would
interfere with the possession, use, operation and quiet enjoyment of and other
rights with respect to any Pool Aircraft or Collateral related thereto and all
rents, revenues, profits and income therefrom, including, the right to enforce
manufacturers’ warranties, the right to apply or obtain insurance proceeds for
damage to the Pool Aircraft to the repair of the Pool Aircraft and the right to
engage in pooling, leasing and similar actions, in each case in accordance with
the terms of this Agreement.
          (b) Notwithstanding any other provision of the Transaction Documents,
each Security Trustee agrees that, so long as no “Event of Default” (or similar
term) under a Lease (as defined in such Lease) shall have occurred and be
continuing, not to take any action or cause to be taken any action, or permit
any person claiming by, through or on behalf of it to take any action or cause
any action, that would interfere with the possession, use, operation and quiet
enjoyment of and other rights of the Lessee with respect to any Pool Aircraft or
Collateral related thereto and all rents, revenues, profits and income
therefrom, including, the right to enforce manufacturers’ warranties, the right
to apply or obtain insurance proceeds for damage to the Pool

51



--------------------------------------------------------------------------------



 



Aircraft to the repair of the Pool Aircraft and the right to engage in pooling,
leasing and similar actions, in each case in accordance with the terms of such
Lease.
          (c) Each Security Trustee agrees to release any Lien the Security
Trustee may have upon any engine upon (i) a Grantor providing the Security
Trustee with written notice of a transfer thereof promptly after receipt of a
notice thereof from the relevant Lessee and with a copy of the bill of sale or
other instrument evidencing the transfer of title of such replacement engine to
a Grantor, (ii) in the case of the transfer of title to an engine initiated by a
Grantor, the Grantor providing the Security Trustee with a certificate of such
transfer and a copy of the bill of sale or other instrument evidencing the
transfer of title of a replacement engine to a Grantor, or (iii) upon the total
loss payment or Loan repayment being received (or replacement aircraft being
provided) in a case where the airframe, but not such engine, was the subject of
a total loss; provided that, for the avoidance of doubt, no Security Trustee
shall release any Lien upon an engine that is not replaced by a Grantor or a
Lessee, unless such engine is associated with an aircraft that was subject to a
total loss or otherwise removed from the Designated Pool. Such Borrower shall at
the request of the Security Trustee execute a supplement to the Mortgage to
evidence that any such replacement engine has become subject to the Lien of the
Mortgage and the Security Trustee shall, at the request of such Borrower,
execute a supplement to the Mortgage to evidence the release of the applicable
engine from the Lien of the Security Trustee.
          (d) The Lender and each Security Trustee agrees that it will not
claim, and upon the request of any Borrower each Security Trustee will confirm
in writing that it does not claim, any right, title or interest in any engine or
part (including any audio visual, telephonic, entertainment or similar
equipment) that is installed on a Pool Aircraft which does not constitute an
“engine” or “part” as defined in the applicable Lease.
          (e) For the avoidance of doubt, each Security Trustee agrees that a
Borrower or Intermediate Lessee may from time to time lease out an engine that
is part of a Pool Aircraft or lease in an engine that is not part of a Pool
Aircraft as it determines in accordance with Leasing Company Practice.
          (f) Each Security Trustee agrees to, and is hereby directed by the
Required Persons to, notwithstanding the occurrence or existence of an Event of
Default and/or the delivery of a Notice of Exclusive Control (as defined in the
Controls Agreements), take such action as may be reasonably requested by ILFC to
release funds held in the Collection Accounts to the extent of any obligation of
the applicable lessor to repay any Security Deposit to a lessee and/or reimburse
a lessee in respect of Maintenance Rent in accordance with the terms of any
Lease.
          Section 9.13 Limited Recourse. (a) In the event that the direct or
indirect assets of the Grantors are insufficient, after payment of all other
claims, if any, ranking in priority to the claims of the Security Trustee or any
Secured Party hereunder, to pay in full such claims of the Security Trustee or
such Secured Party (as the case may be), then the Security Trustee or the
Secured Party shall have no further claim against the Grantors in respect of any
such unpaid amounts.

52



--------------------------------------------------------------------------------



 



          (b) To the extent permitted by applicable law, no recourse under any
obligation, covenant or agreement of any party contained in this Agreement shall
be had against any shareholder (not including any Grantor as a shareholder of
any other Grantor hereunder), officer or director of the relevant party as such,
by the enforcement of any assessment or by any proceeding, by virtue of any
statute or otherwise; it being expressly agreed and understood that this
Agreement is a corporate obligation of the relevant party and no personal
liability shall attach to or be incurred by the shareholders (not including any
Grantor as a shareholder of any other Grantor hereunder), officers or directors
of the relevant party as such, or any of them under or by reason of any of the
obligations, covenants or agreements of such relevant party contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by such party of any of such obligations, covenants or agreements,
either at law or by statute or constitution, of every such shareholder (not
including any Grantor as a shareholder of any other Grantor hereunder), officer
or director is hereby expressly waived by the other parties as a condition of
and consideration for the execution of this Agreement.
          (c) The guarantees, obligations, liabilities and undertakings granted
by the French Initial Intermediate Lessee under this Agreement and the other
Transaction Documents shall, for each relevant financial year, be, in any and
all cases, strictly limited to 90% of the annual net margin generated by the
French Initial Intermediate Lessee in connection with back-to-back leasing
activities between it and the Parent Borrower with respect to the lease of Pool
Aircraft
[The Remainder of this Page is Intentionally Left Blank]

53



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by its representative or officer thereunto duly
authorized as of the date first above written.

                  INTERNATIONAL LEASE FINANCE CORPORATION
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                TOP AIRCRAFT, INC.
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                SIGNED SEALED AND DELIVERED     By SHREWSBURY AIRCRAFT LEASING
LIMITED     By its duly appointed attorney
 
                In the presence of:
 
                Witness Signature:     Witness Name:     Witness Address:    
Witness Occupation:
 
                STATES AIRCRAFT, INC.
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        

54



--------------------------------------------------------------------------------



 



                  SIGNED SEALED AND DELIVERED     By ILFC IRELAND LIMITED     By
its duly appointed attorney
 
                In the presence of:
 
                Witness Signature:     Witness Name:     Witness Address:    
Witness Occupation:
 
                ILFC FRANCE S.A.R.L.
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                ILFC LABUAN LTD.
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its
individual capacity but solely as the First Lien Security Trustee, the Second
Lien Security Trustee, the Third Lien Security Trustee and the Fourth Lien
Security Trustee
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                FEDERAL RESERVE BANK OF NEW YORK
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        

55



--------------------------------------------------------------------------------



 



SCHEDULE I
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
AIRCRAFT OBJECTS

                  Airframe             Manufacturer       Engine Manufacturer
and Airframe MSN   and Model   Engine MSNs   Model
751
  Airbus A330-200   41387, 41388   Rolls-Royce TRENT 772B-60
807
  Airbus A330-200   41425, 41426   Rolls-Royce TRENT 772B-60
906
  Airbus A330-200   41514, 41515   Rolls-Royce TRENT 772B-60
1917
  Airbus A320-200   V11389, V11391   IAE V2527-A5
2149
  Airbus A320-200   V11601, V11609   IAE V2527-A5
2158
  Airbus A320-200   575738, 575739   CFM56-5B4/P
2166
  Airbus A320-200   575761, 575762   CFM56-5B4/P
2171
  Airbus A320-200   575770, 575771   CFM56-5B4/P
2182
  Airbus A320-200   575784, 575785   CFM56-5B4/P
2191
  Airbus A320-200   575796, 575797   CFM56-5B4/P
2193
  Airbus A320-200   V11658, V11662   IAE V2527-A5
2199
  Airbus A320-200   575803, 575804   CFM56-5B4/P
2206
  Airbus A320-200   575812, 575813   CFM56-5B4/P
2278
  Airbus A320-200   575899, 577106   CFM56-5B4/P
2349
  Airbus A320-200   577165, 577166   CFM56-5B4/P
2371
  Airbus A319-100   V11835, V11836   IAE V2524-A5
2396
  Airbus A319-100   V11860, V11862   IAE V2524-A5
2406
  Airbus A319-100   577206, 577210   CFM56-5B5/P
2408
  Airbus A319-100   V11865, V11866   IAE V2524-A5
2422
  Airbus A320-200   V11903, V11916   IAE V2527-A5
2424
  Airbus A319-100   V11886, V11888   IAE V2524-A5
2426
  Airbus A319-100   V11890, V11892   IAE V2524-A5
2430
  Airbus A320-200   V11919, V11922   IAE V2527-A5
2433
  Airbus A319-100   V11893, V11896   IAE V2524-A5
2435
  Airbus A319-100   V11895, V11902   IAE V2524-A5
2448
  Airbus A319-100   577242, 577248   CFM56-5B5/P
2458
  Airbus A319-100   V11927, V11930   IAE V2524-A5

 



--------------------------------------------------------------------------------



 



                  Airframe             Manufacturer       Engine Manufacturer
and Airframe MSN   and Model   Engine MSNs   Model
2470
  Airbus A319-100   V11942, V11946   IAE V2524-A5
2473
  Airbus A319-100   V11950, V11963   IAE V2524-A5
2476
  Airbus A321-200   V11929, V11931   IAE V2533-A5
2485
  Airbus A319-100   V11952, V11965   IAE V2524-A5
2490
  Airbus A319-100   V11960, V11971   IAE V2524-A5
2505
  Airbus A319-100   V11989, V11991   IAE V2524-A5
2542
  Airbus A320-200   577371, 577372   CFM56-5B4/P
2574
  Airbus A319-100   V12063, V12067   IAE V2524-A5
2579
  Airbus A319-100   V12054, V12056   IAE V2524-A5
2590
  Airbus A321-200   V12070, V12072   IAE V2533-A5
2667
  Airbus A319-100   V12161, V12163   IAE V2524-A5
2673
  Airbus A319-100   V12204, V12239   IAE V2524-A5
2679
  Airbus A319-100   V12199, V12207   IAE V2524-A5
2698
  Airbus A319-100   V12196, V12205   IAE V2524-A5
2704
  Airbus A319-100   V12230, V12232   IAE V2524-A5
2708
  Airbus A320-200   577506, 577507   CFM56-5B4/P
2711
  Airbus A319-100   V12218, V12225   IAE V2524-A5
2723
  Airbus A319-100   V12244, V12246   IAE V2524-A5
2731
  Airbus A320-200   V12223, V12227   IAE V2527-A5
2741
  Airbus A321-200   V12273, V12275   IAE V2533-A5
2743
  Airbus A320-200   577543, 577544   CFM56-5B4/P
2759
  Airbus A321-200   V12291, V12293   IAE V2533-A5
2767
  Airbus A321-200   V12302, V12304   IAE V2533-A5
2770
  Airbus A320-200   577587, 577590   CFM56-5B4/P
2809
  Airbus A321-200   V12323, V12325   IAE V2533-A5
2815
  Airbus A319-100   V12310, V12320   IAE V2524-A5
2899
  Airbus A320-200   577752, 577753   CFM56-5B4/P
2901
  Airbus A319-100   V12403, V12405   IAE V2524-A5
2922
  Airbus A320-200   V12408, V12410   IAE V2527-A5
2936
  Airbus A321-200   V12418, V12430   IAE V2533-A5
2940
  Airbus A319-100   V12444, V12453   IAE V2524-A5

 



--------------------------------------------------------------------------------



 



                  Airframe             Manufacturer       Engine Manufacturer
and Airframe MSN   and Model   Engine MSNs   Model
2948
  Airbus A319-100   V12450, V12485   IAE V2524-A5
2969
  Airbus A319-100   V12452, V12469   IAE V2524-A5
2978
  Airbus A319-100   V12474, V12478   IAE V2524-A5
2983
  Airbus A319-100   V12482, V12484   IAE V2524-A5
3007
  Airbus A319-100   V12458, V12496   IAE V2524-A5
3012
  Airbus A320-200   V12480, V12489   IAE V2527-A5
3017
  Airbus A319-100   V12506, V12512   IAE V2524-A5
3020
  Airbus A319-100   V12527, V12531   IAE V2524-A5
3026
  Airbus A319-100   V12518, V12537   IAE V2524-A5
3067
  Airbus A321-200   V12542, V12548   IAE V2533-A5
3075
  Airbus A321-200   V12558, V12560   IAE V2533-A5
3089
  Airbus A320-200   V12567, V12569   IAE V2527-A5
3105
  Airbus A320-200   V12573, V12575   IAE V2527-A5
3112
  Airbus A321-200   V12593, V12609   IAE V2533-A5
3114
  Airbus A319-100   V12588, V12595   IAE V2527M-A5
3116
  Airbus A319-100   V12583, V12590   IAE V2527M-A5
3120
  Airbus A321-200   V12601, V12603   IAE V2533-A5
3123
  Airbus A320-200   697250, 697251   CFM56-5B4/P
3124
  Airbus A319-100   V12600, V12630   IAE V2527M-A5
3129
  Airbus A320-200   697254, 697256   CFM56-5B4/P
3131
  Airbus A320-200   697246, 697265   CFM56-5B4/P
3144
  Airbus A319-100   V12626, V12628   IAE V2524-A5
3153
  Airbus A320-200   697294, 697296   CFM56-5B4/P
3165
  Airbus A319-100   V12607, V12632   IAE V2524-A5
3258
  Airbus A319-100   V12709, V12734   IAE V2524-A5
3269
  Airbus A319-100   V12717, V12720   IAE V2524-A5
3270
  Airbus A320-200   V12721, V12725   IAE V2527-A5
3311
  Airbus A319-100   V12780, V12782   IAE V2524-A5
3342
  Airbus A319-100   V12789, V12791   IAE V2524-A5
3366
  Airbus A320-200   697586, 697588   CFM56-5B4/3
3440
  Airbus A320-200   697677, 697681   CFM56-5B4/3

 



--------------------------------------------------------------------------------



 



                  Airframe             Manufacturer       Engine Manufacturer
and Airframe MSN   and Model   Engine MSNs   Model
3444
  Airbus A320-200   697679, 697683   CFM56-5B4/3
3456
  Airbus A320-200   697764, 697765   CFM56-5B4/3
3463
  Airbus A319-100   V12891, V12893   IAE V2524-A5
3476
  Airbus A320-200   697718, 697724   CFM56-5B4/3
3491
  Airbus A319-100   V12908, V12912   IAE V2524-A5
3501
  Airbus A320-200   697766, 697779   CFM56-5B4/3
3590
  Airbus A319-100   V13000, V13002   IAE V2524-A5
3599
  Airbus A320-200   697903, 697904   CFM56-5B4/3
29356
  Boeing 737-700   892110, 892112   CFM56-7B22
29357
  Boeing 737-700   892238, 893236   CFM56-7B24
29358
  Boeing 737-700   892276, 892279   CFM56-7B24
29361
  Boeing 737-700   892350, 893348   CFM56-7B24
29362
  Boeing 737-700   893383, 893384   CFM56-7B24
29364
  Boeing 737-700   892611, 892612   CFM56-7B24
29365
  Boeing 737-700   892644, 892649   CFM56-7B24
29366
  Boeing 737-700   892720, 893709   CFM56-7B24
29367
  Boeing 737-700   892774, 892775   CFM56-7B24
29368
  Boeing 737-800   892801, 892802   CFM56-7B26
29369
  Boeing 737-800   892857, 893860   CFM56-7B26
29370
  Boeing 737-700   894369, 894370   CFM56-7B24
29371
  Boeing 737-700   894201, 894224   CFM56-7B24
29372
  Boeing 737-700   894345, 894357   CFM56-7B24
29373
  Boeing 737-800   894437, 894438   CFM56-7B26
29374
  Boeing 737-800   894504, 894505   CFM56-7B26
30038
  Boeing 737-700   892147, 893142   CFM56-7B22
30660
  Boeing 737-800   890461, 890462   CFM56-7B27/B1
30666
  Boeing 737-800   890740, 890741   CFM56-7B26
30670
  Boeing 737-800   890786, 890787   CFM56-7B26
30673
  Boeing 737-800   890824, 890826   CFM56-7B27/B1
30679
  Boeing 737-800   890621, 890622   CFM56-7B27/B1
30680
  Boeing 737-800   890618, 890619   CFM56-7B26

 



--------------------------------------------------------------------------------



 



                  Airframe             Manufacturer       Engine Manufacturer
and Airframe MSN   and Model   Engine MSNs   Model
30681
  Boeing 737-800   892286, 892287   CFM56-7B26
30682
  Boeing 737-800   892314, 893316   CFM56-7B26
30683
  Boeing 737-800   892306, 892307   CFM56-7B27
30685
  Boeing 737-800   892543, 892544   CFM56-7B26
30686
  Boeing 737-800   892360, 892364   CFM56-7B26
30690
  Boeing 737-800   890644, 891637   CFM56-7B26
30691
  Boeing 737-800   892363, 893365   CFM56-7B26
30692
  Boeing 737-800   890634, 891633   CFM56-7B26
30693
  Boeing 737-800   890660, 891655   CFM56-7B26
30694
  Boeing 737-800   892693, 892694   CFM56-7B26
30695
  Boeing 737-800   892758, 892761   CFM56-7B26
30696
  Boeing 737-800   892763, 892764   CFM56-7B26
30697
  Boeing 737-800   892811, 892812   CFM56-7B26
30698
  Boeing 737-800   892803, 892804   CFM56-7B26
30699
  Boeing 737-800   892847, 892848   CFM56-7B26
30700
  Boeing 737-800   892864, 892865   CFM56-7B26
30701
  Boeing 737-800   892871, 892872   CFM56-7B26
30702
  Boeing 737-800   892882, 892883   CFM56-7B26
30703
  Boeing 737-800   892905, 892906   CFM56-7B26
30704
  Boeing 737-800   892948, 892949   CFM56-7B26
30705
  Boeing 737-800   892983, 892985   CFM56-7B26
30708
  Boeing 737-800   894263, 894264   CFM56-7B26
30709
  Boeing 737-800   892897, 892904   CFM56-7B26
30711
  Boeing 737-800   894412, 894413   CFM56-7B26
30715
  Boeing 737-800   894560, 894561   CFM56-7B26
30716
  Boeing 737-800   894514, 894515   CFM56-7B26
30718
  Boeing 737-800   894607, 894608   CFM56-7B26
30723
  Boeing 737-800   894656, 894675   CFM56-7B26/3
30725
  Boeing 737-800   894691, 894692   CFM56-7B26/3
30728
  Boeing 737-800   894883, 894911   CFM56-7B26/3
30733
  Boeing 737-800   896143, 896144   CFM56-7B27/3

 



--------------------------------------------------------------------------------



 



                  Airframe             Manufacturer       Engine Manufacturer
and Airframe MSN   and Model   Engine MSNs   Model
32706
  Boeing 777-300ER   906139, 906140   GE90-115BG01
32707
  Boeing 777-300ER   906170, 906175   GE90-115BG02
32708
  Boeing 777-300ER   906171, 906172   GE90-115BG01
32709
  Boeing 777-300ER   906197, 906199   GE90-115BG02
32710
  Boeing 777-300ER   906212, 906214   GE90-115BG02
32713
  Boeing 777-300ER   906300, 906301   GE90-115BG02
32714
  Boeing 777-300ER   906321, 906322   GE90-115BG02
32715
  Boeing 777-300ER   906230, 906232   GE90-115BG02
32718
  Boeing 777-200ER   900475, 900476   GE90-94B
32719
  Boeing 777-200ER   900481, 900482   GE90-94B
32728
  Boeing 777-300ER   906237, 906250   GE90-115BG02
32729
  Boeing 777-300ER   906285, 906286   GE90-115BG02
32730
  Boeing 777-300ER   906235, 906236   GE90-115BG02
32799
  Boeing 737-800   890756, 890757   CFM56-7B26
32800
  Boeing 737-800   892325, 892326   CFM56-7B26
32801
  Boeing 737-800   892300, 892301   CFM56-7B26
32802
  Boeing 737-800   892404, 892405   CFM56-7B26
32842
  Boeing 737-700   893601, 893602   CFM56-7B22
33006
  Boeing 737-800   892944, 892945   CFM56-7B26
33007
  Boeing 737-800   892951, 892954   CFM56-7B26
33008
  Boeing 737-700   892399, 893389   CFM56-7B24
33009
  Boeing 737-700   892413, 892414   CFM56-7B24
33501
  Boeing 777-300ER   906148, 906149   GE90-115BG01
33793
  Boeing 737-700   892172, 893136   CFM56-7B22
35271
  Boeing 737-800   896375, 896378   CFM56-7B26/3
35273
  Boeing 737-800   896401, 897371   CFM56-7B26/3
35281
  Boeing 737-800   896729, 896730   CFM56-7B26/3
35289
  Boeing 737-800   802135, 802136   CFM56-7B26/3

 



--------------------------------------------------------------------------------



 



                                  Airframe                       Airframe  
Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine   Engine  
MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
3614
  Airbus A319-100   IAE V2524-A5   V13014   V13016            
3484
  Airbus A320-200   IAE V2527-A5   V12913   V12918            
3519
  Airbus A320-200   IAE V2527-A5   V12949   V12953            
30658
  Boeing B737-800   CFM56-7B26   890450   890451            
30665
  Boeing B737-800   CFM56-7B26   890690   890691            
32798
  Boeing B737-800   CFM56-7B26   890765   890766            
1884
  Airbus A319-100   CFM56-5B6/P   575514   575515            
1901
  Airbus A319-100   CFM56-5B6/P   575532   575533            
529
  Airbus A330-200   Rolls Royce TRENT 772B-60   41255   41258            
3446
  Airbus A320-200   CFM56-5B4/3   697693   697695            
3473
  Airbus A320-200   CFM56-5B4/3   697697   697721            
3490
  Airbus A320-200   CFM56-5B4/3   697750   697751            
3494
  Airbus A320-200   CFM56-5B4/3   697758   697759            
1874
  Airbus A320-200   CFM56-5B4/P   575483   575487            
35298
  Boeing B777-300ER   GE90-115BG02   906315   906316            
35784
  Boeing B777-300ER   GE90-115BG02   906641   906642            
3361
  Airbus A320-200   CFM56-5B4/3   697512   697591            
3396
  Airbus A320-200   CFM56-5B4/3   697619   697620            
3425
  Airbus A320-200   CFM56-5B4/3   697655   697660            
3475
  Airbus A320-200   CFM56-5B4/3   697727   697731            
505
  Airbus A330-200   Rolls Royce TRENT 772B-60   41239   41240            
526
  Airbus A330-200   Rolls Royce TRENT 772B-60   41257   41259            
30654
  Boeing B737-800   CFM56-7B27   890387   890388            
30671
  Boeing B737-800   CFM56-7B27   890411   890413            
32796
  Boeing B737-800   CFM56-7B27   890337   890338            
33699
  Boeing B737-800   CFM56-7B27   890398   891414            
2124
  Airbus A319-100   CFM56-5B6/2P   575927   575928            
1913
  Airbus A320-200   CFM56-5B4/2P   575913   575914            
2065
  Airbus A320-200   CFM56-5B4/2P   575919   575922            
1978
  Airbus A321-200   CFM56-5B3/2P   575920   575921            
2208
  Airbus A321-200   CFM56-5B3/2P   575929   575930            
2213
  Airbus A319-100   CFM56-5B7/P   575799   575801            
2228
  Airbus A319-100   CFM56-5B7/P   575815   575816            
2279
  Airbus A319-100   CFM56-5B7/P   575885   575888            
3065
  Airbus A319-100   CFM56-5B7/P   697182   697183            
1924
  Airbus A320-200   CFM56-5B4/P   575534   575535            
1949
  Airbus A320-200   CFM56-5B4/P   575554   575555            
2705
  Airbus A320-200   CFM56-5B4/P   577504   577505            
2721
  Airbus A320-200   CFM56-5B4/P   577526   577530            
3051
  Airbus A321-200   CFM56-5B3/P   697174   697175            
3098
  Airbus A321-200   CFM56-5B3/P   697241   697249            
3441
  Airbus A321-200   CFM56-5B3/3   697456   697685            
3401
  Airbus A321-200   CFM56-5B3/3   697629   697672            
3419
  Airbus A321-200   CFM56-5B3/3   697663   697669            
3372
  Airbus A321-200   CFM56-5B3/3   697515   697607            
3399
  Airbus A321-200   CFM56-5B3/3   697634   697635            

 



--------------------------------------------------------------------------------



 



                                  Airframe                       Airframe  
Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine   Engine  
MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
503
  Airbus A330-200   CF6-80E1-A3   811201   811202            
519
  Airbus A330-200   CF6-80E1-A3   811218   811219            
584
  Airbus A330-200   CF6-80E1-A3   811248   811249            
635
  Airbus A330-200   Rolls Royce TRENT 772B-60   41308   41309            
32868
  Boeing B747-400   CF6-80C2-B1F   706539   706540   706541     706542  
35279
  Boeing B737-800   CFM56-7B26/3   896551   896552            
32869
  Boeing B747-400   CF6-80C2-B1F   706551   706552   706553     706554  
32871
  Boeing B747-400   CF6-80C2-B1F   706623   706624   706625     706626  
32870
  Boeing B747-400ERF   CF6-80C2-B5F   706627   706628   706629     706630  
32867
  Boeing B747-400ERF   CF6-80C2-B5F   706514   706515   706516     706517  
29402
  Boeing B777-200ER   Pratt & Whitney PW4090   P222225   P222226            
35782
  Boeing B777-300ER   GE90-115BG02   906603   906607            
35783
  Boeing B777-300ER   GE90-115BG02   906621   906622            
32723
  Boeing B777-300ER   GE90-115BG01   906108   906109            
32724
  Boeing B777-300ER   GE90-115BG01   906112   906113            
32850
  Boeing B777-300ER   GE90-115BG01   906129   906130            
32852
  Boeing B777-300ER   GE90-115BG01   906143   906144            
32725
  Boeing B777-300ER   GE90-115BG01   906134   906137            
32711
  Boeing B777-300ER   GE90-115BG01   906131   906132            
35297
  Boeing B777-300ER   GE90-115BG02   906377   906378            
739
  Airbus A330-200   Pratt & Whitney PW4168A   P733595   P733596            
911
  Airbus A330-200   Pratt & Whitney PW4168A   P733657   P733658            
3033
  Airbus A320-200   IAE V2527-A5   V12523   V12525            
3066
  Airbus A320-200   IAE V2527-A5   V12538   V12553            
3074
  Airbus A320-200   IAE V2527-A5   V12546   V12555            
3462
  Airbus A321-200   IAE V2533-A5   V12902   V12904            
3527
  Airbus A321-200   IAE V2533-A5   V12923   V12946            
679
  Airbus A330-300   Rolls Royce TRENT 772-60   41340   41341            
581
  Airbus A330-300   Rolls Royce TRENT 772B-60   41188   41288            
692
  Airbus A330-300   Rolls Royce TRENT 772B-60   41348   41349            
716
  Airbus A330-300   Rolls Royce TRENT 772B-60   41357   41358            
741
  Airbus A330-300   Rolls Royce TRENT 772B-60   41380   41381            
786
  Airbus A330-300   Rolls Royce TRENT 772B-60   41417   41418            
35274
  Boeing B737-800   CFM56-7B24/3   896420   897396            
35276
  Boeing B737-800   CFM56-7B24/3   896513   896514            
35285
  Boeing B737-800   CFM56-7B24/3   896958   896961            
34432
  Boeing B777-300ER   GE90-115BG04   906373   906382            
35299
  Boeing B777-300ER   GE90-115BG04   906354   906381            
35300
  Boeing B777-300ER   GE90-115BG02   906432   906433            
35301
  Boeing B777-300ER   GE90-115BG04   906474   906475            
30037
  Boeing B737-700   CFM56-7B24   890719   890720            
30727
  Boeing B737-700   CFM56-7B22   888675   888679            
30033
  Boeing B737-800   CFM56-7B27/B1   888587   888741            
30643
  Boeing B737-800   CFM56-7B27/B1   888844   888902            
822
  Airbus A330-200   Pratt & Whitney PW4168A   P733621   P733622            
3428
  Airbus A319-100   IAE V2524-A5   V12867   V12871            

 



--------------------------------------------------------------------------------



 



                                  Airframe                       Airframe  
Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine   Engine  
MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
3685
  Airbus A319-100   IAE V2524-A5   V13066   V13068            
2793
  Airbus A321-200   IAE V2533-A5   V12305   V12307            
3458
  Airbus A321-200   IAE V2533-A5   V12892   V12894            
3522
  Airbus A321-200   IAE V2533-A5   V12931   V12933            
1912
  Airbus A319-100   IAE V2524-A5   V11399   V11402            
1962
  Airbus A319-100   IAE V2524-A5   V11447   V11454            
1850
  Airbus A321-200   IAE V2533-A5   V11361   V11362            
1926
  Airbus A321-200   IAE V2533-A5   V11415   V11417            
2113
  Airbus A319-100   CFM56-5B5/P   575724   575725            
2122
  Airbus A319-100   CFM56-5B5/P   575732   575740            
2186
  Airbus A319-100   CFM56-5B5/P   575765   575769            
2332
  Airbus A319-100   CFM56-5B5/P   577137   577138            
2382
  Airbus A319-100   CFM56-5B5/P   577172   577184            
2142
  Airbus A320-200   CFM56-5B4/P   575701   575703            
2189
  Airbus A320-200   CFM56-5B4/P   575790   575792            
2291
  Airbus A320-200   CFM56-5B4/P   577104   577114            
2665
  Airbus A320-200   CFM56-5B4/P   577469   577470            
3056
  Airbus A320-200   CFM56-5B4/P   697159   697160            
2768
  Airbus A320-200   CFM56-5B4/P   577580   577581            
3068
  Airbus A320-200   CFM56-5B4/P   697157   697158            
811
  Airbus A330-200   CF6-80E1-A3   811404   811406            
29399
  Boeing B777-200ER   GE90-94B   900459   900461            
32720
  Boeing B777-200ER   GE90-94B   900478   900480            
32721
  Boeing B777-200ER   GE90-94B   900499   900500            
35295
  Boeing B777-200ER   GE90-94B   900491   900492            
2085
  Airbus A320-200   IAE V2527-A5   V11524   V11531            
2173
  Airbus A320-200   IAE V2527-A5   V11634   V11636            
2594
  Airbus A320-200   IAE V2527-A5   V12087   V12089            
29401
  Boeing B777-200ER   Rolls Royce TRENT 895-17   51485   51486            
29403
  Boeing B777-200ER   Rolls Royce TRENT 895-17   51504   51508            
29404
  Boeing B777-200ER   Rolls Royce TRENT 895-17   51477   51478            
32712
  Boeing B777-200ER   Rolls Royce TRENT 895-17   51489   51490            
30649
  Boeing B737-700   CFM56-7B24   888772   888779            
30652
  Boeing B737-800   CFM56-7B26   889705   889706            
30721
  Boeing B737-800   CFM56-7B26/3   894612   894618            
35272
  Boeing B737-800   CFM56-7B26/3   896356   896357            
35284
  Boeing B737-800   CFM56-7B26/3   896787   896789            
35287
  Boeing B737-800   CFM56-7B26/3   896978   896979            
725
  Airbus A330-300   CF6-80E1-A4   811349   811350            
2761
  Airbus A320-200   CFM56-5B4/P   577572   577573            
2785
  Airbus A320-200   CFM56-5B4/P   577594   577596            
2794
  Airbus A320-200   CFM56-5B4/P   577621   577625            
2798
  Airbus A320-200   CFM56-5B4/P   577623   577626            
2962
  Airbus A320-200   CFM56-5B4/P   577815   577818            
2988
  Airbus A320-200   CFM56-5B4/P   577851   577852            
3083
  Airbus A320-200   CFM56-5B4/P   697193   697198            

 



--------------------------------------------------------------------------------



 



                                  Airframe                       Airframe  
Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine   Engine  
MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
3321
  Airbus A320-200   CFM56-5B4/3   697532   697537            
3529
  Airbus A320-200   CFM56-5B4/3   697781   697782            
814
  Airbus A330-200   CF6-80E1-A4B   811407   811408            
3421
  Airbus A319-100   IAE V2524-A5   V12858   V12860            
3424
  Airbus A319-100   IAE V2524-A5   V12862   V12865            
3454
  Airbus A319-100   IAE V2524-A5   V12882   V12890            
3694
  Airbus A319-100   IAE V2524-A5   V13082   V13084            
462
  Airbus A330-200   Rolls Royce TRENT 772B-60   41224   41225            
29395
  Boeing B777-300   Rolls Royce TRENT 892-17   51285   51287            
28687
  Boeing B777-300   Rolls Royce TRENT 892-17   51416   51417            
29396
  Boeing B777-300   Rolls Royce TRENT 892-17   51378   51379            
32697
  Boeing B777-300   Rolls Royce TRENT 892-17   51371   51372            
32699
  Boeing B777-300   Rolls Royce TRENT 892-17   51397   51398            
2389
  Airbus A319-100   IAE V2522-A5   V11855   V11856            
2429
  Airbus A319-100   IAE V2522-A5   V11877   V11887            
2694
  Airbus A319-100   IAE V2522-A5   V12188   V12198            
2697
  Airbus A319-100   IAE V2522-A5   V12206   V12208            
2720
  Airbus A319-100   IAE V2522-A5   V12236   V12238            
706
  Airbus A340-600   Rolls Royce TRENT 556-61   71342   71343   71344     71363  
723
  Airbus A340-600   Rolls Royce TRENT 556-61   71362   71364   71365     71369  
30687
  Boeing B737-700   CFM56-7B24   894609   894610            
30710
  Boeing B737-700   CFM56-7B24   894464   894467            
30040
  Boeing B737-800   CFM56-7B27   892344   892346            
32841
  Boeing B737-800   CFM56-7B27   893370   893371            
1866
  Airbus A319-100   CFM56-5B6/P   575504   575505            
1872
  Airbus A319-100   CFM56-5B6/P   575508   575509            
1882
  Airbus A319-100   CFM56-5B6/P   575516   575517            
1925
  Airbus A319-100   CFM56-5B6/P   575544   575545            
2198
  Airbus A319-100   CFM56-5B5/P   575780   575783            
2209
  Airbus A319-100   CFM56-5B5/P   575776   575795            
2236
  Airbus A319-100   CFM56-5B5/P   575824   575830            
1223
  Airbus A319-100   IAE V2524-A5   V10719   V10773            
1281
  Airbus A319-100   IAE V2524-A5   V10778   V10779            
1463
  Airbus A319-100   IAE V2524-A5   V10933   V10936            
1156
  Airbus A320-200   IAE V2527-A5   V10655   V10658            
1398
  Airbus A320-200   IAE V2527-A5   V10885   V10894            
1452
  Airbus A320-200   IAE V2527-A5   V10943   V10946            
1110
  Airbus A320-200   IAE V2527-A5   V10620   V10621            
28262
  Boeing B737-700   CFM56-7B22   890962   890967            
29363
  Boeing B737-700   CFM56-7B22   890649   891646            
33786
  Boeing B737-700   CFM56-7B22   890620   891616            
33787
  Boeing B737-700   CFM56-7B22   890658   891654            
33791
  Boeing B737-700   CFM56-7B22   890954   891938            
33792
  Boeing B737-700   CFM56-7B22   890976   890977            
30662
  Boeing B737-700   CFM56-7B24   890573   890577            
30663
  Boeing B737-700   CFM56-7B24   890584   890585            
30677
  Boeing B737-700   CFM56-7B22   890868   890869            

 



--------------------------------------------------------------------------------



 



                                  Airframe                       Airframe  
Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine   Engine  
MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
30039
  Boeing B737-800   CFM56-7B26   877654   889548            
30675
  Boeing B737-800   CFM56-7B26   888459   888586            
30032
  Boeing B737-800   CFM56-7B27   889643   889654            
30689
  Boeing B737-800   CFM56-7B27   889493   889494            
30332
  Boeing B737-800   CFM56-7B27   888214   889252            
28237
  Boeing B737-800   CFM56-7B26   888197   888201            
28689
  Boeing B777-200ER   GE90-94B   900359   900360            
28692
  Boeing B777-200ER   GE90-94B   900353   900354            
28678
  Boeing B777-200ER   GE90-90B   900323   900324            
28679
  Boeing B777-200ER   GE90-90B   900329   900330            
625
  Airbus A330-200   Rolls Royce TRENT 772B-60   41296   41297            
632
  Airbus A330-200   Rolls Royce TRENT 772B-60   41303   41304            
30730
  Boeing B737-800   CFM56-7B27/3   894901   895884            

 



--------------------------------------------------------------------------------



 



SCHEDULE II
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
PLEDGED STOCK

                                  Percentage of     Par   Certificate   Number
of   Outstanding Stock Borrower   Value   No(s).   Shares   Shares TOP AIRCRAFT,
INC.   N/A   1   100   100% STATES AIRCRAFT, INC.   N/A   1   100   100%
SHREWSBURY AIRCRAFT
LEASING LIMITED   US $1 each   1   10   100%

PLEDGED BENEFICIAL INTERESTS

                  Percentage of Borrower   Certificate No.   Beneficial Interest
N/A   N/A   N/A

PLEDGED MEMBERSHIP INTERESTS

                  Percentage of Issuer   Certificate No.   Membership Interest
N/A   N/A   N/A

 



--------------------------------------------------------------------------------



 



SCHEDULE III
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
TRADE NAMES

1.   Grantor: International Lease Finance Corporation
Trade Name: ILFC

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT

          Chief Executive Office, Chief Place of     Business or Registered
Office Name of Grantor   and Organizational ID (if applicable)
International Lease Finance
  10250 Constellation Blvd. Suite 3400
Corporation
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999  
 
  Organizational ID: C1666861
 
   
Top Aircraft, Inc.
  10250 Constellation Blvd.
 
  Suite 3400
 
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999  
 
  Organizational ID: C3229725
 
   
Shrewsbury Aircraft Leasing Limited
  30 North Wall Quay
 
  Dublin 1
 
  Ireland
 
  Facsimile: +353 1 672 0270
 
  Telephone: +353 1 802 8901  
 
  Company Registration Number: 475896
States Aircraft, Inc.
  10250 Constellation Blvd.
 
  Suite 3400
 
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999  
 
  Organizational ID: C3229724
 
   
ILFC Ireland Limited
  30 North Wall Quay
 
  Dublin 1
 
  Ireland
 
  Facsimile: +353 1 672 0270
 
  Telephone: +353 1 802 8901
 
   
 
  Company Registration Number: 209316
ILFC France S.a.r.l.
  52 rue de la Victoire
 
  Paris
 
  France 75009
 
  Facsimile: +33-1-450 363 77
 
  Telephone: +33-1-450 360 36

2



--------------------------------------------------------------------------------



 



          Chief Executive Office, Chief Place of     Business or Registered
Office Name of Grantor   and Organizational ID (if applicable)
 
  Organizational ID: 513229248
 
   
ILFC Labuan Ltd.
  Unit #3 (l)
 
  Main Office Tower
 
  Financial Park Labuan
 
  Jalan Merdeka
 
  87000 Labuan
 
  F.T. Labuan
 
  Malaysia
 
  Facsimile: +60 87 427 409
 
  Telephone: +60 87 427 408  
 
  Company No.: LL03255

3



--------------------------------------------------------------------------------



 



SCHEDULE V
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
INSURANCE

1.   Obligation to Insure       So long as this Agreement shall remain in
effect, the Grantors will ensure that there is effected and maintained
appropriate insurances in respect of each Pool Aircraft and the Security
Trustees, the FRBNY and the Lender and its operation including insurance for:

  (a)   loss or damage to each Pool Aircraft and each part thereof; and     (b)
  any liability for injury to or death of persons and damage to or the
destruction of public or private property arising out of or in connection with
the operation, storage, maintenance or use of (in each case to the extent
available) the Pool Aircraft and of any other part thereof not belonging to the
Grantors but from time to time installed on the airframe.

2.   Specific Insurances       The Grantors will maintain or will cause to be
maintained the following specific insurances with respect to each Pool Aircraft
(subject to paragraph 3):

  (a)   All Risks Hull Insurance — All risks hull insurance policy on the Pool
Aircraft in an amount at least equal to 110% of the outstanding principal of the
Loan allocable to such Pool Aircraft, calculated based on the most recent
appraised value (the “Required Insured Value”) on an agreed value basis and
naming the Senior Security Trustee (for and on behalf of itself and the Senior
Secured Parties) as a loss payee for the Required Insured Value (provided,
however, that, if the applicable Lessee’s insurance program uses AVN67B or a
successor London market endorsement similar thereto, the Grantor shall use
reasonable commercial efforts to procure that each of the Secured Parties is
also named as a “Contract Party” and shall ensure that each of the Secured
Parties is also named as a “Contract Party” in respect of any new Lease entered
into);     (b)   Hull War Risk Insurance — Hull war risk and allied perils
insurance, including hijacking, (excluding, however, confiscation by government
of registry or country of domicile to the extent coverage of such risk is not
generally available to the applicable Lessee in the relevant insurance market at
a commercially reasonable cost or is not customarily obtained by operators in
such jurisdiction at such time) on the Pool Aircraft where the custom in the
industry is to carry war risk for aircraft operating on routes or kept in
locations similar to the Pool Aircraft in an amount not less than the Required
Insured Value on an agreed value basis and naming the Senior Security Trustee
(for and on behalf of itself and the other Senior Secured Parties) as a loss
payee for the Required Insured Value (provided, however, that, if the applicable

 



--------------------------------------------------------------------------------



 



      Lessee’s insurance program uses AVN67B or a successor London market
endorsement similar thereto, the Grantors shall use reasonable commercial
efforts to procure that each of the Secured Parties is also named as a “Contract
Party” and shall ensure that each of the Secured Parties is also named as a
“Contract Party” in respect of any new Lease entered into);     (c)   Legal
Liability Insurance — Third party legal liability insurance (including war and
allied perils) for a combined single limit (bodily injured and property damage)
of not less than $500,000,000 for a Narrowbody Aircraft, and not less than
$750,000,000 for Widebody Aircraft. The Security Trustees (on behalf of
themselves and the Secured Parties) shall be named as additional insureds on
such policies; provided, however, that the Grantors shall use reasonable
commercial efforts to procure that each of the Secured Parties is also named as
an additional insured and shall ensure that each of the Secured Parties is also
named as an additional insured in respect of any new Lease. Notwithstanding the
foregoing, the legal liability coverage amounts in respect of the Supplemental
Pool Aircraft shall not be required to be maintained in amounts set forth above
if the minimum amounts provided to be maintained under the Leases thereof on the
Effective Date are less, but shall instead be required to be maintained at such
lesser minimum amounts.     (d)   Aircraft Spares Insurance — Insurance for the
engines and the parts while not installed on the airframe for their replacement
cost or an agreed value basis.

3.   Variations on Specific Insurance Requirements       In certain
circumstances, it is customary that not all of the insurances described in
paragraph 2 be carried for the Pool Aircraft. For example, when a Pool Aircraft
is not on lease to a passenger air carrier or is in storage or is being repaired
or maintained, ferry or ground rather than passenger flight coverage for the
Pool Aircraft are applicable. Similarly, indemnities may be provided by a
Governmental Authority in lieu of particular insurances; provided, however, that
the Grantors shall not, without the prior written consent of AIG Funding and the
FRBNY, be entitled to accept any new such governmental indemnities other than
when such indemnities are granted by a Governmental Authority of a country or
jurisdiction that is not a Prohibited Country. The relevant Grantor will
determine the necessary coverage for the Pool Aircraft in such situations
consistent with Leasing Company Practice with respect to similar aircraft.   4.
  Hull Insurances in Excess of Required Insurance Value       For the avoidance
of doubt, any Grantor and/or any Lessee may carry hull risks and hull war and
allied perils insurance on the Pool Aircraft in excess of the Required Insured
Value which (subject in the case of the Grantors to no Event of Default having
occurred and being continuing) will not be payable to the Security Trustees.
Such excess insurances will be payable to (i) if payable to the Grantors, to the
relevant Grantor, unless an Event of Default has occurred and is continuing in
which case the excess shall be payable to the Senior Security Trustee or (ii) if
payable to the Lessee to the Lessee in all circumstances.

2



--------------------------------------------------------------------------------



 



5.   Currency       All insurance and reinsurances effected pursuant to this
Schedule V shall be payable in Dollars, save that in the case of the insurances
referred to in paragraph 2(c) (if such denomination is (a) required by the law
of the state of registration of the Pool Aircraft; or (b) the normal practice of
airlines in the relevant country that operate aircraft leased from lessors
located outside such country; or (c) otherwise agreed by the Senior Security
Trustee) or paragraph 2(d).   6.   Specific Terms of Insurances       Insurance
policies which are underwritten in the London and/or other non-US insurance
market and which pertain to financed or leased aircraft equipment contain the
coverage and endorsements described in AVN67B as it may be amended or revised or
its equivalent. Each of the Grantors agrees that, so long as this Agreement
shall remain in effect, the Pool Aircraft will be insured and the applicable
insurance policies endorsed either (i) in a manner consistent with AVN67B, as it
may be amended or revised or its equivalent or (ii) as may then be customary in
the airline industry for aircraft of the same type as the Pool Aircraft utilised
by operators in the same country and whose operational network for such Pool
Aircraft and credit status is similar to the type of business as the Lessee (if
any) and at the time commonly available in the insurance market. In all cases,
the relevant Grantor will set the standards, review and manage the insurances on
the Pool Aircraft consistent with Leasing Company Practice with respect to
similar aircraft.   7.   Insurance Brokers and Insurers       In reviewing and
accepting the insurance brokers (if any) and reinsurance brokers (if any) and
insurers and reinsurers (if any) providing coverage with respect to the Pool
Aircraft, the relevant Grantor will utilize standards consistent with Leasing
Company Practice with respect to similar aircraft. It is recognized that
airlines in certain countries are required to utilize brokers (and sometimes
even no brokers) or carry insurance with local insurance brokers and insurers.
If at any time any Pool Aircraft is not subject to a Lease, the relevant Grantor
will cause its insurance brokers to provide each of the Security Trustees with
evidence that the insurances described in this Schedule V are in full force and
effect.   8.   Deductible Amounts, Self-Insurance and Reinsurance       With
respect to the type of aircraft concerned, the nationality and creditworthiness
of the airline operator, the airline operator’s use and operation thereof and to
the scope of and the amount covered by the insurances carried by the Lessee, the
relevant Grantor will apply standards consistent with Leasing Company Practice
with respect to similar aircraft in reviewing and accepting the amount of any
insurance deductibles, whether the Lessee may self-insure any of the risks
covered by the insurances and the scope and terms of reinsurance, if any,
including a cut-through and assignment clause.   9.   Renewals

3



--------------------------------------------------------------------------------



 



    The Grantors will monitor the insurances on the Pool Aircraft and their
expiration dates. The relevant Grantor shall, when requested by any Security
Trustee, promptly inform such Security Trustee as to whether or not it has been
advised that renewal instructions for any of the insurances have been given by
the airline operator or its broker prior to or on the scheduled expiry date of
the relevant insurance. The relevant Grantor shall promptly notify each of the
Security Trustees in writing if it receives notice that any of the insurances
have in fact expired without renewal. Promptly after receipt, the relevant
Grantor will provide to each of the Security Trustees evidence of renewal of the
insurances and reinsurance (if any).   10.   Information       Subject to
applicable confidentiality restrictions, each of the Grantors shall provide the
Security Trustees or shall ensure that the Security Trustees are provided with
any information reasonably requested by them from time to time concerning the
insurances maintained with respect to the Pool Aircraft or, if reasonably
available to the Grantors, in connection with any claim being made or proposed
to be made thereunder.

4



--------------------------------------------------------------------------------



 



EXHIBIT A-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF COLLATERAL SUPPLEMENT
Wells Fargo Bank Northwest, National Association,
as the First Lien Security Trustee,
the Second Lien Security Trustee,
the Third Lien Security and
the Fourth Lien Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053
[Date]
Re: Aircraft Mortgage and Security Agreement, dated as of October 13, 2009
Ladies and Gentlemen:
          Reference is made to the Aircraft Mortgage and Security Agreement,
dated as of October 13, 2009 (the “Aircraft Mortgage and Security Agreement”),
among INTERNATIONAL LEASE FINANCE CORPORATION, a Delaware corporation (“ILFC”),
TOP AIRCRAFT, INC., a California corporation (“Holdings”), SHREWSBURY AIRCRAFT
LEASING LIMITED, a private limited liability company incorporated under the laws
of Ireland (the “Irish SPC”), STATES AIRCRAFT, INC. a California corporation
(the “California SPC”), ILFC IRELAND LIMITED, a private limited liability
company incorporated under the laws of Ireland (the “Irish Initial Intermediate
Lessee”), ILFC FRANCE S.A.R.L., a société à responsabilité limitée organized
under the laws of France (the “French Initial Intermediate Lessee”), ILFC LABUAN
LTD., a Labuan private limited liability company incorporated under the Offshore
Companies Act 1990 of Malaysia (the “Labuan Initial Intermediate Lessee”) and
the ADDITIONAL GRANTORS who become grantors under the Aircraft Mortgage and
Security Agreement from time to time (together with ILFC, Holdings, the Irish
SPC, the California SPC, the Irish Initial Intermediate Lessee, the French
Initial Intermediate Lessee and the Labuan Initial Intermediate Lessee, the
“Grantors”) and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national
banking association, as the First Lien Security Trustee, the Second Lien
Security Trustee, the Third Lien Security Trustee and the Fourth Lien Security
Trustee. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in the Aircraft Mortgage and Security
Agreement.
          The undersigned hereby delivers, as of the date first above written,
the attached Annexes I and II pursuant to Section 2.15 of the Aircraft Mortgage
and Security Agreement.

 



--------------------------------------------------------------------------------



 



          The undersigned Grantor hereby confirms that the property included in
the attached Annexes constitutes part of the Collateral and hereby makes each
representation and warranty set forth in Section 2.03 of the Aircraft Mortgage
and Security Agreement (as supplemented by the attached Annexes).
          Attached are (i) where required with respect to any Assigned Document
(other than an Assigned Lease) included in the foregoing Collateral, a Consent
and Agreement in substantially the form of Exhibit B to the Aircraft Mortgage
and Security Agreement from the counterparty thereto or, with respect to any
Assigned Lease included in the foregoing Collateral, such consents,
acknowledgements and/or notices as are called for under Section 2.06(a) of the
Aircraft Mortgage and Security Agreement and (ii) duly completed copies of
Annexes I and II hereto.
          This Collateral Supplement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance.

          Very truly yours,    
 
        [                                        ]    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        Acknowledged and agreed to as of the date first above written:
 
        WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual
capacity, but solely as the First Lien Security Trustee, the Second Lien
Security Trustee, the Third Lien Security Trustee and the Fourth Lien Security
Trustee    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



ANNEX I
COLLATERAL SUPPLEMENT
AIRCRAFT OBJECTS

              Airframe MSN   Airframe Manufacturer
and Model   Engine MSNs   Engine Manufacturer and
Model              

 



--------------------------------------------------------------------------------



 



ANNEX II
COLLATERAL SUPPLEMENT
PLEDGED STOCK

                  Stock Borrower   Par
Value   Certificate
No(s).   Number of
Shares   Percentage of
Outstanding
Shares                  

PLEDGED BENEFICIAL INTERESTS

          Borrower   Certificate No.   Percentage of
Beneficial Interest          

PLEDGED MEMBERSHIP INTERESTS

          Issuer   Certificate No.   Percentage of
Membership Interest          

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF GRANTOR SUPPLEMENT
Wells Fargo Bank Northwest, National Association,
as the First Lien Security Trustee,
the Second Lien Security Trustee,
the Third Lien Security and
the Fourth Lien Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053
[Date]
Re: Aircraft Mortgage and Security Agreement, dated as of October 13, 2009
Ladies and Gentlemen:
Reference is made to the Aircraft Mortgage and Security Agreement, dated as of
October 13, 2009 (the “Aircraft Mortgage and Security Agreement”), among
INTERNATIONAL LEASE FINANCE CORPORATION, a Delaware corporation (“ILFC”), TOP
AIRCRAFT, INC., a California corporation (“Holdings”), SHREWSBURY AIRCRAFT
LEASING LIMITED, a private limited liability company incorporated under the laws
of Ireland (the “Irish SPC”), STATES AIRCRAFT, INC. a California corporation
(the “California SPC”), ILFC IRELAND LIMITED, a private limited liability
company incorporated under the laws of Ireland (the “Irish Initial Intermediate
Lessee”), ILFC FRANCE S.A.R.L., a société à responsabilité limitée organized
under the laws of France (the “French Initial Intermediate Lessee”), ILFC LABUAN
LTD., a Labuan private limited liability company incorporated under the Offshore
Companies Act 1990 of Malaysia (the “Labuan Initial Intermediate Lessee”) and
the ADDITIONAL GRANTORS who become grantors under the Aircraft Mortgage and
Security Agreement from time to time (together with ILFC, Holdings, the Irish
SPC, the California SPC, the Irish Initial Intermediate Lessee, the French
Initial Intermediate Lessee and the Labuan Initial Intermediate Lessee, the
“Grantors”) and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national
banking association, as the First Lien Security Trustee, the Second Lien
Security Trustee, the Third Lien Security Trustee and the Fourth Lien Security
Trustee. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in the Aircraft Mortgage and Security
Agreement.
          The undersigned hereby agrees, as of the date first above written, to
become a Grantor under the Aircraft Mortgage and Security Agreement as if it
were an original party thereto and agrees that each reference in the Aircraft
Mortgage and Security Agreement to “Grantor” shall also mean and be a reference
to the undersigned.

 



--------------------------------------------------------------------------------



 



          (A) Grant of Security Interest – First Lien. To secure the First Lien
Secured Obligations, the undersigned Grantor hereby assigns and pledges to the
First Lien Security Trustee for its benefit and the benefit of the other First
Lien Secured Parties and hereby grants to the First Lien Security Trustee for
its benefit and the benefit of the other First Lien Secured Parties a first
priority security interest in, all of its right, title and interest in and to
the following (collectively, the “Supplementary Collateral”):
          (a) all of such Grantor’s right, title and interest in and to (i) each
Pool Aircraft, including the Airframe and Engines as the same is now and will
hereafter be constituted, and in the case of such Engines, whether or not any
such Engine shall be installed in or attached to the Airframe or any other
airframe, together with (ii) all Parts of whatever nature, which are from time
to time included within the definitions of “Airframe” or “Engines”, including
all substitutions, renewals and replacements of and additions, improvements,
accessions and accumulations to the Airframe and Engines (other than additions,
improvements, accessions and accumulations which constitute appliances, parts,
instruments, appurtenances, accessories, furnishings or other equipment excluded
from the definition of Parts), (iii) all Aircraft Documents and (iv) any money
or non-money proceeds of an Airframe or Engine arising from the total or partial
loss or destruction of such Airframe or its Engine or its total or partial
confiscation, condemnation or requisition
          (b) all of such Grantor’s right, title and interest in and to all
Leases to which such Grantor is or may from time to time be party with respect
to the Pool Aircraft and any leasing arrangements among Grantors with respect to
such Leases together with all Related Collateral Documents (all such Leases and
Related Collateral Documents, the “Assigned Leases”), including without
limitation (i) all rights of such Grantor to receive moneys due and to become
due under or pursuant to such Assigned Leases, (ii) all rights of such Grantor
to receive proceeds of any insurance, indemnity, warranty or guaranty with
respect to such Assigned Leases, (iii) claims of such Grantor for damages
arising out of or for breach or default under such Assigned Leases, (iv) all
rights under any such Assigned Lease with respect to any subleases of the Pool
Aircraft subject to such Assigned Lease and (v) the right of such Grantor to
terminate such Assigned Leases and to compel performance of, and otherwise to
exercise all remedies under, any Assigned Lease, whether arising under such
Assigned Leases or by statute or at law or in equity (the “Lease Collateral”);
          (c) all of the following (the “Security Collateral”):
          (i) the Pledged Stock identified on the attached Annex II and the
certificates representing such Pledged Stock, and all dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
Pledged Stock;
          (ii) all additional shares of the capital stock of any other Grantor
other than ILFC or an Initial Intermediate Lessee from time to time acquired by
such Grantor in any manner, including the capital stock of any other Grantor
that may be formed from time to time, and all certificates, if any, representing
such additional shares of the capital stock and all dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all such additional shares;
and

2



--------------------------------------------------------------------------------



 



          (d) all of the following (the “Beneficial Interest Collateral”):
          (i) the Pledged Beneficial Interest identified on the attached Annex
II, all certificates, if any, from time to time representing all of such
Grantor’s right, title and interest in such Pledged Beneficial Interest, any
contracts and instruments pursuant to which any such Pledged Beneficial Interest
are created or issued and all distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Pledged Beneficial Interest;
and
          (ii) all of such Grantor’s right, title and interest in all additional
beneficial interests in any other Grantor other than an Initial Intermediate
Lessee from time to time acquired by such Grantor in any manner, including the
beneficial interests in any other Grantor that may be formed from time to time,
and all certificates, if any, from time to time representing such additional
beneficial interests and all distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all such additional beneficial interests;
          (e) all of the following (the “Membership Interest Collateral”):
          (i) the Pledged Membership Interests identified on the attached Annex
II, all certificates, if any, from time to time representing all of such
Grantor’s right, title and interest in such Pledged Membership Interests, any
contracts and instruments pursuant to which any such Pledged Membership
Interests are created or issued and all distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such Pledged Membership
Interests; and
          (ii) all of such Grantor’s right, title and interest in all additional
membership interests in any other Grantor other than an Initial Intermediate
Lessee from time to time acquired by such Grantor in any manner, including the
membership interests in any other Grantor that may be formed from time to time,
and all certificates, if any, from time to time representing such additional
membership interests and all distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all such additional membership interests;
          (f) (i) all right of such Grantor in and to each Blocked Account and
all funds or other property at any time or from time to time credited to any
Blocked Account and (ii) other than ILFC or an Initial Intermediate Lessee
(provided, however, that any Initial Intermediate Lessee shall comply with
Section 2.11(a) of the Credit Agreement), all right of such Grantor in and to
each account at any time or from time to time established in its name and, in
the case of clause (i) and (ii) above, all cash, investment property,
investments, securities, instruments or other property (including all “financial
assets” within the meaning of Section 8-102(a)(9) of the UCC) at any time or
from time to time credited to any such account (collectively, the “Account
Collateral”);
          (g) all other “investment property” (as defined in
Section 9-102(a)(49) of the UCC) of such Grantor other than ILFC or any Initial
Intermediate Lessee (the “Investment Collateral”) including written notification
of all interest, dividends, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in

3



--------------------------------------------------------------------------------



 



exchange for any or all of the then existing Investment Collateral, but
excluding any loans or advances made, or dividends or other amounts paid, by any
Grantor to any other Grantor;
          (h) all of the following (the “Assigned Agreement Collateral”):
          (i) all of such Grantor’s right, title and interest in and to all
security assignments, cash deposit agreements and other security agreements
executed in its favor by any other Grantor, other than between ILFC and any
Initial Intermediate Lessee, in each case as such agreements may be amended or
otherwise modified from time to time (collectively, the “Assigned Agreements”);
and
          (ii) all of such Grantor’s right, title and interest in and to all
deposit accounts, all funds or other property held in such deposit accounts, all
certificates and instruments, if any, from time to time representing or
evidencing such deposit accounts and all other property of whatever nature, in
each case pledged, assigned or transferred to it or mortgaged or charged in its
favor pursuant to any Assigned Agreement;
          (i) all of such Grantor’s right, title and interest in and to the
Acquisition Agreements (the “Aircraft Purchase Collateral”);
          (j) all of such Grantor’s right, title and interest in and to the
personal property identified in a Grantor Supplement or a Collateral Supplement
executed and delivered by such Grantor to any Security Trustee; and
          (k) all proceeds of any and all of the foregoing Collateral (including
proceeds that constitute property of the types described in subsections (a),
(b), (c), (d), (e), (f), (g), (h), (i) and (j) above);
provided that the Collateral shall not include any Excluded Property.
          (B) Grant of Security Interest — Second Lien. To secure the Second
Lien Secured Obligations, the undersigned Grantor hereby assigns and pledges to
the Second Lien Security Trustee, for its benefit and the benefit of the other
Second Lien Secured Parties, and hereby grants to the Second Lien Security
Trustee for its benefit and the benefit of the other Second Lien Secured Parties
a subordinated security interest in (subject and subordinate in all respects to
the Lien of the First Lien Secured Parties), all of its right, title and
interest in and to the Supplementary Collateral.
          (C) Grant of Security Interest — Third Lien. To secure the Third Lien
Secured Obligations, the undersigned Grantor hereby assigns and pledges to the
Third Lien Security Trustee, for its benefit and the benefit of the other Third
Lien Secured Parties, and hereby grants to the Third Lien Security Trustee for
its benefit and the benefit of the other Third Lien Secured Parties a
subordinated security interest in (subject and subordinate in all respects to
the Lien of the First Lien Secured Parties and the Lien of the Second Lien
Secured Parties), all of its right, title and interest in and to the
Supplementary Collateral.
          (D) Grant of Security Interest — Fourth Lien. To secure the Fourth
Lien Secured Obligations, the undersigned Grantor hereby assigns and pledges to
the Fourth Lien

4



--------------------------------------------------------------------------------



 



Security Trustee, for its benefit and the benefit of the other Fourth Lien
Secured Parties, and hereby grants to the Fourth Lien Security Trustee for its
benefit and the benefit of the other Fourth Lien Secured Parties a subordinated
security interest in (subject and subordinate in all respects to the Lien of the
First Lien Secured Parties, the Lien of the Second Lien Secured Parties and the
Lien of the Third Lien Secured Parties), all of its right, title and interest in
and to the Supplementary Collateral.
          The undersigned Grantor hereby makes each representation and warranty
set forth in Section 2.03 of the Aircraft Mortgage and Security Agreement (as
supplemented by the attached Annexes) and hereby agrees to be bound as a Grantor
by all of the terms and provisions of the Aircraft Mortgage and Security
Agreement. Each reference in the Aircraft Mortgage and Security Agreement to the
Pledged Stock, the Pledged Beneficial Interest, the Pledged Membership
Interests, the Security Collateral, the Beneficial Interest Collateral, the
Membership Interest Collateral, the Account Collateral, the Investment
Collateral, the Assigned Agreements, the Assigned Agreement Collateral, the
Acquisition Agreements, the Aircraft Purchase Collateral, the Assigned Leases,
the Lease Collateral, the Assigned Documents and the Assigned Agreement
Collateral shall be construed to include a reference to the corresponding
Collateral hereunder.
          The undersigned hereby agrees, together with the other Grantors,
jointly and severally to indemnify each Security Trustee and its officers,
directors, employees and agents in the manner set forth in Section 8.01 of the
Aircraft Mortgage and Security Agreement.
          Attached are (i) where required with respect to any Assigned Document
(other than an Assigned Lease) included in the foregoing Supplementary
Collateral, a Consent and Agreement in substantially the form of Exhibit B to
the Aircraft Mortgage and Security Agreement from the counterparty thereto or,
with respect to any Assigned Lease included in the foregoing Supplementary
Collateral, such consents, acknowledgements and/or notices as are called for
under Section 2.06(a) of the Aircraft Mortgage and Security Agreement and
(ii) duly completed copies of Annexes I, II, III and IV hereto.
[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



     This Grantor Supplement shall in all respects be governed by, and construed
in accordance with, the laws of the State of New York, including all matters of
construction, validity and performance.

          Very truly yours,    
 
        [NAME OF GRANTOR]    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        Acknowledged and agreed to as of the date first above written:
 
        WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual
capacity, but solely as the First Lien Security Trustee, the Second Lien
Security Trustee, the Third Lien Security Trustee and the Fourth Lien Security
Trustee    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

6



--------------------------------------------------------------------------------



 



ANNEX I
GRANTOR SUPPLEMENT
AIRCRAFT OBJECTS

              Airframe MSN   Airframe Manufacturer
and Model   Engine MSNs   Engine Manufacturer
and Model              

 



--------------------------------------------------------------------------------



 



ANNEX II
GRANTOR SUPPLEMENT
PLEDGED STOCK

                  Stock Borrower   Par Value   Certificate No(s).   Number of
Shares   Percentage of
Outstanding
Shares                  

PLEDGED BENEFICIAL INTERESTS

          Borrower   Certificate No.   Percentage of
Beneficial Interest          

PLEDGED MEMBERSHIP INTERESTS

          Issuer   Certificate No.   Percentage of
Membership Interest          

 



--------------------------------------------------------------------------------



 



ANNEX III
GRANTOR SUPPLEMENT
TRADE NAMES

 



--------------------------------------------------------------------------------



 



ANNEX IV
GRANTOR SUPPLEMENT

      Name of Grantor   Chief Executive Office, Chief Place of
Business and Registered Office and Organizational
ID (if applicable)      

 



--------------------------------------------------------------------------------



 



EXHIBIT B
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF CONSENT AND AGREEMENT
[DATE]
[Name of the Grantor]
Ladies and Gentlemen:
          Reference is made to the agreement between you and the Grantor dated
[          ] (the “Assigned Document”).
          Pursuant to the Aircraft Mortgage and Security Agreement, dated
October 13, 2009 (the “Aircraft Mortgage and Security Agreement”), between the
Grantor, certain other Grantors and Wells Fargo Bank Northwest, National
Association, as the First Lien Security Trustee, the Second Lien Security
Trustee, the Third Lien Security Trustee and the Fourth Lien Security Trustee,
the Grantor has granted to each of the Security Trustees a security interest in
certain property of the Grantor, including, among other things, the following
(the “Collateral”): all of such Grantor’s right, title and interest in and to
the Assigned Document, including without limitation all rights of such Grantor
to receive moneys due and to become due under or pursuant to the Assigned
Document, all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect to the Assigned Document, claims of
such Grantor for damages arising out of or for breach or default under the
Assigned Document and the right of such Grantor to terminate the Assigned
Document, to perform thereunder and to compel performance and otherwise exercise
all remedies thereunder, whether arising under the Assigned Document or by
statute or at law or in equity. Capitalized terms used herein, unless otherwise
defined herein, have the meanings assigned to them in the Aircraft Mortgage and
Security Agreement.
          By signing this Consent and Agreement, you acknowledge notice of, and
consent to the terms and provisions of, the Aircraft Mortgage and Security
Agreement and confirm to each of the Security Trustees that you have received no
notice of any other pledge or assignment of the Assigned Document. Further, you
hereby agree with each of the Security Trustees that:
          (a) You will make all payments to be made by you under or in
connection with the Assigned Document directly to the applicable Collection
Account set forth on Schedule I hereto or otherwise in accordance with the
instructions of the Senior Security Trustee.
          (b) The Security Trustees shall be entitled to exercise any and all
rights and remedies of the Grantor under the Assigned Document in accordance
with the terms of the Aircraft Mortgage and Security Agreement, and you will
comply in all respects with such exercise.

 



--------------------------------------------------------------------------------



 



          (c) You will not, without the prior written consent of each of the
Security Trustees, (i) cancel or terminate the Assigned Document or consent to
or accept any cancellation or termination thereof or (ii) amend or otherwise
modify the Assigned Document.
          This Consent and Agreement shall be binding upon you and your
successors and assigns and shall inure to the benefit of the Security Trustees,
the Secured Parties and their successors, transferees and assigns.
          This Consent and Agreement shall in all respects, be governed by and
construed in accordance with the laws of the State of New York, including all
matters of construction, validity and performance.

                  Very truly yours,    
 
                [NAME OF GRANTOR]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION,         not in its individual capacity, but solely as the First
Lien Security Trustee, the Second Lien Security Trustee, the Third Lien Security
Trustee and the Fourth Lien Security Trustee    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

          Acknowledged and agreed to as of the date first above written:    
 
        [NAME OF OBLIGOR]    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

2



--------------------------------------------------------------------------------



 



SCHEDULE I
CONSENT AND AGREEMENT
COLLECTION ACCOUNT INFORMATION

3



--------------------------------------------------------------------------------



 



EXHIBIT C-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE – FIRST LIEN
FAA MORTGAGE AND SECURITY AGREEMENT – FIRST LIEN (MSN [          ])
     THIS FAA MORTGAGE AND SECURITY AGREEMENT – FIRST LIEN (MSN [          ])
(this “Agreement”) dated as of October 13, 2009, is made by and between
[          ], as grantor (the “Grantor”), and WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, a national banking association, as the First Lien Security
Trustee (the “Security Trustee”) under the Aircraft Mortgage and Security
Agreement (the “Aircraft Mortgage”), dated as of October 13, 2009, among
INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), TOP AIRCRAFT, INC., SHREWSBURY
AIRCRAFT LEASING LIMITED, STATES AIRCRAFT, INC., ILFC IRELAND LIMITED, ILFC
FRANCE S.A.R.L., ILFC LABUAN LTD. and the additional grantors referred to
therein, as the grantors, WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as
the Security Trustee, the Second Lien Security Trustee, the Third Lien Security
Trustee and the Fourth Lien Security Trustee and the FEDERAL RESERVE BANK OF NEW
YORK (the “FRBNY”). Capitalized terms used and not defined herein are used as
defined in Appendix A hereto.
W I T N E S S E T H:
     WHEREAS, the Grantor has entered into the Borrower Party Guarantee
Agreement (the “First Lien Guarantee Agreement”), pursuant to which the Grantor
has agreed to guarantee certain of the obligations of American International
Group, Inc. (“AIG”) under the Credit Agreement dated as of September 22, 2008
between AIG, as borrower, and the FRBNY, as lender (as amended, restated,
amended and restated or otherwise modified from time to time, the “Parent Credit
Agreement”); and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the First Lien Guarantee Agreement; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and on certain other property and rights relating
thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into
the Transaction Documents and (b) secure the prompt payment and performance of
all the Secured Obligations, the Grantor and the Security Trustee hereby agree
as follows:
   1. SECURITY INTEREST.

 



--------------------------------------------------------------------------------



 



     The Grantor does hereby transfer, convey, pledge, mortgage, hypothecate,
assign and grant a first priority security interest to the Security Trustee,
subject to no prior interests of any Person whatsoever except for a lessee under
a Lease, in the following collateral (collectively, the “Mortgage Collateral”)
attaching on the date of this Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed on any Aircraft or may be installed
in any other aircraft;     c.   all of the Grantor’s right, title and interest
in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft, any acceptance certificate, and/or bill of
sale relating to any Aircraft, any guaranties, letters of credit or other credit
support relating to any Aircraft, and any other certificate, instrument or
agreement relating to any Aircraft or a lessee, user or lessor of any Aircraft
(collectively, the “Aircraft Documents”);     d.   all proceeds from the sale or
other disposition of, all proceeds of insurance due to the Grantor on, and all
proceeds of any condemnation due to the Grantor with respect to, any of the
equipment described in clauses (a), (b) and (c) above;     e.   all rents,
issues, profits, revenues and other income of the property intended, subjected
or required to be subjected to the Lien of this Agreement hereby, by the other
Transaction Documents or by any supplement to this Agreement in form and
substance satisfactory to the Security Trustee, and all of the estate, right,
title and interest of every nature whatsoever of the Grantor in and to the same
and every part thereof; and     f.   all proceeds, howsoever arising, of the
foregoing.

     TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee, and
its successors and assigns, as security for the Secured Obligations.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.

2



--------------------------------------------------------------------------------



 



3. MISCELLANEOUS
     3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.
     3.2 Severability. Any provision of this Agreement prohibited by the laws of
any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
     3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     3.4 Further Assurances. At any time and from time to time, upon the request
of the Security Trustee, the Grantor shall promptly and duly execute and deliver
any and all such further instruments and documents that may be necessary, or
that the Security Trustee may reasonably request, in order for the Security
Trustee to obtain the full benefits of security interests and assignments
created or intended to be created hereby and of the rights and powers granted
herein and in the Aircraft Mortgage.
     3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
If to the Grantor:
[          ]
[ADDRESS]
Attention: [          ]
Fax: [          ]
If to the Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053

3



--------------------------------------------------------------------------------



 



     3.6 Security Trustee.
     The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
     3.7 Execution in Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures were upon the
same instrument.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Mortgage and Security Agreement –
First Lien to be executed as of the day and year first above written and to be
delivered in the State of New York.

          GRANTOR:  [          ]
      By:           Name:           Title:         SECURITY TRUSTEE:  WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Security Trustee
      By:           Name:           Title:      

5



--------------------------------------------------------------------------------



 



         

APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT– FIRST LIEN
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning specified in the third recital of this
Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “Lease” means, with respect to any Aircraft, any aircraft lease
agreement, conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between the Grantor and a Lessee, as such
agreement or arrangement may be amended, modified, extended, supplemented,
assigned or novated from time to time in accordance with the Transaction
Documents; provided that if, under any sub-leasing arrangement with respect to
the Aircraft permitted by the Lease of the Aircraft and executed by the Lessee
and a sub-lessee, the lessor of the Aircraft agrees to receive payments or
collateral directly from, or is to make payments directly to, such sub-lessee,
in any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Lease” of the Aircraft, and the sub-lessee shall
constitute the related “Lessee” with respect to the Aircraft, but only to the
extent of the provisions of such sub-lease agreement relevant to such payments
and collateral and to the extent agreed by the relevant lessor.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Mortgage Collateral” means the Aircraft and other property described
in Section 1 hereof and subject to the security interest created by this
Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third

6



--------------------------------------------------------------------------------



 



party or is subject to a security interest granted to a third party), that may
from time to time be installed or incorporated in or attached or appurtenant to
any “Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined
in the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.
          “Secured Obligations” has the meaning given to the term “First Lien
Secured Obligations” in the Aircraft Mortgage.
          “Secured Parties” has the meaning given to the term “First Lien
Secured Parties” in the Aircraft Mortgage.
          “Transaction Documents” has the meaning set forth in the Aircraft
Mortgage Agreement.

7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT – FIRST LIEN
MORTGAGE COLLATERAL
     1. “Aircraft [___]” means:
     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [          ] and FAA registration number
[          ];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos. [          ] and
[          ] respectively.
     2. “Aircraft [___]” means:
     one (1) [                      ] Model [                     ] aircraft
bearing manufacturer’s serial no. [          ] and FAA registration number
[          ];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos. [          ] and
[          ] respectively.

8



--------------------------------------------------------------------------------



 



EXHIBIT C-2
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE – SECOND LIEN
FAA MORTGAGE AND SECURITY AGREEMENT – SECOND LIEN (MSN [          ])
     THIS FAA MORTGAGE AND SECURITY AGREEMENT – SECOND LIEN (MSN [          ])
(this “Agreement”) dated as of October 13, 2009, is made by and between
[          ], as grantor (the “Grantor”), and WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, a national banking association, as the Second Lien
Security Trustee (the “Security Trustee”) under the Aircraft Mortgage and
Security Agreement (the “Aircraft Mortgage”), dated as of October 13, 2009,
among INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), TOP AIRCRAFT, INC.
(“Holdings”), SHREWSBURY AIRCRAFT LEASING LIMITED (the “Irish SPC”), STATES
AIRCRAFT, INC. (the “California SPC”), ILFC IRELAND LIMITED (the “Irish Initial
Intermediate Lessee”), ILFC FRANCE S.A.R.L. (the “French Initial Intermediate
Lessee”), ILFC LABUAN LTD. (the “Labuan Initial Intermediate Lessee”) and the
additional grantors referred to therein, as the grantors, WELLS FARGO BANK
NORTHWEST, NATIONAL ASSOCIATION, as the First Lien Security Trustee, the
Security Trustee, the Third Lien Security Trustee and the Fourth Lien Security
Trustee and the FEDERAL RESERVE BANK OF NEW YORK. Capitalized terms used and not
defined herein are used as defined in Appendix A hereto.
W I T N E S S E T H:
     WHEREAS, ILFC, the Irish SPC and the California SPC, and certain other
borrowers party thereto, as co-borrowers (the “Borrowers”), the Irish Initial
Intermediate Lessee, the French Initial Intermediate Lessee, the Labuan Initial
Intermediate Lessee, Holdings, AIG Funding, Inc., as lender (the “Lender”) and
the Security Trustee have entered into the Credit Agreement, dated as of the
date hereof (the “Credit Agreement”), pursuant to which the Lender has made the
Loan to the Borrowers; and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Credit Agreement, among other things; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and on certain other property and rights relating
thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into
the Transaction Documents and (b) secure the prompt payment and performance of
all the Secured Obligations, the Grantor and the Security Trustee hereby agree
as follows:

 



--------------------------------------------------------------------------------



 



   1. SECURITY INTEREST.
     The Grantor does hereby transfer, convey, pledge, mortgage, hypothecate,
assign and grant a subordinated security interest to the Security Trustee,
subject and subordinate in all respects only to the Lien of the Senior Secured
Parties, if any, and subject to no other prior interests of any Person
whatsoever except for a lessee under a Lease, in the following collateral
(collectively, the “Mortgage Collateral”) attaching on the date of this
Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed on any Aircraft or may be installed
in any other aircraft;     c.   all of the Grantor’s right, title and interest
in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft, any acceptance certificate, and/or bill of
sale relating to any Aircraft, any guaranties, letters of credit or other credit
support relating to any Aircraft, and any other certificate, instrument or
agreement relating to any Aircraft or a lessee, user or lessor of any Aircraft
(collectively, the “Aircraft Documents”);     d.   all proceeds from the sale or
other disposition of, all proceeds of insurance due to the Grantor on, and all
proceeds of any condemnation due to the Grantor with respect to, any of the
equipment described in clauses (a), (b) and (c) above;     e.   all rents,
issues, profits, revenues and other income of the property intended, subjected
or required to be subjected to the Lien of this Agreement hereby, by the other
Transaction Documents or by any supplement to this Agreement in form and
substance satisfactory to the Security Trustee, and all of the estate, right,
title and interest of every nature whatsoever of the Grantor in and to the same
and every part thereof; and     f.   all proceeds, howsoever arising, of the
foregoing.

     TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee, and
its successors and assigns, as security for the Secured Obligations.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.

2



--------------------------------------------------------------------------------



 



3. MISCELLANEOUS
     3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.
     3.2 Severability. Any provision of this Agreement prohibited by the laws of
any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
     3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     3.4 Further Assurances. At any time and from time to time, upon the request
of the Security Trustee, the Grantor shall promptly and duly execute and deliver
any and all such further instruments and documents that may be necessary, or
that the Security Trustee may reasonably request, in order for the Security
Trustee to obtain the full benefits of security interests and assignments
created or intended to be created hereby and of the rights and powers granted
herein and in the Aircraft Mortgage.
     3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
If to the Grantor:
[          ]
[ADDRESS]
Attention: [          ]
Fax: [          ]
If to the Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053

3



--------------------------------------------------------------------------------



 



     3.6 Security Trustee.
     The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
     3.7 Execution in Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures were upon the
same instrument.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Mortgage and Security Agreement –
Second Lien to be executed as of the day and year first above written and to be
delivered in the State of New York.

          GRANTOR:  [          ]
      By:           Name:           Title:         SECURITY TRUSTEE:  WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Security Trustee
      By:           Name:           Title:        

5



--------------------------------------------------------------------------------



 



APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT – SECOND LIEN
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning specified in the third recital of this
Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “Lease” means, with respect to any Aircraft, any aircraft lease
agreement, conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between the Grantor and a Lessee, as such
agreement or arrangement may be amended, modified, extended, supplemented,
assigned or novated from time to time in accordance with the Transaction
Documents; provided that if, under any sub-leasing arrangement with respect to
the Aircraft permitted by the Lease of the Aircraft and executed by the Lessee
and a sub-lessee, the lessor of the Aircraft agrees to receive payments or
collateral directly from, or is to make payments directly to, such sub-lessee,
in any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Lease” of the Aircraft, and the sub-lessee shall
constitute the related “Lessee” with respect to the Aircraft, but only to the
extent of the provisions of such sub-lease agreement relevant to such payments
and collateral and to the extent agreed by the relevant lessor.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Mortgage Collateral” means the Aircraft and other property described
in Section 1 hereof and subject to the security interest created by this
Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third

6



--------------------------------------------------------------------------------



 



party or is subject to a security interest granted to a third party), that may
from time to time be installed or incorporated in or attached or appurtenant to
any “Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined
in the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.
          “Secured Obligations” has the meaning given to the term “Second Lien
Secured Obligations” in the Aircraft Mortgage.
          “Secured Parties” has the meaning given to the term “Second Lien
Secured Parties” in the Aircraft Mortgage.
          “Senior Secured Parties” has the meaning given to the term “First Lien
Secured Parties” in the Aircraft Mortgage.
          “Transaction Documents” has the meaning set forth in the Aircraft
Mortgage.

7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT – SECOND LIEN
MORTGAGE COLLATERAL
     1. “Aircraft [___]” means:
     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [          ] and FAA registration number
[          ];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos. [          ] and
[          ] respectively.
     2. “Aircraft [___]” means:
     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [          ] and FAA registration number
[          ];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos. [          ] and
[          ] respectively.

8



--------------------------------------------------------------------------------



 



EXHIBIT C-3
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE – THIRD LIEN
FAA MORTGAGE AND SECURITY AGREEMENT –THIRD LIEN (MSN [          ])
     THIS FAA MORTGAGE AND SECURITY AGREEMENT –THIRD LIEN (MSN [          ])
(this “Agreement”) dated as of October 13, 2009, is made by and between
[          ], as grantor (the “Grantor”), and WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, a national banking association, as the Third Lien Security
Trustee (the “Security Trustee”) under the Aircraft Mortgage and Security
Agreement (the “Aircraft Mortgage”), dated as of October 13, 2009, among
INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), TOP AIRCRAFT, INC., SHREWSBURY
AIRCRAFT LEASING LIMITED, STATES AIRCRAFT, INC., ILFC IRELAND LIMITED, ILFC
FRANCE S.A.R.L., ILFC LABUAN LTD. and the additional grantors referred to
therein, as the grantors, WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as
the First Lien Security Trustee, the Second Lien Security Trustee, the Security
Trustee and the Fourth Lien Security Trustee and the FEDERAL RESERVE BANK OF NEW
YORK (the “FRBNY”). Capitalized terms used and not defined herein are used as
defined in Appendix A hereto.
W I T N E S S E T H:
     WHEREAS, the Grantor has entered into the Third Lien Borrower Party
Guarantee Agreement (the “Third Lien Guarantee Agreement”), pursuant to which
the Grantor has agreed to guarantee certain of the obligations of American
International Group, Inc. (“AIG”) under the Credit Agreement dated as of
September 22, 2008 between AIG, as borrower, and the FRBNY, as lender (as
amended, restated, amended and restated or otherwise modified from time to time,
the “Parent Credit Agreement”); and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Third Lien Guarantee Agreement; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and on certain other property and rights relating
thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into
the Transaction Documents and (b) secure the prompt payment and performance of
all the Secured Obligations, the Grantor and the Security Trustee hereby agree
as follows:
1 SECURITY INTEREST.

 



--------------------------------------------------------------------------------



 



     The Grantor does hereby transfer, convey, pledge, mortgage, hypothecate,
assign and grant a subordinated security interest to the Security Trustee,
subject and subordinate in all respects to the Lien of the Senior Secured
Parties, and subject to no other prior interests of any Person whatsoever except
for a lessee under a Lease, in the following collateral (collectively, the
“Mortgage Collateral”) attaching on the date of this Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed on any Aircraft or may be installed
in any other aircraft;     c.   all of the Grantor’s right, title and interest
in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft, any acceptance certificate, and/or bill of
sale relating to any Aircraft, any guaranties, letters of credit or other credit
support relating to any Aircraft, and any other certificate, instrument or
agreement relating to any Aircraft or a lessee, user or lessor of any Aircraft
(collectively, the “Aircraft Documents”);     d.   all proceeds from the sale or
other disposition of, all proceeds of insurance due to the Grantor on, and all
proceeds of any condemnation due to the Grantor with respect to, any of the
equipment described in clauses (a), (b) and (c) above;     e.   all rents,
issues, profits, revenues and other income of the property intended, subjected
or required to be subjected to the Lien of this Agreement hereby, by the other
Transaction Documents or by any supplement to this Agreement in form and
substance satisfactory to the Security Trustee, and all of the estate, right,
title and interest of every nature whatsoever of the Grantor in and to the same
and every part thereof; and     f.   all proceeds, howsoever arising, of the
foregoing.

     TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee, and
its successors and assigns, as security for the Secured Obligations.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.

2



--------------------------------------------------------------------------------



 



3. MISCELLANEOUS
     3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.
     3.2 Severability. Any provision of this Agreement prohibited by the laws of
any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
     3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     3.4 Further Assurances. At any time and from time to time, upon the request
of the Security Trustee, the Grantor shall promptly and duly execute and deliver
any and all such further instruments and documents that may be necessary, or
that the Security Trustee may reasonably request, in order for the Security
Trustee to obtain the full benefits of security interests and assignments
created or intended to be created hereby and of the rights and powers granted
herein and in the Aircraft Mortgage.
     3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
If to the Grantor:
[          ]
[ADDRESS]
Attention: [          ]
Fax: [          ]
If to the Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053

3



--------------------------------------------------------------------------------



 



     3.6 Security Trustee.
     The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
     3.7 Execution in Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures were upon the
same instrument.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Mortgage and Security Agreement –
Third Lien to be executed as of the day and year first above written and to be
delivered in the State of New York.

          GRANTOR:  [          ]
      By:           Name:           Title:         SECURITY TRUSTEE:  WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Security Trustee
      By:           Name:           Title:        

5



--------------------------------------------------------------------------------



 



APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT –THIRD LIEN
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning specified in the third recital of this
Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “Lease” means, with respect to any Aircraft, any aircraft lease
agreement, conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between the Grantor and a Lessee, as such
agreement or arrangement may be amended, modified, extended, supplemented,
assigned or novated from time to time in accordance with the Transaction
Documents; provided that if, under any sub-leasing arrangement with respect to
the Aircraft permitted by the Lease of the Aircraft and executed by the Lessee
and a sub-lessee, the lessor of the Aircraft agrees to receive payments or
collateral directly from, or is to make payments directly to, such sub-lessee,
in any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Lease” of the Aircraft, and the sub-lessee shall
constitute the related “Lessee” with respect to the Aircraft, but only to the
extent of the provisions of such sub-lease agreement relevant to such payments
and collateral and to the extent agreed by the relevant lessor.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Mortgage Collateral” means the Aircraft and other property described
in Section 1 hereof and subject to the security interest created by this
Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third

6



--------------------------------------------------------------------------------



 



party or is subject to a security interest granted to a third party), that may
from time to time be installed or incorporated in or attached or appurtenant to
any “Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined
in the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.
          “Secured Obligations” has the meaning given to the term “Third Lien
Secured Obligations” in the Aircraft Mortgage.
          “Secured Parties” has the meaning given to the term “Third Lien
Secured Parties” in the Aircraft Mortgage.
          “Senior Secured Parties” means, collectively, the “First Lien Secured
Parties” and the “Second Lien Secured Parties”, each as defined in the Aircraft
Mortgage.
          “Transaction Documents” has the meaning set forth in the Aircraft
Mortgage.

7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT –THIRD LIEN
MORTGAGE COLLATERAL
     1. “Aircraft [___]” means:
     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [          ] and FAA registration number
[          ];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos. [          ] and
[          ] respectively.
     2. “Aircraft [___]” means:
     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [          ] and FAA registration number
[          ];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos. [          ] and
[          ] respectively.

8



--------------------------------------------------------------------------------



 



EXHIBIT C-4
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE – FOURTH LIEN
FAA MORTGAGE AND SECURITY AGREEMENT – FOURTH LIEN (MSN [          ])
     THIS FAA MORTGAGE AND SECURITY AGREEMENT – FOURTH LIEN (MSN [          ])
(this “Agreement”) dated as of October 13, 2009, is made by and between
[          ], as grantor (the “Grantor”), and WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, a national banking association, as the Fourth Lien
Security Trustee (the “Security Trustee”) under the Aircraft Mortgage and
Security Agreement (the “Aircraft Mortgage”), dated as of October 13, 2009,
among INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), TOP AIRCRAFT, INC.
(“Holdings”), SHREWSBURY AIRCRAFT LEASING LIMITED (the “Irish SPC”), STATES
AIRCRAFT, INC. (the “California SPC”), ILFC IRELAND LIMITED (the “Irish Initial
Intermediate Lessee”), ILFC FRANCE S.A.R.L. (the “French Initial Intermediate
Lessee”), ILFC LABUAN LTD. (the “Labuan Initial Intermediate Lessee”), the
additional grantors referred to therein, as the grantors, WELLS FARGO BANK
NORTHWEST, NATIONAL ASSOCIATION, as the First Lien Security Trustee, the Second
Lien Security Trustee, the Third Lien Security Trustee, and the Security Trustee
and the FEDERAL RESERVE BANK OF NEW YORK. Capitalized terms used and not defined
herein are used as defined in Appendix A hereto.
W I T N E S S E T H:
     WHEREAS, ILFC and AIG Funding, Inc. (“AIG Funding”) have entered into the
Demand Note Agreement, dated as of March 9, 2009, and the Demand Note Agreement,
dated as of March 26, 2009 (collectively, the “Demand Note Agreements”),
pursuant to which AIG Funding has made certain Advances to ILFC; and
     WHEREAS, the Demand Note Agreements have been amended and restated as of
October 13, 2009 pursuant to the Amended and Restated Credit Agreement (the
“Amended and Restated Credit Agreement”) among ILFC, the Irish SPC and the
California SPC, as co-borrowers, the Irish Initial Intermediate Lessee, the
French Initial Intermediate Lessee and the Labuan Initial Intermediate Lessee,
AIG Funding and the Security Trustee.
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Amended and Restated Credit Agreement; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Party a Lien on
its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and on certain other property and rights relating
thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Party to enter into the

 



--------------------------------------------------------------------------------



 



Transaction Documents and (b) secure the prompt payment and performance of all
the Secured Obligations, the Grantor and the Security Trustee hereby agree as
follows:
1 SECURITY INTEREST.
     The Grantor does hereby transfer, convey, pledge, mortgage, hypothecate,
assign and grant a subordinated security interest to the Security Trustee,
subject and subordinate in all respects to the Lien of the Senior Secured
Parties, and subject to no other prior interests of any Person whatsoever except
for a lessee under a Lease, in the following collateral (collectively, the
“Mortgage Collateral”) attaching on the date of this Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed on the Aircraft or may be installed
in any other aircraft;     c.   all of the Grantor’s right, title and interest
in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft, any acceptance certificate, and/or bill of
sale relating to any Aircraft, any guaranties, letters of credit or other credit
support relating to any Aircraft, and any other certificate, instrument or
agreement relating to any Aircraft or a lessee, user or lessor of any Aircraft
(collectively, the “Aircraft Documents”);     d.   all proceeds from the sale or
other disposition of, all proceeds of insurance due to the Grantor on, and all
proceeds of any condemnation due to the Grantor with respect to, any of the
equipment described in clauses (a), (b) and (c) above;     e.   all rents,
issues, profits, revenues and other income of the property intended, subjected
or required to be subjected to the Lien of this Agreement hereby, by the other
Transaction Documents or by any supplement to this Agreement in form and
substance satisfactory to the Security Trustee, and all of the estate, right,
title and interest of every nature whatsoever of the Grantor in and to the same
and every part thereof; and     f.   all proceeds, howsoever arising, of the
foregoing.

     TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee, and
its successors and assigns, as security for the Secured Obligations.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF

2



--------------------------------------------------------------------------------



 



THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO PROVISIONS
RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY REFERENCE.
3. MISCELLANEOUS
     3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.
     3.2 Severability. Any provision of this Agreement prohibited by the laws of
any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
     3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     3.4 Further Assurances. At any time and from time to time, upon the request
of the Security Trustee, the Grantor shall promptly and duly execute and deliver
any and all such further instruments and documents that may be necessary, or
that the Security Trustee may reasonably request, in order for the Security
Trustee to obtain the full benefits of security interests and assignments
created or intended to be created hereby and of the rights and powers granted
herein and in the Aircraft Mortgage.
     3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
If to the Grantor:
[          ]
[ADDRESS]
Attention: [          ]
Fax: [          ]
If to the Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111

3



--------------------------------------------------------------------------------



 



Attention: Corporate Lease Group
Fax: (801) 246-5053
     3.6 Security Trustee.
     The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
     3.7 Execution in Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures were upon the
same instrument.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Mortgage and Security Agreement –
Fourth Lien to be executed as of the day and year first above written and to be
delivered in the State of New York.

          GRANTOR:  [          ]
      By:           Name:           Title:         SECURITY TRUSTEE:  WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Security Trustee
      By:           Name:           Title:        

5



--------------------------------------------------------------------------------



 



APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT – FOURTH LIEN
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning specified in the fourth recital of this
Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Airframe” has the meaning assigned to such term in Schedule I
attached hereto.
          “Engines” has the meaning assigned to such term in Schedule I attached
hereto.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “Lease” means, with respect to any Aircraft, any aircraft lease
agreement, conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between the Grantor and a Lessee, as such
agreement or arrangement may be amended, modified, extended, supplemented,
assigned or novated from time to time in accordance with the Transaction
Documents; provided that if, under any sub-leasing arrangement with respect to
the Aircraft permitted by the Lease of the Aircraft and executed by the Lessee
and a sub-lessee, the lessor of the Aircraft agrees to receive payments or
collateral directly from, or is to make payments directly to, such sub-lessee,
in any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Lease” of the Aircraft, and the sub-lessee shall
constitute the related “Lessee” with respect to the Aircraft, but only to the
extent of the provisions of such sub-lease agreement relevant to such payments
and collateral and to the extent agreed by the relevant lessor.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Mortgage Collateral” means the Aircraft and other property described
in Section 1 hereof and subject to the security interest created by this
Agreement.

6



--------------------------------------------------------------------------------



 



          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third party
or is subject to a security interest granted to a third party), that may from
time to time be installed or incorporated in or attached or appurtenant to any
“Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined in
the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.
          “Secured Obligations” has the meaning given to the term “Fourth Lien
Secured Obligations” in the Aircraft Mortgage.
          “Secured Party” has the meaning given to the term “Fourth Lien Secured
Parties” in the Aircraft Mortgage.
          “Senior Secured Parties” means, collectively, the “First Lien Secured
Parties”, the “Second Lien Secured Parties” and the “Third Lien Secured
Parties”, each as defined in the Aircraft Mortgage.
          “Transaction Documents” has the meaning set forth in the Aircraft
Mortgage.

7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT – FOURTH LIEN
MORTGAGE COLLATERAL
     1. “Aircraft [___]” means:
     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [___] and FAA registration number [___];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos. [___] and [___]
respectively.
     2. “Aircraft [___]” means:
     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [___] and FAA registration number [___];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos. [___] and [___]
respectively.

8



--------------------------------------------------------------------------------



 



EXHIBIT D-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE AND SECURITY AGREEMENT – FIRST LIEN
[LEASE ASSIGNMENT]
FAA MORTGAGE AND SECURITY AGREEMENT – FIRST LIEN (MSN [___])
     THIS FAA MORTGAGE AND SECURITY AGREEMENT – FIRST LIEN (MSN [___]) (this
“Agreement”) dated as of October 13, 2009, is made by and between [___], as
grantor (the “Grantor”), and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a
national banking association, as the First Lien Security Trustee (the “Security
Trustee”) under the Aircraft Mortgage and Security Agreement (the “Aircraft
Mortgage”), dated as of October 13, 2009, among INTERNATIONAL LEASE FINANCE
CORPORATION (“ILFC”), TOP AIRCRAFT, INC., SHREWSBURY AIRCRAFT LEASING LIMITED,
STATES AIRCRAFT, INC., ILFC IRELAND LIMITED, ILFC FRANCE S.A.R.L., ILFC LABUAN
LTD. and the additional grantors referred to therein, as the grantors, WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as the Security Trustee, the Second
Lien Security Trustee, the Third Lien Security Trustee and the Fourth Lien
Security Trustee and the FEDERAL RESERVE BANK OF NEW YORK (the “FRBNY”).
Capitalized terms used and not defined herein are used as defined in Appendix A
hereto.
W I T N E S S E T H:
     WHEREAS, the Grantor has entered into the First Lien Borrower Party
Guarantee Agreement (the “First Lien Guarantee Agreement”), pursuant to which
the Grantor has agreed to guarantee certain of the obligations of American
International Group, Inc. (“AIG”) under the Credit Agreement dated as of
September 22, 2008 between AIG, as borrower, and the FRBNY, as lender (as
amended, restated, amended and restated or otherwise modified from time to time,
the “Parent Credit Agreement”); and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the First Lien Guarantee Agreement; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and by granting to the Security Trustee a Lien on
and security interest in its rights under the lease agreements described in
Schedule I hereto (the “Assigned Leases”) and on certain other property and
rights relating thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into
the Transaction Documents and (b) secure the prompt payment and performance of
all the Secured Obligations, the Grantor and the Security Trustee hereby agree
as follows:

 



--------------------------------------------------------------------------------



 



     1. SECURITY INTEREST. The Grantor does hereby transfer, convey, pledge,
mortgage, hypothecate, assign and grant a first priority security interest to
the Security Trustee, subject to no prior interests of any Person whatsoever
except for the lessee under each Assigned Lease, in the following collateral
(collectively, the “Mortgage Collateral”) attaching on the date of this
Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed on any Aircraft or may be installed
in any other aircraft;     c.   all of the Grantor’s right, title and interest
in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft or any Assigned Lease, any lease assignments,
novations or assumption agreements, relating to any Aircraft or any Assigned
Lease, any acceptance certificate, and/or bill of sale relating to any Aircraft
or any Assigned Lease, any guaranties, letters of credit or other credit support
relating to any Aircraft or any Assigned Lease, and any other certificate,
instrument or agreement relating to any Aircraft or a lessee, user or lessor of
any Aircraft (collectively, the “Aircraft Documents”);     d.   all proceeds
from the sale or other disposition of, all proceeds of insurance due to the
Grantor on, and all proceeds of any condemnation due to the Grantor with respect
to, any of the equipment described in clauses (a), (b) and (c) above;     e.  
each Assigned Lease, and all amendments, supplements, schedules, receipts and
acceptance certificates executed or delivered pursuant thereto, together with
all of the Grantor’s rights as lessor thereunder including without limitation:
(i) all rights, if any, under § 1110 of the Bankruptcy Code of the United States
or any statute of similar import (whether of the United States or any other
jurisdiction and whether now in effect or hereinafter enacted); (ii) all rights
to receive payment of insurance proceeds and payments with respect to any
manufacturer’s warranty, in each case payable with respect to the aircraft, the
aircraft engines or other property which is the subject of any Assigned Lease;
and (iii) upon the occurrence of an Event of Default to demand, collect, receive
and retain all rent and other sums which may from time to time become payable
under or in connection with any Assigned Lease;     f.   all rents, issues,
profits, revenues and other income of the property intended, subjected or
required to be subjected to the Lien of this Agreement hereby, by the other
Transaction Documents or by any supplement to this Agreement in form and
substance satisfactory to the Security Trustee (a “Mortgage Supplement”), and
all of the estate, right, title and

2



--------------------------------------------------------------------------------



 



      interest of every nature whatsoever of the Grantor in and to the same and
every part thereof; and     g.   all proceeds, howsoever arising, of the
foregoing.

     TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee, and
its successors and assigns, as security for the Secured Obligations.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.

  3.   MISCELLANEOUS

     3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.
     3.2 Severability. Any provision of this Agreement prohibited by the laws of
any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
     3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     3.4 Further Assurances. At any time and from time to time, upon the request
of the Security Trustee, the Grantor shall promptly and duly execute and deliver
any and all such further instruments and documents that may be necessary, or
that the Security Trustee may reasonably request, in order for the Security
Trustee to obtain the full benefits of security interests and assignments
created or intended to be created hereby and of the rights and powers granted
herein and in the Aircraft Mortgage.
     3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
          If to the Grantor:

3



--------------------------------------------------------------------------------



 



[_____]
[ADDRESS]
Attention: [_____]
Fax: [_____]
          If to the Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053
     3.6 Security Trustee.
          The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
     3.7 Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures were upon the same instrument.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Mortgage and Security Agreement –
First Lien to be executed as of the day and year first above written and to be
delivered in the State of New York.

              GRANTOR:   [_____]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
            SECURITY TRUSTEE:   WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, not in its individual capacity but solely as Security Trustee    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

5



--------------------------------------------------------------------------------



 



APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT – FIRST LIEN
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning specified in the third recital of this
Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Assigned Lease” has the meaning specified in the third recital of
this Agreement.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Mortgage Collateral” means the Aircraft, the Assigned Leases and
other property described in Section 1 hereof and subject to the security
interest created by this Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third party
or is subject to a security interest granted to a third party), that may from
time to time be installed or incorporated in or attached or appurtenant to any
“Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined in
the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.
          “Secured Obligations” has the meaning given to the term “First Lien
Secured Obligations” in the Aircraft Mortgage.
          “Secured Parties” has the meaning given to the term “First Lien
Secured Parties”

6



--------------------------------------------------------------------------------



 



in the Aircraft Mortgage.
          “Transaction Documents” has the meaning set forth in the Aircraft
Mortgage.

7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT – FIRST LIEN
MORTGAGE COLLATERAL
     “Airframe [___]” means one (1) [                    ] Model
[                    ] aircraft bearing manufacturer’s serial no. [___] and FAA
registration number [___].
     “Engines [___]” means two (2) [                    ] Model
[                    ] aircraft engines (each of which engines has 550 or more
rated takeoff horsepower or the equivalent thereof) bearing manufacturer’s
serial nos. [___] and [___] respectively.
     [Lease Agreement] dated [                     ], between [       
             ] and [                      ] relating to Airframe [___] and
Engines [___].
     “Airframe [___]” means one (1) [                    ] Model
[                    ] aircraft bearing manufacturer’s serial no. [___] and FAA
registration number [___].
     “Engines [___]” means two (2) [                    ] Model
[                    ] aircraft engines (each of which engines has 550 or more
rated takeoff horsepower or the equivalent thereof) bearing manufacturer’s
serial nos. [___] and [___] respectively.
     [Lease Agreement] dated [                     ], between [     
               ] and [                     ] relating to Airframe [___] and
Engines [___].

8



--------------------------------------------------------------------------------



 



EXHIBIT D-2
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE AND SECURITY AGREEMENT – SECOND
LIEN [LEASE ASSIGNMENT]
FAA MORTGAGE AND SECURITY AGREEMENT – SECOND LIEN (MSN [___])
     THIS FAA MORTGAGE AND SECURITY AGREEMENT – SECOND LIEN (MSN [___]) (this
“Agreement”) dated as of October 13, 2009, is made by and between [___], as
grantor (the “Grantor”), and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a
national banking association, as the Second Lien Security Trustee (the “Security
Trustee”) under the Aircraft Mortgage and Security Agreement (the “Aircraft
Mortgage”), dated as of October 13, 2009, among INTERNATIONAL LEASE FINANCE
CORPORATION (“ILFC”), TOP AIRCRAFT, INC. (“Holdings”), SHREWSBURY AIRCRAFT
LEASING LIMITED (the “Irish SPC”), STATES AIRCRAFT, INC. (the “California SPC”),
ILFC IRELAND LIMITED (the “Irish Initial Intermediate Lessee”), ILFC FRANCE
S.A.R.L. (the “French Initial Intermediate Lessee”), ILFC LABUAN LTD. (the
“Labuan Initial Intermediate Lessee”) and the additional grantors referred to
therein, as the grantors, WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as
the First Lien Security Trustee, the Security Trustee, the Third Lien Security
Trustee and the Fourth Lien Security Trustee and the FEDERAL RESERVE BANK OF NEW
YORK. Capitalized terms used and not defined herein are used as defined in
Appendix A hereto.
W I T N E S S E T H:
     WHEREAS, ILFC, the Irish SPC and the California SPC, and certain other
borrowers party thereto, as co-borrowers (the “Borrowers”), the Irish Initial
Intermediate Lessee, the French Initial Intermediate Lessee, the Labuan Initial
Intermediate Lessee, Holdings, AIG Funding Inc., as the lender (the “Lender”)
and the Security Trustee have entered into the Credit Agreement, dated as of the
date hereof (the “Credit Agreement”), pursuant to which the Lender has made
certain Loan to the Borrowers; and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Credit Agreement, among other things; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and by granting to the Security Trustee a Lien on
and security interest in its rights under the lease agreements described in
Schedule I hereto (the “Assigned Leases”) and on certain other property and
rights relating thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into
the

 



--------------------------------------------------------------------------------



 



Transaction Documents and (b) secure the prompt payment and performance of all
the Secured Obligations, the Grantor and the Security Trustee hereby agree as
follows:
     1. SECURITY INTEREST. The Grantor does hereby transfer, convey, pledge,
mortgage, hypothecate, assign and grant a subordinated security interest to the
Security Trustee, subject and subordinate in all respects to the Lien of the
Senior Secured Parties, and subject to no other prior interests of any Person
whatsoever except for the lessee under each Assigned Lease, in the following
collateral (collectively, the “Mortgage Collateral”) attaching on the date of
this Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed any the Aircraft or may be
installed in any other aircraft;     c.   all of the Grantor’s right, title and
interest in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft or any Assigned Lease, any lease assignments,
novations or assumption agreements, relating to any Aircraft or any Assigned
Lease, any acceptance certificate, and/or bill of sale relating to any Aircraft
or any Assigned Lease, any guaranties, letters of credit or other credit support
relating to any Aircraft or any Assigned Lease, and any other certificate,
instrument or agreement relating to any Aircraft or a lessee, user or lessor of
any Aircraft (collectively, the “Aircraft Documents”);     d.   all proceeds
from the sale or other disposition of, all proceeds of insurance due to the
Grantor on, and all proceeds of any condemnation due to the Grantor with respect
to, any of the equipment described in clauses (a), (b) and (c) above;     e.  
each Assigned Lease, and all amendments, supplements, schedules, receipts and
acceptance certificates executed or delivered pursuant thereto, together with
all of the Grantor’s rights as lessor thereunder including without limitation:
(i) all rights, if any, under § 1110 of the Bankruptcy Code of the United States
or any statute of similar import (whether of the United States or any other
jurisdiction and whether now in effect or hereinafter enacted); (ii) all rights
to receive payment of insurance proceeds and payments with respect to any
manufacturer’s warranty, in each case payable with respect to the aircraft, the
aircraft engines or other property which is the subject of any Assigned Lease;
and (iii) upon the occurrence of an Event of Default to demand, collect, receive
and retain all rent and other sums which may from time to time become payable
under or in connection with any Assigned Lease;

2



--------------------------------------------------------------------------------



 



  f.   all rents, issues, profits, revenues and other income of the property
intended, subjected or required to be subjected to the Lien of this Agreement
hereby, by the other Transaction Documents or by any supplement to this
Agreement in form and substance satisfactory to the Security Trustee (a
“Mortgage Supplement”), and all of the estate, right, title and interest of
every nature whatsoever of the Grantor in and to the same and every part
thereof; and     g.   all proceeds, howsoever arising, of the foregoing.

     TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee, and
its successors and assigns, as security for the Secured Obligations.

3



--------------------------------------------------------------------------------



 



2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.

  3.   MISCELLANEOUS

     3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.
     3.2 Severability. Any provision of this Agreement prohibited by the laws of
any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
     3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     3.4 Further Assurances. At any time and from time to time, upon the request
of the Security Trustee, the Grantor shall promptly and duly execute and deliver
any and all such further instruments and documents that may be necessary, or
that the Security Trustee may reasonably request, in order for the Security
Trustee to obtain the full benefits of security interests and assignments
created or intended to be created hereby and of the rights and powers granted
herein and in the Aircraft Mortgage.
     3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
          If to the Grantor:
[_____]
[ADDRESS]
Attention: [_____]
Fax: [_____]
          If to the Security Trustee:

4



--------------------------------------------------------------------------------



 



Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053
     3.6 Security Trustee.
          The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
     3.7 Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures were upon the same instrument.
[Remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Mortgage and Security Agreement –
Second Lien to be executed as of the day and year first above written and to be
delivered in the State of New York.

              GRANTOR:   [_____]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
            SECURITY TRUSTEE:   WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, not in its individual capacity but solely as Security Trustee    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

6



--------------------------------------------------------------------------------



 



APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT – SECOND LIEN
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning assigned to such term in the third recital
of this Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Assigned Lease” has the meaning specified in the third recital of
this Agreement.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Mortgage Collateral” means the Aircraft, the Assigned Leases and
other property described in Section 1 hereof and subject to the security
interest created by this Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third party
or is subject to a security interest granted to a third party), that may from
time to time be installed or incorporated in or attached or appurtenant to any
“Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined in
the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.
          “Secured Obligations” has the meaning given to the term “Second Lien
Secured Obligations” in the Aircraft Mortgage.

7



--------------------------------------------------------------------------------



 



          “Secured Parties” has the meaning given to the term “Second Lien
Secured Parties” in the Aircraft Mortgage.
          “Senior Secured Parties” has the meaning given to the term “First Lien
Secured Parties” in the Aircraft Mortgage.
          “Transaction Documents” has the meaning set forth in the Aircraft
Mortgage.

8



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT – SECOND LIEN
MORTGAGE COLLATERAL
     “Airframe [___]” means one (1) [                    ] Model
[                    ] aircraft bearing manufacturer’s serial no. [___] and FAA
registration number [___].
     “Engines [___]” means two (2) [                    ] Model
[                    ] aircraft engines (each of which engines has 550 or more
rated takeoff horsepower or the equivalent thereof) bearing manufacturer’s
serial nos. [___] and [___] respectively.
     [Lease Agreement] dated [                     ], between [      
              ] and [                     ] relating to Airframe [___] and
Engines [___].
     “Airframe [___]” means one (1) [                    ] Model
[                    ] aircraft bearing manufacturer’s serial no. [___] and FAA
registration number [___].
     “Engines [___]” means two (2) [                    ] Model
[                    ] aircraft engines (each of which engines has 550 or more
rated takeoff horsepower or the equivalent thereof) bearing manufacturer’s
serial nos. [___] and [___] respectively.
     [Lease Agreement] dated [                     ], between [            
        ] and [                     ] relating to Airframe [___] and Engines
[___].

9



--------------------------------------------------------------------------------



 



EXHIBIT D-3
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE AND SECURITY AGREEMENT – THIRD LIEN
[LEASE ASSIGNMENT]
FAA MORTGAGE AND SECURITY AGREEMENT – THIRD LIEN (MSN [___])
     THIS FAA MORTGAGE AND SECURITY AGREEMENT – THIRD LIEN (MSN [___]) (this
“Agreement”) dated as of October 13, 2009, is made by and between [___], as
grantor (the “Grantor”), and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a
national banking association, as the Third Lien Security Trustee (the “Security
Trustee”) under the Aircraft Mortgage and Security Agreement (the “Aircraft
Mortgage”), dated as of October 13, 2009, among INTERNATIONAL LEASE FINANCE
CORPORATION (“ILFC”), TOP AIRCRAFT, INC., SHREWSBURY AIRCRAFT LEASING LIMITED,
STATES AIRCRAFT, INC., ILFC IRELAND LIMITED, ILFC FRANCE S.A.R.L., ILFC LABUAN
LTD. and the additional grantors referred to therein, as the grantors, WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as the First Lien Security Trustee,
the Second Lien Security Trustee, the Security Trustee and the Fourth Lien
Security Trustee and the FEDERAL RESERVE BANK OF NEW YORK (the “FRBNY”).
Capitalized terms used and not defined herein are used as defined in Appendix A
hereto.
W I T N E S S E T H:
     WHEREAS, the Grantor has entered into the Third Lien Borrower Party
Guarantee Agreement (the “Third Lien Guarantee Agreement”), pursuant to which
the Grantor has agreed to guarantee certain of the obligations of American
International Group, Inc. (“AIG”) under the Credit Agreement dated as of
September 22, 2008 between AIG, as borrower, and the FRBNY, as lender (as
amended, restated, amended and restated or otherwise modified from time to time,
the “Parent Credit Agreement”); and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Third Lien Guarantee Agreement; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and by granting to the Security Trustee a Lien on
and security interest in its rights under the lease agreements described in
Schedule I hereto (the “Assigned Leases”) and on certain other property and
rights relating thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into
the Transaction Documents and (b) secure the prompt payment and performance of
all the Secured Obligations, the Grantor and the Security Trustee hereby agree
as follows:

 



--------------------------------------------------------------------------------



 



     1. SECURITY INTEREST. The Grantor does hereby transfer, convey, pledge,
mortgage, hypothecate, assign and grant a subordinated security interest to the
Security Trustee, subject and subordinate in all respects to the Lien of the
Senior Secured Parties, and subject to no other prior interests of any Person
whatsoever except for the lessee under each Assigned Lease, in the following
collateral (collectively, the “Mortgage Collateral”) attaching on the date of
this Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed on an Aircraft or may be installed
in any other aircraft;     c.   all of the Grantor’s right, title and interest
in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft or any Assigned Lease, any lease assignments,
novations or assumption agreements, relating to any Aircraft or any Assigned
Lease, any acceptance certificate, and/or bill of sale relating to any Aircraft
or any Assigned Lease, any guaranties, letters of credit or other credit support
relating to any Aircraft or any Assigned Lease, and any other certificate,
instrument or agreement relating to any Aircraft or a lessee, user or lessor of
any Aircraft (collectively, the “Aircraft Documents”);     d.   all proceeds
from the sale or other disposition of, all proceeds of insurance due to the
Grantor on, and all proceeds of any condemnation due to the Grantor with respect
to, any of the equipment described in clauses (a), (b) and (c) above;     e.  
each Assigned Lease, and all amendments, supplements, schedules, receipts and
acceptance certificates executed or delivered pursuant thereto, together with
all of the Grantor’s rights as lessor thereunder including without limitation:
(i) all rights, if any, under § 1110 of the Bankruptcy Code of the United States
or any statute of similar import (whether of the United States or any other
jurisdiction and whether now in effect or hereinafter enacted); (ii) all rights
to receive payment of insurance proceeds and payments with respect to any
manufacturer’s warranty, in each case payable with respect to the aircraft, the
aircraft engines or other property which is the subject of any Assigned Lease;
and (iii) upon the occurrence of an Event of Default to demand, collect, receive
and retain all rent and other sums which may from time to time become payable
under or in connection with any Assigned Lease;     f.   all rents, issues,
profits, revenues and other income of the property intended, subjected or
required to be subjected to the Lien of this Agreement hereby, by the other
Transaction Documents or by any supplement to this Agreement in form and
substance

2



--------------------------------------------------------------------------------



 



      satisfactory to the Security Trustee (a “Mortgage Supplement”), and all of
the estate, right, title and interest of every nature whatsoever of the Grantor
in and to the same and every part thereof; and     g.   all proceeds, howsoever
arising, of the foregoing.

     TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee, and
its successors and assigns, as security for the Secured Obligations.

3



--------------------------------------------------------------------------------



 



2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.

  3.   MISCELLANEOUS

     3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.
     3.2 Severability. Any provision of this Agreement prohibited by the laws of
any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
     3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     3.4 Further Assurances. At any time and from time to time, upon the request
of the Security Trustee, the Grantor shall promptly and duly execute and deliver
any and all such further instruments and documents that may be necessary, or
that the Security Trustee may reasonably request, in order for the Security
Trustee to obtain the full benefits of security interests and assignments
created or intended to be created hereby and of the rights and powers granted
herein and in the Aircraft Mortgage.
     3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
          If to the Grantor:
[_____]
[ADDRESS]
Attention: [_____]
Fax: [_____]
          If to the Security Trustee:

4



--------------------------------------------------------------------------------



 



Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053
     3.6 Security Trustee.
          The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
     3.7 Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures were upon the same instrument.
[Remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Mortgage and Security Agreement –
Third Lien to be executed as of the day and year first above written and to be
delivered in the State of New York.

              GRANTOR:   [_____]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
            SECURITY TRUSTEE:   WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, not in its individual capacity but solely as Security Trustee    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

6



--------------------------------------------------------------------------------



 



APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT – THIRD LIEN
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning specified in the third recital of this
Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Assigned Lease” has the meaning specified in the third recital of
this Agreement.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Mortgage Collateral” means the Aircraft, the Assigned Leases and
other property described in Section 1 hereof and subject to the security
interest created by this Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third party
or is subject to a security interest granted to a third party), that may from
time to time be installed or incorporated in or attached or appurtenant to any
“Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined in
the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.
          “Secured Obligations” has the meaning given to the term “Third Lien
Secured Obligations” in the Aircraft Mortgage.
          “Secured Parties” has the meaning given to the term “Third Lien
Secured Parties”

7



--------------------------------------------------------------------------------



 



in the Aircraft Mortgage.
          “Senior Secured Parties” means, collectively, the “First Lien Secured
Parties” and the “Second Lien Secured Parties”, each as defined in the Aircraft
Mortgage.
          “Transaction Documents” has the meaning set forth in the Aircraft
Mortgage.

8



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT – THIRD LIEN
MORTGAGE COLLATERAL
     “Airframe [___]” means one (1) [                    ] Model
[                    ] aircraft bearing manufacturer’s serial no. [___] and FAA
registration number [___].
     “Engines [___]” means two (2) [                    ] Model
[                    ] aircraft engines (each of which engines has 550 or more
rated takeoff horsepower or the equivalent thereof) bearing manufacturer’s
serial nos. [___] and [___] respectively.
     [Lease Agreement] dated [                     ], between [            
        ] and [                     ] relating to Airframe [___] and Engines
[___].
     “Airframe [___]” means one (1) [                    ] Model
[                    ] aircraft bearing manufacturer’s serial no. [___] and FAA
registration number [___].
     “Engines [___]” means two (2) [                    ] Model
[                    ] aircraft engines (each of which engines has 550 or more
rated takeoff horsepower or the equivalent thereof) bearing manufacturer’s
serial nos. [___] and [___] respectively.
     [Lease Agreement] dated [                     ], between [      
              ] and [                     ] relating to Airframe [___] and
Engines [___].

9



--------------------------------------------------------------------------------



 



EXHIBIT D-4
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE AND SECURITY AGREEMENT – FOURTH
LIEN [LEASE ASSIGNMENT]
FAA MORTGAGE AND SECURITY AGREEMENT – FOURTH LIEN (MSN [___])
     THIS FAA MORTGAGE AND SECURITY AGREEMENT – FOURTH LIEN (MSN [___]) (this
“Agreement”) dated as of October 13, 2009, is made by and between [___], as
grantor (the “Grantor”), and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a
national banking association, as the Fourth Lien Security Trustee (the “Security
Trustee”) under the Aircraft Mortgage and Security Agreement (the “Aircraft
Mortgage”), dated as of October 13, 2009, among INTERNATIONAL LEASE FINANCE
CORPORATION (“ILFC”), TOP AIRCRAFT, INC. (“Holdings”), SHREWSBURY AIRCRAFT
LEASING LIMITED (the “Irish SPC”), STATES AIRCRAFT, INC. (the “California SPC”),
ILFC IRELAND LIMITED (the “Irish Initial Intermediate Lessee”), ILFC FRANCE
S.A.R.L. (the “French Initial Intermediate Lessee”), ILFC LABUAN LTD. (the
“Labuan Initial Intermediate Lessee”), and the additional grantors referred to
therein, as the grantors, WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as
the First Lien Security Trustee, the Second Lien Security Trustee, the Third
Lien Security Trustee and the Security Trustee and the FEDERAL RESERVE BANK OF
NEW YORK. Capitalized terms used and not defined herein are used as defined in
Appendix A hereto.
W I T N E S S E T H:
     WHEREAS, ILFC and AIG Funding, Inc. (“AIG Funding”) have entered into the
Demand Note Agreement, dated as of March 9, 2009, and the Demand Note Agreement,
dated as of March 26, 2009 (collectively, the “Demand Note Agreements”),
pursuant to which AIG Funding has made certain Advances to ILFC; and
     WHEREAS, the Demand Note Agreements have been amended and restated as of
October 13, 2009 pursuant to the Amended and Restated Credit Agreement (the
“Amended and Restated Credit Agreement”) among ILFC, the Irish SPC and the
California SPC, as co-borrowers, the Irish Initial Intermediate Lessee, the
French Initial Intermediate Lessee and the Labuan Initial Intermediate Lessee,
AIG Funding and the Security Trustee; and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Amended and Restated Credit Agreement; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Party a Lien on
its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and by granting to the Security Trustee a Lien on
and security interest in its rights under the lease agreements described

 



--------------------------------------------------------------------------------



 



in Schedule I hereto (the “Assigned Leases”) and on certain other property and
rights relating thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Party to enter into the
Transaction Documents and (b) secure the prompt payment and performance of all
the Secured Obligations, the Grantor and the Security Trustee hereby agree as
follows:
     1. SECURITY INTEREST. The Grantor does hereby transfer, convey, pledge,
mortgage, hypothecate, assign and grant a subordinated security interest to the
Security Trustee, subject and subordinate in all respects to the Lien of the
Senior Secured Parties, and subject to no other prior interests of any Person
whatsoever except for the lessee under each Assigned Lease, in the following
collateral (collectively, the “Mortgage Collateral”) attaching on the date of
this Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed on an Aircraft or may be installed
in any other aircraft;     c.   all of the Grantor’s right, title and interest
in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft or any Assigned Lease, any lease assignments,
novations or assumption agreements, relating to any Aircraft or any Assigned
Lease, any acceptance certificate, and/or bill of sale relating to any Aircraft
or any Assigned Lease, any guaranties, letters of credit or other credit support
relating to any Aircraft or any Assigned Lease, and any other certificate,
instrument or agreement relating to any Aircraft or a lessee, user or lessor of
any Aircraft (collectively, the “Aircraft Documents”);     d.   all proceeds
from the sale or other disposition of, all proceeds of insurance due to the
Grantor on, and all proceeds of any condemnation due to the Grantor with respect
to, any of the equipment described in clauses (a), (b) and (c) above;     e.  
each Assigned Lease, and all amendments, supplements, schedules, receipts and
acceptance certificates executed or delivered pursuant thereto, together with
all of the Grantor’s rights as lessor thereunder including without limitation:
(i) all rights, if any, under § 1110 of the Bankruptcy Code of the United States
or any statute of similar import (whether of the United States or any other
jurisdiction and whether now in effect or hereinafter enacted); (ii) all rights
to receive payment of insurance proceeds and payments with respect to any
manufacturer’s warranty, in each case payable with respect to the aircraft, the
aircraft engines or other property which is the subject of any Assigned Lease;
and (iii) upon the occurrence of an Event of Default to demand,

2



--------------------------------------------------------------------------------



 



      collect, receive and retain all rent and other sums which may from time to
time become payable under or in connection with any Assigned Lease;     f.   all
rents, issues, profits, revenues and other income of the property intended,
subjected or required to be subjected to the Lien of this Agreement hereby, by
the other Transaction Documents or by any supplement to this Agreement in form
and substance satisfactory to the Security Trustee (a “Mortgage Supplement”),
and all of the estate, right, title and interest of every nature whatsoever of
the Grantor in and to the same and every part thereof; and     g.   all
proceeds, howsoever arising, of the foregoing.

     TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee, and
its successors and assigns, as security for the Secured Obligations.
     2. INCORPORATION BY REFERENCE. The security interest in the Mortgage
Collateral created under this Agreement is granted in accordance with the
Aircraft Mortgage and all of the terms and conditions thereof, including but not
limited to provisions relating to the exercise of remedies, shall be
incorporated herein by reference.
     3. MISCELLANEOUS
     3.1 Successors and Assigns.
     All the terms, provisions, conditions and covenants herein contained shall
be binding upon and shall inure to the benefit of the Grantor, the Security
Trustee and their respective successors, assigns and transferees.
     3.2 Severability.
     Any provision of this Agreement prohibited by the laws of any jurisdiction
or otherwise held to be invalid by any court of law of any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition, or
modified to conform with such laws, without invalidating the remaining
provisions hereof; and any such prohibition in any jurisdiction shall not
invalidate such provisions in any other jurisdiction.
     3.3 Governing Law.
     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
     3.4 Further Assurances.
     At any time and from time to time, upon the request of the Security
Trustee, the Grantor shall promptly and duly execute and deliver any and all
such further instruments and documents that may be necessary, or that the
Security Trustee may reasonably request, in order for the Security Trustee to
obtain the full benefits of security interests and assignments created or

3



--------------------------------------------------------------------------------



 



intended to be created hereby and of the rights and powers granted herein and in
the Aircraft Mortgage.
     3.5 Notices.
     All notices, requests, demands or other communications required hereunder
or given pursuant hereto shall be in writing unless otherwise expressly provided
to the following specified address or to such other address as either party may
from time to time hereafter designate to the other party in writing:
          If to the Grantor:
[_____]
[ADDRESS]
Attention: [_____]
Fax: [_____]
          If to the Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053
          3.6 Security Trustee.
          The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
          3.7 Execution in Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures were upon the
same instrument.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Mortgage and Security Agreement –
Fourth Lien to be executed as of the day and year first above written and to be
delivered in the State of New York.

              GRANTOR:   [_____]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
            SECURITY TRUSTEE:   WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, not in its individual capacity but solely as Security Trustee    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

5



--------------------------------------------------------------------------------



 



APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT – FOURTH LIEN
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning specified in the fourth recital of this
Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Amended and Restated Credit Agreement” has the meaning specified in
the second recital of this Agreement.
          “Assigned Lease” has the meaning specified in the fourth recital of
this Agreement.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Mortgage Collateral” means the Aircraft, the Assigned Leases and
other property described in Section 1 hereof and subject to the security
interest created by this Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third party
or is subject to a security interest granted to a third party), that may from
time to time be installed or incorporated in or attached or appurtenant to any
“Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined in
the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.

6



--------------------------------------------------------------------------------



 



          “Secured Obligations” has the meaning given to the term “Fourth Lien
Secured Obligations” in the Aircraft Mortgage.
          “Secured Party” has the meaning given to the term “Fourth Lien Secured
Party” in the Aircraft Mortgage.
          “Senior Secured Parties” means, collectively, the “First Lien Secured
Parties”, the “Second Lien Secured Parties” and the “Third Lien Secured
Parties”, each as defined in the Aircraft Mortgage.
          “Transaction Documents” has the meaning set forth in the Aircraft
Mortgage.

7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT – FOURTH LIEN
MORTGAGE COLLATERAL
     “Airframe [___]” means one (1) [                    ] Model
[                    ] aircraft bearing manufacturer’s serial no. [___] and FAA
registration number [___].
     “Engines [___]” means two (2) [                    ] Model
[                    ] aircraft engines (each of which engines has 550 or more
rated takeoff horsepower or the equivalent thereof) bearing manufacturer’s
serial nos. [___] and [___] respectively.
     [Lease Agreement] dated [                     ], between [            
        ] and [                     ] relating to Airframe [___] and Engines
[___].
     “Airframe [___]” means one (1) [                    ] Model
[                    ] aircraft bearing manufacturer’s serial no. [___] and FAA
registration number [___].
     “Engines [___]” means two (2) [                    ] Model
[                    ] aircraft engines (each of which engines has 550 or more
rated takeoff horsepower or the equivalent thereof) bearing manufacturer’s
serial nos. [___] and [___] respectively.
     [Lease Agreement] dated [                     ], between [     
               ] and [                     ] relating to Airframe [___] and
Engines [___].

8



--------------------------------------------------------------------------------



 



EXHIBIT E-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA LEASE SECURITY ASSIGNMENT – FIRST LIEN
FAA LEASE SECURITY ASSIGNMENT – FIRST LIEN (MSN [___])
     THIS FAA LEASE SECURITY ASSIGNMENT – FIRST LIEN (MSN [___]) (this
“Assignment”), dated as of October 13, is made by and between [___], as grantor
(the “Grantor”), and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a
national banking association, as the First Lien Security Trustee (the “Security
Trustee”) under the Aircraft Mortgage and Security Agreement (the “Aircraft
Mortgage”), dated as of October 13, 2009, among INTERNATIONAL LEASE FINANCE
CORPORATION (“ILFC”), TOP AIRCRAFT, INC., SHREWSBURY AIRCRAFT LEASING LIMITED,
STATES AIRCRAFT, INC., ILFC IRELAND LIMITED, ILFC FRANCE S.A.R.L., ILFC LABUAN
LTD. and the additional grantors referred to therein, as the grantors, WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as the Security Trustee, the Second
Lien Security Trustee, the Third Lien Security Trustee and the Fourth Lien
Security Trustee and the FEDERAL RESERVE BANK OF NEW YORK (the “FRBNY”).
Capitalized terms used and not defined herein are used as defined in the
Aircraft Mortgage.
W I T N E S S E T H:
     WHEREAS, the Grantor has entered into the First Lien Borrower Party
Guarantee Agreement (the “First Lien Guarantee Agreement”), pursuant to which
the Grantor has agreed to guarantee certain of the obligations of American
International Group, Inc. (“AIG”) under the Credit Agreement dated as of
September 22, 2008 between AIG, as borrower, and the FRBNY, as lender (as
amended, restated, amended and restated or otherwise modified from time to time,
the “Parent Credit Agreement”); and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the First Lien Guarantee Agreement; and
     WHEREAS, the Grantor has agreed to secure the First Lien Secured
Obligations by assigning to the Security Trustee the Lease Agreements as more
fully described on Schedule 1 hereto, and all amendments, supplements,
schedules, receipts and acceptance certificates executed or delivered pursuant
thereto (the “Assigned Leases”); and
     NOW THEREFORE, the Grantor hereby agrees as follows with the Security
Trustee for its benefit and the benefit of the other First Lien Secured Parties:
1. The Grantor hereby bargains, sells, transfers and conveys to the Security
Trustee, for its benefit and the benefit of the other First Lien Secured
Parties, and grants to the Security Trustee for its benefit and the benefit of
the other First Lien Secured Parties, a first priority security interest in and
to each Assigned Lease, and all amendments, supplements, schedules, receipts

 



--------------------------------------------------------------------------------



 



and acceptance certificates executed or delivered pursuant thereto, and subject
to section 2 below together with all of the Grantor’s rights as lessor
thereunder including without limitation: (i) all rights, if any, under § 1110 of
the Bankruptcy Code of the United States or any statute of similar import
(whether of the United States or any other jurisdiction and whether now in
effect or hereinafter enacted); (ii) all rights to receive payment of insurance
proceeds and payments with respect to any manufacturer’s warranty, in each case
payable with respect to the aircraft, the aircraft engines or other property
which is the subject of any Assigned Lease; and (iii) upon the occurrence of an
Event of Default to demand, collect, receive and retain all rent and other sums
which may from time to time become payable under or in connection with any
Assigned Lease.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST CREATED UNDER THIS
AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE AND ALL OF THE
TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO PROVISIONS RELATING
TO THE GRANTOR’S RIGHTS IN RESPECT OF DEALING WITH ANY ASSIGNED LEASE AND THE
SECURITY TRUSTEE’S EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
[The remainder of this page is intentionally blank.]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed or caused this Assignment to
be executed on the day and year first written above.

                  GRANTOR:    
 
                [_____]    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SECURITY TRUSTEE:    
 
                WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its
individual capacity but solely as Security Trustee    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

3



--------------------------------------------------------------------------------



 



Schedule 1
to FAA Lease Security Assignment (MSN [                    ])
Description of Lease Agreements

4



--------------------------------------------------------------------------------



 



EXHIBIT E-2
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA LEASE SECURITY ASSIGNMENT — SECOND LIEN
FAA LEASE SECURITY ASSIGNMENT — FIRST LIEN (MSN [                    ])
     THIS FAA LEASE SECURITY ASSIGNMENT — FIRST LIEN (MSN
[                    ]) (this “Assignment”), dated as of October 13, is made by
and between [                    ], as grantor (the “Grantor”), and WELLS FARGO
BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking association, as the
Second Lien Security Trustee (the “Security Trustee”) under the Aircraft
Mortgage and Security Agreement (the “Aircraft Mortgage”), dated as of
October 13, 2009, among INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), TOP
AIRCRAFT, INC. (“Holdings”), SHREWSBURY AIRCRAFT LEASING LIMITED (the “Irish
SPC”), STATES AIRCRAFT, INC. (the “California SPC”), ILFC IRELAND LIMITED (the
“Irish Initial Intermediate Lessee”), ILFC FRANCE S.A.R.L. (the “French Initial
Intermediate Lessee”), ILFC LABUAN LTD. (the “Labuan Initial Intermediate
Lessee”) and the additional grantors referred to therein, as the grantors, WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as the First Lien Security Trustee,
the Security Trustee, the Third Lien Security Trustee and the Fourth Lien
Security Trustee and the FEDERAL RESERVE BANK OF NEW YORK. Capitalized terms
used and not defined herein are used as defined in the Aircraft Mortgage.
W I T N E S S E T H:
     WHEREAS, ILFC, the Irish SPC and the California SPC, and certain other
borrowers party thereto, as co-borrowers (the “Borrowers”), the Irish Initial
Intermediate Lessee, French Initial Intermediate Lessee, Labuam Initial
Intermediate Lessee, Holdings, AIG Funding, Inc., as the lender (the “Lender”),
and the Security Trustee have entered into the Credit Agreement, dated as of the
date hereof (the “Credit Agreement”), pursuant to which the Lender has made the
Loan to the Borrowers; and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Credit Agreement, among other things; and
     WHEREAS, the Grantor has agreed to secure the Second Lien Secured
Obligations by assigning to the Security Trustee the Lease Agreements as more
fully described on Schedule 1 hereto, and all amendments, supplements,
schedules, receipts and acceptance certificates executed or delivered pursuant
thereto (the “Assigned Leases”); and
     NOW THEREFORE, the Grantor hereby agrees as follows with the Security
Trustee for its benefit and the benefit of the other Second Lien Secured
Parties:
1. The Grantor hereby bargains, sells, transfers and conveys to the Security
Trustee, for its benefit and the benefit of the other Second Lien Secured
Parties, and grants to the Security

 



--------------------------------------------------------------------------------



 



Trustee for its benefit and the benefit of the other Second Lien Secured
Parties, a subordinated security interest (subject and subordinate in all
respects to the Lien of the Senior Secured Parties) in and to each Assigned
Lease, and all amendments, supplements, schedules, receipts and acceptance
certificates executed or delivered pursuant thereto, and subject to section 2
below together with all of the Grantor’s rights as lessor thereunder including
without limitation: (i) all rights, if any, under § 1110 of the Bankruptcy Code
of the United States or any statute of similar import (whether of the United
States or any other jurisdiction and whether now in effect or hereinafter
enacted); (ii) all rights to receive payment of insurance proceeds and payments
with respect to any manufacturer’s warranty, in each case payable with respect
to the aircraft, the aircraft engines or other property which is the subject of
any Assigned Lease; and (iii) upon the occurrence of an Event of Default to
demand, collect, receive and retain all rent and other sums which may from time
to time become payable under or in connection with any Assigned Lease.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST CREATED UNDER THIS
AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE AND ALL OF THE
TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO PROVISIONS RELATING
TO THE GRANTOR’S RIGHTS IN RESPECT OF DEALING WITH ANY ASSIGNED LEASE AND THE
SECURITY TRUSTEE’S EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
[The remainder of this page is intentionally blank.]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed or caused this Assignment to
be executed on the day and year first written above.

                  GRANTOR:
 
                [                    ]
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   
 
                SECURITY TRUSTEE:
 
                WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its
individual capacity but solely as Security Trustee
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   



3



--------------------------------------------------------------------------------



 



Schedule 1
to FAA Lease Security Assignment — First Lien (MSN [                    ])
Description of Lease Agreements

4



--------------------------------------------------------------------------------



 



EXHIBIT E-3
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA LEASE SECURITY ASSIGNMENT — THIRD LIEN
FAA LEASE SECURITY ASSIGNMENT — THIRD LIEN (MSN [                    ])
     THIS FAA LEASE SECURITY ASSIGNMENT — THIRD LIEN (MSN
[                    ]) (this “Assignment”), dated as of October 13, is made by
and between [                    ], as grantor (the “Grantor”), and WELLS FARGO
BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking association, as the
Third Lien Security Trustee (the “Security Trustee”) under the Aircraft Mortgage
and Security Agreement (the “Aircraft Mortgage”), dated as of October 13, 2009,
among INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), TOP AIRCRAFT, INC.,
SHREWSBURY AIRCRAFT LEASING LIMITED, STATES AIRCRAFT, INC., ILFC IRELAND
LIMITED, ILFC FRANCE S.A.R.L., ILFC LABUAN LTD. and the additional grantors
referred to therein, as the grantors, WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, as the First Lien Security Trustee, the Second Lien Security
Trustee, the Security Trustee and the Fourth Lien Security Trustee and the
FEDERAL RESERVE BANK OF NEW YORK (the “FRBNY”). Capitalized terms used and not
defined herein are used as defined in the Aircraft Mortgage.
W I T N E S S E T H:
     WHEREAS, the Grantor has entered into the Third Lien Borrower Party
Guarantee Agreement (the “Third Lien Guarantee Agreement”), pursuant to which
the Grantor has agreed to guarantee certain of the obligations of American
International Group, Inc. (“AIG”) under the Credit Agreement dated as of
September 22, 2008 between AIG, as borrower, and the FRBNY, as lender (as
amended, restated, amended and restated or otherwise modified from time to time,
the “Parent Credit Agreement”); and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Third Lien Guarantee Agreement; and
     WHEREAS, the Grantor has agreed to secure the Third Lien Secured
Obligations by assigning to the Security Trustee the Lease Agreements as more
fully described on Schedule 1 hereto, and all amendments, supplements,
schedules, receipts and acceptance certificates executed or delivered pursuant
thereto (the “Assigned Leases”); and
     NOW THEREFORE, the Grantor hereby agrees as follows with the Security
Trustee for its benefit and the benefit of the other Third Lien Secured Parties:
1. The Grantor hereby bargains, sells, transfers and conveys to the Security
Trustee, for its benefit and the benefit of the other Third Lien Secured
Parties, and grants to the Security Trustee for its benefit and the benefit of
the other Third Lien Secured Parties, a subordinated security interest (subject
and subordinate in all respects to the Lien of the Senior Secured Parties) in
and

 



--------------------------------------------------------------------------------



 



to each Assigned Lease, and all amendments, supplements, schedules, receipts and
acceptance certificates executed or delivered pursuant thereto, and subject to
section 2 below together with all of the Grantor’s rights as lessor thereunder
including without limitation: (i) all rights, if any, under § 1110 of the
Bankruptcy Code of the United States or any statute of similar import (whether
of the United States or any other jurisdiction and whether now in effect or
hereinafter enacted); (ii) all rights to receive payment of insurance proceeds
and payments with respect to any manufacturer’s warranty, in each case payable
with respect to the aircraft, the aircraft engines or other property which is
the subject of any Assigned Lease; and (iii) upon the occurrence of an Event of
Default to demand, collect, receive and retain all rent and other sums which may
from time to time become payable under or in connection with any Assigned Lease.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST CREATED UNDER THIS
AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE AND ALL OF THE
TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO PROVISIONS RELATING
TO THE GRANTOR’S RIGHTS IN RESPECT OF DEALING WITH ANY ASSIGNED LEASE AND THE
SECURITY TRUSTEE’S EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
[The remainder of this page is intentionally blank.]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed or caused this Assignment to
be executed on the day and year first written above.

                  GRANTOR:
 
                [                    ]
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   
 
                SECURITY TRUSTEE:
 
                WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its
individual capacity but solely as Security Trustee
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

3



--------------------------------------------------------------------------------



 



Schedule 1
to FAA Lease Security Assignment — Third Lien (MSN [                    ])
Description of Lease Agreements

4



--------------------------------------------------------------------------------



 



EXHIBIT E-4
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA LEASE SECURITY ASSIGNMENT — FOURTH LIEN
FAA LEASE SECURITY ASSIGNMENT — FOURTH LIEN (MSN [                    ])
     THIS FAA LEASE SECURITY ASSIGNMENT — FOURTH LIEN (MSN
[                    ]) (this “Assignment”), dated as of October 13, is made by
and between [                    ], as grantor (the “Grantor”), and WELLS FARGO
BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking association, as the
Fourth Lien Security Trustee (the “Security Trustee”) under the Aircraft
Mortgage and Security Agreement (the “Aircraft Mortgage”), dated as of
October 13, 2009, among INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), TOP
AIRCRAFT, INC. (“Holdings”), SHREWSBURY AIRCRAFT LEASING LIMITED (the “Irish
SPC”), STATES AIRCRAFT, INC. (the “California SPC”), ILFC IRELAND LIMITED (the
“Irish Initial Intermediate Lessee”), ILFC FRANCE S.A.R.L. (the “French Initial
Intermediate Lessee”), ILFC LABUAN LTD. (the “Labuan Initial Intermediate
Lessee”), and the additional grantors referred to therein, as the grantors,
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as the First Lien Security
Trustee, the Second Lien Security Trustee, the Third Lien Security Trustee and
the Security Trustee and the FEDERAL RESERVE BANK OF NEW YORK. Capitalized terms
used and not defined herein are used as defined in the Aircraft Mortgage.
W I T N E S S E T H:
     WHEREAS, ILFC and AIG Funding, Inc. (“AIG Funding”) have entered into the
Demand Note Agreement, dated as of March 9, 2009, and the Demand Note Agreement,
dated as of March 26, 2009 (collectively, the “Demand Note Agreements”),
pursuant to which AIG Funding has made certain Advances to ILFC; and
     WHEREAS, the Demand Note Agreements have been amended and restated as of
October 13, 2009 pursuant to the Amended and Restated Credit Agreement (the
“Amended and Restated Credit Agreement”) among ILFC, the Irish SPC and the
California SPC, as co-borrowers, the Irish Initial Intermediate Lessee, the
French Initial Intermediate Lessee, the Labuan Initial Intermediate Lessee, AIG
Funding and the Security Trustee; and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Amended and Restated Credit Agreement; and
     WHEREAS, the Grantor has agreed to secure the Fourth Lien Secured
Obligations by assigning to the Security Trustee the Lease Agreements as more
fully described on Schedule 1 hereto, and all amendments, supplements,
schedules, receipts and acceptance certificates executed or delivered pursuant
thereto (the “Assigned Leases”); and

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, the Grantor hereby agrees as follows with the Security
Trustee for its benefit and the benefit of the other Fourth Lien Secured Party:
1. The Grantor hereby bargains, sells, transfers and conveys to the Security
Trustee, for its benefit and the benefit of the Fourth Lien Secured Party, and
grants to the Security Trustee for its benefit and the benefit of the Fourth
Lien Secured Party, a subordinated security interest (subject and subordinate in
all respects to the Lien of the Senior Secured Parties) in and to each Assigned
Lease, and all amendments, supplements, schedules, receipts and acceptance
certificates executed or delivered pursuant thereto, and subject to section 2
below together with all of the Grantor’s rights as lessor thereunder including
without limitation: (i) all rights, if any, under § 1110 of the Bankruptcy Code
of the United States or any statute of similar import (whether of the United
States or any other jurisdiction and whether now in effect or hereinafter
enacted); (ii) all rights to receive payment of insurance proceeds and payments
with respect to any manufacturer’s warranty, in each case payable with respect
to the aircraft, the aircraft engines or other property which is the subject of
any Assigned Lease; and (iii) upon the occurrence of an Event of Default to
demand, collect, receive and retain all rent and other sums which may from time
to time become payable under or in connection with any Assigned Lease.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST CREATED UNDER THIS
AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE AND ALL OF THE
TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO PROVISIONS RELATING
TO THE GRANTOR’S RIGHTS IN RESPECT OF DEALING WITH ANY ASSIGNED LEASE AND THE
SECURITY TRUSTEE’S EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
[The remainder of this page is intentionally blank.]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed or caused this Assignment to
be executed on the day and year first written above.

                  GRANTOR:
 
                [                    ]
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   
 
                SECURITY TRUSTEE:
 
                WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its
individual capacity but solely as Security Trustee
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

3



--------------------------------------------------------------------------------



 



Schedule 1
to FAA Lease Security Assignment — Fourth Lien (MSN [                    ])
Description of Lease Agreements

4



--------------------------------------------------------------------------------



 



EXHIBIT F-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF NOTICE OF ASSIGNMENT

     
From:
  [                                        ] (the “Lessor”)
 
   
To:
  [                                        ] (the “Lessee”)

[DATE]
Ladies and Gentlemen:
We refer to the [Aircraft Lease Agreement] dated as of
[                                        ] (as amended and supplemented, the
“Lease”) entered into between Lessee and Lessor pertaining to one (1)
[MANUFACTURER/MODEL] aircraft bearing manufacturer’s serial number [MSN] and
registration number [REG] and [MANUFACTURER/MODEL] engines bearing
manufacturer’s serial numbers [ESN] and [ESN], each of which is a jet propulsion
engine bearing at least 1750 pounds of thrust or the equivalent thereof.
Any and all initially capitalized terms used herein shall have the meanings
ascribed thereto in the Lease, unless specifically defined herein.
The Lessor hereby gives you notice that by that certain Aircraft Mortgage and
Security Agreement dated as of [                                        ], 2009,
and made between the parties named therein including Lessor and WELLS FARGO BANK
NORTHWEST, NATIONAL ASSOCIATION, as the First Lien Security Trustee (the “Senior
Security Trustee”), the Second Lien Security Trustee (the “Second Lien Security
Trustee”), the Third Lien Security Trustee (the “Third Lien Security Trustee”)
and the Fourth Lien Security Trustee (the “Fourth Lien Security Trustee”)
(together with the Senior Security Trustee, the Second Lien Security Trustee and
the Third Lien Security Trustee, collectively, the “Security Trustees”), the
Lessor has assigned to the Security Trustees by way of security all its right,
title and interest in and to the Lease and the proceeds thereof, including
certain insurance proceeds (the “Security Assignment”). The Lessor also notifies
you that each of the Security Trustees is a [Security Trustee] as defined under
the Lease.
Notwithstanding any contrary provision in the Lease, (a) WELLS FARGO BANK
NORTHWEST, NATIONAL ASSOCIATION, as Senior Security Trustee, shall be the loss
payee, a contract party and an additional insured on all hull and war risk
policies of insurance; and
(b) from the date hereof, all amounts payable by you under the Lease shall be
paid to Account No. [ ___] in the name of the Lessor at JP Morgan Chase Bank,
NA, New York, [additional details], until and unless the Security Trustee
otherwise directs you in writing.

 



--------------------------------------------------------------------------------



 



You are hereby authorized and required to comply with the directions of the
Security Trustees in this letter and in your acknowledgment letter.
This notice and the instructions herein contained are irrevocable. Please
acknowledge receipt of this notice to the Security Trustees on the enclosed
Acknowledgment it being provided hereby that your signature on such
Acknowledgment shall confirm your acknowledgment of and agreement for the
benefit of the Security Trustees that the Security Trustees shall not be bound
by, nor have any liability to you for the performance of, any of the obligations
of the Lessor under the Lease save and to the extent otherwise expressly agreed
in writing by the Security Trustees with you. You are hereby irrevocably
authorized to assume the obligations expressed to be assumed by you under the
enclosed Acknowledgment to the effect that, so far as the same would otherwise
be incompatible with the Lease, your obligations to us under the Lease shall be
modified accordingly.
This notice shall be governed by and construed in accordance with [New
York]/[English] law.
Very truly yours,
[                                        ]

         
By:
       
 
 
 
Name:    
 
  Title:    

2



--------------------------------------------------------------------------------



 



EXHIBIT F-2
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF ACKNOWLEDGMENT

     
From:
  [LESSEE] (the “Lessee”)
 
   
To:
  WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as First Lien Security
Trustee, Second Lien Security Trustee, Third Lien Security Trustee and Fourth
Lien Security Trustee
 
   
 
  [                                        ] (the “Lessor”)

[DATE]
Ladies and Gentlemen:
We acknowledge receipt of a Notice of Assignment dated
[                                        ] (the “Assignment Notice”), relating
to the assignment by the Lessor to the Security Trustees of the Lease referred
to below pursuant to the Security Assignment. Any and all initially capitalized
terms used herein shall have the meanings ascribed thereto in the Assignment
Notice, unless specifically defined herein.
We acknowledge that Lessor has advised us that the intent and effect of the
Security Assignment is to assigned by way of security to the Security Trustees
all rights, title and interest of the Lessor under the Aircraft Lease Agreement
dated as of [                                        ] (as amended and
supplemented, the “Lease”) entered into between Lessee and Lessor pertaining to
one (1) [MANUFACTURER/MODEL] aircraft bearing manufacturer’s serial number [MSN]
and registration number [REG] and [MANUFACTURER/MODEL] engines bearing
manufacturer’s serial numbers [ESN] and [ESN], each of the engines which is a
jet propulsion bearing at least 1750 pounds of thrust of the equivalent thereof.
In consideration of payment to us of US$1 [and the issue to us of a quiet
enjoyment letter], receipt of which we hereby acknowledge, we hereby agree as
follows:

Subject to (2) below, to comply with the provisions of the Assignment Notice.

1.   If any Security Trustee issues to us a notice (a “Relevant Notice”) that
its rights as assignee under the Security Assignment have become exercisable we
agree that we shall thereafter (a) perform, observe and comply with all our
other undertakings and obligations under the Lease in favor and for the benefit
of such Security Trustee as if such Security Trustee were named as lessor
therein instead of the Lessor; and (b) if such Security Trustee so requests and
has succeeded to the interests of the Lessor under the Lease, enter into a lease
with such Security Trustee or its nominee, on the same terms (mutatis mutandis)
as the Lease, provided that (i) no such new lease shall have the effect of
releasing the Lessor from any of its obligations to us under the Lease,
(ii) Lessee shall





--------------------------------------------------------------------------------



 



    not be responsible for any additional costs, expenses or charges, including
but not limited to increased withholding tax liability, which result from
entering into such lease and (iii) from and after the date of the Assignment
Notice we shall make all payments under the Lease as provided in the Assignment
Notice or as such Security Trustee shall direct.

2.   If the Lessor is in breach of any of its obligations, express or implied,
under the Lease, or if any event occurs which would permit us to terminate,
cancel or surrender the Lease we will, without waiving any such breach or right
after the 14-day period referenced below if such breach has not been performed
or a new lease has not been entered into, (a) promptly upon becoming aware of
it, give each of the Security Trustees notice of such breach or event, (b)
accept as adequate remedy for any such breach performance by any Security
Trustee of such obligations within 14 days of our written notice to the Security
Trustees; and/or (c) if any Security Trustee so requests and has succeeded to
the interests of the Lessor under the Lease, enter into a lease with such
Security Trustee on terms identical to the Lease, mutatis mutandis; provided,
however, that Lessee shall not be responsible for any additional costs, expenses
or charges, including but not limited to increased withholding tax liability,
which result on the date hereof from entering into such lease.   3.   We agree
that after issue by any Security Trustee of any Relevant Notice, we shall not
recognize the exercise by the Lessor of any of its rights and powers under the
Lease unless and until requested to do so by such Security Trustee.   4.   We
agree that after receipt of a Relevant Notice the Security Trustees shall have
the benefits, rights and privileges of the net lease provisions of the Lease and
agree that we are bound by provisions as though the same were set out herein in
full mutatis mutandis.   5.   No notice of assignment (other than the Assignment
Notice) has been received by the Lessee or, if the Lessee has received any
notice of assignment, such notice has been terminated.   6.   This
acknowledgment shall be governed by and construed in accordance with [New
York]/[English] law.

Very truly yours,
[LESSEE]

         
By:
       
 
 
 
Name:    
 
  Title:    

2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 



--------------------------------------------------------------------------------



 



             
1.
  Assignor[s]:        
 
     
 
   
 
     
 
   
2.
  Assignee[s]:        
 
     
 
   
 
   
 
        [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]
 
            3.   Borrower: International Lease Finance Corporation
 
            4.   Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement
 
            5.   Credit Agreement: Credit Agreement, dated as of March 17, 2010,
among International Lease Finance Corporation, as Borrower, ILFC Ireland Limited
and ILFC (Bermuda) III, Ltd., as Intermediate Lessees, the Lenders identified
therein, Bank of America, N.A., as Administrative Agent, Bank of America, N.A.,
as Collateral Agent, and Goldman Sachs Lending Partners LLC, as Syndication
Agent
 
            6.   Assigned Interest[s]:

                                                                               
                      Aggregate
Amount of
Commitment/Loans     Amount of
Commitment/Loans     Percentage
Assigned of
Commitment/     CUSIP   Assignor[s]5   Assignee[s]6     for all Lenders7    
Assigned     Loans8     Number  
 
          $       $         %          
 
                                 
 
          $       $         %          
 
                                 
 
          $       $         %          
 
                                 

[7.    Trade Date:                     ]9
Effective Date:                     , 20___[TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

5   List each Assignor, as appropriate.   6   List each Assignee, as
appropriate.   7   Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   8   Set forth,
to at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.   9   To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date.

 



--------------------------------------------------------------------------------



 



            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

          [Consented to and]10 Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent
    By:         Title:            [Consented to and]11 Accepted:
    INTERNATIONAL LEASE FINANCE CORPORATION, as Borrower
    By:         Title:           

 

10   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   11   To be added only if the consent of the
Borrower is required by the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.05 of the Credit Agreement (subject to such consents, if any, as may
be required under Section 9.05 of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.09 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vii) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee, and
(viii) without limitation to Section 9.05 of the Credit Agreement, if as a
result of circumstances existing at the Effective Date, the Borrower would be
obliged to make a payment to [the][such] Assignee under Section 2.08 or 2.09 of
the Credit Agreement, then the rights of [the][such] Assignee to receive payment
under such Sections by reference to the circumstances existing as at the
Effective Date

 



--------------------------------------------------------------------------------



 



(or a continuation of such circumstances) shall be limited to the extent of the
entitlement of [the][the relevant] Assignor had the assignment of [the][the
relevant] Assigned Interest not occurred; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF BORROWER PARTY REQUEST AND ASSUMPTION AGREEMENT
Date:                     , _________
To:
Bank of America, N.A., as Administrative Agent and Collateral Agent
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Attn: Robert Rittelmeyer
Ladies and Gentlemen:
     This Borrower Party Request and Assumption Agreement (this “Agreement”) is
made and delivered pursuant to Section 2.10[(c)][(e)] of that certain Credit
Agreement, dated as of March 17, 2010, among International Lease Finance
Corporation, California corporation, as Borrower (the“Company”), ILFC Ireland
Limited, a private limited liability company incorporated under the laws of
Ireland, as Intermediate Lessee, ILFC (Bermuda) III, Ltd., a Bermuda company, as
Intermediate Lessee, the Lenders identified therein, Bank of America, N.A., as
Administrative Agent, Bank of America, N.A., as Collateral Agent, and Goldman
Sachs Lending Partners LLC, as Syndication Agent (the “Credit Agreement”).
     Each of                                          [(the “Intermediate
Lessee”)][(the “Owner Trust”)] and the Company hereby confirms, represents and
warrants to the Lender Parties that the [Intermediate Lessee][Owner Trust] is a
Subsidiary of the Company.
     The documents required to be delivered to the Administrative Agent and the
Collateral Agent under Section 2.10[(c)][(e)] of the Credit Agreement have been
furnished to the Collateral Agent and/or the Collateral Agent in accordance with
the requirements of the Credit Agreement.
     The name of the jurisdiction of organization of the [Intermediate
Lessee][Owner Trust] and (if applicable) the true and correct unique
identification number that has been issued to it by such jurisdiction are set
forth below:

      Jurisdiction of Organization   Identification Number
 
   

     The parties hereto hereby confirm that with effect from the date hereof,
the [Intermediate Lessee][Owner Trust] shall have obligations, duties and
liabilities toward each of the other parties to the Loan Documents identical to
those which the [Intermediate Lessee][Owner Trust] would have had if the
[Intermediate Lessee][Owner Trust] had been named as an original party to the
Loan Documents on the Effective Date. The [Intermediate Lessee][Owner Trust]
confirms its acceptance of, and consents to, all representations and warranties,
covenants and other terms

 



--------------------------------------------------------------------------------



 



and provisions of the Loan Documents applicable to such [Intermediate
Lessee][Owner Trust] as if it had been named as an original party to the Loan
Documents on the Effective Date.
     This Agreement shall constitute a Loan Document.
     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            [NAME OF INTERMEDIATE
LESSEE/OWNER TRUST]
      By:           Name:           Title:        

            INTERNATIONAL LEASE FINANCE
CORPORATION
      By:           Name:           Title:        

          Accepted and agreed:


BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
    By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E-1A
FORM OF OPINION OF CLIFFORD CHANCE US LLP
                    , 2010
To the Addressees Listed on Schedule 1
Ladies and Gentlemen:
We have acted as New York counsel to International Lease Finance Corporation
(the “Company”) and the other Obligors as defined below in connection with the
Credit Agreement (the “Credit Agreement”) dated as of                     , 2010
among the Company, ILFC Ireland Limited (“ILFC Ireland”), ILFC (Brmuda) III,
Ltd. (“ILFC Bermuda”), the Lenders party thereto, Goldman Sachs Lending Partners
LLC, as Syndication Agent, Bank of America, N.A., as Administrative Agent, and
Bank of America, N.A., as Collateral Agent (the “Collateral Agent”).
Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement. This opinion is delivered pursuant to
Section 4.01(c) of the Credit Agreement.
In rendering the opinions expressed below, we have examined executed copies of
the following documents:

  (a)   Credit Agreement;     (b)   Aircraft Mortgage and Security Agreement
(the “Security Agreement”) dated as of                     , 2010 among the
Company, ILFC Ireland, ILFC Bermuda, the additional grantors party thereto and
the Collateral Agent.

The Company is referred to herein as a “US Obligor”. Each of ILFC Ireland, ILFC
Bermuda and the US Obligor is referred to herein as an “Obligor”. Each of the
Credit Agreement and the Security Agreement is referred to herein as a
“Transaction Document”.
We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors and other persons as we have deemed necessary as a basis for the
opinions expressed below. As to factual matters relevant to our opinions
expressed below, we have, without independent investigation, relied upon the
foregoing and the representations and warranties made in or pursuant to the
Transaction Documents. We have not reviewed the dockets or other records of any
court, arbitrator or governmental or regulatory body or agency or conducted any
other investigation or inquiry or otherwise established or verified any factual
matter.
In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.
We have assumed that (i) the information contained in the priority search
certificates (collectively, the “Priority Search Certificates”) identifying the
Airframe and Engines as listed in, and attached as,

 



--------------------------------------------------------------------------------



 



Exhibit I to this opinion letter is accurate in all respects, (ii) the
information in the International Registry has not been altered since the date of
such Priority Search Certificates, (iii) each Priority Search Certificate
contains all registered information and data on the International Registry in
connection with the aircraft object to which it relates and (iv) the term
“Obligations” (as used in the definition of “Secured Obligations” (as defined in
the Security Agreement)) is able to be determined such that the Secured
Obligations are able to be determined, but without the need to state a sum or
maximum sum secured.
Except as expressly opined on by us below, we have assumed, without
investigation: (i) the due organization, valid existence and, to the extent
applicable, good standing of each party to the Transaction Documents; (ii) that
each party to the Transaction Documents has requisite power and authority to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party; (iii) that each Transaction Document has been duly
authorized, executed and delivered by each party thereto; (iv) that each
Transaction Document constitutes a valid, binding and enforceable obligation of
each party thereto; (v) that the execution, delivery and performance by each
party of the Transaction Documents to which it is a party do not contravene such
party’s constitutional documents, violate any law, rule or regulation applicable
to such party or result in any conflict with or breach of any agreement or
instrument to which such party is a party or by which such party is bound;
(vi) that each party to the Transaction Documents has obtained or made all
consents, approvals, authorizations, filings, registrations, qualifications or
recordations with each Governmental Authority required in connection with the
execution, delivery and performance of the Transaction Documents; (vii) for
purpose of the Uniform Commercial Code of the State of New York (the “NYUCC”),
ILFC Ireland and ILFC Bermuda are deemed located in Washington D.C.; (viii) all
applicable filings, registrations, recordations or other actions necessary to
perfect as to ownership or security interest (except as set forth herein)
including under the Cape Town Convention have been made; and (ix) the accuracy
and completeness as of the date hereof of the certificates and other information
and statements delivered or made to us by representatives and officers of each
Obligor.
We have made no investigation or review of any matters relating to the Obligors
or any other person or entity other than as expressly described herein. Further,
we have made no special investigation of the business operations of the Obligors
or any other person or entity for the purpose of identifying laws or regulations
to which the Obligors or any other person or entity are subject. With reference
particularly to our opinion in paragraph 3 below, we note that our
representation of the Obligors is limited to this and similar transactions and
that we are not generally familiar with their respective affairs or operations.
We have also assumed that:

(i)   all applicable chattel paper (as such term is defined in Article 9 of the
NYUCC) constitutes “tangible chattel paper” within the meaning of Section 9-102
of the NYUCC and is located only in the State of California and is in the
possession of the Collateral Agent;

(ii)   the Collateral subject to the Lien of the Security Agreement exists, and
each applicable Obligor has rights in the applicable Collateral and has the
power to transfer its respective rights in the applicable Collateral;

(iii)   the descriptions of the Collateral contained in, or attached as
schedules to, the Security Agreement sufficiently describe the Collateral
intended to be covered by the Security Agreement;

(iv)   the Collateral does not include any “cooperative interest” or “commercial
tort claim” (as such terms are defined in Article 9 of the NYUCC);

(v)   except for the Cape Town Convention and the FAA Act, for purposes of
Article 9 of the NY UCC, no statute, regulation or treaty of the United States
is applicable to any of the Collateral; and

- 4 -



--------------------------------------------------------------------------------



 



(vi)   for purposes of the Cape Town Convention, the Company is deemed located
in the United States, ILFC Ireland is deemed located in Ireland, and that each
of the United States and Ireland is a Contracting State.

Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:
     1. Each Transaction Document is a valid and binding obligation of each
Obligor party thereto, enforceable against such Obligor in accordance with its
terms.
     2. The execution and delivery by each Obligor of the Transaction Documents
to which it is a party does not, and the performance by each Obligor of its
obligations thereunder will not, cause such Obligor to violate any Generally
Applicable Law (defined below).
     3. No consent, approval or authorization of, and no filing, registration,
qualification or recordation with, United States federal or State of New York
governmental authorities pursuant to any Generally Applicable Law is required in
connection with the execution, delivery and performance by any Obligor of the
Transaction Documents to which it is a party, other than (a) those that are
specified in the Transaction Documents, (b) filings necessary to create, record,
perfect or maintain the security interests created by the Security Agreement,
(c) those that have been duly obtained, taken or made and (d) in the case of
Collateral constituting securities, as may be required in connection with any
disposition of such Collateral.
     4. The Security Agreement is effective to create in favor of the Collateral
Agent a valid security interest in all right, title and interest of each Obligor
in the Collateral (as defined therein) to secure the Secured Obligations, in
each case to the extent a security interest therein may be created under
Article 9 of the NYUCC.
     5. Each Uniform Commercial Code financing statement a copy of which is
attached hereto (“Financing Statement”) is in the form required by the Uniform
Commercial Code of the jurisdiction named therein.
     6. Upon the filing of each Financing Statement in the filing office named
therein, the registration on the International Registry of all applicable
International Interests with respect to the Collateral described therein, and
the filing for recordation of the FAA Aircraft Mortgage and Security Agreements
with respect to all Aircraft registered with the FAA, the Collateral Agent will
have a perfected security interest in the Collateral, to the extent the
perfection of a security interest may be effected under the NYUCC, the Uniform
Commercial Code of the State of California (the “CALUCC”) and the Uniform
Commercial Code of the District of Columbia (the “DCUCC”) by the filing of a
financing statement; provided, however, that under statutes, regulations and
treaties of the United States the recordation of the FAA Aircraft Mortgage and
Security Agreements with the FAA, and the registration on the International
Registry of the applicable International Interests, are required to perfect a
security interest in Aircraft, Engines and Parts as provided in the FAA Act and
Aircraft Objects as provided in the Cape Town Convention.
     7. The Security Agreement is effective to constitute, under the Cape Town
Convention, an international interest with respect to the Airframe and Engines
identified in the Priority Search Certificates assuming that the Grantors (as
defined therein) have the “power to dispose” of the Airframe and applicable
Engines under the Security Agreement within the meaning of the Cape Town
Convention.
As used herein, “Generally Applicable Law” means any law otherwise included
within the scope of this opinion that a New York lawyer exercising customary
professional diligence would reasonably be

- 5 -



--------------------------------------------------------------------------------



 



expected to recognize as being currently applicable to the Obligors, the
Transaction Documents or the transactions contemplated thereby, including the
grants of the security interests, excluding securities laws and any law that is
applicable to the Obligors, the Transaction Documents or the transactions
contemplated thereby, including the grants of the security interests, solely
because of the specific assets or business of any party to any of the
Transaction Documents or any of its affiliates. In particular, but without
limitation, we express no opinion upon the application or effect of (i) any
customs, international trade or other laws relating to the possession, import,
export, use, operation, maintenance, repair or replacement of or the nature of
any equipment, or any interest therein; (ii) federal or state antitrust and
unfair competition, environmental, intellectual property, pension and employee
benefit, or securities (including “blue sky”) laws; (iii) federal or state laws
relating to aviation, banking, communications, customs, insurance, international
trade, public utilities or taxation; (iv) federal and state laws and policies
relating to (A) national and local emergencies and (B) deference to acts of
sovereign states, including court orders; (v) federal or state criminal and
civil forfeiture laws; (vi) other federal and state statutes of general
application to the extent they provide for criminal prosecution (e.g., mail
fraud and wire fraud statutes); and (vii) the laws of any counties, cities,
towns, municipalities and special political subdivisions or agencies thereof;
and in the case of each of the foregoing, all rules and regulations promulgated
thereunder or administrative or judicial decisions with respect thereto.
Our opinions set forth above are subject to the following qualifications and
limitations:
     (a) Our opinion set forth in paragraph 1 above is subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     (b) We express no opinion on the effect of the Cape Town Convention on any
issue covered in this opinion letter except as expressly provided in paragraph 6
and paragraph 7 above. We have reviewed and considered such research materials
as are available with respect thereto, but call to your attention the absence of
any applicable case law concerning the Cape Town Convention. As well, we point
out that our views regarding the Cape Town Convention expressed herein relate
thereto only to the extent concerning the laws of the State of New York and the
Federal laws of the United States, and not as concerning the laws of Ireland or
other jurisdictions.
     (c) We express no opinion as to any provision of a Transaction Document
that provides the terms thereof may not be waived or modified except in writing,
which may be limited under certain circumstances.
     (d) We express no opinion as to any provision in a Transaction Document
asserting that the partial invalidity of one or more provisions thereof shall
not invalidate the remaining provisions thereof.
     (e) We express no opinion with respect to any indemnification or
reimbursement obligation or limitation on liability contained in a Transaction
Document, insofar as such provision provides exculpation or exemption from, or
requires indemnification or reimbursement of a party for, its own action or
inaction, where such action or inaction involves such party’s gross negligence,
recklessness or wilful or unlawful misconduct or to the extent any such
provision is contrary to public policy.
     (f) Certain of the remedial provisions of the Security Agreement may be
further limited or rendered unenforceable by applicable law, but, subject to the
other qualifications set forth herein, in our opinion such law does not make the
remedies afforded by the Security

- 6 -



--------------------------------------------------------------------------------



 



Agreement inadequate for the practical realization of the principal benefits
intended to be provided thereby.
     (g) United States federal court jurisdiction is limited by Section 28
U.S.C. § 1332 where diversity of citizenship is lacking and, even where
diversity exists, federal courts retain the power to transfer an action from one
federal court to another under 28 U.S.C. § 1404(a) or to dismiss by reason of
the doctrine of forum non conveniens.
     (h) We express no opinion as to title to any property or whether a United
States federal court or state court outside of the State of New York would give
effect to the choice of New York law provided for in a Transaction Document. Our
opinion as to the legality, validity, binding effect and enforceability of the
governing law provisions of each Transaction Document is based solely on
Section 5-1401 of the New York General Obligations Law. Our opinion as to the
legality, validity, binding effect and enforceability of the provisions of each
Transaction Document in respect of the submission to the jurisdiction of the
courts of the State of New York is based solely on Section 5-1402 of the New
York General Obligations Law.
     (i) We express no opinion, except as expressly set forth herein, as to the
creation, perfection or priority of any lien, pledge or security interest.
     (j) We express no opinion as to Section 8.07 of the Security Agreement
insofar as such Sections relate to indemnities against loss in converting from
amounts denominated or paid in one currency into a second currency. We note
that, generally, all judgments and decrees rendered by a federal or state court
sitting in the State of New York are denominated in U.S. Dollars; under the laws
of the State of New York, however, where a cause of action is based on an
obligation denominated in another currency, any judgments or decrees must be
rendered or entered in such currency and be converted into U.S. Dollars at the
rate of exchange prevailing on the date of entry of the judgment or decree.
     (k) We express no opinion as to any provision of a Transaction Document
that purports to (i) grant rights of set-off to any person not a party thereto
or (ii) permit set-off to be made without notice.
     (l) We express no opinion as to any provision of any Transaction Documents
that purports to waive or exclude the rights of any person to commence any
bankruptcy, reorganization, insolvency or similar proceeding or purports to
waive notice of acceleration.
     (m) We express no opinion as to the effect of (i) the compliance or
non-compliance of any Obligor, the Collateral Agent or any other person or
entity with any state or federal laws or regulations applicable to such party
because of its legal or regulatory status or the nature of its business or
(ii) the failure of any person or entity to be duly authorized to conduct
business in any jurisdiction.
     (n) We also express no opinion as to the applicability to, or effect on,
the obligations of any Opinion Party under any Transaction Document of
Section 547 or 548 of the United States Bankruptcy Code, 11 U.S.C. Sections 101
et seq. (as amended from time to time, the “Bankruptcy Code”) or Article 10 of
the New York Debtor and Creditor Law or any other New York or Federal law
relating to preferences or fraudulent transfers and obligations.
     (o) We call to your attention that a security interest of the Collateral
Agent in any Collateral constituting “payment intangibles”, “general
intangibles” or “accounts” (as such terms are defined in Article 9 of the NYUCC)
may be subject to the rights, claims and defenses of account debtors and the
terms of agreements with account debtors. In the case of any Collateral

- 7 -



--------------------------------------------------------------------------------



 



which is itself secured by other property, we express no opinion with respect to
the Collateral Agent’s rights in and to such underlying property.
     (p) Our opinion set forth in paragraph 4 above is subject to the further
qualification that: (i) in the case of proceeds, the Collateral Agent’s security
interest is limited as provided in Sections 9-315 and 9-322 of the NYUCC; and
(ii) Section 552 of the Bankruptcy Code limits (subject to the exceptions set
forth therein) the extent to which property acquired by a debtor after the
commencement of a case under the Bankruptcy Code may be subject to a security
interest arising from a security agreement entered into by the debtor before the
commencement of such case.
     (q) In rendering our opinion set forth in paragraph 4 above, we have
assumed that value has been given to each Obligor party to the Security
Agreement.
     (r) In rendering our opinion set forth in paragraph 6 above, we have
assumed that the place of business or chief executive office, as applicable, for
ILFC Ireland and ILFC Bermuda, is not located in a jurisdiction whose law
generally requires information concerning the existence of a nonpossessory
security interest to be made generally available in a filing, recording or
registration system as a condition or result of the security interest’s
obtaining priority over the rights of a lien creditor with respect to the
collateral.
     (s) In the case of Collateral in which the security interest of the
Collateral Agent has been perfected by the filing of a Financing Statement,
Article 9 of the Uniform Commercial Code requires the filing of continuation
statements within the period of six months prior to the expiration of five years
from the date of the original filings in order to maintain the effectiveness of
such filings.
     (t) The perfection of the Collateral Agent’s security interest will be
terminated as to any Collateral acquired by a US Obligor more than four months
after such US Obligor so changes its name as to make the Financing Statement
filed in respect of such US Obligor seriously misleading, unless an amendment to
such Financing Statement indicating the new name of the relevant entity is
properly filed before the expiration of such four months.
     (u) If any US Obligor changes its jurisdiction of organization to a new
jurisdiction, the Collateral Agent’s security interest in certain of the
Collateral will terminate four months after such change (or, if earlier, when
perfection would have ceased under the law of the former jurisdiction), unless
such security interest is perfected in such new jurisdiction before termination.
The opinions expressed herein are limited to the federal laws of the United
States, the laws of the State of New York and, insofar as may be relevant to our
opinions expressed herein in paragraphs 5 and 6, the CALUCC and the DCUCC. We
are members of the bar of the State of New York and our opinions relating to the
CALUCC or the DCUCC are based solely on our review of statutory compilations of
such laws appearing in recognized reporting services.
The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.

- 8 -



--------------------------------------------------------------------------------



 



This opinion is rendered solely for your benefit in connection with the Credit
Agreement and may not be relied upon for any other purpose, or relied upon by
any other person or entity without our prior written consent in each instance.
Very truly yours,
Clifford Chance US LLP

- 9 -



--------------------------------------------------------------------------------



 



UCC FINANCING STATEMENTS

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Bank of America, N.A. as administrative agent and collateral agent
Goldman Sachs Lending Partners LLC, as syndication agent and joint lead arranger
Banc of America Securities LLC, as joint lead arranger

 



--------------------------------------------------------------------------------



 



EXHIBIT I
PRIORITY SEARCH CERTIFICATES

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT E-1B
FORM OF OPINION OF IN-HOUSE COUNSEL TO THE BORROWER
[ILFC Letterhead]

                    March 17, 2010               

To the addressees listed on Schedule I attached hereto
Ladies and Gentlemen:
This opinion is being delivered to you by the undersigned as Corporate Counsel
of International Lease Finance Corporation, a California corporation (the
“Borrower”), in connection with that certain Credit Agreement, dated as of
March 17, 2010 (the “Credit Agreement”), among the Borrower, ILFC Ireland
Limited, a private limited liability company incorporated under the laws of
Ireland with registration number 20936 (“ILFC Ireland”), ILFC (Bermuda) III,
Ltd., a company incorporated in Bermuda having its registered office at American
International Building, 29 Richmond Road, Pembroke HM 08, Bermuda with
registration number 17575, (“ILFC Bermuda” and together with ILFC Ireland, the
“Initial Intermediate Lessees”), certain intermediate lessees from time to time
party to the Credit Agreement (collectively, the “Intermediate Lessees”), the
lenders from time to time party to the Credit Agreement (collectively, the
“Lenders”), Bank of America, N.A. (“Bank of America”), as administrative agent
(in such capacity, the “Administrative Agent”), Bank of America, as collateral
agent (in such capacity, the “Collateral Agent”) and Goldman Sachs Lending
Partners LLC (“Goldman Sachs”), as syndication agent (in such capacity, the
“Syndication Agent”).
This opinion is being furnished pursuant to Section 4.01(c) of the Credit
Agreement. Capitalized terms used and not otherwise defined herein shall have
the respective meanings set forth in the Credit Agreement.
In rendering the opinions set forth herein, I have examined and relied on
originals or copies of the following:
          (a) an executed copy of the Credit Agreement;
          (b) [an executed copy of that certain Promissory Note, dated as of
March 17, 2010 (the “Note”), made payable by the Borrower to the order of the
[Lender] in the original principal amount of                      Dollars
($___)];

 



--------------------------------------------------------------------------------



 



          (c) an executed copy of that certain Aircraft Mortgage and Security
Agreement, dated as of March 17, 2010 (the “Mortgage”), among the Borrower, the
Initial Intermediate Lessee, the additional grantors from time to time party
thereto and the Collateral Agent;
          (d) a true and complete copy of the Restated Articles of Incorporation
of the Borrower, as certified by the Secretary of the Borrower on March ___,
2010 (“Borrower’s Articles of Incorporation”);
          (e) a true and complete copy of the Amended and Restated Bylaws of the
Borrower, as certified by the Secretary of the Borrower on March ___, 2010
(“Borrower’s Bylaws”);
          (f) a true and complete copy of the resolutions of the Board of
Directors of the Borrower, adopted on March 11, 2010 (“Borrower’s Resolutions”)
by unanimous written consent; and
          (g) a true and complete copy of the certificates, each dated March
___, 2010, from the Secretary of State of the State of California and the
Franchise Tax Board of the State of California, as to the Borrower’s existence
and good standing in the State of California;
The Credit Agreement, the Note(s) and the Mortgage are referred to herein,
individually, as a “Loan Document” and, collectively, as the “Loan Documents”.
I have also examined originals or copies, certified or otherwise identified to
my satisfaction, of such records of the Borrower and such agreements,
certificates and receipts of public officials, certificates of officers or other
representatives of the Borrower and others, and such other documents as I have
deemed necessary or appropriate as a basis for the opinions set forth below.
In my examination, I have assumed the legal capacity of all natural persons, the
genuineness of all signatures, the authenticity of all documents submitted to me
as originals, the conformity to original documents of all documents submitted to
me as facsimile, electronic, certified or photostatic copies, and the
authenticity of the originals of such copies. As to any facts material to the
opinions expressed herein that I did not independently establish or verify, I
have relied upon statements and representations of other officers and other
representatives of the Borrower and others and of public officials.
The opinions set forth below are subject to the following further
qualifications, further assumptions and limitations:
          (a) the opinion set forth in paragraph 1 below with respect to the due
incorporation, valid existence and good standing status of the Borrower under
the laws of the State of California is based solely upon the certificates issued
by the Secretary of State of the State of California and the Franchise Tax Board
of the State of California;
          (b) for purposes of the opinions set forth below, (i) “Applicable
Laws” means those laws, rules and regulations of the State of California and
those federal laws, rules and regulations of the United States of America, in
each case that, in my experience, are normally or

- 2 -



--------------------------------------------------------------------------------



 



customarily applicable to transactions of the type contemplated by the Loan
Documents, but without having made any special investigation as to the
applicability of any specific law, rule or regulation; (ii) “Applicable
Contracts” means those agreements or instruments identified on Schedule II
attached hereto which are all of the agreements or instruments that are material
to the business or financial condition of the Borrower; (iii) “Governmental
Approval” means any consent, approval, license, authorization or validation of,
or filing, recording or registration with, any Governmental Authority pursuant
to Applicable Laws where the failure to obtain such consent, approval, license,
authorization, validation, filing, qualification or registration will result in
a Material Adverse Effect, and other than any consent, approval, license,
authorization, validation, filing, qualification or registration that may have
become applicable as a result of the involvement of any party (other than the
Borrower) in the transactions contemplated by the Loan Documents or because of
such parties’ legal or regulatory status or because of any other facts
specifically pertaining to such parties or required to be obtained after the
date hereof; and (iv) “Governmental Authority” means any court, regulatory body,
administrative agency or governmental body of the State of California or the
United States of America having jurisdiction over the Borrower under Applicable
Laws;
          (c) I do not express any opinion as to the validity, binding effect or
enforceability of the Loan Documents; and
          (d) I do not express any opinion as to the effect on the opinions
expressed herein of (i) the compliance or noncompliance of any party to the Loan
Documents (other than the Borrower to the extent necessary to render the
opinions set forth herein) with any state, federal or other laws or regulations
applicable to it or them or (ii) the legal or regulatory status or the nature of
the business of any party (other than with respect to the Borrower to the extent
necessary to render the opinions set forth herein).
I am admitted to the bar of the State of California, and I do not express any
opinion as to any laws other than the laws of the State of California and the
federal laws of the United States of America to the extent referred to
specifically herein. Insofar as the opinions expressed herein relate to matters
governed by laws other than those set forth in the preceding sentence, I have
assumed, without having made any independent investigation, that such laws do
not affect any of the opinions set forth herein. The opinions expressed herein
are based on laws in effect on the date hereof, which laws are subject to change
with possible retroactive effect.
Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that:
1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of California.
2. The Borrower has the requisite corporate power and authority to execute,
deliver and perform its obligations under each of the Loan Documents to which it
is a party. The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party have been duly authorized by all necessary
action on the part of the Borrower.
3. The execution and delivery of each of the Loan Documents to which it is a
party, does not, and the performance by the Borrower of its obligations
thereunder, each in accordance with

- 3 -



--------------------------------------------------------------------------------



 



its terms, do not (a) conflict with the Borrower’s Articles of Incorporation or
the Borrower’s Bylaws, (b) contravene any provision of any Applicable Law,
(c) constitute a violation of or a default under any Applicable Contract or
(d) result in or cause the creation of any security interest or lien upon any of
the property of the Borrower pursuant to any Applicable Contract.
4. No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize or is required in connection
with the execution, delivery or performance of each of the Loan Documents, each
in accordance with its terms, by the Borrower.
5. In any proceedings duly taken in the courts of the State of California or a
United States federal court sitting in the State of California to enforce the
Credit Agreement, the Note and the Mortgage, the choice of New York law as the
substantive law governing such Loan Documents should be recognized and such law
should be applied except as may otherwise be provided under the Loan Documents
and the California Uniform Commercial Code, including the California Uniform
Commercial Code Sections 9-301 to 9-307. The foregoing assumes that the
transactions contemplated by such Loan Documents bear a reasonable relationship
to the State of New York and that the application of New York law would not
result in a violation of a fundamental public policy of the State of California.
          The opinions set forth herein are solely for the benefit of the
addressees (and their successors and assigns) identified at the beginning of
this opinion letter (the “Addressees”) in connection with the execution and
delivery of the Loan Documents by the Borrower, and may not be relied upon in
any manner or for any purpose by, nor may copies of this opinion letter be
delivered or distributed to, any other person or entity without my prior written
consent. The opinions set forth herein are limited to the matters stated herein
and expressly set forth in this opinion letter, and no opinion is to be implied
or may be inferred beyond the matters expressly stated herein. This opinion
letter is being provided to the Addressees as of the date hereof, and the
Borrower and I do not assume any obligation to update this opinion letter for
events occurring after the date of this opinion letter or to provide the
Addressees with any additional information that may come to our attention after
the date hereof. Each Addressee’s recourse, if any, on account of any opinion
herein proving inaccurate, shall be against the Borrower. I am rendering these
opinions and this opinion letter in my capacity as Corporate Counsel of the
Borrower and not individually.

            Very truly yours,



Czar Vigil
Corporate Counsel
                     

- 4 -



--------------------------------------------------------------------------------



 



         

Schedule I
Bank of America, N.A., as Administrative Agent and Collateral Agent
1455 Market Street, 5th Floor
San Francisco, CA 94103
Attention: Robert Rittelmeyer
Facsimile No.: (415) 503-5099
Goldman Sachs Lending Partners LLC, as Syndication Agent and Joint Lead Arranger
200 West Street
New York, NY 10282
Attention: Elizabeth Fischer
Facsimile No.: (646) 769-7984
Banc of America Securities LLC, as Joint Lead Arranger
One Bryant Park
New York, New York 10036

- 5 -



--------------------------------------------------------------------------------



 



Schedule II
Applicable Contracts
1. Restated Articles of Incorporation of the Borrower.
2. Amended and Restated By-Laws of the Borrower.
3. Indenture dated as of November 1, 1991, between the Borrower and U.S. Bank
Trust National Association (successor to Continental Bank, National
Association), as Trustee.
4. First supplemental indenture, dated as of November 1, 2000, to the Indenture
between the Borrower and U.S. Bank Trust National Association.
5. Second Supplemental Indenture, dated as of February 28, 2001, to the
Indenture between the Borrower and U.S. Bank Trust National Association.
6. Third Supplemental Indenture, dated as of September 26, 2001, to the
Indenture between the Borrower and U.S. Bank Trust National Association.
7. Indenture dated as of November 1, 2000, between the Borrower and the Bank of
New York, as Trustee.
8. First Supplemental Indenture, dated as of August 16, 2002 to the indenture
between the Borrower and the Bank of New York.
9. Fourth Supplemental Indenture, dated as of November 6, 2002, to the indenture
between the Borrower and U.S. Bank National Association.
10. Fifth Supplemental Indenture, dated as of December 27, 2002, to the
indenture between the Borrower and U.S. Bank National Association.
11. Sixth Supplemental Indenture, dated as of June 2, 2003, to the indenture
between the Borrower and U.S. Bank National Association.
12. Seventh Supplemental Indenture, dated as of October 8, 2004, to the
indenture between the Borrower and U.S. Bank National Association.
13. Eighth Supplemental Indenture, dated as of October 5, 2005, to the indenture
between the Borrower and U.S. Bank National Association.
14. Ninth Supplemental Indenture, dated as of October 5, 2006, to the indenture
between the Borrower and U.S. Bank National Association.

- 6 -



--------------------------------------------------------------------------------



 



15. Tenth Supplemental Indenture, dated as of October 9, 2007, to the indenture
between the Borrower and U.S. Bank National Association.
16. Agency Agreement (Amended and Restated), dated September 15, 2006, by and
among the Borrower, Citibank, N.A. and Dexia Banque Internationale à Luxembourg,
société anonyme.
17. Supplemental Agency Agreement, dated September 7, 2007, among the Borrower,
Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société anonyme.
18. Supplemental Agency Agreement, dated September 5, 2008, among the Borrower,
Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société anonyme.
19. Supplemental Agency Agreement, dated Septemeber 4, 2009, among the Borrower,
Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société anonyme.
20. Indenture, dated as of August 1, 2006, between the Borrower and Deutsche
Bank Trust Company Americas, as Trustee.
21. Aircraft Facility Agreement, dated as of May 18, 2004, among Whitney Leasing
Limited, as borrower, the Borrower, as guarantor and the Bank of Scotland and
the other banks listed therein.
22. Extension Letter, dated May 30, 2006, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, the Borrower, as
guarantor, and the Bank of Scotland and other banks listed therein.
23. Extension Letter, dated May 30, 2007, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, the Borrower, as
guarantor, and the Bank of Scotland and other banks listed therein.
24. Extension Letter, dated May 29, 2008, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, the Borrower, as
guarantor, and the Bank of Scotland and other banks listed therein.
25. Extension Letter, dated May 11, 2009, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, the Borrower, as
guarantor, and the Bank of Scotland and other banks listed therein.
26. $2,000,000,000 Five-Year Revolving Credit Agreement dated as of October 14,
2005, among the Borrower, CitiCorp USA, Inc as Administrative Agent, and the
other financial institutions listed therein.
27. Amendment No. 1 to the $2,000,000,000 Five-Year Revolving Credit Agreement
dated as of October 14, 2005, among the Borrower, CitiCorp USA, Inc., as
Administrative Agent, and the other financial institutions listed therein.

- 7 -



--------------------------------------------------------------------------------



 



28. $2,500,000,000 Five-Year Revolving Credit Agreement, dated as of October 13,
2006, among the Borrower, CitiCorp USA, Inc., as Administrative Agent, and the
other financial institutions listed therein.
29. $2,000,000,000 Credit Agreement, dated as of October 13, 2009, among the
Borrower, certain subsidiaries of the Borrower named therein, AIG Funding, Inc.,
as lender, and Wells Fargo Bank Northwest, National Association, as security
trustee.
30. $1,700,000,000 Amended and Restated Credit Agreement, dated as of
October 13, 2009, among the Borrower, certain subsidiaries of the Borrower named
therein, AIG Funding, Inc., as lender, and Wells Fargo Bank Northwest, National
Association, as security trustee.
31. First Lien Borrower Party Guarantee Agreement, dated as of October 13, 2009,
among the Borrower, certain subsidiaries of the Borrower named therein for the
benefit of the Federal Reserve Bank of New York.
32. Third Lien Borrower Party Guarantee Agreement, dated as of October 13, 2009,
among the Borrower, certain subsidiaries of the Borrower named therein for the
benefit of the Federal Reserve Bank of New York.
33. Amendment Agreement, dated as of November 23, 2009, among the Borrower,
certain subsidiaries of the Borrower named therein, AIG Funding, Inc., as
lender, and Wells Fargo Bank Northwest, National Association, as security
trustee.
34. Temporary Waiver and Amendment, dated as of December 1, 2009, among the
Borrower, certain subsidiaries of the Borrower named therein, AIG Funding, Inc.,
as lender, and Wells Fargo Bank Northwest, National Association.
35. Temporary Waiver and Amendment No. 2, dated as of December 4, 2009, among
the Borrower, certain subsidiaries of the Borrower named therein, AIG Funding,
Inc., as lender, and Wells Fargo Bank Northwest, National Association, as
security trustee.
36. Amendment to Credit Agreements and First Lien Borrower Party Guarantee
Agreement, dated as of December 4, 2009, among the Borrower, certain
subsidiaries of the Borrower named therein, AIG Funding, Inc., as lender, and
the Federal Reserve Bank of New York.
37. Amendment to Schedules of Certain Loan Documents, dated as of December 15,
2009, among the Borrower, certain subsidiaries of the Borrower named therein,
AIG Funding, Inc., as lender, the Federal Reserve Bank of New York and Wells
Fargo Bank Northwest, National Association, as security trustee.
38. Amendment No. 2 to Schedules of Certain Loan Documents, dated as of
January 29, 2010, among the Borrower, certain subsidiaries of the Borrower named
therein, AIG Funding, Inc., as lender, the Federal Reserve Bank of New York and
Wells Fargo Bank Northwest, National Association, as security trustee.

- 8 -



--------------------------------------------------------------------------------



 



EXHIBIT E-1C
FORM OF OPINION OF A&L GOODBODY

 



--------------------------------------------------------------------------------



 



The addressees outlined in Schedule 1 hereto (the Addressees)
Dear Sirs,
We have acted on behalf of International Lease Finance Corporation (ILFC) which
has requested us to give you this opinion in connection with a credit agreement
dated as of 17 March, 2010 (the Credit Agreement) between ILFC as borrower, ILFC
Ireland Limited (the Company) and ILFC Bermuda III, Ltd. as intermediate
lessees, the lenders identified therein as lenders, Bank of America, N.A. (the
Collateral Agent) as administrative agent and collateral agent and Goldman Sachs
Lending Partners LLC as syndication agent (the Credit Agreement) (the
Transaction).

1.   We have examined copies of

  1.1.   the agreements listed in Schedule 2 hereto (the Agreements);     1.2.  
a contracting state search certificate (the Contracting State Certificate)
issued on 17 March 2010 in respect of Ireland describing the declarations made
by Ireland which is attached to this opinion as Exhibit I;     1.3.   priority
search certificates (the Priority Search Certificates) issued on 10 March 2010
covering registrations describing the airframe and engines of each of the Pool
Aircraft which includes the registration of international interests in the
airframe and engines of each of the Pool Aircraft on the International Registry
and attached to this opinion as Exhibit II;     1.4.   a corporate certificate
of the Company dated 17 March 2010 (the Certificate) attaching:

  1.4.1.   copies of the certificate of incorporation and memorandum and
articles of association of the Company;     1.4.2.   list of directors and
secretary of the Company;     1.4.3.   a copy of the resolutions passed at the
meeting of the board of directors of the Company dated 17 March 2010;     1.4.4.
  a copy of the power of attorney of the Company dated 17 March 2010; and    
1.4.5.   a copy of the specimen signatures;

    and such other documents as we have considered necessary or desirable to
examine in order that we may give this opinion.

 



--------------------------------------------------------------------------------



 



B

    Terms defined in the Credit Agreement have the same meaning in this opinion
letter. The Security Agreement, insofar as it relates to the Pool Aircraft, is
referred to herein as the Cape Town Agreement.       For the purpose of this
opinion, the following terms shall have the following definitions. The
Convention means the Convention on International Interests in Mobile Equipment
signed in Cape Town on 16 November 2001 and the Protocol to the Convention on
Matters Specific to Aircraft Equipment (Aviation Protocol) adopted by the
Secretariats of International Civil Aviation Organisation (ICAO) and the
International Institute for the Unification of Private Law (UNIDROIT), and
adopted pursuant to Resolution No. 1 of the Final Act of the Diplomatic
Conference to adopt the Convention and the Aviation Protocol under the auspices
of ICAO and UNIDROIT at Cape Town from 29 October to 16 November 2001. The
Convention and the Aviation Protocol are read and interpreted together as a
single document as required by Article 6(1) of the Convention and reference to
the Convention in this opinion includes the Aviation Protocol. In this opinion,
references are made to the Articles of the Consolidated Text which is a
combination of the Convention and the Aviation Protocol authorised and created
pursuant to Resolution No. 1 of the Diplomatic Conference to Adopt a Mobile
Equipment Convention and an Aircraft Protocol. References to “Irish law” include
the Convention as enacted into Irish law by the International Interests in
Mobile Equipment (Cape Town Convention) Act, 2005.       Terms used in this
opinion in respect of the Convention (whether or not capitalised) and not
otherwise defined in this opinion shall have the meanings given to such terms in
the Consolidated Text or the Regulations issued by the Supervisory Authority for
the International Registry pursuant to Article 27 of the Consolidated Text (the
Regulations).   2.   For the purpose of giving this opinion we have assumed:

  2.1.   the authenticity of all documents submitted to us as originals and the
completeness and conformity to the originals of all copies of documents of any
kind furnished to us;     2.2.   that the copies produced to us of minutes of
meetings and/or of resolutions are true copies and correctly record the
proceedings of such meetings and/or the subject-matter which they purport to
record and that any meetings referred to in such copies were duly convened and
held and that all resolutions set out in such minutes were duly passed and are
in full force and effect;     2.3.   the genuineness of the signatures and seals
on all original and copy documents which we have examined;     2.4.   that the
memorandum and articles of association of the Company attached to the
Certificate are correct and up to date;     2.5.   the accuracy and completeness
as to factual matters of the representations, warranties and certificates of the
Company contained in the Certificate and the accuracy of all certificates
provided to us by the Company;     2.6.   that there are no agreements or
arrangements in existence which in any way amend or vary the terms of the
Transaction as disclosed by the Agreements;

2



--------------------------------------------------------------------------------



 



B

  2.7.   without having made any investigation that the terms of the Agreements
are lawful and fully enforceable under the laws of the State of New York and any
other applicable laws other than the laws of Ireland and that the Security
Agreement (as defined in Schedule 2 hereto) creates valid and enforceable
security interests in accordance with its terms under the laws of the State of
New York;     2.8.   the accuracy and completeness of all information appearing
on public records;     2.9.   that the Company has entered into the Transaction
in good faith, for its legitimate business purposes, for good consideration, and
that it derives commercial benefit from the Transaction commensurate with the
risks undertaken by it in the Transactions; and     2.10.   in relation to the
Cape Town Agreement:

  2.10.1.   that the minimum technical requirements stipulated in the definition
of “airframes” and/or “aircraft engines” in the Convention and the Regulations
have been fulfilled;     2.10.2.   that the airframe and engines of the Pool
Aircraft are correctly identified and described by the manufacturer’s serial
number, name of manufacturer and the manufacturer’s model designation;    
2.10.3.   that as a matter of the laws of the State of New York, the Cape Town
Agreement is a “security agreement” and constitutes an international interest in
respect of the Pool Aircraft within the meaning of the Convention;     2.10.4.  
that, at the time of execution of the Cape Town Agreement, the Company was
“situated” in Ireland within the meaning of the Convention. In this regard we
note that the Company is incorporated in Ireland;     2.10.5.   no other
agreements have been entered into including, without limitation, a subordination
agreement, which would constitute international interests or determine the
priority of interest of any of the parties; and     2.10.6.   that the
Contracting State Certificate description of declarations made by Ireland and
the date on which each such declaration is recorded is accurate in all respects.

3.   We express no opinion as to any matters falling to be determined other than
under the laws of Ireland and, without reference to provisions of other laws
imported by Irish private international law, in Ireland as of the date of this
letter. Subject to that qualification and to the other qualifications set out
herein, we are of the opinion that:

  3.1.   the Company is a company duly incorporated under the laws of Ireland
and is a separate legal entity, subject to suit in its own name. Based only on
searches carried out in the Irish Companies Registration Office and the Central
Office of the High Court on 16 March 2010, the Company is validly existing under
the laws of Ireland and no steps have been taken or are being taken to appoint a
receiver, examiner or liquidator over it or to wind it up;     3.2.   the
Company has the necessary power and authority, and all necessary corporate and
other action has been taken, to enable it to execute, deliver and perform the

3



--------------------------------------------------------------------------------



 



B

      obligations undertaken by it under the Agreements, and the implementation
by the Company of the foregoing will not cause:

  3.2.1.   any limit on it or on its directors (whether imposed by the documents
constituting the Company or by statute or regulation) to be exceeded; or    
3.2.2.   any law or order to be contravened;

  3.3.   each of the Agreements has been duly executed on behalf of the Company;
    3.4.   no authorisations, approvals, licences, exemptions or consents of
governmental or regulatory authorities with respect to the Agreements are
required to be obtained in Ireland;     3.5.   under the laws of Ireland in
force at the date hereof, the claims of the Collateral Agent against the Company
under the Agreements will rank at least pari passu with the claims of all other
unsecured creditors, except claims which rank at law as preferential claims in a
winding up, examinership or receivership;     3.6.   it is not necessary or
advisable under the laws of Ireland in order to ensure the legality, validity,
enforceability or priority of the obligations or rights of any party to the
Agreements, or the perfection or priority of any security interest created under
any Agreements, that any of the Agreements be filed, registered, recorded, or
notarised in any public office or elsewhere or that any other instrument
relating thereto be signed, delivered, filed, registered or recorded other than:

  3.6.1.   the requirement to file particulars of the charges created pursuant
to the Security Agreement with the Irish Registrar of Companies within 21 days
of their execution; and     3.6.2.   in order to ensure the priority given to a
registered interest pursuant to Article 42 of the Consolidated Text, it is
necessary that the international interests constituted by the Cape Town
Agreement be registered with the International Registry in the order agreed by
the relevant parties;

  3.7.   the Company is not entitled to claim any immunity from suit, execution,
attachment or other legal process in Ireland;     3.8.   in any proceedings
taken in Ireland for the enforcement of the Agreements, the choice of the law of
the State of New York as the governing law of the contractual rights and
obligations of the parties under the Agreements would be upheld by the Irish
Courts;     3.9.   in any proceedings taken in Ireland for the enforcement of a
judgment obtained against the Company in the courts of New York (a Foreign
Judgment) the Foreign Judgment should be recognised and enforced by the courts
of Ireland save that to enforce such a Foreign Judgment in Ireland it would be
necessary to obtain an order of the Irish courts. Such order should be granted
on proper proof of the Foreign Judgment without any re-trial or examination of
the merits of the case subject to the following qualifications:

  3.9.1.   that the foreign court had jurisdiction, according to the laws of
Ireland;

4



--------------------------------------------------------------------------------



 



B

  3.9.2.   that the Foreign Judgment was not obtained by fraud;     3.9.3.  
that the Foreign Judgment is not contrary to public policy or natural justice as
understood in Irish law;     3.9.4.   that the Foreign Judgment is final and
conclusive;     3.9.5.   that the Foreign Judgment is for a definite sum of
money; and     3.9.6.   that the procedural rules of the court giving the
Foreign Judgment have been observed.

      Any such order of the Irish courts may be expressed in a currency other
than euro in respect of the amount due and payable by the Company but such order
may be issued out of the Central Office of the Irish High Court expressed in
euro by reference to the official rate of exchange prevailing on the date of
issue of such order. However, in the event of a winding up of the Company,
amounts claimed by against the Company in a currency other than the euro (the
Foreign Currency) would, to the extent properly payable in the winding up, be
paid if not in the Foreign Currency in the euro equivalent of the amount due in
the Foreign Currency converted at the rate of exchange pertaining on the date of
the commencement of such winding up;     3.10.   it is not necessary under the
laws of Ireland (a) in order to enable the Collateral Agent to enforce its
rights under the Agreements or (b) by reason of the execution of the Agreements,
that the Collateral Agent should be licensed, qualified or otherwise entitled to
carry on business in Ireland;     3.11.   the Agreements will not be liable to
any ad valorem tax or duty, registration tax, stamp duty or any similar tax or
duty imposed by a competent authority of or within Ireland;     3.12.   by
reason only of the execution, delivery and performance of the Agreements by the
Collateral Agent, it shall not be deemed to be resident, domiciled or carrying
on a trade or business in Ireland;     3.13.   there is no applicable usury or
interest limitation law in Ireland which would restrict the recovery of payments
in accordance with the Agreements;     3.14.   the Irish Courts will generally
recognise the security interests created by the Company pursuant to the Security
Agreement in accordance with its terms, provided that such interests or their
enforcement are not illegal or contrary to public policy as a matter of Irish
law, that all Irish law formalities with regard to security interests and their
enforcement have been complied with and that the party creating the security has
absolute title, free from encumbrances and other third party rights, to such
assets;     3.15.   the International Interests in Mobile Equipment (Cape Town
Convention) Act 2005 gave the force of law in Ireland to the Convention and
Aviation Protocol;     3.16.   in order to ensure the priority given to a
registered interest pursuant to Article 42 of the Consolidated Text, it is
necessary that the international interests constituted by

5



--------------------------------------------------------------------------------



 



B

      the Cape Town Agreement should be registered in the order agreed by the
relevant parties with the International Registry;     3.17.   according to the
Contracting State Certificate, Ireland is a Contracting State and as a
Contracting State has made the declarations under the Convention listed in the
Contracting State Certificate;     3.18.   based upon the Priority Search
Certificates, the international interests in respect of the airframe and engines
of each of the Pool Aircraft created by the Cape Town Agreement (collectively,
the Cape Town Interests) have been duly registered on the International Registry
and, accordingly, are effective against third parties in Ireland as a matter of
Irish law subject in each case to the rights and interests described in
paragraph 4.19 below;     3.19.   each of the Cape Town Interests is entitled to
the priorities, protections and benefits of the Convention subject to the
assumptions and qualifications set forth herein; and     3.20.   no further
registration in the International Registry of any of the Cape Town Interests is
required under the Convention in order to maintain the effectiveness and
priority thereof.

4.   The opinions set forth in this opinion letter are given subject to the
following qualifications:

  4.1.   an order of specific performance or any other equitable remedy is a
discretionary remedy and is not available when damages are considered to be an
adequate remedy;     4.2.   this opinion is given subject to general provisions
of Irish law relating to insolvency, bankruptcy, liquidation, reorganisation,
receivership, moratoria, court scheme of arrangement, administration and
examination, and the fraudulent preference of creditors and other Irish law
generally affecting the rights of creditors;     4.3.   this opinion is subject
to the general laws relating to the limitation of actions in Ireland;     4.4.  
a determination, description, calculation, opinion or certificate of any person
as to any matter provided for in the Agreements might be held by the Irish
courts not to be final, conclusive or binding if it could be shown to have an
unreasonable, incorrect, or arbitrary basis or not to have been made in good
faith;     4.5.   additional interest imposed by any clause of any Agreement
might be held to constitute a penalty and the provisions of that clause imposing
additional interest would thus be held to be void. The fact that such provisions
are held to be void would not in itself prejudice the legality and
enforceability of any other provisions of the relevant Agreement but could
restrict the amount recoverable by way of interest under such Agreement;    
4.6.   claims may be or become subject to defences of set-off or counter-claim;
    4.7.   pursuant to section 1001 of the Taxes Consolidation Act, 1997, the
Collateral Agent may become liable to make certain payments to the Irish Revenue
Commissioners (the Revenue) by reason of having been granted a fixed charge on
book debts of the Company pursuant to any of the Security Agreement. Such
liability would be

6



--------------------------------------------------------------------------------



 



B

      computed by reference to (i) amounts of income tax deducted by the Company
from the wages of its employees and (ii) amounts of value added tax in each case
owing but not paid by the Company to the Revenue (Relevant Amounts). However,
the liability to pay to the Revenue amounts received by it from the Company will
be limited to amounts received after the Company shall have been notified in
writing by the Revenue that such Relevant Amounts are due (the Revenue Notice).
Further, if the Revenue have received, within 21 days of execution, prescribed
details of the charge created thereby by the Security Agreement the liability of
the Collateral Agent to discharge the Relevant Amounts will be limited to the
Relevant Amounts accruing after the date of the Revenue Notice;     4.8.   under
Section 1002 of the Taxes Consolidation Act, 1997, any debt to a person
(including any deposit with a financial institution) may be attached by the
Revenue Commissioners in order to discharge any liabilities of that person in
respect of outstanding tax whether the liabilities are due on its own account or
as an agent or trustee. This right of the Revenue Commissioners (on which there
is no case law) may override the rights of the holders of security (whether
fixed or floating) in relation to the debt in question. Section 1002 could be
relevant to the security created by the Security Agreement;     4.9.   an Irish
court has power to stay an action where it is shown that there is some other
forum having competent jurisdiction which is more appropriate for the trial of
the action, in which the case can be tried more suitably for the interests of
all the parties and the ends of justice, and where staying the action is not
inconsistent with Council Regulation 2001/44/EC on Jurisdiction and the
Enforcement of Judgments;     4.10.   there is some possibility that depending
on the actual course of dealing between the parties to the Security Agreement,
the fixed charges contained in the Security Agreement may not be construed as
fixed charges but as floating charges and so become subject to prior claims of
certain statutory preferential creditors;     4.11.   the enforceability of
severance clauses is at the discretion of the court and may not be enforceable
in all circumstances;     4.12.   a waiver of all defences to any proceedings
may not be enforceable;     4.13.   provisions in any of the Agreements
providing for indemnification resulting from loss suffered on conversion of the
amount of a claim made in a foreign currency into euro in a liquidation may not
be enforceable;     4.14.   any undertakings contained in any of the Agreements
by the Company in respect of stamp duty may not be held to be binding on the
Company;     4.15.   an Irish court may refuse to give effect to undertakings
contained in any of the Agreements that the Company will pay legal expenses and
costs in respect of any action before the Irish courts;     4.16.   we express
no opinion as to the priority of any of the security created by the Security
Agreement or whether the property or assets comprised in such security is owned
by a Grantor, or whether such property or assets is or are now or may become
subject to any equities or subject to any rights or interests of any other
person ranking in priority to or free of such security or whether they could be
transferred to any other person free of any such security;

7



--------------------------------------------------------------------------------



 



B

  4.17.   we express no opinion on any taxation matters other than as expressly
set out in paragraph 3.11 or on the contractual terms of the relevant documents
other than by reference to the legal character thereof;     4.18.   the
Convention and Aviation Protocol came into force on 1 March 2006. As such,
practice and procedure with respect to legal opinions on the interpretation or
applicability of the Convention and Aviation Protocol, and the registrations and
searches made pursuant thereto, are still developing. The opinions set forth
herein are based on our interpretation of the Convention and Aviation Protocol
as at the date hereof, without the benefit of any precedent or established
custom and practice;     4.19.   the Convention provides that the rights and
interests of the parties arising from international interests will only be
subject to:

  4.19.1.   the rights and interests of persons evidenced on a Priority Search
Certificate as having a registration in relation to each “aircraft object” that
exists prior to the international interests constituted under the Cape Town
Agreement;     4.19.2.   the rights and interests of the Company in each
“aircraft object” the subject of the Cape Town Agreement pursuant to the
Convention and the quiet enjoyment provisions set out in any of the Leases;    
4.19.3.   a pre-existing right or interest which enjoyed, under the applicable
law before the effective date of the Convention, a priority greater than that
international interest;     4.19.4.   non-consensual rights or interests
included in those categories covered by the declarations made by Ireland under
the Convention, that under Irish law have priority over an interest registered
against an aircraft object; and     4.19.5.   the right of Ireland, or any State
entity, intergovernmental organisation or other private provider of public
services described in the declarations made by Ireland under the Convention, or
of any Contracting State which may move such a declaration in the future, to
arrest or detain an aircraft object under the laws of that Contracting State for
payment of amounts owed to such entity, organisation or provider directly
relating to those services in respect of that object or another aircraft object.
Please note paragraph 4.20 in this regard;

  4.20.   Ireland has made a declaration under Article 39 of the Convention
wherein Ireland declared that a non-consensual right or interest has priority
over a registered international interest and providing that nothing in the
Convention and Aviation Protocol affects the laws of Ireland in relation to the
detention and sale of an aircraft to discharge payments in respect of a public
service provided by Irish governmental and other service providers in relation
to all aircraft (by way of example, landing fees charged by an Irish airport);
and     4.21.   Ireland has not made a declaration under Article XI of the
Aviation Protocol on remedies on insolvency and, as a result, Irish national law
will apply to the rights of the Collateral Agent under the Cape Town Agreement
on the insolvency of the Company.

8



--------------------------------------------------------------------------------



 



B
This opinion is addressed only to the Addressees and may be relied upon only by
each such Addressee for its sole benefit in connection with the Transaction and
may not be relied on by any

9



--------------------------------------------------------------------------------



 



B
assignees of any such persons or any other person.
Yours faithfully,

10



--------------------------------------------------------------------------------



 



B
SCHEDULE 1
The Addressees
Bank of America, N.A. in its capacity as Collateral Agent and Administrative
Agent
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Goldman Sachs Lending Partners LLC in its capacity as Syndication Agent and
Joint Lead Arranger
200 West Street
New York
NY 10282
Banc of America Securities LLC, as Joint Lead Arranger
One Bryant Park
New York
NY 10036

11



--------------------------------------------------------------------------------



 



B
SCHEDULE 2
The Agreements
All documents are dated as of 17 March 2010 unless otherwise stated

1.   The Credit Agreement.   2.   Aircraft Mortgage and Security Agreement among
ILFC, the Company, ILFC Bermuda III, Ltd. and the additional grantors referred
to therein as grantors and the Collateral Agent as collateral agent (the
Security Agreement).

12



--------------------------------------------------------------------------------



 



B
Exhibit I
Contracting State Certificate

13



--------------------------------------------------------------------------------



 



B
Exhibit II
Priority Search Certificates

14



--------------------------------------------------------------------------------



 



EXHIBIT E-2
FORM OF OPINION OF DAUGHERTY, FOWLER, PEREGRIN, HAUGHT & JENSON
(For the Letterhead of Daugherty, Fowler, Peregrin, Haught & Jenson)
________ __, 2010
To the Parties Named on
     Schedule 1 attached hereto

RE:    One (1) _________ model _________ (shown on the IR as _________model
_________) aircraft bearing manufacturer’s serial number ______ and U.S.
Registration No. N_________ (the “Airframe”) and two (2) ____________ model
_________ (shown on the IR as _________ model ___) aircraft engines bearing
manufacturer’s serial numbers _________ and _________ (the “Engines”)

Ladies and Gentlemen:
          Acting as special legal counsel in connection with the transactions
contemplated by the instruments described below, this opinion is furnished to
you with respect to (i) the registration of interests with the International
Registry (the “IR”) created pursuant to, and according to the provisions of, the
Convention on International Interests in Mobile Equipment (the “Convention”),
the Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment (the “Protocol”), both signed in Cape
Town, South Africa on November 16, 2001, together with the Regulations for the
International Registry (the “Regulations”), the International Registry
Procedures (the “Procedures”), and all other rules, amendments, supplements, and
revisions thereto (collectively the “CTT”), all as in effect on this date in the
United States of America, as a Contracting State, and (ii) the recordation of
instruments and the registration of airframes with the Federal Aviation Civil
Aircraft Registry (the “FAA”) under the requirements of Title 49 of the United
States Code (the “Transportation Code”).

 



--------------------------------------------------------------------------------



 



          Terms capitalized herein and not otherwise defined herein shall have
the meanings given in the CTT and on Schedule 3 attached hereto.
          On ______ ___, 2010, at ______ ___.m., C.S.T., we examined and filed
with the FAA that certain FAA Aircraft Mortgage and Lease Security Agreement
(MSN _________) dated as of _________, 2010 (the “Security Agreement”) by and
between International Lease Finance Corporation (“ILFC”), as grantor, and Bank
of America, N.A., as collateral agent (the “Collateral Agent”), granting a
security interest in the Airframe, the Engines and the Lease.
          The interest created by the Lease is referred to herein as the “CTT
Lease Interest”. The interest created by the Security Agreement is referred to
herein as the “CTT Security Interest”. The security assignment of the Lease
created by the Security Agreement is referred to herein as the “CTT Security
Assignment Interest”. The CTT Lease Interest, the CTT Security Interest and the
CTT Security Assignment Interest are referred to herein collectively as the “CTT
Interests”.
          Based upon our examination of the foregoing instruments and such
records of the FAA and the IR as we deemed necessary to render this opinion, it
is our opinion that:

1.   the Airframe and the Engines constitute Aircraft Objects based upon the
Interim Updatable List of Eligible Aircraft Objects compiled by the FAA;   2.  
the Security Agreement is in due form for recordation by, and has been duly
filed for recordation with, the FAA pursuant to and in accordance with the
Transportation Code;   3.   the Airframe is duly registered in the name of ILFC
pursuant to and in accordance with the Transportation Code;   4.   the owner of
the Airframe for registration purposes at the FAA is ILFC and the Airframe and
the Engines are free and clear of liens and encumbrances of record at the FAA
except as created by:

  (a)   the Lease, which has been assigned for security purposes to the
Collateral Agent by the Security Agreement; and,     (b)   the Security
Agreement;

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
_________ ___, 2010
Page 4

5.   the Security Agreement creates a duly perfected first priority security
interest, subject to the rights of the parties under the Lease, in favor of the
Collateral Agent, pursuant to the Transportation Code, in the Airframe and the
Engines, it being understood that no opinion is rendered herein as to the
validity, priority or enforceability of such security interest under applicable
local or foreign law, or as to recognition of the perfection of the security
interest as against third parties in any legal proceeding outside the United
States;   6.   the rights of ILFC, as lessor, and ____________, as lessee, under
the Lease, with respect to the Airframe and the Engines, are perfected at the
FAA;   7.   the Security Agreement creates a duly perfected assignment for
security purposes in favor of the Collateral Agent of all of the right, title
and interest of ILFC in, to and under the Lease (insofar as such assignment
affects an interest covered by the recording system established by the FAA
pursuant to 49 U.S.C. Section 44107), it being understood that no opinion is
herein expressed as to the validity, priority or enforceability of such
assignment under local law or as to the recognition of the perfection of such
assignment as against third parties in any legal proceeding outside the United
States;   8.   based upon the Priority Search Certificates dated __________ __,
2010 obtained from the IR, copies of which are attached hereto as Schedule 2 and
incorporated herein by reference:

  (a)   the Airframe and the Engines are subject only to:

  (i)   the CTT Lease Interest, which has been assigned to the Collateral Agent
by the CTT Security Assignment Interest; and,     (ii)   the CTT Security
Interest;

  (b)   the CTT Lease Interest has been duly registered on the IR and
constitutes a first priority International Interest in the Airframe and the
Engines;

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
_________ ___, 2010
Page 5

  (c)   the CTT Security Interest has been duly registered on the IR and
constitutes an International Interest in the Airframe and the Engines; and,    
(d)   the CTT Security Assignment Interest has been duly registered on the IR as
an Assignment of the CTT Lease Interest;

  9.   the CTT Interests are entitled to the priorities, protections and
benefits of the CTT, subject to the statements on Exhibit A attached hereto;    
10.   no further registration on the IR of the CTT Interests is required under
the CTT in order to maintain the effectiveness and priority thereof and no other
registration of the Airframe or filings other than filings with the FAA (which
have been duly effected) are necessary in order to:     (a)   maintain the
registration of the Airframe in the name of ILFC; and,     (b)   maintain the
lien and priority of:

(i)   the Lease, with respect to the Airframe and the Engines;   (ii)   the
Security Agreement, with respect to the Airframe, the Engines and the Lease;
and,   11.   no authorization, approval, consent, license or order of, or
registration with, or the giving of notice to, the FAA is required for the valid
authorization, delivery and performance of the Lease and the Security Agreement,
except for such filings as are referred to above and the prior filing of the
Lease with the FAA.

          In the event the CTT Interests are not subject to the CTT, then the
interests created thereby are governed by the Transportation Code or applicable
law.

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
_________ ___, 2010
Page 6
          This opinion is subject to certain comments, limitations and
assumptions as listed in Exhibit A attached hereto and incorporated herein by
reference.

            Very truly yours,


Robert M. Peregrin
For the Firm
                     

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
International Lease Finance Corporation
Bank of America, N.A., as administrative agent and collateral agent
Goldman Sachs Lending Partners LLC, as syndication agent and joint lead arranger
Bank of America Securities LLC, as joint lead arranger

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
[the Priority Search Certificates attached hereto]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Description of Lease

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Assumptions and Limitations
In rendering the foregoing opinion we have assumed that:
1. the records maintained by the FAA are accurate in all respects;
2. the Priority Search Certificates are accurate in all respects, contain all
the registered information and data on the IR in connection with the Airframe
and the Engines to which they relate, and have not been altered since the date
of such Priority Search Certificates;
3. the IR descriptions of the Airframe and the Engines are as noted above and
are accurate and complete descriptions with respect to the registrations on the
IR;
4. at the time each of the Lease and the Security Agreement was concluded, the
Debtor was situated, pursuant to the CTT, in the United States;
5. the necessary parties under each of the Lease and the Security Agreement have
given the consents in writing to the registration with the IR of the interests
in the Airframe and the Engines created thereby;
6. each of the CTT Interests is effective under applicable local law to
constitute an Interest or an Assignment subject to the CTT and registration on
the IR;
7. all of the registrations indicated on the Priority Search Certificates are
fully and properly constituted and validly created under the CTT;
8. all documents identified in this opinion, all documents in the records
maintained by the FAA for the Airframe and the Engines, as well as any
registrations on the IR pertaining to the Airframe and the Engines, are valid,
enforceable and sufficient under the relevant applicable law or the CTT to
create, effect or terminate the rights and interests they purport to create,
effect or terminate;
9. in rendering this opinion, we have assumed that:

(a)   ILFC qualifies as a “citizen of the United States” as defined in the
Transportation Code;

A-0

 



--------------------------------------------------------------------------------



 



(b)   the instruments described above are valid and enforceable under applicable
local law; and,   (c)   there are no documents with respect to the Airframe and
the Engines which have been filed for recordation with the FAA under the FAA’s
recording system but which have not yet been listed in the available records of
such system as having been so filed;

     (ii) there has been no subordination or variation of any priority that
would be acquired pursuant to the terms of the CTT, in connection with the
registrations on the IR evidenced by the Priority Search Certificates other than
pursuant to any subordination indicated on the Priority Search Certificates;
     (iii) the Airframe is not registered under the civil aircraft registry of
any other country;
     (iv) the Interim Updatable List of Eligible Aircraft Objects compiled by
the FAA, insofar as it relates to the Airframe and the Engines, is accurate in
all respects;
     (v) the Airframe and the Engines have been accurately described by
manufacturer’s name, model and serial number by the parties in each of the Lease
and the Security Agreement; and,
     (vi) the United States Contracting State search certificate description of
declarations, withdrawals of declarations and categories of non-consensual
rights or interests, as communicated to the Registrar by UNIDROIT as the
Depositary as having been declared by the United States, and the date on which
each such declaration or withdrawal of declaration is recorded, are accurate in
all respects.
In addition, our opinion is subject to the following limitations:

1.   the opinion relating to the registration of the Airframe with the FAA is
issued only as to its current eligibility for registration and not with respect
to events which may occur in the future which may affect the continued
eligibility for registration;   2.   because the FAA does not maintain
registration records for engines for nationality purposes, we cannot
independently verify the owner, make, model, or serial numbers of the Engines;

A-1



--------------------------------------------------------------------------------



 



3.   in rendering this opinion, we are subject to the accuracy of the FAA, its
employees and agents in the filing, indexing, cross-referencing, imaging and
recording of instruments filed with the FAA;   4.   no opinion is expressed
herein as to laws other than the CTT and the Transportation Code;   5.   this
opinion as to the status of the records of the FAA as to the Airframe covers
only that period of time during which the Airframe has been subject to United
States Registration; and,   6.   since our examination was limited to records
maintained by the FAA and the IR, our opinion:

(a)   in respect of rights derived from FAA filings, does not cover liens,
claims or encumbrances of which the parties have actual notice as contemplated
by 49 U.S.C. §44108(a);   (b)   in respect of rights derived from FAA filings or
registrations with the IR, does not cover liens, claims or encumbrances which
are perfected without the filing of notice thereof with the FAA or the IR,
including without limitation, federal tax liens, liens arising under Section
1368(a) of Title 29 of the United States Code, liens arising under 49 U.S.C.
§46304 and certain artisan’s liens;   (c)   does not cover liens perfected in
foreign jurisdictions, except to the extent applicable law would regulate their
priority based on registration with the IR; and,   (d)   does not cover any
rights to arrest or detain an airframe or an engine under any applicable law.

A-2



--------------------------------------------------------------------------------



 



(EXISTING IR REGISTRATION)
(For the Letterhead of Daugherty, Fowler, Peregrin, Haught & Jenson)
                     ___, 2010
To the Parties Named on
     Schedule 1 attached hereto

     
RE:
  One (1) ___ model ___ aircraft bearing manufacturer’s serial number ___ (the
“Airframe”) and two (2) ___ model ___ aircraft engines bearing manufacturer’s
serial numbers ___ and ___ (the “Engines”)

Ladies and Gentlemen:
          Acting as special legal counsel, this opinion is furnished to you with
respect to the registration of interests with the International Registry (the
“IR”) created pursuant to, and according to the provisions of, the Convention on
International Interests in Mobile Equipment (the “Convention”), the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment (the “Protocol”), both signed in Cape Town, South
Africa on November 16, 2001, together with the Regulations for the International
Registry (the “Regulations”), the International Registry Procedures (the
“Procedures”), and all other rules, amendments, supplements, and revisions
thereto (collectively the “CTT”).
          Terms capitalized herein and not otherwise defined herein shall have
the meanings given in the CTT and on Schedule 3 attached hereto.
          Based upon our examination of such records of the IR as we deemed
necessary to render this opinion, it is our opinion that:

1.   the Airframe and the Engines constitute Aircraft Objects;   2.   based upon
the Priority Search Certificates dated ___, 2010 obtained from the IR, copies of
which are attached hereto as Schedule 2 and incorporated herein by reference:

  (a)   the Airframe and the Engines are subject only to:

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
_________ ___, 2010
Page 4

  (i)   the Lease International Interest, which has been assigned by the
Security Assignment Interest; and,     (ii)   the Security Agreement
International Interest;

  (b)   the Lease International Interest has been duly registered on the IR and
constitutes a first priority International Interest in the Airframe and the
Engines;     (c)   the Security Agreement International Interest has been duly
registered on the IR and constitutes an International Interest in the Airframe
and the Engines; and,     (d)   the Security Assignment Interest has been duly
registered on the IR as an assignment of the Lease International Interest;

3.   the CTT Interests are entitled to the priorities, protections and benefits
of the CTT, subject to the statements on Exhibit A attached hereto; and,   4.  
no further registration on the IR of the CTT Interests is required under the CTT
in order to maintain the effectiveness and priority thereof.

     In the event the CTT Interests are not subject to the CTT, then the
interests created thereby are governed by applicable law.

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
_________ ___, 2010
Page 5
     This opinion is subject to certain comments, limitations and assumptions as
listed in Exhibit A attached hereto and incorporated herein by reference.

            Very truly yours,
      Robert M. Peregrin       For the Firm           

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
International Lease Finance Corporation
Bank of America, N.A., as administrative agent and collateral agent
Goldman Sachs Lending Partners LLC, as syndication agent and joint lead arranger
Banc of America Securities LLC, as joint lead arranger

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
[the Priority Search Certificates attached hereto]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Description of Lease International Interest
          International Interest registered with the International Registry ___
between ___, as Debtor, and International Lease Finance Corporation, as
Creditor, as set forth on the Priority Search Certificates, with respect to the
Airframe and the Engines.
Description of Security Agreement International Interest
          International Interest registered with the International Registry ___,
2010 between International Lease Finance Corporation, as Debtor, and Bank of
America, N.A., as Collateral Agent, as Creditor, as set forth on the Priority
Search Certificates, with respect to the Airframe and the Engines.
Description of Security Assignment Interest
          Assignment of an International Interest registered with the
International Registry ___ ___, 2010 between International Lease Finance
Corporation, as Assignor, and Bank of America, N.A., as Collateral Agent, as
Assignee, as set forth on the Priority Search Certificates, with respect to the
Airframe and the Engines.
Description of CTT Interests
          The Lease International Interest, the Security Agreement International
Interest and the Security Assignment Interest are referred to collectively as
the “CTT Interests”.

å3-1



--------------------------------------------------------------------------------



 



EXHIBIT A
Assumptions and Limitations
In rendering the foregoing opinion we have assumed that:

1.   the Priority Search Certificates are accurate in all respects, contain all
the registered information and data on the IR in connection with the Airframe
and the Engines to which they relate, and have not been altered since the date
of such Priority Search Certificates;   2.   the IR descriptions of the Airframe
and the Engines are as noted above and are accurate and complete descriptions
with respect to the registrations on the IR;   3.   the CTT Interests are
effective to constitute an International Interest or an Assignment of an
International Interest subject to the CTT and registration on the IR;   4.   all
of the registrations indicated on the Priority Search Certificates are fully and
properly constituted and validly created under the CTT;   5.   all registrations
on the IR pertaining to the Airframe and the Engines are valid, enforceable and
sufficient under the relevant applicable law or the CTT to create, effect or
terminate the rights and interests they purport to create, effect or terminate;
  6.   there has been no subordination or variation of any priority that would
be acquired pursuant to the terms of the CTT, in connection with the
registrations on the IR evidenced by the Priority Search Certificates other than
pursuant to any subordination indicated on the Priority Search Certificates.

In addition, since our examination was limited to records maintained by the IR,
our opinion is subject to the following limitations:

(a)   in respect of rights derived from registrations with the IR does not cover
liens, claims or encumbrances which are perfected without the filing of notice
thereof;

A-0



--------------------------------------------------------------------------------



 



(b)   does not cover liens perfected in foreign jurisdictions, except to the
extent applicable law would regulate their priority based on registration with
the IR; and,   (c)   does not cover any rights to arrest or detain an airframe
or an engine under any applicable law.

A-1



--------------------------------------------------------------------------------



 



(MULTIPLE EXISTING IR REGISTRATIONS)
(For the Letterhead of Daugherty, Fowler, Peregrin, Haught & Jenson)
___, 2010
To the Parties Named on
     Schedule 1 attached hereto

     
RE:
  One (1) ___ model ___ aircraft bearing manufacturer’s serial number ___ (the
“Airframe”) and two (2) ___ model ___ aircraft engines bearing manufacturer’s
serial numbers ___ and ___ (the “Engines”)

Ladies and Gentlemen:
          Acting as special legal counsel this opinion is furnished to you with
respect to the registration of interests with the International Registry (the
“IR”) created pursuant to, and according to the provisions of, the Convention on
International Interests in Mobile Equipment (the “Convention”), the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment (the “Protocol”), both signed in Cape Town, South
Africa on November 16, 2001, together with the Regulations for the International
Registry (the “Regulations”), the International Registry Procedures (the
“Procedures”), and all other rules, amendments, supplements, and revisions
thereto (collectively the “CTT”).
          Terms capitalized herein and not otherwise defined herein shall have
the meanings given in the CTT and on Schedule 3 attached hereto.
          Based upon our examination of such records of the IR as we deemed
necessary to render this opinion, it is our opinion that:

1.   the Airframe and the Engines constitute Aircraft Objects;   2.   based upon
the Priority Search Certificates dated _________ ___, 2010 obtained from the IR,
copies of which are attached hereto as Schedule 2 and incorporated herein by
reference:

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
_________ ___, 2010
Page 3

  (a)   the Airframe and the Engines are subject only to:

  (i)   the Head Lease International Interest, which has been assigned by the
Head Lease Security Assignment Interest;     (ii)   the Sublease International
Interest, which has been assigned by the Sublease Security Assignment Interest;
and,     (iii)   the Security Agreement International Interest;

  (b)   the Head Lease International Interest has been duly registered on the IR
and constitutes a first priority International Interest in the Airframe and the
Engines;     (c)   the Sublease International Interest has been duly registered
on the IR and constitutes an International Interest in the Airframe and the
Engines;     (d)   the Security Agreement International Interest has been duly
registered on the IR and constitutes an International Interest in the Airframe
and the Engines;     (e)   the Head Lease Security Assignment Interest has been
duly registered on the IR as an assignment of the Head Lease International
Interest; and,     (f)   the Sublease Security Assignment Interest has been duly
registered on the IR as an assignment of the Sublease International Interest;

3.   the CTT Interests are entitled to the priorities, protections and benefits
of the CTT, subject to the statements on Exhibit A attached hereto; and,   4.  
no further registration on the IR of the CTT Interests is required under the CTT
in order to maintain the effectiveness and priority thereof.

          In the event the CTT Interests are not subject to the CTT, then the
interests created thereby are governed by applicable law.

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
_________ ___, 2010
Page 4
          This opinion is subject to certain comments, limitations and
assumptions as listed in Exhibit A attached hereto and incorporated herein by
reference.

            Very truly yours,
      Robert M. Peregrin       For the Firm             

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
International Lease Finance Corporation
Bank of America, N.A., as administrative agent and collateral agent
Goldman Sachs Lending Partners LLC, as syndication agent and joint lead arranger
Banc of America Securities LLC, as joint lead arranger

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
[the Priority Search Certificates attached hereto]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Description of Head Lease International Interest
          International Interest registered with the International Registry
                     ___, 20___ between ILFC Ireland Limited, as Debtor, and
International Lease Finance Corporation, as Creditor, as set forth on the
Priority Search Certificates, with respect to the Airframe and the Engines.
Description of Sublease International Interest
          International Interest registered with the International Registry
                     ___, 20___ between
                                        , as Debtor, and ILFC Ireland Limited,
as Creditor, as set forth on the Priority Search Certificates, with respect to
the Airframe and the Engines.
Description of Security Agreement International Interest
          International Interest registered with the International Registry
                     ___, 20___ between International Lease Finance Corporation,
as Debtor, and Bank of America, N.A., as Collateral Agent, as Creditor, as set
forth on the Priority Search Certificates, with respect to the Airframe and the
Engines.
Description of Head Lease Security Assignment Interest
          Assignment of an International Interest registered with the
International Registry                      ___, 2010 between International
Lease Finance Corporation, as Assignor, and Bank of America, N.A., as Collateral
Agent, as Assignee, registered with the International Registry as set forth on
the Priority Search Certificates, with respect to the Airframe and the Engines.
Description of Sublease Security Assignment Interest
          Assignment of an International Interest registered with the
International Registry                      ___, 2010 between ILFC Ireland
Limited, as Assignor, and Bank of America, N.A., as Collateral Agent, as
Assignee, registered with the International Registry as set forth on the
Priority Search Certificates, with respect to the Airframe and the Engines.

å3-1



--------------------------------------------------------------------------------



 



Description of CTT Interests
          The Head Lease International Interest, the Sublease International
Interest, the Security Agreement International Interest, the Head Lease Security
Assignment Interest and the Sublease Security Assignment Interest are referred
to collectively as the “CTT Interests”.

å3-2



--------------------------------------------------------------------------------



 



EXHIBIT A
Assumptions and Limitations
In rendering the foregoing opinion we have assumed that:

1.   the Priority Search Certificates are accurate in all respects, contain all
the registered information and data on the IR in connection with the Airframe
and the Engines to which they relate, and have not been altered since the date
of such Priority Search Certificates;   2.   the IR descriptions of the Airframe
and the Engines are as noted above and are accurate and complete descriptions
with respect to the registrations on the IR;   3.   the CTT Interests are
effective to constitute an International Interest or an Assignment of an
International Interest subject to the CTT and registration on the IR;   4.   all
of the registrations indicated on the Priority Search Certificates are fully and
properly constituted and validly created under the CTT;   5.   any registrations
on the IR pertaining to the Airframe and the Engines are valid, enforceable and
sufficient under the relevant applicable law or the CTT to create, effect or
terminate the rights and interests they purport to create, effect or terminate;
  6.   there has been no subordination or variation of any priority that would
be acquired pursuant to the terms of the CTT, in connection with the
registrations on the IR evidenced by the Priority Search Certificates other than
pursuant to any subordination indicated on the Priority Search Certificates.

In addition, since our examination was limited to records maintained by the IR,
our opinion is subject to the following limitations:

(a)   in respect of rights derived from registrations with the IR does not cover
liens, claims or encumbrances which are perfected without the filing of notice
thereof;

A-0



--------------------------------------------------------------------------------



 



(b)   does not cover liens perfected in foreign jurisdictions, except to the
extent applicable law would regulate their priority based on registration with
the IR; and,   (c)   does not cover any rights to arrest or detain an airframe
or an engine under any applicable law.

A-1



--------------------------------------------------------------------------------



 



(NO EXISTING IR REGISTRATIONS)
(For the Letterhead of Daugherty, Fowler, Peregrin, Haught & Jenson)
                     ___, 2010
To the Parties Named on
     Schedule 1 attached hereto

     
RE:
  One (1) ___ model ___ aircraft bearing manufacturer’s serial number ___ (the
“Airframe”) and two (2)                                          model ___
aircraft engines bearing manufacturer’s serial numbers ___ and ___ (the
“Engines”)

Ladies and Gentlemen:
          Acting as special legal counsel, this opinion is furnished to you with
respect to the registration of interests with the International Registry (the
“IR”) created pursuant to, and according to the provisions of, the Convention on
International Interests in Mobile Equipment (the “Convention”), the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment (the “Protocol”), both signed in Cape Town, South
Africa on November 16, 2001, together with the Regulations for the International
Registry (the “Regulations”), the International Registry Procedures (the
“Procedures”), and all other rules, amendments, supplements, and revisions
thereto (collectively the “CTT”).
          Terms capitalized herein and not otherwise defined herein shall have
the meanings given in the CTT and on Schedule 3 attached hereto.
          Based upon our examination of such records of the IR as we deemed
necessary to render this opinion, it is our opinion that:

1.   the Airframe and the Engines constitute Aircraft Objects;   2.   based upon
the Priority Search Certificates dated                      ___, 2010 obtained
from the IR, copies of which are attached hereto as Schedule 2 and incorporated
herein by reference:

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
                     ___, 2010
Page 3

  (a)   the Airframe and the Engines are subject only to the Security Agreement
International Interest;     (b)   the Security Agreement International Interest
has been duly registered on the IR and constitutes a first priority
International Interest in the Airframe and the Engines;

3.   the Security Agreement International Interest is entitled to the
priorities, protections and benefits of the CTT, subject to the statements on
Exhibit A attached hereto; and,   4.   no further registration on the IR of the
Security Agreement International Interest is required under the CTT in order to
maintain the effectiveness and priority thereof.

          In the event the Security Agreement International Interest is not
subject to the CTT, then the interest created thereby is governed by applicable
law.
          This opinion is subject to certain comments, limitations and
assumptions as listed in Exhibit A attached hereto and incorporated herein by
reference.

            Very truly yours,

Robert M. Peregrin
For the Firm
                     

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
International Lease Finance Corporation
Bank of America, N.A., as administrative agent and collateral agent
Goldman Sachs Lending Partners LLC, as syndication agent and joint lead arranger
Banc of America Securities LLC, as joint lead arranger

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
[the Priority Search Certificates attached hereto]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Description of Security Agreement International Interest
     International Interest registered with the International Registry
                     ___, 2010 between International Lease Finance Corporation,
as Debtor, and Bank of America, National Association, as Collateral Agent, as
Creditor, as set forth on the Priority Search Certificates, with respect to the
Airframe and the Engines.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Assumptions and Limitations
In rendering the foregoing opinion we have assumed that:

1.   the Priority Search Certificates are accurate in all respects, contain all
the registered information and data on the IR in connection with the Airframe
and the Engines to which they relate, and have not been altered since the date
of such Priority Search Certificates;   2.   the IR descriptions of the Airframe
and the Engines are as noted above and are accurate and complete descriptions
with respect to the registrations on the IR;   3.   the Security Agreement
International Interest is effective to constitute an International Interest
subject to the CTT and registration on the IR;   4.   all of the registrations
indicated on the Priority Search Certificates are fully and properly constituted
and validly created under the CTT;   5.   all registrations on the IR pertaining
to the Airframe and the Engines are valid, enforceable and sufficient under the
relevant applicable law or the CTT to create, effect or terminate the rights and
interests they purport to create, effect or terminate;   6.   there has been no
subordination or variation of any priority that would be acquired pursuant to
the terms of the CTT, in connection with the registrations on the IR evidenced
by the Priority Search Certificates other than pursuant to any subordination
indicated on the Priority Search Certificates.

In addition, since our examination was limited to records maintained by the IR,
our opinion is subject to the following limitations:

(a)   in respect of rights derived from registrations with the IR does not cover
liens, claims or encumbrances which are perfected without the filing of notice
thereof;

A-0



--------------------------------------------------------------------------------



 



(b)   does not cover liens perfected in foreign jurisdictions, except to the
extent applicable law would regulate their priority based on registration with
the IR; and,

(c)   does not cover any rights to arrest or detain an airframe or an engine
under any applicable law.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF NOTE
                                        
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of March 17, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among the Borrower, ILFC Ireland Limited and ILFC (Bermuda)
III, Ltd., as Intermediate Lessees, the Lenders indentified therein, Bank of
America, N.A., as Administrative Agent, Bank of America, N.A., as Collateral
Agent, and Goldman Sachs Lending Partners LLC, as Syndication Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also secured by the Collateral.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

           
INTERNATIONAL LEASE FINANCE
CORPORATION
      By:             Name:             Title:      

A-2



--------------------------------------------------------------------------------



 





         

LOANS AND PAYMENTS WITH RESPECT THERETO

                                                              Amount of
Principal     Outstanding                     End of Interest     or Interest
Paid     Principal Balance         Date   Amount of Loan Made     Period    
This Date     This Date     Notation Made By  
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             
 
                                       
 
                             

A-3



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF ADMINISTRATIVE QUESTIONNAIRE
ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL

     
FAX ALONG WITH COMMITMENT LETTER TO: Carla Ruiz-Ney
   
 
FAX # 704.264.2472

 
 
   
 
   
I. Borrower Name: International Lease Finance Company
   
 

$750,000,000                               Type of Credit Facility: Term Loan 
                                                             
II. Legal Name of Lender of Record for Signature Page:

  •   Signing Credit Agreement                           YES      
                    NO     •   Coming in via Assignment      
                    YES                           NO

III. Type of Lender:    


(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

     
IV. Domestic Address:
  V. Eurodollar Address:
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

VI. Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

                      Primary   Secondary     Credit Contact   Operations
Contact   Operations Contact
 
           
Name:
           
 
           
 
           
Title:
           
 
           
 
           
Address:
           
 
           
 
           
 
           
 
           
 
           
Telephone:
           
 
           
 
           
Facsimile:
           
 
           
 
           
E Mail Address:
           
 
           
 
           
IntraLinks E Mail
Address:
           
 
           

Does Secondary Operations Contact need copy of notices?                     YES
                    NO
 
     (BANK OF AMERICA LOGO) [v55991a5599101.gif]

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL

                  Letter of Credit   Draft Documentation         Contact  
Contact   Legal Counsel
 
           
Name:
           
 
           
 
           
Title:
           
 
           
 
           
Address:
           
 
           
 
           
Telephone:
           
 
           
 
           
Facsimile:
           
 
           
 
           
E Mail Address:
           
 
           

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):
Pay to:
                                                               
                  
(Bank Name)
   
                                                                             
(ABA #)
                                                    
                            
(Account #)
   
                                                                             
(Attention)
VIII. Lender’s Fed Wire Payment Instructions:
Pay to:

                       
 
  (Bank Name)        
 
                     
 
  (ABA#)   (City/State)    
 
                     
 
  (Account #)   (Account Name)    
 
                     
 
  (Attention)        

IX. Organizational Structure and Tax Status
 
     (BANK OF AMERICA LOGO) [v55991a5599101.gif]

2



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

     
Lender Taxpayer Identification Number (TIN):
                                                 

Tax Withholding Form Delivered to Bank of America*:
                     W-9
                     W-8BEN
                     W-8ECI
                     W-8EXP
                     W-8IMY

              Tax Contact    
Name:
       
 
 
 
   
Title:
       
 
 
 
   
Address:
       
 
 
 
   
Telephone:
       
 
 
 
   
Facsimile:
       
 
 
 
   
E Mail Address:
       
 
 
 
   

NON–U.S. LENDER INSTITUTIONS
1. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
2. Flow-Through Entities
 
     (BANK OF AMERICA LOGO) [v55991a5599101.gif]

3



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under the Credit
Agreement. Failure to provide the proper tax form when requested will subject
your institution to U.S. tax withholding.
*Additional guidance and instructions as to where to submit this documentation
can be found on Annex 1 to this form.
X. Bank of America Payment Instructions:

Pay to:   Bank of America, N.A.
ABA # 026009593
New York, NY
Acct. # 001292000883
Attn: Large Corporate Loans, Credit Services
Ref: International Lease Finance Company

 
     (BANK OF AMERICA LOGO) [v55991a5599101.gif]

4



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF INTERCREDITOR AGREEMENT
     INTERCREDITOR AGREEMENT (this “Agreement”), dated as of March 17, 2010,
among INTERNATIONAL LEASE FINANCE CORPORATION, a California corporation (the
“Company”), BANK OF AMERICA, N.A. (“Bank of America”), as the Senior Collateral
Agent, and the Junior Lien Representatives from time to time party hereto in
accordance with the terms hereof.
     WHEREAS, the Company, ILFC Ireland Limited, a private limited liability
company incorporated under the laws of Ireland, and ILFC (Bermuda) III, Ltd., a
Bermuda company (collectively, the “Initial Intermediate Lessees”), certain
intermediate lessees party thereto pursuant to Section 2.10(c) thereof, the
lenders from time to time party to thereto, Bank of America as administrative
agent, Bank of America as the collateral agent and Goldman Sachs Lending
Partners LLC, as syndication agent are parties to that certain Credit Agreement,
dated as of March 17, 2010 (as amended, supplemented or otherwise modified from
time to time, the “Senior Loan Agreement”);
     WHEREAS, the Company, the Initial Intermediate Lessees, the other grantors
from time to time party to thereto, Bank of America as the collateral agent are
parties to that certain Aircraft Mortgage and Security Agreement, dated as of
March 17, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Senior Security Agreement” and, together with the Senior Loan
Agreement and the other Loan Documents as defined in the Senior Loan Agreement,
the “Senior Loan Documents”);
     WHEREAS, the Company may, from time to time, incur Junior Lien Debt (as
defined below) in accordance with the terms and conditions of the Senior Loan
Documents and this Agreement;
     WHEREAS, the Company, the Senior Collateral Agent and each Junior Lien
Representative (by accession hereto pursuant to the terms hereof) are entering
into this Agreement to set forth certain arrangements with respect to the
Collateral, including certain intercreditor arrangements with respect to the
enforcement of rights under this Agreement, the Senior Loan Documents and the
Junior Lien Documents (as defined below), the allocation of proceeds from any
enforcement action in respect of the Collateral and the subordination of the
Junior Secured Obligations to the Senior Secured Obligations (each as defined
below);
     NOW THEREFORE, for good and valuable consideration, receipt whereof has
been duly received, the parties hereto agree as follows:
     Section 1. Definitions. The following terms shall have the following
meanings:
     “Agreement” shall have the meaning assigned to such term in the preamble.
     “Assigned Document” shall have the meaning assigned to such term in the
Senior Security Agreement.

 



--------------------------------------------------------------------------------



 



     “Case” shall have the meaning assigned to such term in Section 5(a).
     “Collateral” shall mean the collateral security granted under Section 2.01
of the Senior Security Agreement (including, without limitation, the collateral
security granted under any Grantor Supplement (as defined in the Senior Security
Agreement)).
     “Company” shall have the meaning assigned to such term in the preamble.
     “Control” means possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Default” shall have the meaning assigned to such term in Senior Loan
Agreement.
     “Event of Default” shall have the meaning assigned to such term in the
Senior Loan Agreement.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States, applied on a basis consistent (except for
changes concurred in by the Company’s independent public accountants) with the
most recent audited consolidated financial statements of the Company and its
consolidated subsidiaries delivered to the Senior Lenders.
     “Governmental Authority” means the government of the United States, any
other nation or any state, locality or political subdivision of the United
States or any other nation, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
     “Grantor” shall have the meaning assigned to such term in the Senior
Security Agreement.
     “Insolvency Event” shall mean any event or occurrence described in clauses
(g), (h) or (i) of Article 6 of the Senior Loan Agreement.
     “Intercreditor Confirmation” means, as to any Series of Junior Lien Debt,
the written agreement of the Junior Lenders, as set forth in the Junior Lien
Documents governing such Series of Junior Lien Debt, for the benefit of all
holders of Secured Debt and each Secured Debt Representative:
     (a) that all Junior Lien Obligations will be and are secured equally and
ratably with other Junior Lien Obligations by the Collateral and subordinated to
the Senior Secured Obligations, and will and do constitute obligations of the
Company at least pari passu with the senior unsecured indebtedness of the
Company; and

2



--------------------------------------------------------------------------------



 



     (b) that the holders of Junior Lien Obligations in respect of such Series
of Junior Lien Debt are bound by and consent to the provisions of this
Agreement, including the provisions of Section 2(b) setting forth the priority
of payments and the provisions hereof setting forth the subordination of the
Junior Secured Obligations to the Senior Secured Obligations.
     “Junior Event of Default” shall mean an “Event of Default” or similar term
under and as defined in any Junior Loan Documents.
     “Junior Lenders” means the lenders and/or noteholders under the Junior Lien
Documents.
     “Junior Lien” means a Lien granted by the Company or any Subsidiary
thereof, at any time, upon any property of the Borrower or such Subsidiary that
includes all or any portion of the Collateral, to secure Junior Lien
Obligations.
     “Junior Lien Debt” means any indebtedness (including letters of credit and
reimbursement obligations with respect thereto) of the Company that is secured
on a junior basis to the Senior Secured Obligations by any Junior Lien that was
permitted to be incurred and so secured under each applicable Senior Loan
Document; provided that on or before the date on which such indebtedness is
incurred by the Company:
     (a) such indebtedness is designated by the Company, in a Junior Lien
Designation delivered to each Junior Lien Representative, the Lenders and each
Senior Agent, as “Junior Lien Debt” for the purposes of the Senior Loan
Documents and this Agreement, which Junior Lien Designation shall confirm that
the requirements in this definition of “Junior Lien Debt” have been satisfied;
provided that the none of the Senior Obligations may be designated as Junior
Lien Debt;
     (b) such indebtedness is (i) governed by an indenture, credit agreement or
other agreement that includes an Intercreditor Confirmation, (ii) does not
include any covenants of the Company that are more restrictive than the
covenants of the Company set forth in the Senior Loan Documents and (iii) does
not provide for a Junior Event of Default in the event of a default under any
other indebtedness of the Company unless such default shall have resulted in an
aggregate principal amount of such other indebtedness becoming or being declared
due and payable prior to the date on which it would otherwise have become due
and payable, without such indebtedness having been discharged or such
acceleration having been rescinded or annulled within a period of 30 days after
there has been given a written notice to the Company by the relevant Junior Lien
Representative or to the Company and such Junior Lien Representative by a
specified percentage of the relevant Junior Lenders, specifying such default
with respect to the other indebtedness and requiring the Company to cause such
indebtedness to be discharged or cause such acceleration to be rescinded or
annulled and stating that such notice is a notice of a Junior Event of Default
under such Junior Lien Debt;
     (c) the Junior Lien Representative for such indebtedness has executed and
delivered to the Senior Collateral Agent a Junior Lien Supplement acceding to
this Agreement;

3



--------------------------------------------------------------------------------



 



     (d) all requirements set forth in this Agreement as to the confirmation,
grant or perfection of the Junior Lien to secure such indebtedness or Junior
Lien Obligations in respect thereof are satisfied; and
     (e) the maturity date of such indebtedness is later than the Senior Loan
Maturity Date and the weighted average maturity of all Junior Lien Debt is later
than the Senior Loan Maturity Date.
     “Junior Lien Designation” means an officer’s certificate in substantially
the form of Exhibit A.
     “Junior Lien Documents” means, collectively any indenture, credit agreement
or other agreement governing each Series of Junior Lien Debt and the security
documents related thereto.
     “Junior Lien Obligations” means Junior Lien Debt and all other obligations
in respect thereof or related thereto.
     “Junior Lien Representative” means the trustee, agent or representative of
any Junior Lender who maintains the transfer register for such Series of Junior
Lien Debt and/or is appointed as a Junior Lien Representative (for purposes
related to the administration of the security documents) pursuant to the
indenture, credit agreement or other agreement governing such Series of Junior
Lien Debt, together with its successors in such capacity.
     “Junior Lien Supplement” means an accession agreement to this Agreement in
substantially the form of Exhibit B.
     “Junior Secured Obligations” means Junior Lien Obligations that are secured
by the Collateral pursuant to the Junior Lien Documents.
     “Junior Secured Parties” means the Junior Lenders, the Junior Lien
Representatives and any other Person designated as a “Secured Party” or similar
term pursuant to the Junior Lien Documents, in each case which has agreed to the
terms of this Intercreditor Agreement.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lenders” means the Senior Lenders and the Junior Lenders.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the

4



--------------------------------------------------------------------------------



 



foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Pool Aircraft” shall have the meaning assigned to such term in the Senior
Loan Agreement.
     “Secured Debt” means the Senior Loans and the Junior Lien Debt.
     “Secured Debt Representatives” means the Senior Collateral Agent and each
Junior Lien Representative.
     “Senior Administrative Agent” shall have the meaning assigned to the term
“Administrative Agent” in the Senior Loan Agreement.
     “Senior Agent” shall have the meaning assigned to the term “Agent” in the
Senior Loan Agreement.
     “Senior Collateral Agent” shall have the meaning assigned to the term
“Collateral Agent” in the Senior Security Agreement.
     “Senior Documents” shall have the meaning assigned to the term “Operative
Documents” in the Senior Security Agreement.
     “Senior Obligations” shall have the meaning assigned to the term
“Obligations” in the Senior Loan Agreement.
     “Senior Lenders” shall have the meaning assigned to the term “Lenders” in
the Senior Loan Agreement.
     “Senior Loan Agreement” shall have the meaning assigned to such term in the
recitals.
     “Senior Loan Documents” shall have the meaning assigned to such term in the
recitals.
     “Senior Loan Maturity Date” shall have the meaning assigned to the term
“Maturity Date” in the Senior Loan Agreement.
     “Senior Loans” shall have the meaning assigned to the term “Loans” in the
Senior Loan Agreement.
     “Senior Secured Obligations” shall have the meaning assigned to the term
“Secured Obligations” in the Senior Security Agreement.
     “Senior Secured Parties” shall have the meaning assigned to the term
“Secured Parties” in the Senior Security Agreement.

5



--------------------------------------------------------------------------------



 



“Senior Security Agreement” shall have the meaning assigned to such term in the
recitals.
     “Series of Junior Lien Debt” means, severally, each issue or series of
Junior Lien Debt for which a single transfer register is maintained and any
other indebtedness under any other indenture or credit facility that constitutes
Junior Lien Obligations.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is otherwise Controlled as of such date, by the parent and/or one
or more of its subsidiaries.
     “Subsidiary” means any direct or indirect subsidiary of the Company.
     “Transferee” shall have the meaning assigned to such term in Section 7(a).
     “UCC” means the Uniform Commercial Code in effect from time to time in the
State of New York; provided, however, that if by reason of mandatory provisions
of law, the perfection or the effect of perfection or non-perfection of the
security interest in any item or portion of the Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.
Capitalized terms not otherwise defined herein shall have the meanings assigned
thereto in the Senior Security Agreement.
     Section 2. (a) Relative Priorities. Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection (if any) of any Liens
securing the Senior Obligations or Junior Lien Obligations granted on the
Collateral and notwithstanding any provision of the UCC, or any other applicable
Law or the Senior Loan Documents or the Junior Lien Documents, or whether any
Senior Secured Party or Junior Secured Party holds possession of all or any part
of the Collateral, or any defect or deficiencies in, or failure to perfect, or
avoidance as a fraudulent conveyance or otherwise of, the Liens securing the
Senior Obligations or the Junior Lien Obligations or any other circumstance
whatsoever, each Junior Secured Party agrees that (a) any Lien on the Collateral
securing any Senior Obligations now or hereafter held by or on behalf of any
Senior Secured Party or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Lien on the
Collateral securing any Junior Lien Obligations, (b) any Lien on the Collateral
securing any Junior Lien Obligations now or hereafter held by any Junior Lender
or Junior Lien Representative (or any other agent or trustee therefore)
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be (x) junior and subordinate in all
respects to the rights and interests of the

6



--------------------------------------------------------------------------------



 



Senior Secured Parties and all Liens on the Collateral securing any Senior
Obligations, in each case as provided in this Agreement and (y) equal and
ratable in all respects with the rights and interests of all other Junior
Secured Parties.
          (b) Priority of Payments. The Senior Collateral Agent, the Company and
each Junior Lien Representative agree that all cash proceeds received by the
Senior Collateral Agent in respect of any Collateral pursuant to Section 3.01 of
the Senior Security Agreement, any payments by any Grantor to the Senior
Collateral Agent following an Event of Default and all cash proceeds received by
any Junior Secured Party in receipt of any Collateral shall be paid by the
Senior Collateral Agent (or, in the case of cash proceeds received by any Junior
Secured Party, paid over to the Senior Collateral Agent) in the order of
priority set forth below:
          (i) first, to the Senior Collateral Agent for the benefit of the
Senior Secured Parties, until payment in full in cash of the Senior Secured
Obligations then outstanding;
          (ii) second, to the Junior Lien Representatives pro rata for the
benefit of the Junior Secured Parties, until payment in full in cash of the
Junior Secured Obligations then outstanding; and
          (iii) third, all remaining amounts to the relevant Grantors or
whomsoever may be lawfully entitled to receive such amounts.
          (c) Prohibition on Contesting Liens. Each Junior Secured Party agrees
that it will not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency Event), the
creation, attachment, perfection, priority, validity or enforceability of any
Lien incurred pursuant to the Senior Loan Documents or otherwise held by or on
behalf of the Senior Secured Parties in the Collateral, or the validity or
enforceability of any provision of this Agreement. Notwithstanding any failure
of the Senior Secured Parties or the Junior Secured Parties to perfect its
security interests in the Collateral, or any other defect in the security
interest or obligations owing to such party, or any avoidance, invalidation or
subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to the Senior Secured Parties or
the Junior Secured Parties, the priority and rights as between the Senior
Secured Parties and the Junior Secured Parties shall be as set forth
herein.Agreement of Company. The Company agrees that it shall not grant any Lien
on the Collateral to any Person except (a) the Senior Secured Parties pursuant
to the Senior Loan Documents, (b) in respect of indebtedness qualifying as
Junior Lien Debt satisfying all of the requirements set forth in the definition
of Junior Lien Debt or (c) except as otherwise permitted under the Senior Loan
Documents. The Company further agrees not to consent to any action of any Junior
Secured Party contrary to the terms of this Agreement.Fillings and
Registrations. Each Junior Secured Party agrees that,until payment in full in
cash of the Senior Secured Obligations then outstanding:
           (a) that UCC-1 financing statements and any other filings or
recordings (including without limitation those made in any applicable foreign
jurisdiction) filed or recorded by or on behalf of any Junior Party shall
include satisfactory to the Senior Collateral Agent referencing set forth in
this Agreement; and

7



--------------------------------------------------------------------------------



 



          (b) not to allow any registration on the International Registry (as
defined in the Senior Security Agreement) of any interest of any Junior Secured
Party senior in ranking to any such registration by or for the benefit of the
Senior Secured Parties.
     Section 4. Restriction on Remedies, Subordinated Mortgage, Etc. (a) So long
as any Senior Obligations shall be secured by all or any portion of the
Collateral and prior to the full and final payment in cash of the Senior
Obligations, no Junior Secured Party shall (1) take any action or enforce any of
its rights in respect of the Collateral, including, without limitation, any
action of foreclosure or proceeding against the Company or any lessee of any
Pool Aircraft; (2) contest, protest or object to any foreclosure proceeding or
action brought by the Senior Collateral Agent or any other Senior Secured Party
or any other exercise by the Senior Collateral Agent or any other Senior Secured
Party of any rights or remedies under any Senior Loan Document; or (3) amend,
modify or supplement those provisions of the Junior Lien Documents in any way
which would affect, impact or alter the priority of payments and other rights of
the Senior Secured Parties or obligations of the Junior Secured Parties
hereunder.
          (b) In exercising rights and remedies with respect to the Collateral,
the Senior Collateral Agent and the other Senior Secured Parties may enforce the
provisions of the Senior Security Agreement and exercise remedies thereunder and
under any other Senior Loan Documents, all in such order and in such manner as
they may determine in the exercise of their sole judgment. Such exercise and
enforcement shall include the rights to sell or otherwise dispose of Collateral,
to incur expenses in connection with such sale or disposition and to exercise
all the rights and remedies of a secured lender under the UCC of any applicable
jurisdiction. Subject to the terms of this Agreement, the Senior Collateral
Agent and the other Senior Secured Parties shall have the sole right to consent
to any proposed sale or other disposition of the Collateral, whether by any
lessee of any Pool Aircraft, the Company or any other Grantor, whether at
private sale or pursuant to foreclosure, bankruptcy or other judicial or non
judicial proceedings, and upon any such sale or other disposition, any Lien
created for the benefit of any Junior Secured Party by any Junior Lien Document
shall be automatically extinguished and discharged.
          (c) Each Junior Secured Party agrees that it shall not interfere with,
seek to enjoin, or invoke or utilize any provision of any document, law or
equitable principle, which might prevent, delay or impede the enforcement (in
the sole and exclusive discretion of the Senior Collateral Agent and the other
Senior Secured Parties) of the rights of the Senior Collateral Agent and the
other Senior Secured Parties under the Senior Loan Documents (including under
the Senior Security Agreement with respect to Collateral), including to pursue
foreclosure or to seek to lift the automatic stay or its equivalent in any
insolvency proceeding involving any lessee of any Pool Aircraft, the Company or
any other Grantor. The Junior Secured Parties agree that none of the Junior
Secured Parties will commence, or join with any creditor other than the Senior
Collateral Agent and the Senior Secured Parties in commencing, any enforcement,
collection, execution, levy or foreclosure proceeding with respect to the
Collateral or proceeds of Collateral. Upon request by the Senior Collateral
Agent, the Junior Secured Parties will, at the expense of the relevant Grantors,
join in enforcement, collection, execution, levy or foreclosure proceedings and
otherwise cooperate fully in the maintenance of such proceedings by the Senior
Collateral Agent, including by executing and delivering all such consents,
pleadings, releases and other documents and instruments as the Senior Collateral
Agent

8



--------------------------------------------------------------------------------



 



may reasonably request in connection therewith, it being understood that the
conduct of such proceedings shall at all times be under the exclusive control of
the Senior Collateral Agent.
          (d) Nothing in this Agreement shall impose any duty, responsibility or
obligation upon the Senior Collateral Agent or the other Senior Secured Parties
with respect to the Collateral, any lessee of any Pool Aircraft, the Company,
any other Grantor or with respect to amounts owed to any Junior Lender or other
Junior Lien Secured Party. All rights and interests of, the Senior Collateral
Agent and the other Senior Secured Parties, and all agreements and obligations
of the Junior Lenders and other Junior Lien Secured Parties, under this
Agreement shall remain in full force and effect irrespective of any
circumstance, which might constitute a defense available to, or a discharge of,
the Junior Lenders and other Junior Lien Secured Parties, any lessee of any Pool
Aircraft, the Company or any Grantor in respect of any of the Senior Obligations
or in respect of this Agreement.
          (e) This Agreement shall continue to be effective or shall be
reinstated, as the case may be, if at any time any lien or security interest
asserted by the Senior Collateral Agent or any other Senior Secured Party is
avoided or payment on or in respect of any of the Senior Obligations shall be
rescinded or must otherwise be returned or disgorged by the Senior Collateral
Agent or the other Senior Secured Parties upon the insolvency, bankruptcy,
reorganization of any lessee of any Pool Aircraft, the Company or any other
Grantor or otherwise, all as though such payment had not been made and any
payments received in respect of the Junior Lien Obligations or from the
Collateral or proceeds of the Collateral will remain subject to the requirements
of this Agreement that they be paid over to the Senior Secured Parties to the
extent of the payments so returned or disgorged and any remedial action taken in
respect of the Junior Lien Obligations or from the Collateral or proceeds of the
Collateral shall be discontinued and, to the extent possible, shall be rescinded
until the Senior Obligations shall again have been paid in full in cash.
          (f) Prior to the full and final payment in cash of the Senior
Obligations, each Junior Secured Party agrees to provide such further assurances
as may be reasonably requested by the Senior Collateral Agent or any other
Senior Secured Party to carry out effectively the terms hereof.
          (g) Each Junior Lien Representative agrees that upon the occurrence of
a Junior Event of Default, the applicable Junior Lien Representative shall
promptly provide written notice thereof to the Senior Collateral Agent and the
Senior Administrative Agent.
          (h) The rights of the Senior Collateral Agent and the other Senior
Secured Parties with respect to the Collateral include the right to release any
or all of the Collateral from the Lien of any Senior Loan Document or Junior
Lien Document for any reason, including in connection with the sale or other
disposition of such Collateral, notwithstanding that the net proceeds of any
such sale may not be used to permanently prepay any Senior Obligations or Junior
Lien Obligations. If the Senior Collateral Agent or the other Senior Secured
Parties shall determine that the release of any Lien created for the benefit of
any Junior Secured Parties by any Junior Lien Document on such Collateral is
necessary or advisable in connection with the payment of the Senior Obligations,
the applicable Junior Secured Parties shall execute such other release documents
and instruments and shall take such further actions as the Senior Collateral

9



--------------------------------------------------------------------------------



 



Agent or the other Senior Secured Parties shall request. Each Junior Secured
Party hereby irrevocably constitutes and appoints the Senior Collateral Agent
and any officer or agent of the Senior Collateral Agent, with full power of
substitution and for so long as any Senior Obligations remain outstanding, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and instead of the Junior Lien Representative and in the name of
the Junior Lien Representative or in the Senior Collateral Agent’s own name,
from time to time in the Senior Collateral Agent’s discretion, for the purpose
of carrying out the terms of this paragraph, to take any and all appropriate
action and to execute any and all documents and instruments, which may be
necessary or desirable to accomplish the purposes of this paragraph and for
application of proceeds pursuant to the priority of payments, including any
financing statements, endorsements, assignments or other instruments of transfer
or release. Each Junior Secured Party hereby ratifies all that said attorneys
shall lawfully do or cause to be done pursuant to the power of attorney granted
in this paragraph. In furtherance of the foregoing, each Junior Lien
Representative agrees, contemporaneously with its accession to this Agreement,
to appoint the Senior Collateral Agent as its permitted user entity in respect
of the Pool Aircraft and other pertinent Collateral.
          (i) Prior to the full and final payment in cash of the Senior
Obligations, if a Junior Event of Default occurs, no Junior Secured Party shall
exercise or consent to, direct or cause the exercise of any right, remedy or
power in respect thereof under the applicable Junior Lien Documents or
applicable law (including, without limitation, the acceleration of any Junior
Debt), regardless of whether any such right, remedy or power affects the
Collateral, until the end the passage of a period of 180 days (the “Standstill
Period”) from the date of delivery of a notice in writing to the Senior
Collateral Agent by such Junior Secured Party of its intention to exercise or
consent to, direct or cause the exercise of such rights, remedies or powers,
which notice may only be delivered following the occurrence of and during the
continuation of a Junior Event of Default and must specify such Junior Event of
Default; provided, however, that notwithstanding the foregoing, in no event
shall any Junior Secured Party exercise or consent to, direct or cause the
exercise of (or continue to exercise or consent to, direct or cause the exercise
of) any such rights, remedies or powers if, notwithstanding the expiration of
the Standstill Period, (a) any Senior Secured Party shall have commenced and be
diligently pursuing the exercise of any of its rights and remedies resulting
from the occurrence of such Junior Event of Default (prompt notice of such
exercise to be given to the Junior Lien Representatives) or (b) an Insolvency
Event shall have occurred and be continuing; provided further that nothing in
this clause (i) shall affect any obligations of the Junior Secured Parties
pursuant to any other provision of this Agreement (including, without
limitation, their undertaking to not foreclose on or take any other action to
exercise remedies with respect to the Collateral prior to the full and final
payment in cash of the Senior Obligations).
     Section 5. Terms of Subordination. The Junior Lien Obligations shall be
subordinate and junior in right of payment to the Senior Obligations to the
extent and in the manner hereinafter set forth:
          (a) Each Junior Secured Party hereby authorizes and empowers the
Senior Collateral Agent acting on behalf of the Senior Secured Parties and,
subject to the terms and conditions hereof, to demand, sue for, collect and
receive every payment or distribution made on or in respect of the Junior Lien
Obligations or other sum owing to the holders thereof under the

10



--------------------------------------------------------------------------------



 



Junior Lien Documents, and to file claims and take such other proceedings, in
the name of the holders of the Junior Lien Obligations or otherwise, as the
Senior Secured Parties or the Senior Collateral Agent acting on their behalf may
deem necessary or advisable for the enforcement of the provisions hereof. Each
Junior Secured Party further agrees duly and promptly to take such action as may
be requested by the Senior Secured Parties or the Senior Collateral Agent acting
on their behalf to collect the indebtedness evidenced by any note issued under
the Junior Lien Documents or otherwise owing to it under the Junior Lien
Documents and/or to file appropriate proofs of claim in respect to such
indebtedness, and to execute and deliver to the Senior Secured Parties or the
Senior Collateral Agent acting on their behalf on demand such powers of
attorney, proofs of claim, assignments of claim or proofs of claim (but in any
such case without any recourse, representation or warranty), or other
instruments as may be requested by the Senior Secured Parties or the Senior
Collateral Agent acting on their behalf to enforce any and all claims upon or
with respect to or otherwise owing to it under the Junior Lien Documents.
          (b) In any case, the Senior Secured Parties or the Senior Collateral
Agent acting on their behalf may, at any time and from time to time, without the
consent of or notice to any Junior Secured Parties, without incurring
responsibility to such holders and without impairing or releasing any of the
rights of the Senior Secured Parties, or any of the obligations of Junior
Secured Parties hereunder:
          (i) subject to the terms hereof, sell, exchange, release or otherwise
deal with all or any part of any property by whomsoever mortgaged or pledged to
secure, or howsoever securing, the Senior Obligations for application as
provided in Section 2(b) hereof;
          (ii) except as otherwise expressly provided in this Agreement,
exercise or refrain from exercising any rights against the Company, any other
Grantor or any other Person; and
          (iii) apply any sums, by whomsoever paid or however realized, as
provided in Section 2(b) hereof.
          (c) All payments or distributions upon or with respect to the
Collateral or proceeds of Collateral that are received by any Junior Secured
Party contrary to the provisions of this Agreement shall be received for the
benefit of the Senior Secured Parties, shall be segregated from other funds and
property held by the Junior Secured Parties in trust for the Senior Secured
Parties and shall be forthwith paid over to the Senior Collateral Agent in the
same form as so received (with any necessary endorsement) to be applied (in the
case of cash) to or held as collateral (in the case of non-cash property or
securities) for the payment or prepayment of the Secured Obligations owed to the
Senior Secured Parties in accordance with the terms hereof.
          (d) Each Junior Secured Party agrees that it may not commence any
action or proceeding against the Company, any other Grantor or any other Person
obligated in respect of any Junior Lien Documents in respect of the Collateral
to recover all or any part of any sum owing to it under any Junior Lien Document
or join with any creditor, unless the Senior Secured Parties or the Senior
Collateral Agent shall also join in bringing any such action or proceeding or
the Senior Secured Parties otherwise consent.

11



--------------------------------------------------------------------------------



 



          (e) No payment or distribution of assets to which any holder of the
Junior Lien Obligations would have been entitled except for the provisions of
this Section 5 or Section 2 hereof, as applicable, and which shall have been
received by the Senior Secured Parties shall, as between the Company or other
obligor thereon, its creditors, and the holder of the Junior Lien Obligations,
be deemed to be a payment by the Company or such other obligor to the holders of
the Junior Lien Obligations for or on account of the Junior Lien Obligations,
and from and after the payment in full of all Senior Obligations and all other
amounts owing to the holders thereof under the Senior Loan Documents, the
holders of the Junior Lien Obligations shall be subrogated to the then or
thereafter existing rights of the Senior Secured Parties to receive payments or
distributions of assets of the Company or such other obligor made on or in
respect of the Senior Obligations or such other amounts until the principal of,
and interest on, the Junior Lien Obligations and all other amounts owing to the
holders thereof under the Junior Lien Documents shall be paid in full in cash.
The Junior Secured Parties agree that no payment or distributions to the Senior
Secured Parties pursuant to the provisions of this Agreement shall entitle any
Junior Secured Party to exercise any rights of subrogation in respect thereof
until no Senior Loans are outstanding and all Senior Secured Obligations owed to
the Senior Secured Parties shall have been paid in full.
          (f) The provisions of this Section 5 and Sections 2 and 4 are solely
for the purpose of defining the relative rights of the Senior Secured Parties on
the one hand, and the holders of the Junior Lien Obligations on the other hand,
and nothing herein shall impair the obligation of the Company, which is
unconditional and absolute, to pay to the holders of the Junior Lien Obligations
all amounts payable hereunder and under the other Junior Lien Documents in
accordance with the terms and the provisions thereof.
          (g) The Senior Collateral Agent is hereby authorized to demand
specific performance of this Agreement at any time when any of the Junior
Secured Parties shall have failed to comply with any of the provisions of this
Agreement applicable to them. The Junior Secured Parties hereby irrevocably
waive any defense based on the adequacy of a remedy at law that might be
asserted as a bar to such remedy of specific performance.
     Section 6. Amendments. This Agreement may be amended only upon execution
and delivery of an amendment or supplement hereto executed by the Senior
Collateral Agent, each Junior Lien Representative then a party hereto and the
Company.
     Section 7. Negative Covenants of Junior Secured Parties. So long as any
Senior Obligations shall be secured by the Aircraft and prior to the full and
final payment in cash of the Senior Obligations, no Junior Secured Party shall,
without the prior written consent of the Senior Collateral Agent:
          (a) sell, assign or otherwise transfer, in whole or in part, the
Junior Lien Obligations or any interest therein to any other Person (a
“Transferee”) or create, incur or suffer to exist any security interest, lien,
charge or other encumbrance whatsoever upon the Junior Lien Obligations in favor
of any Transferee unless (i) such action is made expressly subject to this
Agreement and (ii) the Transferee expressly acknowledges in writing the
subordination provided for herein and agrees to be bound by all the terms
hereof;

12



--------------------------------------------------------------------------------



 



          (b) permit the Junior Lien Documents to be amended, modified or
otherwise supplemented in any respect, in each case, without the express prior
written consent of the Senior Collateral Agent, if the effect of any such
amendment, modification or supplement is to (i) accelerate the scheduled dates
upon which payments of principal or interest on the Junior Obligations are due
to a date that is earlier than the Maturity Date (as defined in the Senior Loan
Agreement) or such that the weighted average maturity dates of all Junior Lien
Obligations is earlier than the Maturity Date; (ii) purport to grant a security
interest in the Collateral that is pari passu with or senior to the Lien on such
Collateral granted under the Senior Loan Documents, or senior to the Lien on
such Collateral granted under any other Junior Lien Documents; (iii) contradict
any rights of the Senior Secured Parties or obligations of the Junior Secured
Parties hereunder; or (iv) sell, assign, pledge, encumber or otherwise dispose
of any of their rights in the Collateral as such or in proceeds of Collateral as
such, without the prior written consent of the Senior Collateral Agent (without
limiting the right of any Junior Secured Party to transfer any Secured
Obligation owed to it); and
          (c) commence, or join with any creditors other than the Senior Secured
Parties and the Senior Collateral Agent in commencing, any Insolvency Event, or
prosecute in the case of any Insolvency Event any motion for adequate protection
(or any comparable request for relief) based upon their interest in the
Collateral under the Junior Lien Documents.
     Section 8. Miscellaneous.
     (a) Submission to Jurisdiction; Venue. (i) To the extent permitted by
applicable law, each party hereto and each Junior Secured Party hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto and each Junior Secured Party agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Person may otherwise
have to bring any action or proceeding relating to this Agreement, the Senior
Loan Documents or the Junior Lien Documents against the Company or any other
Grantor or any of their properties in the courts of any jurisdiction.
          (ii) Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          (iii) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8(d). Nothing in this
Agreement will affect

13



--------------------------------------------------------------------------------



 



the right of any party to this Agreement to serve process in any other manner
permitted by law.
     (b) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     (c) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     (d) Notices and Communications. All notices, demands, instructions and
other communications required or permitted to be given to or made upon any party
pursuant hereto shall be in writing and shall be personally delivered or sent by
registered or certified mail, postage prepaid, or by facsimile, or by prepaid
courier service, and shall be effective upon receipt.
Unless otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section 8(d), notices, demands, instructions and
other communications in writing shall be given to or made upon the respective
parties hereto at their respective addresses (or to their respective facsimile
numbers) as set forth below or (in the case of any Senior Secured Party) to the
Senior Collateral Agent or (in the case of any Junior Secured Party) to the
applicable Junior Lien Representative at the address set forth in the Junior
Lien Designation.
If to the Company, to:
International Lease Finance Corporation
10250 Constellation Blvd., Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to the General Counsel
Facsimile No. (310) 788-1990
If to the Senior Collateral Agent, to:
Bank of America, N.A.
1455 Market Street, 5th Floor
CA5-701-05-19

14



--------------------------------------------------------------------------------



 



San Francisco, CA 94103
Attention: Robert Rittelmeyer;
Facsimile No. (415) 503-5099
     (e) Waiver of Marshalling and Similar Rights; Waiver Under UCC. (i) Each of
the Junior Secured Parties waives, to the fullest extent permitted by applicable
law, any requirement regarding, and agrees not to demand, request, plead or
otherwise claim the benefit of, any marshalling, appraisement, valuation or
other similar right with respect to the Collateral that may otherwise be
available under applicable law or any other similar rights a junior creditor or
junior secured creditor may have under applicable law, as against any Senior
Secured Party (in their capacity as priority lienholders).
     (ii) The Junior Secured Parties hereby waive, to the fullest extent
permitted by law, any right under Section 9-615 of the UCC to application of the
proceeds of disposition (other than as contemplated by this Agreement), any
right to notice and objection under Section 9-620 of the UCC and promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Senior Secured Obligations, the Junior Secured Obligations and this Agreement
and any requirement that the Senior Collateral Agent protect, secure, perfect or
insure any security interest or lien hereunder or otherwise or any Collateral or
any other property subject thereto or exhaust any right or take any action
against the Grantors or any other person or entity or any Collateral or any
other collateral
     (f) Enforcement. Each of the Junior Secured Parties agrees that this
Agreement shall be enforceable against it and the other Junior Secured Parties
under all circumstances, including in any proceeding relating to an Insolvency
Event.
     (g) Obligations Not Affected. All rights and interests of the Senior
Collateral Agent and the other Senior Secured Parties hereunder and under any
other Senior Loan Document, and all agreements and obligations of the Junior
Secured Parties under this Agreement and any Junior Lien Document to any Senior
Secured Party, shall remain in full force and effect irrespective of:
     (i) any lack of validity or enforceability of any Senior Loan Document,
Junior Lien Document, Assigned Document or any other agreement or instrument
relating thereto;
     (ii) any change in the time, manner or place of payment of, the security
for, or in any other term of, all or any of the Senior Secured Obligations and
Junior Secured Obligations, or any other amendment or waiver of or any consent
to any departure from any Senior Loan Document, Junior Lien Document, Assigned
Document or any other agreement or instrument relating thereto;
     (iii) any taking, exchange, release or non-perfection of the Collateral or
any other collateral, or taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Senior Secured Obligations
and Junior Secured Obligations;

15



--------------------------------------------------------------------------------



 



     (iv) any manner of application of Collateral, or proceeds thereof, to all
or any of the Senior Secured Obligations and Junior Secured Obligations, or any
manner of sale or other disposition of any Collateral for all or any of the
Senior Secured Obligations and Junior Secured Obligations or any other assets of
the Grantors;
     (v) any change, restructuring or termination of the corporate structure or
existence of any Grantor; or
     (vi) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Junior Secured Parties, a subordinated
creditor or a secured subordinated creditor or a Person deemed to be a surety.
This Agreement shall continue to be effective or shall be revived or reinstated,
as the case may be, if at any time any payment of any of the Senior Secured
Obligations owed to any Senior Secured Party is rescinded or must otherwise be
returned by any Senior Secured Party upon the insolvency, bankruptcy or
reorganization of any Grantor, or otherwise, all as though such payment had not
been made.
     (h) Benefit of Agreement. This Agreement shall be binding upon, and inure
to the benefit of, and be enforceable by, the parties hereto and thereto and
their respective successors, permitted assigns and transferees.
     (i) Complete Agreement. This Agreement contains the entire agreement among
the parties hereto with respect to the subject matter hereof and supersedes all
prior written or oral communications or agreements with respect thereto.
     (j) Further Assurances. Each of the Junior Secured Parties shall, at the
expense of the relevant Grantors, at any time and from time to time promptly
execute and deliver all further instruments and documents, and take all further
action, that the Senior Collateral Agent may reasonably request, in order to
protect any right or interest granted or purported to be granted hereby or to
enable the Senior Collateral Agent to exercise and enforce its rights and
remedies hereunder.
     (k) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the Senior
Loan Documents and the Junior Lien Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy will be effective as delivery of a manually
executed counterpart of this Agreement.
     (l) Severability. If any provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction then, to the fullest extent permitted by law,
(i) such provision shall, as to such jurisdiction, be ineffective to the extent
(but only to the extent) of such invalidity, illegality or unenforceability,
(ii) the other provisions of this Agreement shall remain in full force and
effect in such jurisdiction and shall be liberally construed in favor of the
Senior

16



--------------------------------------------------------------------------------



 



Secured Parties in order to carry out the intentions of the parties thereto as
nearly as may be possible and (iii) the invalidity, illegality or
unenforceability of any such provision in any jurisdiction shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.
     (m) Senior Collateral Agent. The Senior Collateral Agent’s actions pursuant
hereto are solely in its capacity as Collateral Agent under the Senior Loan
Documents, and are subject to the provisions of Article V and VII of the Senior
Security Agreement and Article 8 and Section 9.16 of the Senior Loan Agreement.
The Senior Collateral Agent shall have no obligations with respect to any Junior
Secured Party or Junior Lien, other than to distribute funds in accordance with
Section 2(b). In no event will the Senior Collateral Agent or any Senior Secured
Party be liable whatsoever for any act or omission on the part of the Company or
any Junior Secured Party hereunder.
[Remainder of Page Intentionally Left Blank]

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the day and year first above
written.

            BANK OF AMERICA, N.A., as
Senior Collateral Agent
      By:           Name:           Title:        

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:           Name:           Title:      

18



--------------------------------------------------------------------------------



 



         

Exhibit A
FORM OF JUNIOR LIEN DESIGNATION
     Reference is made to the Intercreditor Agreement, dated as of March 17,
2010 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Intercreditor Agreement”), among International
Lease Finance Corporation (“ILFC”), Bank of America, N.A., as the Senior
Collateral Agent, and the Junior Lien Representatives from time to time party
thereto. Capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Intercreditor Agreement. This Junior Lien Designation
is being executed and delivered in order to designate additional secured debt as
Junior Lien Debt entitled to the benefit of a mortgage on the Collateral.
     The undersigned, the duly appointed [specify title] of ILFC hereby
certifies on behalf of the ILFC that:
          (a) ILFC intends to incur additional indebtedness (“Additional Secured
Debt”) which has designated as Junior Lien Debt for purposes of the Loan
Documents;
          (b) the requirements in the definition of “Junior Lien Debt” in the
Intercreditor Agreement have been satisfied;
          (c) the name and address of the Junior Lien Representative for the
Additional Secured Debt is:
Address: [                    ]
Attention: [                    ]
Telephone: [                    ]
Facsimile: [                    ]
     Such Person is the Junior Lien Representative as [trustee, administrative
agent] under that certain [describe applicable indenture, credit agreement or
other document governing the additional secured debt] for all [“Secured
Parties”] as defined in such Junior Lien Documents. We will notify you prior to
any other Person acting at any time or from time to time as Junior Lien
Representative for all or any portion of the Junior Lien Debt issued pursuant to
such Junior Lien Documents.
          (d) ILFC confirms the grants of security interests in the Senior
Security Agreement and other obligations under and subject to the terms of the
Senior Loan Documents and the Junior Lien Documents and agrees that,
notwithstanding the designation of the Additional Secured Debt as Junior Lien
Debt, such security interests and other obligations are not impaired or
adversely affected in any manner whatsoever and shall continue to be in full
force and effect, and

 



--------------------------------------------------------------------------------



 



          (e) ILFC has caused a copy of this Junior Lien Designation and the
related Junior Lien Supplement to be delivered to each existing Junior Lien
Representative.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, ILFC has caused this Junior Lien Designation to be
duly executed by the undersigned officer as of                     ,
20                    .

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:           Name:           Title:        

          Acknowledged:

BANK OF AMERICA, N.A.,
as Senior Collateral Agent
    By:         Name:         Title:      

3



--------------------------------------------------------------------------------



 



         

Exhibit B
FORM OF JUNIOR LIEN SUPPLEMENT
     Reference is made to the Intercreditor Agreement, dated as of March 17,
2010 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Intercreditor Agreement”), among International
Lease Finance Corporation (“ILFC”), Bank of America, N.A., as the Senior
Collateral Agent, and the Junior Lien Representatives from time to time a party
thereto. Capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Intercreditor Agreement. This Junior Lien Supplement is
being executed and delivered pursuant to the Intercreditor Agreement as a
condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of any mortgage or other security interest in the
Collateral.
     1. Joinder. The undersigned,                     , a                     ,
(the “New Representative”) as [trustee, administrative agent] under that certain
[describe applicable indenture, credit agreement or other document governing the
additional secured debt] hereby agrees to become party as a Junior Lien
Representative under the Intercreditor Agreement for all purposes thereof on the
terms set forth therein, and to be bound by the terms of the Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Intercreditor Agreement as of the date thereof.
     2. Lien Sharing and Priority Confirmation.
     The undersigned New Representative, on behalf of itself and each holder of
Junior Lien Obligations in respect of the Series of Junior Lien Debt for which
the undersigned is acting as Junior Lien Representative hereby agrees, for the
enforceable benefit of all holders of each existing and future Senior Loans and
Series of Junior Lien Debt, each existing and future Senior Collateral Agent,
each other Senior Secured Party, each other existing and future Junior Lien
Representative and each existing and future holder of Permitted Liens and as a
condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of any mortgage or other security interest in the
Collateral:
          (a) all Junior Lien Obligations will be and are secured equally and
ratably by the Collateral as with respect to each other, and junior to the
Senior Obligations; and
          (b) the New Representative on its own behalf and on behalf of each
holder of Junior Lien Obligations in respect of the Series of Junior Lien Debt
for which the undersigned is acting as Junior Lien Representative are bound by
and consent to the provisions of the Intercreditor Agreement including, without
limitation, Section 2(b) thereof setting forth the priority of payments and the
provisions setting forth the subordination of the Junior Secured Obligations to
the Senior Secured Obligations.
     3. Representation and Warranty. The undersigned New Representative
represents and warrants, for the benefit of each of the Senior Secured Parties,
that the New Representative has the power and authority, including, without
limitation, from the Junior Secured Parties which it

 



--------------------------------------------------------------------------------



 



represents, to execute, deliver and perform its obligations under this Junior
Lien Supplement and the Intercreditor Agreement on its own behalf and on behalf
of each of the Junior Secured Parties which it represents, and to make the
agreements and provide the consents and waivers that it provides herein and in
the Intercreditor Agreement on behalf of the Junior Secured Parties which it
represents. Each Junior Lender, by holding the Junior Lien Obligations pursuant
to the Junior Lien Documents, has agreed to the provisions of this Intercreditor
Agreement.
     4. Governing Law and Miscellaneous Provisions. The provisions of Section 8
of the Intercreditor Agreement will apply to this Junior Lien Supplement as if
set forth herein.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Junior Lien
Supplement to be executed by their respective officers or representatives as of
                    , 20                     .

            [Insert name of New Representative]
      By:           Name:           Title:        

          Acknowledged and Agreed:
BANK OF AMERICA, N.A.,
as Senior Collateral Agent
    By:         Name:         Title:      

3



--------------------------------------------------------------------------------



 



         

EXHIBIT I
FORM OF LTV CERTIFICATE
INTERNATIONAL LEASE FINANCE CORPORATION
LTV CERTIFICATE
                                         , 20                    
     This LTV Certificate is delivered pursuant to Section 5.09(a)(vii) of that
certain Credit Agreement dated as of March 17, 2010 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), among
International Lease Finance Corporation, a California corporation (the
“Borrower”), ILFC Ireland Limited, a private limited liability company
incorporated under the laws of Ireland with registration number 209316, ILFC
(Bermuda) III, Ltd., a Bermuda company with registration number 17575
(collectively, the “Intermediate Lessees”), the Lenders party thereto from time
to time, Bank of America, N.A., a national banking association, as
Administrative Agent and as Collateral Agent and Goldman Sachs Lending Partners
LLC, as Syndication Agent. Capitalized terms used and not defined herein have
the meanings given to such terms in the Credit Agreement.
     The undersigned hereby certifies in his/her capacity as [chief financial
officer][principal accounting officer][treasurer][controller] of the Borrower
and not in his/her individual capacity, that

  (i)   The LTV Determination Date is                                          ,
20                    ;     (ii)   The aggregate outstanding principal amount of
the Loans as of such LTV Determination Date is $[                    ]. For the
avoidance of doubt, any payment or prepayment of the Loans on or before such LTV
Determination Date has been taken into account;     (iii)   The aggregate
Appraised Value of all Pool Aircraft included in the Designated Pool as of such
LTV Determination Date is $[                    ];     (iv)   The ratio of
(ii) to (iii) is                      (the “Loan-to-Value Ratio”);     (v)   The
Loan-to-Value Ratio [does] [does not] exceed 63%;     (vi)   [The Borrower will,
within three Business Days following the delivery of this LTV Certificate,
prepay [all of the Loans][a portion of the Loans in the amount of
$[                    ];]     (vii)   [The Borrower [has added][will, within
[45][120] days following the delivery of this LTV Certificate, add] the
following Non-Pool Aircraft to the Designated Pool:                     ;] and

 



--------------------------------------------------------------------------------



 



  (viii)   Set forth on Annex I attached hereto is a complete list of all Pool
Aircraft comprising the Designated Pool as of such LTV Determination Date (which
list shall replace Schedule 3.17(a) hereto upon delivery of this LTV
Certificate), together with three Appraisals, each conducted by a Qualified
Appraiser, of any Aircraft added (or being proposed to be added pursuant to an
LTV Cure) to the Designated Pool since the immediately preceding LTV
Determination Date.

     IN WITNESS WHEREOF, the undersigned Financial Officer of the Borrower has
signed this LTV Certificate as of the date first written above.

                  By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

ANNEX I
POOL AIRCRAFT

3



--------------------------------------------------------------------------------



 



ANNEX 1
PROHIBITED COUNTRIES
Burma/Myanmar
Cuba
Iran
North Korea
Syria

